        Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 1 of 228




                                INDEX TO EXHIBITS

                           Wheatcroft v. City of Glendale, et al
                               No. 2:18-cv-02347-MTL


EXHIBIT                       DESCRIPTION
1             Deposition of Johnny Wheatcroft
2             Officer Tolbert’s Body Camera Video                  Non-Electronic
                                                                   Exhibit - CD
3             Motel 6 Location History Report
4             Deposition of Mark Lindsey
5             Deposition of Matthew Schneider
6             Deposition of Shawn Blackburn
7             Deposition of Michael Fernandez
8             Deposition of Anya Chapman                           Filed Under Partial
                                                                   Seal
9             Officer Schneider’s Body Camera Video                Non-Electronic
                                                                   Exhibit - CD & Filed
                                                                   Under Seal
10            Deposition of Jerry McDaniel
11            Motel 6’s Response to Plaintiffs’ Subpoena Duces
              Tecum
12            Officer Lindsey Body Camera Video                    Non-Electronic
                                                                   Exhibit - CD & Filed
                                                                   Under Seal
13            Motel 6 Surveillance Video                           Non-Electronic
                                                                   Exhibit - CD & Filed
                                                                   Under Seal
14            Matthew Schneider’s Declaration
15            Darko Babic Declaration/Report
16            Michael Fernandez’s Declaration
17            Blake McClelland Declaration/Report
18            Mark Lindsey’s Declaration
19            Glendale Fire Department Records                     Filed Under Seal

                                              1
9265126.1
        Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 2 of 228




20            Deposition of Robin Nash                      Filed Under Seal
21            Deposition of J.W.                            Filed Under Seal
22            Deposition of B.W.                            Filed Under Seal
23            Scene Photographs of Methamphetamines
24            Deposition of Roy Lewis
25            Criminal Complaint
26            Indictment
27            Order Dismissing Complaint
28            Minute Entry Regarding Anya Chapman’s Plea
              Agreement
29            Glendale Police Department’s General Order-
              23.000
30            Deposition of Richard St. John
31            Deposition of Brandon Blanco
32            Deposition of Earl Montgomery
33            Deposition of Donald LaBrant
34            Training Records
35            Arizona Post Certifications
36            Mark Lindsey’s Employment Application
37            Matthew Schneider’s Employment Application
38            Michael Fernandez’s Employment Application
39            Scene Photographs of Soda/Scale
40            Officer Fernandez’s Pulse Log Evaluation




                                               2
9265126.1
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 3 of 228




               EXHIBIT 1
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 4 of 228




             Transcript of the Testimony of

                     Johnny Wheatcroft
                         January 20, 2021

                  Wheatcroft v. City of Glendale




          Herder & Associates Court Reporters

                        Phone: 480-481-0649
                    Info@CourtReportersAZ.com
                    www.CourtReportersAz.com
    Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 5 of 228
Johnny Wheatcroft   Wheatcroft v. City of Glendale                 1/20/2021


                     UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA


  Johnny Wheatcroft and Anya              )
  Chapman, as husband and wife,           )
  and on behalf of minors J.W.            )
  and B. W.,                              )
                                          )
                          Plaintiffs,     )
                                          )
                    vs.                   )   No. 2:18-cv-02347-MTL
                                          )
  City of Glendale, a municipal           )
  entity; Matt Schneider, in his          )
  official and individual                 )
  capacities; Mark Lindsey, in            )
  his official and individual             )
  capacities; and Michael                 )
  Fernandez, in his official and          )
  individual capacities,                  )
                                          )
                          Defendants.     )
                                          )


                 THE DEPOSITION OF JOHNNY WHEATCROFT
                           (Video Recorded)


                              Tucson, Arizona
                             January 20, 2021
                                 9:13 a.m.



  (ORIGINAL)
  PREPARED FOR:                     REPORTED BY:
                                    Herder & Associates
                                    Marty Herder, CCR, CSR
  DISTRICT COURT                    Certified Court Reporter
                                    AZ-CR No. 50162
              © Herder & Associates (480)481-0649
                    www.CourtReportersAz.com
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 6 of 228
Johnny Wheatcroft                   Wheatcroft v. City of Glendale                                                    1/20/2021

                                                               30                                                                  31
  1        Q. Okay.                                                    1      A. Yes.
  2           So the first count in the complaint, it starts,          2      Q. Okay.
  3    just to let you know, on Page 8.                                3          That is against Officer Schneider only; right?
  4           Do you see that?                                         4      A. Yes.
  5           I know it's a little tedious because of your setup       5      Q. Who do you understand Officer Schneider to be,
  6    there, so take your time.                                       6   which was the officers?
  7        A. Yeah, I do.                                              7      A. He was the one that grabbed me by my arm.
  8        Q. Okay.                                                    8      Q. Okay.
  9           And that, that count is for excessive force --           9          Was he the officer that approached the -- the car
 10        A. Yeah.                                                   10   that you were in in the Motel 6 parking lot --
 11        Q. -- is that right?                                       11      A. Yes.
 12           Okay.                                                   12      Q. -- on the date of the incident?
 13           Now, we're going to spend the majority of our time      13      A. Yes.
 14    today discussing issues regarding that, but I want to move     14      Q. Okay.
 15    to a couple of other claims and see if we can discuss those    15          So basically there's paragraphs in this, but in --
 16    first. Okay?                                                   16   on the next page, on Page 11, paragraph 74.
 17        A. Okay.                                                   17      A. Yes.
 18        Q. All right.                                              18      Q. Okay. You're there?
 19           So count two is also in this complaint, and it's        19          In that, in that paragraph you claim that
 20    on Page 10.                                                    20   Defendant Schneider had retaliatory animus toward
 21           Do you see that?                                        21   plaintiff Johnny Wheatcroft's lawful speech and he urged
 22        A. Yes.                                                    22   prosecution of plaintiff Johnny Wheatcroft despite the
 23        Q. And it's-- it's entitled retaliation in violation       23   absence of probable cause.
 24    of the First Amendment.                                        24          Do you see that?
 25           Do you see that?                                        25      A. Yes.


                                                               32                                                                  33
  1       Q. Did I read that correctly?                                1           So when I ask you questions it's, you know, you
  2       A. Yes.                                                      2   can give me from your knowledge, I just don't want to say --
  3       Q. Good. I got something right today.                        3   I don't want to hear you say my attorney told me or my
  4           So you claim that your First Amendment rights were       4   attorney said --
  5    violated; is that right?                                        5        A. Yeah, yeah.
  6       A. Yes.                                                      6        Q. -- unless it's an appropriate issue. But probably
  7       Q. Okay.                                                     7   it's not going to be. Okay?
  8           Could you tell me each and every fact that you           8        A. Right.
  9    have to support that claim?                                     9        Q. So, again, in terms of paragraph 74 to the
 10       A. Yeah.                                                    10   complaint, could you give me each and every fact that you
 11           MS. BROADDUS: Just, just to be clear. Anything          11   claim supports your contention that Defendant
 12    that you and I have talked about is not part of that, so you   12   Officer Schneider had retaliatory animus towards your lawful
 13    don't have to disclose that.                                   13   speech.
 14           If you have something independent of our                14           MS. BROADDUS: And, again, I'm going to object to
 15    conversations and our -- what we've talked about, then you     15   the extent that you and I talked about the facts that were
 16    can answer that.                                               16   related to that claim and to that statement.
 17           Only those portions. Okay?                              17           Anything that you have outside of that, you can
 18    BY MR. POPOLIZIO:                                              18   answer.
 19       Q. So, so just so that I might add something.               19           THE WITNESS: Yeah, I have nothing then. I got
 20           I don't want -- like, when I'm asking you               20   nothing.
 21    questions, I'm never asking you a question to find out what    21   BY MR. POPOLIZIO:
 22    you've talked about with counsel.                              22        Q. You have no facts to support that claim?
 23       A. Right, right, right.                                     23           MS. BROADDUS: Object to form.
 24       Q. Okay?                                                    24           THE WITNESS: I don't understand.
 25           That's privileged, and I'm not going there.             25



                                           www.CourtReportersAz.com
                                                                                             9 (Pages 30 to 33)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 7 of 228
Johnny Wheatcroft                   Wheatcroft v. City of Glendale                                                    1/20/2021

                                                              34                                                                   35
  1    BY MR. POPOLIZIO:                                               1   BY MR. POPOLIZIO:
  2       Q. Well, you -- when you bring claims against some --        2      Q. And is that the basis for your claim that he had
  3    somebody --                                                     3   retaliatory animus toward your lawful speech?
  4       A. Yeah, yeah. I know. I understand that.                    4          MS. BROADDUS: I'm going to object again to the
  5       Q. You have to have a basis --                               5   extent that this relates to the -- our communications and
  6       A. Yeah.                                                     6   relates to things that we discussed as to the basis of your
  7       Q. Let me, let me finish for a second.                       7   claims and what you're alleging, then that is
  8           You have to have a basis, a factual basis, for the       8   attorney-client privilege.
  9    claims. Okay?                                                   9          And if you have something outside of that, you can
 10       A. Yes.                                                     10   go ahead and answer that.
 11       Q. So I'm asking you what is your factual basis for         11          THE WITNESS: No, I don't.
 12    the claim that Defendant Schneider had retaliatory animus      12          MR. POPOLIZIO: Okay.
 13    toward you, your lawful speech?                                13          THE WITNESS: That's it.
 14           MS. BROADDUS: I'm going to object again only to         14          MR. POPOLIZIO: Okay.
 15    the extent that you have facts that were discussed outside     15          Okay. And I just want to state for the record,
 16    of our relation -- our attorney-client relationship that       16   Jody, that I -- I'm well aware and I've stated on the record
 17    talked about the relationship to this claim and what you       17   that I'm not looking for attorney-client privilege
 18    were alleging in the complaint.                                18   communications.
 19           THE WITNESS: Okay.                                      19          However, if there, if there were necessarily
 20           I'm still confused. I'm not sure if I -- what if        20   within that relation you're going to have to discuss facts.
 21    I am answering, like, what I. . .                              21   I don't want to know what facts you discussed. I just want
 22           So, what I'm claiming is that he violated my            22   to know the facts that he bases his claims. That's all.
 23    rights because he not only tried to force me into giving him   23   Okay?
 24    my ID but he also incarcerated me without any probable         24          MS. BROADDUS: Well --
 25    cause.                                                         25          MR. POPOLIZIO: I just wanted to make that clear.


                                                              36                                                                   37
  1           MS. BROADDUS: I understand what you're staying,          1      Q. Okay.
  2    but what you're also doing is you're asking him to give his     2          So is it your claim that there are no probable
  3    legal opinion as to what facts relate to this issue, which      3   cause for your arrest?
  4    is something that we've talked about.                           4      A. Yes.
  5           If you want to ask him facts about what happened         5      Q. Okay.
  6    and what occurred, that's fine. But if you're asking him in     6          Now, you were -- you were indicted after this
  7    a legal sense saying what facts form the basis for your         7   incident; right?
  8    claims, that gets into things that we've talked about           8      A. No.
  9    relating claims to facts.                                       9      Q. You were not indicted?
 10           MR. POPOLIZIO: Actually it's no different than          10      A. No.
 11    asking a contention interrogatory. But I'm going to -- I'm     11      Q. Okay.
 12    going to continue because every plaintiff has to know the      12          Let's show you what's been marked as Exhibit 75 to
 13    factual basis of the claim.                                    13   your deposition.
 14    BY MR. POPOLIZIO:                                              14          (Deposition Exhibit No. 75 was marked for
 15        Q. So, you've answered my question fully?                  15   identification by the reporter.)
 16        A. Yes.                                                    16   BY MR. POPOLIZIO:
 17        Q. Do you have anything to add?                            17      Q. Just look at that document.
 18        A. No.                                                     18      A. I've seen it.
 19        Q. Okay.                                                   19      Q. Have you ever seen this document before?
 20           All right. And then the second part of that             20      A. No, I never received them.
 21    paragraph says that he, meaning Officer Schneider, right,      21      Q. Okay.
 22    urged prosecution of you, plaintiff Johnny Wheatcroft,         22          And it's entitled, as you can see here,
 23    despite the absence of probable cause.                         23   indictment.
 24           Do you see that?                                        24          Do you see that?
 25        A. Yes.                                                    25      A. I see it, yes.


                                           www.CourtReportersAz.com
                                                                                          10 (Pages 34 to 37)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 8 of 228
Johnny Wheatcroft                   Wheatcroft v. City of Glendale                                                  1/20/2021

                                                             38                                                                  39
  1       Q. And underneath there's some numbers and letters.        1          Do you see that?
  2           Do you see that those?                                 2      A. Yes.
  3       A. Yes.                                                    3      Q. Okay.
  4       Q. And there's 698 GJ 662?                                 4          And after that in parens is your name, Johnny
  5       A. Yes.                                                    5   Wheatcroft; correct?
  6       Q. Okay.                                                   6      A. Yes.
  7           And under there, there are -- it indicates there       7      Q. Okay.
  8    are three counts.                                             8          So, so did you have any knowledge that you have --
  9           Do you see that?                                       9   you had been indicted for aggravated assault arising from
 10       A. Yes.                                                   10   this incident?
 11       Q. Count one; right?                                      11      A. No.
 12       A. Yes.                                                   12      Q. Okay.
 13       Q. Count two; right?                                      13          This is the first time you're hearing -- hearing
 14       A. Yes.                                                   14   about it is today?
 15       Q. And then count three; right?                           15      A. Yes.
 16       A. Yes.                                                   16      Q. Okay.
 17       Q. So count one is, as it says here, it's against         17          And the next is count three; right?
 18    Anya Ann Chapman; right?                                     18      A. Yes.
 19       A. Yes.                                                   19      Q. And it says resisting arrest.
 20       Q. Okay.                                                  20          Do you see that?
 21           But count two is for aggravated assault.              21      A. Yes.
 22           Do you -- assault. Do you see that?                   22      Q. And after that it says a Class 6 felony.
 23       A. Yes.                                                   23          Do you see that?
 24       Q. Okay.                                                  24      A. Yes.
 25           And that it says is a Class 5 felony.                 25      Q. And in parens after that there are two names;


                                                             40                                                                  41
  1    correct?                                                      1   2017, knowing, or having reason to know, that Matthew
  2        A. Yes.                                                   2   Schneider was a peace officer, or a person summoned and
  3        Q. And the first name is Anya Ann Chapman; right?         3   directed by a peace officer engaged in the execution of any
  4        A. Yes.                                                   4   official duties or if the assault resulted from the
  5        Q. And the second name is Johnny Wheatcroft?              5   execution of the peace officer's official duties, knowingly
  6        A. Yes.                                                   6   did touch Matthew Schneider, a peace officer engaged in
  7        Q. All right.                                             7   official duties, with the intent to injure, insult, or
  8           So have you until -- up till today, did you            8   provoke him in violation of A.R.S. sections 13-1203,
  9    realize that you had been indicted for resisting arrest       9   13-1204, 13-701, and 13-801.
 10    arising out of this incident?                                10          Did I read that correctly?
 11        A. No. I don't remember being indicted.                  11      A. You forgot the 702, but yes.
 12        Q. If you turn to the second page -- are you there?      12      Q. Ah. Thank you for very much.
 13        A. Yes.                                                  13          13-702.
 14        Q. When you look, it says count two. Do you see that     14          Thank you. I -- I didn't realize I skipped that
 15    right in the middle of the page?                             15   but I do thank you for that.
 16        A. Yes.                                                  16          So, now that we corrected that, did I generally
 17        Q. And that, that paragraph there, have you ever read    17   read that, what it said there?
 18    that paragraph at all?                                       18      A. Yes.
 19        A. No.                                                   19      Q. Okay.
 20        Q. Okay. Because you've never seen this document;        20          And did you know that you were indicted for
 21    right?                                                       21   knowingly touching Matthew Schneider, a peace officer
 22        A. No.                                                   22   engaged in his official duties?
 23        Q. Okay.                                                 23      A. No.
 24           So the paragraph there under count where it says      24      Q. Okay.
 25    count two, says: Johnny Wheatcroft, on or about July 26th,   25          But you did know that you were arrested for that;


                                          www.CourtReportersAz.com
                                                                                        11 (Pages 38 to 41)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 9 of 228
Johnny Wheatcroft                         Wheatcroft v. City of Glendale                                                1/20/2021

                                                                   42                                                                43
  1   right?                                                             1   A.R.S. sections 13-2508, 13-301, 13-302, 13-303, 13-304,
  2      A.     Yes.                                                     2   13-701, 13-702, and 13-801.
  3      Q.     Okay. You just didn't know you were indicted for         3           Did I read that correctly?
  4   that?                                                              4      A. Yes.
  5      A.     Right.                                                   5      Q. Okay.
  6      Q.     Okay.                                                    6           That was a mouthful.
  7            In terms of count three -- well, let -- let's go          7           And, and, again, did you have any idea until today
  8   back.                                                              8   that you had been indicted for resisting arrest?
  9          We've already established, and, and I read a date           9      A. No.
 10   in the above paragraph under count two, the date of July 26,      10      Q. And that you had been charged and indicted under
 11   2017; right?                                                      11   the statutes that are listed in paragraphs -- the paragraphs
 12       A. Yes.                                                       12   that I read under count two and count three?
 13       Q. And that's the date of this incident; right?               13      A. No.
 14       A. Yes.                                                       14      Q. Okay.
 15       Q. Okay.                                                      15           Do you know what -- what it means to be indicted?
 16          So in count three, when we look at the paragraph           16      A. Just means it's brought in front of a, a, a judge
 17   below, it says Anya Chap -- Anya Ann Chapman and Johnny           17   and some peers, and they vote on if they think there's
 18   Wheatcroft, on or about July 26, 2017, intentionally              18   another probable cause to convict somebody or not.
 19   prevented or attempted to prevent Glendale peace -- police        19      Q. Okay.
 20   officers Mark Lindsey and/or Matthew Schneider and/or             20           That's actually a pretty good -- that's a pretty
 21   Michael Fernandez, a person or persons reasonably known to        21   good definition, probably more than most know and certainly
 22   him/her to be a peace officer or officers, acting under           22   most first year law students even know.
 23   color of his/their official authority, from effecting an          23           So, this matter or the charges against you were
 24   arrest by using or threatening to use physical force against      24   brought in front of a Grand Jury.
 25   the peace officer or officers, in violation of                    25           You understand that; right?


                                                                   44                                                                45
  1       A. Yes.                                                        1       Q. Okay. All righty.
  2       Q. And the Grand Jury returned the indictments that I          2          From time to time, I'll go through, look at my
  3    read to you?                                                      3   notes, and cross it off so I don't ask you again. Okay?
  4       A. Yes.                                                        4       A. Yes.
  5       Q. And you understand that; right?                             5       Q. Okay. So, put the indictment, Exhibit 75, to the
  6       A. Yes.                                                        6   side a second.
  7       Q. Okay.                                                       7       A. Yes.
  8           And -- and you said, and that's why I commended            8       Q. We'll go back to Exhibit 74. All right?
  9    you on knowing this, that it's basically when the indictment      9          Okay. On Exhibit 74, which is the second amended
 10    comes down, so to speak, it's an indication of probable          10   complaint, could you look at paragraph 75, please?
 11    cause?                                                           11       A. Yes.
 12       A. Yes.                                                       12       Q. Okay.
 13           MS. BROADDUS: Object to form, foundation.                 13          And in that paragraph it states:
 14    BY MR. POPOLIZIO:                                                14   Defendant Schneider's retaliatory conduct in attacking,
 15       Q. Okay. All right.                                           15   assaulting, and torturing a person who simply asked for the
 16           So, but, I mean, until today going over this, you         16   basis for requesting identification and stating that he/she
 17    didn't know about this indictment?                               17   had done nothing wrong, would chill any reasonable person of
 18       A. No. I was already in jail for those, those, those          18   ordinary firmness in their exercise of their First Amendment
 19    charges.                                                         19   rights.
 20       Q. Were you represented though by criminal counsel            20          Did I read that correctly?
 21    for charges against you arising from this incident?              21       A. Yes.
 22       A. I seen him one time.                                       22       Q. Okay.
 23       Q. So you just had -- you had like a public defender?         23          So, is, is it your claim that Officer Schneider
 24       A. A public defender, I seen him one time when they           24   attacked, assaulted, and tortured you simply because
 25    were dismissing me.                                              25   you asked for the basis of his request for -- to -- for



                                                 www.CourtReportersAz.com
                                                                                            12 (Pages 42 to 45)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 10 of 228
Johnny Wheatcroft                    Wheatcroft v. City of Glendale                                                 1/20/2021

                                                                46                                                               47
  1    your ID?                                                        1   I have nothing to say on it, I guess.
  2       A. Yes.                                                      2          MR. POPOLIZIO: I'm sorry.
  3       Q. Okay.                                                     3          THE WITNESS: I have nothing to say on it.
  4           Now, is that because you asked him or -- or is           4          MR. POPOLIZIO: You have -- okay.
  5    that based on your statement that you said that you had done    5          THE WITNESS: Then I can't answer; right?
  6    nothing wrong?                                                  6          I'm confused.
  7       A. Yeah, I don't -- yes.                                     7   BY MR. POPOLIZIO:
  8       Q. Okay.                                                     8      Q. Do you have anything to --
  9       A. I don't have to produce ID.                               9      A. Add to it? No.
 10       Q. Okay.                                                    10      Q. All right.
 11           Is, is, is there any other fact that you claim          11          Okay. And still looking at Exhibit 74, going to
 12    supports your contention in paragraph 75 that                  12   Page 12, you see that there's a Count III there?
 13    Defendant Schneider retaliated against you and attacked and    13      A. Yes.
 14    assaulted and tortured you?                                    14      Q. Okay.
 15           MS. BROADDUS: I'm going to object just to the           15          And Count III is, is a claim for wrongful arrest
 16    extent that it gets into the attorney-client privilege on      16   in violation of the Fourth and Fourteenth Amendments.
 17    what you know specifically and not what we talked about, the   17          Do you see that?
 18    other evidence of the case that supports that. Okay?           18      A. Yes.
 19           THE WITNESS: Yes.                                       19      Q. Okay.
 20           Can you ask that again?                                 20          So you claim that you were wrongfully arrested;
 21           MR. POPOLIZIO: Sure.                                    21   right?
 22           Could you read that back, Marty.                        22      A. Yes.
 23           (Pending question read.)                                23      Q. Okay.
 24           MS. BROADDUS: Same objection.                           24          But, again, you agree there that there is -- the
 25           THE WITNESS: Then, then, then, no, I have -- then       25   Grand Jury indicted you; correct?


                                                                48                                                               49
  1        A. Yes.                                                     1   Wheatcroft.
  2        Q. And that indictment indicated probable cause for         2          Did I read that generally okay?
  3    your arrest?                                                    3       A. Yes.
  4            MS. BROADDUS: Object to form.                           4       Q. Okay.
  5            THE WITNESS: That was weeks after though.               5          I know I messed up a little bit there, but the --
  6            MR. POPOLIZIO: Yeah.                                    6   I read it almost perfect but not quite; right?
  7            THE WITNESS: I was already incarcerated for weeks       7       A. Yes.
  8    before I was indicted.                                          8       Q. But that's what is stated there; right?
  9    BY MR. POPOLIZIO:                                               9       A. Yes.
 10        Q. Okay.                                                   10       Q. I didn't misstate anything in there; right?
 11            But no matter of the timing, the Grand Jury            11       A. No.
 12    indictment indicated probable cause for your arrest; is that   12       Q. In fact, I left out the word ill, it should have
 13    right?                                                         13   said ill will, and I corrected myself; right?
 14        A. Yes.                                                    14       A. Yes.
 15        Q. Okay.                                                   15       Q. Okay.
 16            Now, on paragraph 89 of, of that count.                16          So in looking at that, part of that paragraph
 17            It's kind of a, a long sentence, so I might, I         17   states that the -- there was wrongful conduct motivated by
 18    might break it up.                                             18   spite or ill will or the involved officers acted to serve
 19            But, paragraph 89 states: Defendants Schneider,        19   their own interests.
 20    Lindsey, and Fernandez's conduct was engaged in with intent    20          Do you see that part of it?
 21    to cause injury, was wrongful conduct motivated by spite or    21       A. Yes.
 22    will -- or ill will or the involved officers acted to serve    22       Q. Okay.
 23    their own interests, having reason to know and consciously     23          So could you tell me how the officers acted to
 24    disregarding a substantial risk that their conduct might       24   serve their own interests?
 25    significantly injure the rights of Plaintiff Johnny            25          MS. BROADDUS: I'm going to object to the extent


                                            www.CourtReportersAz.com
                                                                                         13 (Pages 46 to 49)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 11 of 228
Johnny Wheatcroft                    Wheatcroft v. City of Glendale                                                  1/20/2021

                                                                50                                                                51
  1    that this gets into our communications and talks about other    1          You probably figured out by now I'm going to ask
  2    evidence in the case that supports that that's not your         2   you something about Count IV, the next count. All right?
  3    independent knowledge. If you have independent knowledge        3          All right. The next count is Count IV.
  4    outside of those communications, go ahead and answer.           4          Right?
  5           THE WITNESS: I do not.                                   5       A. Yes.
  6    BY MR. POPOLIZIO:                                               6       Q. And it's for malicious prosecution in violation of
  7        Q. Okay.                                                    7   the Fourth and Fourteenth Amendments.
  8           So, could you give me any facts to support your          8          Do you see that?
  9    claim as set forth in paragraph 89 that the officers acted      9       A. Yes.
 10    to serve their own interests?                                  10       Q. Okay.
 11           MS. BROADDUS: Same objection. If you have               11          So you're -- you're claiming in that count that
 12    something else other than what we talked about --              12   you were maliciously prosecuted?
 13           THE WITNESS: No.                                        13       A. Yes.
 14    BY MR. POPOLIZIO:                                              14       Q. Okay.
 15        Q. Nothing to add?                                         15          Within that count though, too, there's mention of
 16        A. No.                                                     16   a -- of familial association. We'll talk about that too.
 17        Q. Okay.                                                   17   Okay?
 18           Do you -- let me ask you this. Do you happen to         18       A. Yes.
 19    know what personal interest or interests the officers were     19       Q. Okay.
 20    pursuing?                                                      20          But, again, malicious prosecution, were you
 21           MS. BROADDUS: If you know something outside of          21   prosecuted for anything arising, that you did, arising
 22    what we talked about.                                          22   out of the incident that occurred at Motel 6 on July 26th,
 23           THE WITNESS: No, I don't.                               23   2017?
 24    BY MR. POPOLIZIO:                                              24          MS. BROADDUS: Object to form.
 25        Q. Okay.                                                   25          THE WITNESS: No.


                                                                52                                                                53
  1    BY MR. POPOLIZIO:                                               1       Q. And then there's another count, Count VI, where it
  2       Q. Okay. You were indicted. We beat that to death.           2   says municipal liability.
  3    Right?                                                          3          Do you see that?
  4       A. Yes.                                                      4       A. Yes.
  5       Q. Okay.                                                     5       Q. It's okay.
  6           But you weren't prosecuted; right?                       6          Do you see where it says for the count; right?
  7       A. No.                                                       7       A. Yes.
  8           MS. BROADDUS: Object to form.                            8       Q. Okay.
  9    BY MR. POPOLIZIO:                                               9          And the reason why I brought you forward to there
 10       Q. You didn't go to trial; right?                           10   is because there's mentions of different things in, in the
 11       A. No.                                                      11   counts. So there are the titles and then there are familial
 12       Q. Okay.                                                    12   associations mentioned a couple times. I just want to go
 13           And a jury wasn't impaneled for a criminal trial        13   over the claims that you're -- that you're making, not
 14    for you where you sat there and there was a trial over what    14   necessarily just based on titles. Okay?
 15    you did; right?                                                15       A. Yes.
 16       A. No.                                                      16       Q. So, again -- well, with regard to malicious --
 17           MS. BROADDUS: Object to form.                           17   malicious prosecution and your claim for malicious
 18    BY MR. POPOLIZIO:                                              18   prosecution, you've already indicated that due to the Grand
 19       Q. Okay.                                                    19   Jury indictment that there was probable cause for your
 20           Now, together with this count and the, the next         20   arrest; right?
 21    count, because there's -- there's another -- there's the       21          MS. BROADDUS: Object to form and foundation.
 22    next count, Johnny, which is Count V. And it's a civil         22   BY MR. POPOLIZIO:
 23    rights violation.                                              23       Q. That's what you said before; right?
 24           Do you see that?                                        24          MS. BROADDUS: Misstates testimony.
 25       A. Yes.                                                     25          Go ahead and answer.


                                            www.CourtReportersAz.com
                                                                                         14 (Pages 50 to 53)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 12 of 228
Johnny Wheatcroft                       Wheatcroft v. City of Glendale                                                     1/20/2021

                                                                      54                                                                55
  1          THE WITNESS: Yes, I said that.                                 1   outside of that, go ahead and answer.
  2    BY MR. POPOLIZIO:                                                    2          THE WITNESS: I don't. I don't have any more.
  3       Q. Okay.                                                          3   BY MR. POPOLIZIO:
  4          In paragraph 94, under Count IV, on Page 14.                   4      Q. You're bringing a claim for familial association;
  5       A. Ninety-four?                                                   5   right?
  6       Q. Yeah.                                                          6      A. Yes.
  7       A. Okay.                                                          7      Q. And aside from what -- I don't want to know what
  8       Q. Are you there?                                                 8   you talked about with, with counsel. I want to know the
  9       A. Yes.                                                           9   factual basis for your claim that the officers interfered
 10       Q. Okay. Good.                                                   10   with your right to familial association.
 11          It states: Plaintiff Johnny Wheatcroft, at all                11          MS. BROADDUS: I'm going to object to the extent
 12    well relevant times, had the clearly established right to be        12   that that gets into our attorney-client privilege.
 13    free from malicious prosecution and the right to familial           13          Anything that we've talked about is protected and
 14    association under the Fourth and Fourteenth Amendment.              14   don't answer that, or any other evidence that we've talked
 15          Do you see that?                                              15   about that supports that. If you have information outside
 16       A. Yes.                                                          16   of communications --
 17       Q. Did I read that correctly?                                    17          THE WITNESS: I do not.
 18       A. Yes.                                                          18          MS. BROADDUS: -- go ahead.
 19       Q. Okay.                                                         19   BY MR. POPOLIZIO:
 20          With regard to familial association, that claim,              20      Q. Okay.
 21    what do you understand that claim to be?                            21          So you're not going to provide me any facts that
 22          MS. BROADDUS: I'm going to object to the extent               22   support that claim?
 23    that if -- if you know anything or even heard that term             23          MS. BROADDUS: Object to form.
 24    outside of your communications with me, you can go ahead and        24          THE WITNESS: I don't have any, no.
 25    answer. If you know -- have any independent knowledge               25


                                                                      56                                                                57
  1    BY MR. POPOLIZIO:                                                    1       Q. And do you realize that they have to have a
  2        Q. Okay.                                                         2   factual basis?
  3           Now I want to talk about some of the claims under             3       A. Yes.
  4    Counts V and VI of your complaint. Okay?                             4       Q. And -- okay.
  5        A. Yes.                                                          5          Do you claim that the City of Glendale had a
  6        Q. And there are civil rights violations against the             6   policy, practice, or custom that demonstrates that it had an
  7    officers in Count V, and in Count VI against the City of             7   indifference to the training of these officers in violation
  8    Glendale for municipal liability.                                    8   of your rights?
  9           Do you see that?                                              9       A. Can you ask that one more time?
 10        A. Yes.                                                         10       Q. Sure.
 11        Q. Okay.                                                        11          Well, let me ask it this way.
 12           So, with regard to municipal liability against the           12          Do you -- do you contend that the City of Glendale
 13    City of Glendale, what is the factual basis that you have           13   failed to train its officers properly?
 14    for that particular claim?                                          14       A. Yes.
 15           MS. BROADDUS: I'm going to object again. To the              15       Q. Okay.
 16    extent that you have any information that was out our --            16          Do you contend that the City of Glendale has a
 17    outside of our communications that discuss facts that               17   policy, custom, practice, that demonstrates that they failed
 18    specifically related to that claim, you can go ahead and            18   to train these officers?
 19    answer.                                                             19          MS. BROADDUS: Let me object to the extent that
 20           THE WITNESS: I do not.                                       20   gets into communications that you and I have had about the
 21    BY MR. POPOLIZIO:                                                   21   evidence in this case.
 22        Q. When, when -- you realize that these, the claims             22          If you have something outside of that or the
 23    set forth in the second amended complaint, are your claims          23   complaint, alone, if it says that, go ahead and answer.
 24    against the defendants in this action; right?                       24          THE WITNESS: Yeah, I have nothing else.
 25        A. Yes.                                                         25



                                                www.CourtReportersAz.com
                                                                                               15 (Pages 54 to 57)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 13 of 228
Johnny Wheatcroft                    Wheatcroft v. City of Glendale                                                    1/20/2021

                                                               58                                                                   59
  1    BY MR. POPOLIZIO:                                               1      Q. And do you claim that that failure of supervision
  2        Q. Okay.                                                    2   caused you damages?
  3           So do you -- well, do you contend that?                  3      A. Yes.
  4        A. I don't understand what that means.                      4      Q. Okay.
  5        Q. Do you contend that the City of Glendale failed to       5           And could you give me the factual basis of that
  6    train its officers?                                             6   claim?
  7           MS. BROADDUS: And if you're relying on legal             7           MS. BROADDUS: I'm going to also object. If you
  8    advice for that, just let him know you're relying on legal      8   have information outside our communication as to --
  9    advice as to the basis of your claims.                          9           THE WITNESS: No.
 10           THE WITNESS: Yeah, I'm relying on legal advice.         10           MS. BROADDUS: -- the other evidence in the case,
 11    BY MR. POPOLIZIO:                                              11   go ahead and let him know.
 12        Q. So you can't provide any facts to support that          12           THE WITNESS: No, no.
 13    claim for failure to train the officers by the City of         13           MR. POPOLIZIO: And your answer is?
 14    Glendale here today?                                           14           THE WITNESS: No, I cannot.
 15           MS. BROADDUS: Same objection.                           15           MR. POPOLIZIO: Okay. We were getting into
 16           If you --                                               16   that --
 17           THE WITNESS: No.                                        17           THE WITNESS: I see.
 18           MS. BROADDUS: -- have something outside of the          18           MR. POPOLIZIO: -- talking over each other. Okay?
 19    information we talked about or the other evidence in the       19           MS. BROADDUS: Sorry, Marty.
 20    case.                                                          20   BY MR. POPOLIZIO:
 21    BY MR. POPOLIZIO:                                              21      Q. Do you claim that the City of Glendale was
 22        Q. Do you also claim that they failed -- the City of       22   indifferent to your Constitutional rights?
 23    Glendale failed to supervise the officers that you're suing    23      A. I don't understand that question.
 24    in this action?                                                24      Q. Okay.
 25        A. Yes.                                                    25           Do you claim that the City of Glendale had a


                                                               60                                                                   61
  1    policy or practice or custom with regard to the training of     1          MS. BROADDUS: And if you have something outside
  2    these officers that constituted indifference to your            2   of what we've looked at and discussed in this case that
  3    Constitutional rights?                                          3   you're aware of that we haven't talked about, you can go
  4           MS. BROADDUS: I'm going to object. To the extent         4   ahead and tell him about that.
  5    you have any information outside of your communications with    5          THE WITNESS: I do not.
  6    your attorney, you can rely on the documents to answer the      6   BY MR. POPOLIZIO:
  7    question, but if it relates to our communications or the        7       Q. And could you point to a policy, practice, or
  8    evidence related thereto that we've talked about outside of     8   custom that -- that indicates that the City of Glendale
  9    what you know, you can answer those things that are outside     9   failed to supervise the officers you sued and that caused
 10    of that.                                                       10   you some sort of a violation of your Constitutional rights?
 11           THE WITNESS: I do not.                                  11          MS. BROADDUS: Again, if you have any information
 12    BY MR. POPOLIZIO:                                              12   outside of what we've talked about the other evidence in the
 13        Q. And the same question for supervision.                  13   case, if you have any independent information, go ahead and
 14           Do you claim that the City of Glendale has a            14   answer.
 15    policy, practice, or custom that demonstrates it was           15          THE WITNESS: I do not.
 16    indifferent to the supervision of these officers that led to   16   BY MR. POPOLIZIO:
 17    any Constitutional right violations?                           17       Q. Okay.
 18           MS. BROADDUS: Same objection. If you have               18          Do you -- do you claim that the City of Glendale
 19    something other than our communications, go ahead and          19   failed to discipline any of these officers?
 20    answer.                                                        20          MS. BROADDUS: Object to form.
 21           THE WITNESS: I do not.                                  21          If you know anything outside of our communications
 22    BY MR. POPOLIZIO:                                              22   based on the evidence that we've talked about, you can
 23        Q. So just to make it simple, could you point to a,        23   answer that.
 24    a, a policy, practice, or custom that demonstrates that the    24          THE WITNESS: I just know that they have stuff in
 25    City of Glendale failed to train its officers?                 25   their history that they weren't, I don't believe, held



                                            www.CourtReportersAz.com
                                                                                          16 (Pages 58 to 61)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 14 of 228
Johnny Wheatcroft                    Wheatcroft v. City of Glendale                                                   1/20/2021

                                                               62                                                                  63
  1    liable for.                                                     1          And being that you don't have any specifics about
  2           They, they -- they should have been retrained or,        2   how any of these officers weren't disciplined, as you
  3    or, or watched, supervised, better after their first            3   allege, you don't have any facts which -- which would
  4    incident.                                                       4   support your claim that a failure to discipline these
  5    BY MR. POPOLIZIO:                                               5   officers prior to the incident led to what happened that day
  6        Q. Could you give me every fact you have or you claim       6   at Motel 6, do you?
  7    to have to support those claims?                                7          MS. BROADDUS: I'm going to object. If you have
  8        A. No.                                                      8   evidence that's out -- only about what we've talked about,
  9           MS. BROADDUS: And if you have something outside          9   about the other information that you've learned in the case
 10    of something you've learned from me in this lawsuit or as      10   and the other evidence, if you have something outside of
 11    part of our representation, go ahead and answer. If it's       11   that, you can go ahead and answer.
 12    only stuff you've learned from me, then that's protected.      12          THE WITNESS: No, I don't.
 13           THE WITNESS: No, no, I don't.                           13   BY MR. POPOLIZIO:
 14    BY MR. POPOLIZIO:                                              14       Q. That's exactly what I'm looking for, is evidence
 15        Q. Okay.                                                   15   and your personal knowledge and facts that would support
 16           And when you say that, that the officers weren't        16   your claims in this action.
 17    disciplined or retrained, can you tell me specifically, if     17          You understand that; right?
 18    you know, with regard to any of these officers how they were   18       A. Yes.
 19    not disciplined?                                               19       Q. I don't want to know what you talked about with,
 20           MS. BROADDUS: If you have anything outside of           20   with your attorney. I think that's pretty clear by now;
 21    what we've talked about, go ahead and answer it.               21   right?
 22           THE WITNESS: Okay.                                      22       A. Yeah, yeah.
 23           No, I do not.                                           23       Q. But what did you do to prepare for your deposition
 24    BY MR. POPOLIZIO:                                              24   today?
 25        Q. Okay.                                                   25       A. Nothing.


                                                               64                                                                  65
  1        Q. Did you -- don't what to know if -- any substance.       1   supports those claims. Okay?
  2    Did you speak with your attorney before your deposition         2           THE WITNESS: No, I do not.
  3    today?                                                          3   BY MR. POPOLIZIO:
  4        A. Yes.                                                     4       Q. Could you look on Page 19, paragraph 127 of your
  5        Q. Okay.                                                    5   complaint.
  6           How long was that conversation?                          6       A. Yes.
  7        A. Twenty minutes.                                          7       Q. All right.
  8        Q. Okay.                                                    8           You're already there. Good.
  9           Was it over the phone?                                   9       A. Yeah.
 10        A. Yes.                                                    10       Q. And that's in Count VI; right?
 11        Q. And when did that occur?                                11       A. Yes.
 12        A. Three days ago. Four days ago.                          12       Q. All right.
 13        Q. Okay. Thank you.                                        13           In paragraph 127, it states: In addition, under
 14        A. I believe.                                              14   a ratification theory, Defendant Glendale delegated
 15        Q. So although I, I can sense by now how you're going      15   authority to Defendants Schneider, Lindsey, and Fernandez to
 16    to answer the question, I'm going to ask it nevertheless.      16   engage in unlawful arrest and the use of illegal and
 17    And it's just part of my job, so you understand; right?        17   excessive force.
 18        A. Yes, yes.                                               18           Do you see that?
 19        Q. Okay.                                                   19       A. Yes.
 20           So could you testimony me what policy, custom, or       20       Q. Now that's not the whole paragraph; right?
 21    practice was the moving force behind your claimed injuries     21       A. No.
 22    in this case?                                                  22       Q. I just read up to that point; correct?
 23           MS. BROADDUS: Object to the extent that it -- you       23       A. Yes.
 24    can answer if you have facts outside of what we've talked      24       Q. Okay.
 25    about the other -- about the other evidence in the case that   25           So, could, could you give me every fact that you



                                           www.CourtReportersAz.com
                                                                                          17 (Pages 62 to 65)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 15 of 228
Johnny Wheatcroft                   Wheatcroft v. City of Glendale                                                   1/20/2021

                                                              66                                                                  67
  1    have that supports your claim that the defendant Glendale      1   BY MR. POPOLIZIO:
  2    delegated authority to Defendants Schneider, Lindsey, and      2       Q. Do you contend that the City of Glendale had a
  3    Fernandez to engage in unlawful arrest?                        3   policy that allowed their police officers to engage in
  4           MS. BROADDUS: And to the extent that you have           4   unlawful arrests?
  5    information outside of communications as to other evidence     5          MS. BROADDUS: If you have information outside of
  6    in the case, go ahead and answer.                              6   our communications, go ahead and answer.
  7           THE WITNESS: No, I cannot.                              7          If you know what the allegations are in the case,
  8    BY MR. POPOLIZIO:                                              8   something you're relying on your legal counsel for, outside
  9        Q. Okay.                                                   9   of that you can go ahead and answer.
 10           Or how about the next part that I read just a          10          THE WITNESS: No, I do not.
 11    second ago, could you give me every fact that supports your   11   BY MR. POPOLIZIO:
 12    claim that the defendant Glendale delegated authority to      12       Q. Do you claim that the City of Glendale had a
 13    Defendants Schneider, Lindsey, and Fernandez to use illegal   13   policy that allowed its officers to use excessive force?
 14    and excessive force?                                          14          MS. BROADDUS: Same objection.
 15           MS. BROADDUS: Same objection. If you have              15          THE WITNESS: No, I do not.
 16    something outside of what we've talked about as to facts      16   BY MR. POPOLIZIO:
 17    that relate to which particular claim or other evidence, go   17       Q. Do you claim that the City of Glendale had a
 18    ahead and answer.                                             18   policy that allowed the defendant officers in this case,
 19           THE WITNESS: No, I cannot.                             19   Schneider, Lindsey, and Fernandez, to engage in an unlawful
 20    BY MR. POPOLIZIO:                                             20   arrest of you?
 21        Q. You don't have any independent facts other than        21          MS. BROADDUS: If you have information outside of
 22    what you discussed with counsel? And I am not asking for      22   our communications as to other evidence in the case, go
 23    that.                                                         23   ahead and answer.
 24        A. No.                                                    24          THE WITNESS: No, I do not.
 25           (Brief pause.)                                         25


                                                              68                                                                  69
  1    BY MR. POPOLIZIO:                                              1   our discussions as to what the claims would be or what would
  2        Q. Okay.                                                   2   not be, go ahead and answer.
  3           So you don't have any facts to provide me?              3          THE WITNESS: No, I do not.
  4        A. No.                                                     4   BY MR. POPOLIZIO:
  5           MS. BROADDUS: Object to form.                           5       Q. Do you claim that the City of Glendale failed to
  6    BY MR. POPOLIZIO:                                              6   train these officers with regard to the concept of probable
  7        Q. Do you claim that the City of Glendale had a            7   cause?
  8    policy that allowed these officers, the defendants in this     8          MS. BROADDUS: Same objection.
  9    action, to use excessive force on you?                         9          THE WITNESS: No, I do not.
 10           MS. BROADDUS: If you have something outside of         10   BY MR. POPOLIZIO:
 11    our communications as to other evidence in the case, you      11       Q. Did you -- do you claim that the City of Glendale
 12    have an independent knowledge, go ahead and answer.           12   failed to ensure that these police officers would conduct
 13           THE WITNESS: No, I do not.                             13   themselves in a manner to avoid violating your
 14           MR. POPOLIZIO: Okay.                                   14   Constitutional rights?
 15           (Brief pause.)                                         15          MS. BROADDUS: If you have anything -- any of our
 16    BY MR. POPOLIZIO:                                             16   communications are obviously protected, if it's something
 17        Q. Do you claim that the City of Glendale failed to       17   that you're relying on for your attorneys what we've talked
 18    train the officers in this action to execute arrests?         18   about, other than what's already documented in the
 19           MS. BROADDUS: If you have information outside of       19   complaint, go ahead and answer.
 20    our communications, go ahead and answer.                      20          THE WITNESS: No, I do not.
 21           THE WITNESS: No, I do not.                             21   BY MR. POPOLIZIO:
 22    BY MR. POPOLIZIO:                                             22       Q. And looking at the -- so, strike that.
 23        Q. Do you claim that the City of Glendale failed to       23          So, are you going to rely what's document -- on
 24    train these officers in the proper use of force?              24   what's documented in this complaint for the factual basis of
 25           MS. BROADDUS: If you have something outside of         25   your claims?



                                           www.CourtReportersAz.com
                                                                                         18 (Pages 66 to 69)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 16 of 228
Johnny Wheatcroft                   Wheatcroft v. City of Glendale                                                  1/20/2021

                                                               70                                                               71
  1        A. Yes.                                                    1          MS. BROADDUS: Sorry.
  2        Q. In looking at paragraph 128 on Page 19 of the           2          MR. POPOLIZIO: That's all right.
  3    second amended complaint -- are you there?                     3          MS. BROADDUS: Nervous habit, I guess.
  4        A. Yes.                                                    4          Usually the other pen I use doesn't rattle, so I
  5        Q. It says: At all times -- at all times relevant,         5   apologize.
  6    the City of Glendale had policies, customs, and/or patterns    6          Is that picking up on the -- okay.
  7    and practices of failing to properly discipline, train, and    7          I'll put my pen down. You should have yelled at
  8    supervise its police officers, including the individual        8   me sooner.
  9    defendants named in this complaint, in the proper use of       9   BY MR. POPOLIZIO:
 10    force, probable cause, and the execution of arrests. The      10      Q. Look on Page 20 of, of the second amended
 11    City of Glendale failed to ensure its police officers could   11   complaint, Johnny.
 12    and would conduct themselves in a manner to avoid violating   12      A. Yes.
 13    the Constitutional rights of the inhabitants of -- of         13      Q. Paragraph 132?
 14    Defendant Glendale.                                           14      A. Yes.
 15           Did I read that correctly?                             15      Q. It states: Acting under the color of law, by
 16        A. Yes.                                                   16   and through policy makers of Defendant Glendale and
 17        Q. Okay.                                                  17   pursuant to official policy, customs, and/or patterns and
 18           And, and paragraph 128 is a paragraph in the           18   practices, Defendant Glendale intentionally, knowingly,
 19    second amended complaint; right?                              19   recklessly, and/or with deliberate indifference to the
 20        A. Yes.                                                   20   rights of inhabitants of Defendant Glendale failed to
 21        Q. And it sets forth claims that you are making in        21   instruct, supervise, control, and monitor its police
 22    this action; right?                                           22   officers.
 23        A. Yes.                                                   23          Did I read that correctly?
 24           MR. POPOLIZIO: Got that pen going over there,          24      A. Yes.
 25    huh, Jody?                                                    25      Q. Now I know I read that one correctly.


                                                               72                                                               73
  1       A. Yes.                                                     1   supervise the officers you sued in this action and that
  2       Q. All right.                                               2   failure to supervise caused you harm?
  3           So, and, and these are your claims; right?              3          MS. BROADDUS: If you have something outside of
  4       A. Yes.                                                     4   our communications as to other evidence in the case, go
  5       Q. And they're set forth in paragraph 132 of the            5   ahead and answer.
  6    second amended complaint; right?                               6          THE WITNESS: No, I do not.
  7       A. Yes.                                                     7   BY MR. POPOLIZIO:
  8       Q. Okay.                                                    8       Q. Do you have any facts to support your contention
  9           Could you give me every fact that you have to           9   that the City of Glendale failed to control the three
 10    support your contention that the City of Glendale failed to   10   officers that you sued in this action and that failure to
 11    instruct the officers you sued in this case?                  11   control them caused you harm?
 12           MS. BROADDUS: If you have information outside of       12          MS. BROADDUS: Same objection.
 13    our communications as to other evidence in the case, go       13          If you have something outside of that, go ahead
 14    ahead and answer.                                             14   and answer.
 15           THE WITNESS: No, I do not.                             15          THE WITNESS: No, I do not.
 16    BY MR. POPOLIZIO:                                             16   BY MR. POPOLIZIO:
 17       Q. Do you have any facts that supports a contention        17       Q. And do you have any fact that supports your
 18    that the City of Glendale's alleged failure to instruct       18   contention that the City of Glendale failed to monitor the
 19    these particular officers caused you any harm?                19   three police officers that you sued in this action and that
 20           MS. BROADDUS: Do you have anything outside of our      20   failure to monitor caused you harm?
 21    communications, go ahead and answer.                          21          MS. BROADDUS: If you have something outside of
 22           THE WITNESS: No, I do not.                             22   our communications and the evidence, go ahead and answer.
 23    BY MR. POPOLIZIO:                                             23          THE WITNESS: No, I do not.
 24       Q. In fact, do you -- well, do you have any fact to        24   BY MR. POPOLIZIO:
 25    support your claim that the City of Glendale failed to        25       Q. Looking at paragraph 133 of the second amended



                                           www.CourtReportersAz.com
                                                                                         19 (Pages 70 to 73)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 17 of 228
Johnny Wheatcroft                    Wheatcroft v. City of Glendale                                                   1/20/2021

                                                               74                                                                  75
  1    complaint, again on Page 20, it states: These policies,         1   BY MR. POPOLIZIO:
  2    customs, and/or patterns and practices led the individual       2       Q. Do you have any facts to support your claim that
  3    defendants to believe that misconduct and abuse of              3   the City of Glendale had policies, customs, and/or patterns
  4    Constitutional rights would be tolerated and not be subject     4   and practices that would lead these officers to believe that
  5    to any meaningful reprimand or punishment.                      5   they would not be the subject of any meaningful reprimand or
  6           Did I read that correctly?                               6   punishment?
  7        A. Yes.                                                     7           MS. BROADDUS: Object to form. If you have
  8        Q. Okay.                                                    8   something outside of our communications, then you can go
  9           And that's an allegation you're making in this           9   ahead and answer. If you're relying on completely our
 10    complaint; right?                                              10   communications, then let him know.
 11        A. Yes.                                                    11           THE WITNESS: No, I do not.
 12        Q. Okay.                                                   12   BY MR. POPOLIZIO:
 13           So could you tell me what policy, custom, pattern,      13       Q. Now, Count VIII in your complaint is actually
 14    or practice led these particular three officers, the           14   entitled loss of consortium.
 15    defendants in this action, to believe that misconduct and      15           Do you see that on Page 22?
 16    abuse of Constitutional rights would be tolerated?             16       A. Yes.
 17           MS. BROADDUS: If you have something outside our         17       Q. Okay.
 18    communication as to other evidence in the case, go ahead and   18           But those are -- those are counts -- that's a
 19    answer that.                                                   19   count that contains claims for your sons; right?
 20           THE WITNESS: No, I do not.                              20       A. Yes.
 21    BY MR. POPOLIZIO:                                              21       Q. Okay.
 22        Q. So you have no facts when you say no?                   22           Excuse me.
 23           MS. BROADDUS: Object to form.                           23           Now, you, you shared with me, Johnny, that your
 24           THE WITNESS: No.                                        24   first child was born in 2000; right?
 25                                                                   25       A. Yes.


                                                               76                                                                  77
  1       Q. And that was Jessica?                                     1      A. Yes.
  2       A. Yes.                                                      2      Q. And your sentence is for a crime that you
  3       Q. And then you gave me the birth dates of, of your          3   committed; right?
  4    other children; right?                                          4      A. Yes.
  5       A. Yes.                                                      5      Q. And you were convicted for?
  6       Q. Okay. And you have four children; right?                  6      A. Yes.
  7       A. Yes.                                                      7      Q. But that, that crime occurred after this incident;
  8       Q. And, since -- well, you've done -- strike that.           8   right?
  9           Currently you're incarcerated in prison; right?          9      A. Yes.
 10       A. Yes.                                                     10      Q. Okay. In fact, in February of 2018 you were
 11       Q. Okay.                                                    11   arrested; right?
 12           But that's something -- that has to do with             12      A. Yes.
 13    something unrelated to the incident that occurred on           13      Q. And that arrest led to the conviction for which
 14    July 26, 2017, at the Motel 6; right?                          14   you're serving a sentence in prison currently; right?
 15       A. Yes.                                                     15      A. Yes.
 16           MS. BROADDUS: I'm going to object to form. If it        16      Q. Okay.
 17    gets into the communications we've had about that, then        17          And you're incarcerated where right now?
 18    that's also protected. So if you have something outside of     18      A. In Cimarron, Tucson complex.
 19    that, let him know.                                            19      Q. Cimarron? Okay.
 20           THE WITNESS: Okay.                                      20          And that's a Department of Corrections facility?
 21    BY MR. POPOLIZIO:                                              21      A. Yes.
 22       Q. So, general terms, don't want to know what you           22      Q. Okay.
 23    talked about with your, with your -- with your attorney.       23          And you've been incarcerated since what date?
 24       A. Yes.                                                     24      A. February of 2018.
 25       Q. However, you're serving some time now; right?            25      Q. Okay. So basically you were arrested on -- in, in


                                           www.CourtReportersAz.com
                                                                                          20 (Pages 74 to 77)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 18 of 228
Johnny Wheatcroft                    Wheatcroft v. City of Glendale                                                   1/20/2021

                                                             342                                                                 343
  1    let me go.                                                      1       Q. Okay. So were you there by yourself?
  2        Q. When -- when did this occur? What's, what's the          2       A. Yes.
  3    year?                                                           3       Q. You were just riding your bike?
  4        A. Same year.                                               4       A. Yes, I was riding down 59th Avenue. And he turned
  5        Q. Same year? 2017?                                         5   around and came -- flipped a bitch and came after me. And I
  6        A. Yes.                                                     6   went across the street and went into the apartments right
  7        Q. What's the month?                                        7   there to try to lose him, because I did have a misdemeanor
  8        A. I don't remember.                                        8   warrant.
  9           Months before that though.                               9          And then as I tried to come through the other side
 10        Q. What was the apartment complex?                         10   of the parking lot, there's a bunch of undercover cops
 11        A. 59th and Bethany Home.                                  11   there.
 12        Q. What was the name of it?                                12       Q. So you're saying this was Officer Lindsey; right?
 13        A. I don't know.                                           13       A. Yes.
 14        Q. What you were doing there?                              14       Q. And he was the one that was on -- initially on
 15        A. I was trying to get away from him.                      15   Officer -- on Shawn Blackburn's side of the car; right?
 16        Q. When you said we, who were you with?                    16       A. Him and that woman that was here this day also.
 17        A. I was by myself on a bike.                              17       Q. No, I just asked you -- I asked you a question.
 18        Q. But you said we.                                        18          In identifying Officer Lindsey, you're saying that
 19        A. No, I did not.                                          19   occurred, he's the officer that was initially and the day of
 20        Q. Okay.                                                   20   this incident on the driver's side of the car talking to
 21           You didn't say we were. You said I was there on a       21   Shawn Blackburn; right?
 22    bike?                                                          22       A. Yes.
 23           I mean, I thought you said we pretty clearly,           23       Q. Okay.
 24    Johnny.                                                        24          So you're saying that you had an encounter as you
 25        A. I didn't say we. I was there by myself.                 25   described -- just described; right?


                                                             344                                                                 345
  1       A. Yes.                                                      1   guess.
  2       Q. And then you also said you had a misdemeanor              2   BY MR. POPOLIZIO:
  3    warrant out for your arrest; right?                             3      Q. I'm sorry, what did you say?
  4       A. Yes.                                                      4      A. Possibility of going to jail I guess. I don't
  5       Q. And then you said that you tried -- you tried to          5   know.
  6    elude him at that time; is that right?                          6      Q. Okay.
  7       A. No.                                                       7          Do you remember at that time what your misdemeanor
  8           MS. BROADDUS: Object to form.                            8   warrant was for?
  9           THE WITNESS: I just tried to avoid him and go            9          MS. BROADDUS: Object to form. Foundation.
 10    through an apartment complex.                                  10          THE WITNESS: No. I think tickets.
 11    BY MR. POPOLIZIO:                                              11   BY MR. POPOLIZIO:
 12       Q. Okay.                                                    12      Q. Tickets?
 13           Okay. You didn't -- all right.                          13      A. Yeah.
 14           We'll -- we'll let the -- we'll let the -- you          14      Q. What kind of tickets?
 15    didn't use the word elude, but we'll let the, the transcript   15      A. I don't know. I don't remember actually.
 16    read the way it reads.                                         16          I don't remember what it was for.
 17           So why would you try to get away from him?              17      Q. Okay. But you -- but you do remember that in 2017
 18           MS. BROADDUS: Object to form.                           18   when you described you were stopped by Officer Lindsey in
 19           THE WITNESS: I just told you. I had misdemeanor         19   the 59th Avenue area in an apartment complex you had a
 20    warrant and I didn't want to get stopped.                      20   misdemeanor warrant; right?
 21    BY MR. POPOLIZIO:                                              21      A. Yes.
 22       Q. Okay. Because what would happen if you got a             22      Q. Okay.
 23    misdemeanor warrant and you were stopped?                      23          And do you know what city that was out of?
 24           MS. BROADDUS: Object to form and foundation.            24      A. Maricopa.
 25           THE WITNESS: Possibility of going to jail I             25      Q. Maricopa County?



                                           www.CourtReportersAz.com
                                                                                     87 (Pages 342 to 345)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 19 of 228
Johnny Wheatcroft                   Wheatcroft v. City of Glendale                                                   1/20/2021

                                                            438                                                                 439
  1    tased.                                                         1      Q. Okay.
  2           Let me see you lay still while that's happening to      2          So you didn't resist the officers at this point
  3    you, and I'll -- you know what, I'll give you a high five,     3   because of what you saw happen to your wife in the corner;
  4    bud, because it can't happen.                                  4   right?
  5       Q. Well, whether you want to high five me or not,           5      A. No.
  6    when you were on the ground here after you're handcuffed,      6      Q. Did you ever tell any officer that you saw that
  7    did you see what was happening with your wife?                 7   happen to your wife and that's when you started fighting the
  8       A. Some of it, yeah, when they slammed her over here.       8   officers or something to that effect?
  9       Q. Okay.                                                    9          MS. BROADDUS: Form.
 10           Did that anger you?                                    10          THE WITNESS: No.
 11       A. Anger me? No.                                           11   BY MR. POPOLIZIO:
 12           It was -- you got -- they were scaring me is what      12      Q. Never that said?
 13    they were doing.                                              13      A. I've never said to anybody.
 14       Q. Okay.                                                   14      Q. Okay.
 15       A. It didn't anger me or make me mad. It scared me         15          Do you remember being interviewed after the
 16    because they weren't stopping. Everyone that showed back up   16   incident?
 17    on scene, they came and got some too.                         17      A. Yeah.
 18           And it's -- no.                                        18      Q. Do you remember telling any officer that you saw
 19       Q. So --                                                   19   what happened to your wife and that's -- at that point you
 20       A. That's my answer.                                       20   started resisting the officers?
 21       Q. So you didn't move when you were on the ground          21      A. No. I never said that. I never said --
 22    here to get up or try to get up to help your wife?            22      Q. Or something to that effect. I'm not saying
 23       A. Get up to help her? I'm in handcuffs.                   23   verbatim.
 24       Q. So that's a no?                                         24      A. No, I never said that period.
 25       A. Yes.                                                    25          MR. POPOLIZIO: Okay.


                                                            440                                                                 441
  1            We're going to do -- we're going to play 504 to        1      A. I know exactly what happened.
  2     516, we're going to play it in slow speed. Okay?              2      Q. Did it -- did it appear to you that you received
  3            (Video played.)                                        3   the taser application to your left buttocks, upper thigh
  4     BY MR. POPOLIZIO:                                             4   area?
  5        Q. We stopped it at 514.                                   5          MS. BROADDUS: Object to form.
  6            So you see the drive stun tase when you're on the      6          THE WITNESS: No.
  7     ground; right? You saw that?                                  7   BY MR. POPOLIZIO:
  8        A. Yeah.                                                   8      Q. Okay. Where did it appear to you that you got
  9        Q. Okay.                                                   9   that tase?
 10            So, when you received that tase at this, at this      10      A. He didn't just hold it on me like that. Okay? He
 11     point, Johnny, you saw your buttocks was exposed?            11   ground it like this. Okay?
 12        A. Yeah.                                                  12          I don't know if you can see that in the video or
 13        Q. Okay.                                                  13   not, but that's what he did.
 14            Specifically like your left buttocks.                 14          All right?
 15            Did you see that?                                     15          And when my legs were stuck together like this,
 16        A. Yeah.                                                  16   okay, it makes my balls pop out, okay, in the back, is
 17        Q. Okay.                                                  17   what -- what happened.
 18            And you -- you got a taser application; correct?      18          All right?
 19        A. Yeah.                                                  19          And when he's grounding like this, okay, he almost
 20        Q. And you put both hands over your, your -- your         20   burst my ball. My testicle was this big around for
 21     buttocks.                                                    21   two months.
 22            Did you see that?                                     22      Q. Okay.
 23        A. Yeah, I tried to get them to stop tasing me, yeah.     23      A. Okay?
 24        Q. So, did you receive -- you just saw that; right?       24      Q. Did -- when you watched this video right there,
 25     You just saw the video?                                      25   did you see any of your testicles visible?


                                          www.CourtReportersAz.com
                                                                                  111 (Pages 438 to 441)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 20 of 228
Johnny Wheatcroft                    Wheatcroft v. City of Glendale                                                   1/20/2021

                                                             442                                                                  443
  1        A. No.                                                      1       Q. Did you tell anybody at the station that your
  2        Q. Do you see your penis visible?                           2   testicle was swollen?
  3        A. No.                                                      3       A. I told that blonde officer, the lady, the one that
  4        Q. How about your -- you know, you know what the            4   I tried to file sexual assault charges and stuff right there
  5    perineum is?                                                    5   at the window.
  6        A. Yeah, I know what it is.                                 6       Q. Okay.
  7        Q. Okay.                                                    7       A. I tried to --
  8           Did you see that?                                        8       Q. Is that a yes? Because I asked you a specific
  9        A. No.                                                      9   question. Did you tell anybody at the station --
 10        Q. So. . .                                                 10       A. I told --
 11           While she's getting the video to that point, you        11       Q. -- when you were interviewed -- I'm not done with
 12    said that --                                                   12   my question.
 13           (Simultaneous crosstalk.)                               13          Did you tell --
 14        A. It might be regular --                                  14       A. Yes.
 15        Q. -- your --                                              15       Q. -- anybody at the station when you were
 16        A. -- both --                                              16   interviewed that your testicle was swollen?
 17        Q. -- you said -- I'm asking you a question. Please.       17       A. I told her that my balls were hurt, yes. I told
 18           So when you --                                          18   her-
 19        A. Tough to see, I'm sorry.                                19       Q. Did you tell her it was swollen?
 20        Q. You just said that your -- your testicle was            20       A. No, I told her they were hurt.
 21    swollen?                                                       21       Q. Did you ask her at that point to -- that if you
 22        A. Yeah.                                                   22   could see or get some medical attention?
 23        Q. Was your testicle swollen when you were at the          23       A. I tried to get medical attention on the scene,
 24    station being interviewed, at jail?                            24   yes, I did.
 25        A. Yeah, I told them.                                      25       Q. Did you ask -- okay. We'll get to that.


                                                             444                                                                  445
  1           Did you ask her --                                       1   Exhibit 80 to your deposition.
  2        A. I didn't ask her. I asked the officer.                   2          Do you see that?
  3        Q. Johnny, you got to listen. You got to let me             3       A. Yep.
  4    finish my question.                                             4       Q. Okay.
  5           Okay?                                                    5          And it is a multi-page document that starts with
  6           Did you ask her during that interview whether you        6   off with Bates No. CoG_Wheatcroft 036805 and runs through
  7    could be seen by medical?                                       7   036811.
  8        A. No, I asked the officers --                              8          Do you see that?
  9        Q. Okay.                                                    9       A. Yes.
 10        A. -- right there when I was at the, at the front --       10       Q. All right.
 11    at the thing, when the fire department came, I asked them to   11          And I want you -- it's a patient care report, and
 12    see me and they wouldn't.                                      12   I want you to turn to the third page of this exhibit, which
 13           MR. POPOLIZIO: What's the next exhibit, Marty?          13   is 036807.
 14           THE REPORTER: Johnny, can I have the exhibits,          14       A. Uh-hmm.
 15    please.                                                        15       Q. Are you there?
 16           THE WITNESS: Oh, I'm sorry.                             16       A. Yep.
 17           MR. POPOLIZIO: Can we just go off the record for        17       Q. Okay. Do you see where it says narrative?
 18    a moment?                                                      18          Up at the top, near the top. Narrative. Right in
 19           THE VIDEOGRAPHER: Off the record at 5:20.               19   the middle of the page.
 20           (Brief pause.)                                          20       A. I might be on the wrong one.
 21           THE VIDEOGRAPHER: Back on the record at 5:21.           21       Q. No, you're not. You're -- you're on the right
 22           (Deposition Exhibit No. 80 was marked for               22   page.
 23    identification by the reporter.)                               23          First black line --
 24    BY MR. POPOLIZIO:                                              24       A. Yeah, yeah, yeah, I see it.
 25        Q. Johnny, I'm showing you what's been marked as           25       Q. All right.



                                           www.CourtReportersAz.com
                                                                                   112 (Pages 442 to 445)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 21 of 228
Johnny Wheatcroft                   Wheatcroft v. City of Glendale                                                 1/20/2021

                                                             474                                                             475
  1    the back. And then while you were handcuffed prone on the       1   BY MS. BROADDUS:
  2    ground with your face on the ground, middle of July, hot        2       Q. Were you ever told that you were ever to get out
  3    asphalt pavement, your pants were pulled down, and you were     3   of the car?
  4    tased in the testicles.                                         4          MR. POPOLIZIO: Form.
  5           Is that what happened to you?                            5          THE WITNESS: No.
  6           MR. POPOLIZIO: Objection; form.                          6   BY MS. BROADDUS:
  7           THE WITNESS: Yes.                                        7       Q. Were you ever told why they were pulling you or
  8    BY MS. BROADDUS:                                                8   trying to drag you out of the car or tasing you?
  9       Q. Okay.                                                     9          MR. POPOLIZIO: Form.
 10           How did that make you feel?                             10          THE WITNESS: No.
 11           MR. POPOLIZIO: Objection; form.                         11   BY MS. BROADDUS:
 12           THE WITNESS: Pretty bad.                                12       Q. Did anyone -- you were charged with resisting
 13    BY MS. BROADDUS:                                               13   arrest; is that correct?
 14       Q. Now, if we go back to why you were pulled over --        14       A. Yes.
 15    well, first of all, you weren't even driving that day. You     15       Q. What arrest -- do you know what arrest you were
 16    were a passenger; correct?                                     16   resisting?
 17       A. Correct.                                                 17          MR. POPOLIZIO: Form.
 18       Q. And were you ever told specifically why the car          18          THE WITNESS: I don't know.
 19    was being pulled over?                                         19   BY MS. BROADDUS:
 20           MR. POPOLIZIO: Form.                                    20       Q. So you charged with resisting arrest, but you
 21           THE WITNESS: No.                                        21   don't know what you were being arrested for. Fair
 22    BY MS. BROADDUS:                                               22   statement?
 23       Q. You weren't told that; fair?                             23       A. Yes.
 24           MR. POPOLIZIO: Form.                                    24       Q. Did you ever get a citation for not wearing your
 25           THE WITNESS: No.                                        25   seat belt that day?


                                                             476                                                             477
  1        A. No.                                                      1      A. Yeah.
  2        Q. Were you wearing your seat belt that day when you        2         MS. BROADDUS: All right. We'll read and sign.
  3    were a passenger in the car when the car entered the parking    3         MR. POPOLIZIO: Okay. Thank you.
  4    lot at Motel 6?                                                 4         THE VIDEOGRAPHER: This concludes today's
  5        A. Yes.                                                     5   deposition. Off the record at 5:56.
  6        Q. And after the vehicle was -- do you know whether         6         (Whereupon, the deposition concluded.)
  7    your seat belt came off unlatched before or after the car       7
  8    was in the parking spot that it was in?                         8
  9            MR. POPOLIZIO: Form.                                    9                     ______________________________
 10            THE WITNESS: It was still latched when the cop                                    JOHNNY WHEATCROFT
                                                                      10
 11    first talked to me.
                                                                      11
 12            Because I had money in my hand, and I tried to
                                                                      12                  *****
 13    undo it on and I couldn't do it because my thumb doesn't
                                                                      13
 14    bend. And so I was trying to undo it.
                                                                      14
 15            It was after he walked away from my door I
                                                                      15
 16    believe. But he had already come and talked to me, and I       16
 17    was undoing my seat belt.                                      17
 18    BY MS. BROADDUS:                                               18
 19        Q. You were asked some questions about shady               19
 20    disposition, so to speak, of this Motel 6, asked about         20
 21    prostitution, asked about car thefts and drug deals and all    21
 22    that stuff that goes on in this parking lot.                   22
 23            Isn't this Motel 6 right by the police station?        23
 24        A. Yes. Right across the street.                           24
 25        Q. The Glendale police station; correct?                   25


                                           www.CourtReportersAz.com
                                                                                  120 (Pages 474 to 477)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 22 of 228
Johnny Wheatcroft                         Wheatcroft v. City of Glendale           1/20/2021

                                                                    478
  1   STATE OF ARIZONA )
                   ) SS
  2   COUNTY OF MARICOPA )
  3                CERTIFICATE
  4      BE IT KNOWN that the foregoing proceedings were taken
      before me; that the witness before testifying was duly
  5   sworn by me to testify to the whole truth; that the 477
      foregoing pages are a full, true and accurate record of the
  6   proceedings, all done to the best of my skill and ability;
      that the proceedings were taken down by me in shorthand and
  7   thereafter reduced to print under my direction.
  8      I CERTIFY that I am in no way related to any of the
      parties hereto nor am I in any way interested in the
  9   outcome hereof.
 10
        [x] Review and signature was requested.
 11     [ ] Review and signature was waived.
        [ ] Review and signature not required.
 12
         I CERTIFY that I have complied with the ethical
 13   obligations set forth in ACJA 7-206.
 14         Dated this 31st day of January, 2021,
            Chandler, Arizona.
 15
 16
 17             ____________________________
                C. Martin Herder, CSR, CCR
 18             Certified Reporter
                Arizona CCR No. 50162
 19
 20      It is FURTHER CERTIFIED that Herder & Associates,
      Registered Reporting Firm, has complied with the ethical
 21   obligations set forth in ACJA 7-206.
 22
 23
                 _________________________
 24              Registered Reporting Firm
                 Arizona RRF No. R1145
 25




                                                  www.CourtReportersAz.com
                                                                             121 (Page 478)
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 23 of 228




             EXHIBIT 2
     Non-Electronic
      Exhibit - CD
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 24 of 228




                EXHIBIT 3
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 25 of 228




                                           Location History Report
              Location:7116 n 59th ave Apartment/Unit#
              From: 1/1/2016 To:12/31/2017
                                                     Calls For Service

   Event        Date/Time            Apt                Call Title            Dispo            Officer
E1600000711     1/2/2016 13:01               THEFT                       CONTACT MADE,   JONES, JASON
                                                                         NO PAPERWORK    #14688
E1600000848     1/2/2016 19:01 129           INJURED OR SICK PERSON      CONTACT MADE,   FINK, NATHANIEL
                                                                         NO PAPERWORK    #17071
E1600000952     1/3/2016 00:01               LOUD MUSIC OR NOISE         CONTACT MADE,   BRILL, JOSHUA
                                             DISTURBING                  NO PAPERWORK    #16583
E1600001373     1/4/2016 08:01               THEFT                       CONTACT MADE,   TORRES, JAMES
                                                                         NO PAPERWORK    #11260
E1600002867     1/7/2016 15:01               SUSPICIOUS CIRCUMSTANCE     OFFENSE REPORT LARSEN,
                                                                                        KRISTOPHER #16907
E1600003241     1/8/2016 11:01               CHECK WELFARE               CONTACT MADE,   MISNER, GERALD
                                                                         NO PAPERWORK    #15179
E1600004008    1/10/2016 01:01               INTENSIVE PATROL            CONTACT MADE,   SINGER, ELAINE
                                             (PREVENTATIVE)              NO PAPERWORK    #10643
E1600004438    1/11/2016 01:01               INTENSIVE PATROL            CONTACT MADE,   FAIR, LANCE #16781
                                             (PREVENTATIVE)              NO PAPERWORK
E1600004888    1/12/2016 00:01 260           SUBJ DISTURBING/HARASSING CONTACT MADE,     CLUBB, JONATHAN
                                                                       NO PAPERWORK      #16439
E1600005212    1/12/2016 15:01               INTENSIVE PATROL            CONTACT MADE,   ATEN, BRIAN #15250
                                             (PREVENTATIVE)              NO PAPERWORK
E1600005250    1/12/2016 17:01               INTENSIVE PATROL            CONTACT MADE,   ATEN, BRIAN #15250
                                             (PREVENTATIVE)              NO PAPERWORK
E1600005426    1/13/2016 02:01               THEFT OF VEHICLE            OFFENSE REPORT MCLEOD, BRET
                                                                                        #11368
E1600005830    1/13/2016 21:01               INTENSIVE PATROL            CONTACT MADE,   ATEN, BRIAN #15250
                                             (PREVENTATIVE)              NO PAPERWORK
E1600006379    1/14/2016 22:01               FIELD CONTACT               CONTACT MADE,   HARDESTY, SHAUN
                                                                         NO PAPERWORK    #11575
E1600006435    1/15/2016 00:01 136           UNWANTED GUESTS             CONTACT MADE,   BROYLES, JOSHUA
                                                                         NO PAPERWORK    #16871
E1600006445    1/15/2016 01:01 136           SUBJ DISTURBING/HARASSING CONTACT MADE,     BROYLES, JOSHUA
                                                                       NO PAPERWORK      #16871
E1600007020    1/16/2016 11:01               THEFT                       OFFENSE REPORT MISNER, GERALD
                                                                                        #15179
E1600007224    1/16/2016 20:01               SUSPICIOUS VEHICLE          CONTACT MADE,   LARSEN,
                                                                         NO PAPERWORK    KRISTOPHER #16907
E1600007577    1/17/2016 16:01               INTENSIVE PATROL            CONTACT MADE,   ATEN, BRIAN #15250
                                             (PREVENTATIVE)              NO PAPERWORK
E1600008231    1/19/2016 08:01               TRESPASSING                 CONTACT MADE,   HUBBUCH, JAMISON
                                                                         NO PAPERWORK    #12524

                                                                                           6/4/2019 9:46:20 AM




                                                                            CoG_WHEATCROFT 036854
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 26 of 228




E1600008506   1/19/2016 19:01 282   FAMILY FIGHT/DOMESTIC    CONTACT MADE,     DOERR, GLENN
                                    VIOLENCE                 NO PAPERWORK      #15123
E1600009755   1/22/2016 01:01       PODD                     OFFENSE REPORT YATES, AADAM
                                                                            #13508
E1600009793   1/22/2016 03:01       INTENSIVE PATROL         CONTACT MADE,     CARROLL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16003
E1600010042   1/22/2016 15:01       TRESPASSING              CONTACT MADE,     SMITH, ALISSANDRA
                                                             NO PAPERWORK      #16910
E1600010224   1/22/2016 23:01       SUSPICIOUS VEHICLE       CONTACT MADE,     YATES, AADAM
                                                             NO PAPERWORK      #13508
E1600010320   1/23/2016 04:01       FIELD CONTACT            CONTACT MADE,     SINGER, ELAINE
                                                             NO PAPERWORK      #10643
E1600011046   1/24/2016 20:01       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600011169   1/25/2016 02:01       INTENSIVE PATROL         CONTACT MADE,     CLUBB, JONATHAN
                                    (PREVENTATIVE)           NO PAPERWORK      #16439
E1600012135   1/26/2016 22:01       THEFT                    OFFENSE REPORT RAMSAY, JUSTIN
                                                                            #15093
E1600012565   1/27/2016 18:01       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600012977   1/28/2016 12:01       SUSPICIOUS               OFFENSE REPORT HUBBUCH, JAMISON
                                    PERSON/CIRCUMSTANCE                     #12524
E1600013066   1/28/2016 15:01       CIVIL ISSUE              CONTACT MADE,     SEIDL, ALLAN #16321
                                                             NO PAPERWORK
E1600013309   1/29/2016 02:01       SUSPICIOUS VEHICLE       CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600013964   1/30/2016 14:01       SUBJ DISTURBING/HARASSING CONTACT MADE,    SEIDL, ALLAN #16321
                                                              NO PAPERWORK
E1600014347   1/31/2016 13:01       THEFT                    OFFENSE REPORT GELLMAN, RACHEL
                                                                            #14572
E1600015004    2/1/2016 17:02       THEFT                    CONTACT MADE,     STANFIELD, BRIAN
                                                             NO PAPERWORK      #10239
E1600015015    2/1/2016 18:02       P.R. CONTACT             CONTACT MADE,     PLAISTED, ROBERT
                                                             NO PAPERWORK      #17193
E1600015061    2/1/2016 20:02       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1600015469    2/2/2016 15:02       CIVIL ISSUE              CONTACT MADE,     DOERR, GLENN
                                                             NO PAPERWORK      #15123
E1600015685    2/3/2016 02:02       SUSPICIOUS VEHICLE       CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600015717    2/3/2016 04:02       CHECK WELFARE            FIELD INTERVIEW   KING, MARCUS
                                                             CARD              #17000
E1600016080    2/3/2016 17:02       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600017398    2/5/2016 22:02       FIELD CONTACT            CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178


                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036855
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 27 of 228




E1600017414    2/5/2016 22:02 278   911 HANGUP, CHECK         CONTACT MADE,     YATES, AADAM
                                    WELFARE                   NO PAPERWORK      #13508
E1600018621    2/8/2016 14:02       TRESPASSING               FIELD INTERVIEW   ROOKS, JORDAN
                                                              CARD              #17143
E1600018873    2/9/2016 03:02       CHECK WELFARE             CONTACT MADE,     CLUBB, JONATHAN
                                                              NO PAPERWORK      #16439
E1600019735   2/10/2016 16:02 122   ATTEMPT SUICIDE           CONTACT MADE,     MILLANES,
                                                              NO PAPERWORK      FRANCISCO #17250
E1600019750   2/10/2016 17:02       UNWANTED GUESTS           FIELD INTERVIEW   SMITH, ALISSANDRA
                                                              CARD              #16910
E1600020702   2/12/2016 11:02       POSSESSION OF MARIJUANA   OFFENSE REPORT PITTMAN, JEFFREY
                                                              NRU            #12718
E1600020704   2/12/2016 11:02       POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                    DRUGS                   NRU            MATTHEW #12251
E1600022744   2/16/2016 15:02       THEFT                     OFFENSE REPORT TURSKI,
                                                                             CHRISTOPHER
                                                                             #14529
E1600022784   2/16/2016 16:02       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)            NO PAPERWORK
E1600022862   2/16/2016 19:02       ASSAULT                   OFFENSE REPORT CARFAGNA,
                                                                             NICOLINO #15252
E1600023254   2/17/2016 12:02       UNWANTED GUESTS           FIELD INTERVIEW   ROOKS, JORDAN
                                                              CARD              #17143
E1600024139   2/18/2016 23:02       FIELD CONTACT             CONTACT MADE,     YATES, AADAM
                                                              NO PAPERWORK      #13508
E1600024217   2/19/2016 03:02       FIELD CONTACT             CONTACT MADE,     LA BRANT, DONALD
                                                              NO PAPERWORK      #8917
E1600024759   2/20/2016 00:02       FIELD CONTACT             CONTACT MADE,     HARDESTY, SHAUN
                                                              NO PAPERWORK      #11575
E1600024789   2/20/2016 03:02       SUSPICIOUS VEHICLE        CONTACT MADE,     COLLINS, SCOTT
                                                              NO PAPERWORK      #15178
E1600025264   2/21/2016 02:02       TRESPASSING               CONTACT MADE,     HARDESTY, SHAUN
                                                              NO PAPERWORK      #11575
E1600025570   2/21/2016 20:02       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)            NO PAPERWORK
E1600025683   2/22/2016 01:02       TRESPASSING               CONTACT MADE,     CLUBB, JONATHAN
                                                              NO PAPERWORK      #16439
E1600026027   2/22/2016 18:02       SUBJ DISTURBING/HARASSING CONTACT MADE,     DOERR, GLENN
                                                              NO PAPERWORK      #15123
E1600026235   2/23/2016 07:02       THEFT                     OFFENSE REPORT LIVINGSTON,
                                                                             JENNIFER #12223
E1600026669   2/23/2016 23:02       SPEEDING OR RACING        CONTACT MADE,     CLUBB, JONATHAN
                                                              NO PAPERWORK      #16439
E1600028810   2/27/2016 23:02       FIELD CONTACT             CONTACT MADE,     CLUBB, JONATHAN
                                                              NO PAPERWORK      #16439
E1600029054   2/28/2016 14:02       INTENSIVE PATROL          CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)            NO PAPERWORK      #10239

                                                                                  6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036856
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 28 of 228




E1600029109   2/28/2016 15:02       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)            NO PAPERWORK
E1600029228   2/28/2016 21:02       FIELD CONTACT             CONTACT MADE,     ATEN, BRIAN #15250
                                                              NO PAPERWORK
E1600030320    3/1/2016 23:03       POND FOR SALE             SUPPLEMENTAL      YATES, AADAM
                                                              REPORT            #13508
E1600030337    3/1/2016 23:03       MISCONDUCT W/WEAPONS      OFFENSE REPORT YATES, AADAM
                                                                             #13508
E1600030917    3/3/2016 02:03       FIELD CONTACT             CONTACT MADE,     ANDERSON, BRYAN
                                                              NO PAPERWORK      #11307
E1600030980    3/3/2016 07:03       INVESTIGATE UNKNOWN       CONTACT MADE,     HUBBUCH, JAMISON
                                    TROUBLE                   NO PAPERWORK      #12524
E1600032282    3/5/2016 13:03       SUSPICIOUS VEHICLE        CONTACT MADE,     ALLOWAY, JEFFREY
                                                              NO PAPERWORK      #15779
E1600032834    3/6/2016 19:03       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)            NO PAPERWORK
E1600033401    3/8/2016 03:03       INTENSIVE PATROL          CONTACT MADE,     BASTIN,
                                    (PREVENTATIVE)            NO PAPERWORK      CHRISTOPHER
                                                                                #16581
E1600033599    3/8/2016 12:03 293   THEFT                     OFFENSE REPORT KULB, STEVEN
                                                                             #12430
E1600033844    3/8/2016 21:03       INJURED OR SICK PERSON    ASSIST FIRE       CARFAGNA,
                                                              DEPARTMENT        NICOLINO #15252
E1600034220    3/9/2016 15:03       POSSESSION OF MARIJUANA   OFFENSE REPORT ATEN, BRIAN #15250
E1600035657   3/12/2016 00:03       LOSS REPORT               OFFENSE REPORT COLLINS, SCOTT
                                                                             #15178
E1600036279   3/13/2016 10:03       P.R. CONTACT              CONTACT MADE,     MILLS, GREGORY
                                                              NO PAPERWORK      #15610
E1600037720   3/16/2016 08:03       CRIMINAL DAMAGE           OFFENSE REPORT KULB, STEVEN
                                                                             #12430
E1600038507   3/17/2016 17:03       SUSPICIOUS                FIELD INTERVIEW   PITTMAN, JEFFREY
                                    PERSON/CIRCUMSTANCE       NRU               #12718
E1600039148   3/18/2016 17:03       SUSPICIOUS                CONTACT MADE,     WAITE, SCOTT
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK      #14091
E1600039281   3/18/2016 22:03 121   ASSAULT                   OFFENSE REPORT SINGER, ELAINE
                                                                             #10643
E1600039788   3/20/2016 00:03       SUBJ DISTURBING/HARASSING UNABLE TO         LA BRANT, DONALD
                                                              LOCATE            #8917
E1600041537   3/23/2016 16:03       MISDEMEANOR WNT           FIELD INTERVIEW   DOERR, GLENN
                                    OUTSTANDING               CARD              #15123
E1600043810   3/28/2016 03:03       POSSESSION OF DRUG        OFFENSE REPORT HUNTER, KEITH
                                    PARAPHERNALIA                            #16887
E1600044215   3/28/2016 21:03       911 HANGUP, CHECK         CONTACT MADE,     FAIR, LANCE #16781
                                    WELFARE                   NO PAPERWORK
E1600044282   3/29/2016 02:03       DV/DISORDERLY CONDUCT     OFFENSE REPORT FAIR, LANCE #16781



                                                                                  6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036857
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 29 of 228




E1600047244    4/3/2016 15:04     INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                  (PREVENTATIVE)            NO PAPERWORK
E1600047417    4/3/2016 22:04     LOUD MUSIC OR NOISE       CONTACT MADE,     BRILL, JOSHUA
                                  DISTURBING                NO PAPERWORK      #16583
E1600048899    4/6/2016 20:04     INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                  (PREVENTATIVE)            NO PAPERWORK
E1600050921   4/10/2016 19:04     POSS OF DANGEROUS DRUGS OFFENSE REPORT ATEN, BRIAN #15250
E1600051057   4/11/2016 01:04     MISCONDUCT INVOLVING      OFFENSE REPORT PEREZ, DANIEL
                                  WEAPONS                                  #16909
E1600051590   4/12/2016 04:04     TRESPASSING               FIELD INTERVIEW   BASTIN,
                                                            CARD              CHRISTOPHER
                                                                              #16581
E1600051601   4/12/2016 05:04     THEFT FROM VEHICLE        OFFENSE REPORT ZARAGOZA,
                                                                           SAMANTHA #13340
E1600052053   4/12/2016 20:04     INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                  (PREVENTATIVE)            NO PAPERWORK
E1600052167   4/13/2016 03:04     SUSPICIOUS                CONTACT MADE,     CLUBB, JONATHAN
                                  PERSON/CIRCUMSTANCE       NO PAPERWORK      #16439
E1600052552   4/13/2016 18:04     THEFT                     OFFENSE REPORT LARSEN,
                                                                           KRISTOPHER #16907
E1600052736   4/14/2016 07:04     RECOVERY OF VEHICLE       OFFENSE REPORT MCLEOD, BRET
                                                                           #11368
E1600053103   4/14/2016 19:04     SUSPICIOUS                CONTACT MADE,     SEIDL, ALLAN #16321
                                  PERSON/CIRCUMSTANCE       NO PAPERWORK
E1600053584   4/15/2016 17:04     FIELD CONTACT             CONTACT MADE,     SEIDL, ALLAN #16321
                                                            NO PAPERWORK
E1600053938   4/16/2016 10:04     RECOVERY OF VEHICLE       SUPPLEMENTAL      DIRKS, SHAWN
                                                            REPORT            #13103
E1600054571   4/17/2016 16:04     INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                  (PREVENTATIVE)            NO PAPERWORK
E1600056429   4/21/2016 00:04     MISDEMEANOR WNT           CONTACT MADE,     ANDERSON, BRYAN
                                  OUTSTANDING               NO PAPERWORK      #11307
E1600057319   4/22/2016 13:04     HIT AND RUN, NON-INJURY   ACCIDENT          FINK, NATHANIEL
                                                                              #17071
E1600057834   4/23/2016 12:04     CIVIL ISSUE               CONTACT MADE,     SEIDL, ALLAN #16321
                                                            NO PAPERWORK
E1600058222   4/24/2016 05:04     CIVIL ISSUE               CONTACT MADE,     COLLINS, SCOTT
                                                            NO PAPERWORK      #15178
E1600058446   4/24/2016 17:04     INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                  (PREVENTATIVE)            NO PAPERWORK
E1600058908   4/25/2016 16:04                               CONTACT MADE,     DOERR, GLENN
                                                            NO PAPERWORK      #15123
E1600059134   4/25/2016 22:04     TRAFFIC STOP              CONTACT MADE,     KING, MARCUS
                                                            NO PAPERWORK      #17000
E1600059241   4/26/2016 06:04     SUBJ DISTURBING/HARASSING FIELD INTERVIEW   HANEY, ANTHONY
                                                            CARD              #9971


                                                                                6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036858
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 30 of 228




E1600059301   4/26/2016 08:04       TRESPASSING              CONTACT MADE,     KULB, STEVEN
                                                             NO PAPERWORK      #12430
E1600059370   4/26/2016 10:04       TRESPASSING              UNABLE TO         GONZALEZ, LARRY
                                                             LOCATE            #10659
E1600059413   4/26/2016 12:04       TRESPASSING              FIELD INTERVIEW   ZARAGOZA,
                                                             CARD              SAMANTHA #13340
E1600060059   4/27/2016 15:04       SUSPICIOUS VEHICLE       CONTACT MADE,     STANFIELD, BRIAN
                                                             NO PAPERWORK      #10239
E1600060088   4/27/2016 15:04       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1600060122   4/27/2016 16:04       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1600060215   4/27/2016 20:04       TRAFFIC STOP             CONTACT MADE,     DIRKS, SHAWN
                                                             NO PAPERWORK      #13103
E1600061611   4/30/2016 03:04       FIELD CONTACT            CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600062306    5/1/2016 15:05       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1600062333    5/1/2016 16:05       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1600062519    5/2/2016 01:05       INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1600062829    5/2/2016 17:05       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600062898    5/2/2016 20:05       MISDEMEANOR WNT          FIELD INTERVIEW   ATEN, BRIAN #15250
                                    OUTSTANDING              CARD
E1600063360    5/3/2016 15:05       FELONY FLIGHT            OFFENSE REPORT ATEN, BRIAN #15250
E1600063545    5/3/2016 22:05       FIELD CONTACT            CONTACT MADE,     YATES, AADAM
                                                             NO PAPERWORK      #13508
E1600064619    5/5/2016 18:05       MISDEMEANOR WNT          FIELD INTERVIEW   SCHNEIDER,
                                    OUTSTANDING              NRU               MATTHEW #12251
E1600065953    5/8/2016 13:05       FAMILY FIGHT/DOMESTIC    FIELD INTERVIEW   SAYLOR, JAMES
                                    VIOLENCE                 CARD              #16782
E1600066073    5/8/2016 18:05       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1600066119    5/8/2016 20:05       SUBJ DISTURBING/HARASSING CONTACT MADE,    CARFAGNA,
                                                              NO PAPERWORK     NICOLINO #15252
E1600066239    5/9/2016 05:05       ASSAULT                  OFFENSE REPORT CLUBB, JONATHAN
                                                                            #16439
E1600066280    5/9/2016 07:05 290   INSANE PERSON            CONTACT MADE,     MISNER, GERALD
                                                             NO PAPERWORK      #15179
E1600066716   5/10/2016 02:05       TRAFFIC STOP             CONTACT MADE,     MACDONALD,
                                                             NO PAPERWORK      ROBERT #10704
E1600066771   5/10/2016 07:05 121   INSANE PERSON            CONTACT MADE,     TORRES, JAMES
                                                             NO PAPERWORK      #11260
E1600067377   5/11/2016 08:05       INTENSIVE PATROL         CONTACT MADE,     REBHOLZ, JOHN
                                    (PREVENTATIVE)           NO PAPERWORK      #12374
                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036859
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 31 of 228




E1600068340   5/13/2016 01:05       BURGLARY VEHICLE        OFFENSE REPORT KUEFER, WESLEY
                                                                           #16905
E1600068391   5/13/2016 07:05       BURGLARY VEHICLE        CONTACT MADE,   JONES, JASON
                                                            NO PAPERWORK    #14688
E1600068396   5/13/2016 07:05       INTENSIVE PATROL        CONTACT MADE,   REBHOLZ, JOHN
                                    (PREVENTATIVE)          NO PAPERWORK    #12374
E1600068455   5/13/2016 09:05       THEFT                   CONTACT MADE,   GONZALEZ, LARRY
                                                            NO PAPERWORK    #10659
E1600068752   5/13/2016 20:05 123   SOLICITING              CONTACT MADE,   ROWE, TORII #17074
                                                            NO PAPERWORK
E1600069737   5/16/2016 01:05       INTENSIVE PATROL        CONTACT MADE,   BRILL, JOSHUA
                                    (PREVENTATIVE)          NO PAPERWORK    #16583
E1600070159   5/16/2016 20:05       INTENSIVE PATROL        CONTACT MADE,   ATEN, BRIAN #15250
                                    (PREVENTATIVE)          NO PAPERWORK
E1600070721   5/17/2016 21:05       INTENSIVE PATROL        CONTACT MADE,   ATEN, BRIAN #15250
                                    (PREVENTATIVE)          NO PAPERWORK
E1600070755   5/17/2016 22:05       BACK UP, ASSIST         ASSIST OTHER    KING, MARCUS
                                                            AGENCY          #17000
E1600071187   5/18/2016 18:05       INTENSIVE PATROL        CONTACT MADE,   ATEN, BRIAN #15250
                                    (PREVENTATIVE)          NO PAPERWORK
E1600071268   5/18/2016 23:05       FIELD CONTACT           CONTACT MADE,   HARDESTY, SHAUN
                                                            NO PAPERWORK    #11575
E1600072247   5/20/2016 15:05       FIELD CONTACT           CONTACT MADE,   CARLO, RICARDO
                                                            NO PAPERWORK    #15952
E1600072788   5/21/2016 19:05       CRIMINAL DAMAGE         OFFENSE REPORT RATLIFF, TREVOR
                                                                           #17222
E1600072925   5/22/2016 02:05       INTENSIVE PATROL        CONTACT MADE,   BRILL, JOSHUA
                                    (PREVENTATIVE)          NO PAPERWORK    #16583
E1600073362   5/23/2016 02:05       BURGLARY FROM VEHICLE   OFFENSE REPORT BRILL, JOSHUA
                                                                           #16583
E1600073575   5/23/2016 12:05       BURGLARY VEHICLE        SUPPLEMENTAL    HUBBUCH, JAMISON
                                                            REPORT          #12524
E1600073819   5/23/2016 23:05       FIGHT                   UNABLE TO       BRILL, JOSHUA
                                                            LOCATE          #16583
E1600074397   5/25/2016 00:05       INTENSIVE PATROL        CONTACT MADE,   BRILL, JOSHUA
                                    (PREVENTATIVE)          NO PAPERWORK    #16583
E1600074821   5/25/2016 17:05       NARCOTICS               CONTACT MADE,   LINDSEY, MARK
                                                            NO PAPERWORK    #15543
E1600075726   5/27/2016 12:05       TRAFFIC STOP            CONTACT MADE,   SCHNEIDER,
                                                            NO PAPERWORK    MATTHEW #12251
E1600076155   5/28/2016 07:05       FAMILY FIGHT/DOMESTIC   CONTACT MADE,   GELLMAN, RACHEL
                                    VIOLENCE                NO PAPERWORK    #14572
E1600076604   5/29/2016 01:05       INTENSIVE PATROL        CONTACT MADE,   BRILL, JOSHUA
                                    (PREVENTATIVE)          NO PAPERWORK    #16583
E1600076649   5/29/2016 03:05       SUSPICIOUS VEHICLE      CONTACT MADE,   CLUBB, JONATHAN
                                                            NO PAPERWORK    #16439


                                                                              6/4/2019 9:46:20 AM




                                                               CoG_WHEATCROFT 036860
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 32 of 228




E1600076847   5/29/2016 17:05       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600077042   5/30/2016 03:05       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
E1600077318   5/30/2016 15:05       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600077415   5/30/2016 20:05       TRESPASSING              OFFENSE REPORT ATEN, BRIAN #15250
E1600077945   5/31/2016 19:05       911 HANGUP, CHECK        CONTACT MADE,     STANFIELD, BRIAN
                                    WELFARE                  NO PAPERWORK      #10239
E1600078457    6/1/2016 16:06       SUSPICIOUS VEHICLE       CONTACT MADE,     ATEN, BRIAN #15250
                                                             NO PAPERWORK
E1600079190    6/2/2016 22:06       FIELD CONTACT            CONTACT MADE,     YATES, AADAM
                                                             NO PAPERWORK      #13508
E1600079374    6/3/2016 07:06       SUBJ DISTURBING/HARASSING CONTACT MADE,    MISNER, GERALD
                                                              NO PAPERWORK     #15179
E1600079866    6/4/2016 00:06       FIELD CONTACT            CONTACT MADE,     ANDERSON, BRYAN
                                                             NO PAPERWORK      #11307
E1600080145    6/4/2016 18:06       CRIMINAL DAMAGE          OFFENSE REPORT LARSEN,
                                                                            KRISTOPHER #16907
E1600080748    6/5/2016 23:06       SUBJ DISTURBING/HARASSING CONTACT MADE,    HORNBAKER, KYLE
                                                              NO PAPERWORK     #17072
E1600081434    6/7/2016 10:06       BACK UP, ASSIST          ASSIST FIRE       HUBBUCH, JAMISON
                                                             DEPARTMENT        #12524
E1600081673    6/7/2016 19:06       SUSPICIOUS VEHICLE       FIELD INTERVIEW   LEWIS, LEROY
                                                             NRU               #15542
E1600081794    6/8/2016 02:06       FIELD CONTACT            CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600082124    6/8/2016 19:06       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600083528   6/11/2016 09:06 120   THEFT                    CONTACT MADE,     MISNER, GERALD
                                                             NO PAPERWORK      #15179
E1600083619   6/11/2016 13:06       MISSING PERSON           CONTACT MADE,     QUEENAN, JOEL
                                                             NO PAPERWORK      #16320
E1600083910   6/12/2016 02:06       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
E1600084031   6/12/2016 12:06       911 HANGUP, CHECK        CONTACT MADE,     SCHMUCK, ROBERT
                                    WELFARE                  NO PAPERWORK      #11194
E1600084081   6/12/2016 16:06       INTENSIVE PATROL         NO ACTION         , ATL CALL (FROM
                                    (PREVENTATIVE)                             CAD) #9000
E1600084407   6/13/2016 11:06       FOUND PROPERTY           OFFENSE REPORT JONES, JASON
                                                                            #14688
E1600084713   6/13/2016 23:06       TRESPASSING              CONTACT MADE,     CLUBB, JONATHAN
                                                             NO PAPERWORK      #16439
E1600084747   6/14/2016 01:06       INTENSIVE PATROL         CONTACT MADE,     FAIR, LANCE #16781
                                    (PREVENTATIVE)           NO PAPERWORK
E1600084762   6/14/2016 01:06       INTENSIVE PATROL         CONTACT MADE,     KING, MARCUS
                                    (PREVENTATIVE)           NO PAPERWORK      #17000
                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036861
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 33 of 228




E1600085786   6/15/2016 20:06       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600087872   6/20/2016 00:06       FIELD CONTACT            CONTACT MADE,     CARLO, RICARDO
                                                             NO PAPERWORK      #15952
E1600088222   6/20/2016 18:06       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600088313   6/20/2016 23:06       FIELD CONTACT            CONTACT MADE,     ATEN, BRIAN #15250
                                                             NO PAPERWORK
E1600088373   6/21/2016 02:06       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
E1600088758   6/21/2016 18:06       FIELD CONTACT            CONTACT MADE,     ATEN, BRIAN #15250
                                                             NO PAPERWORK
E1600088860   6/21/2016 22:06 131   AGGRAVATED ASSAULT       OFFENSE REPORT FAIR, LANCE #16781
E1600088936   6/22/2016 03:06       SHOTS FIRED              UNABLE TO         YATES, AADAM
                                                             LOCATE            #13508
E1600089323   6/22/2016 15:06       CHECK WELFARE            UNABLE TO         SEIDL, ALLAN #16321
                                                             LOCATE
E1600089354   6/22/2016 17:06       NARCOTICS                OFFENSE REPORT LEWIS, LEROY
                                                             NRU            #15542
E1600089360   6/22/2016 16:06       CHECK WELFARE            CONTACT MADE,     DOERR, GLENN
                                                             NO PAPERWORK      #15123
E1600089574   6/23/2016 05:06       SUSPICIOUS               FIELD INTERVIEW   SINGER, ELAINE
                                    PERSON/CIRCUMSTANCE      CARD              #10643
E1600089852   6/23/2016 14:06       TRESPASSING              FIELD INTERVIEW   LARSEN,
                                                             CARD              KRISTOPHER #16907
E1600090013   6/23/2016 20:06       THEFT                    OFFENSE REPORT LARSEN,
                                                                            KRISTOPHER #16907
E1600090116   6/24/2016 02:06       FIELD CONTACT            CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600090188   6/24/2016 08:06       STOLEN VEHICLE/FOJ       OFFENSE REPORT MCLEOD, BRET
                                    RECOVERY                                #11368
E1600090642   6/25/2016 00:06       UNWANTED GUESTS          FIELD INTERVIEW   COLLINS, SCOTT
                                                             CARD              #15178
E1600091158   6/26/2016 02:06       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
E1600091174   6/26/2016 03:06       FIELD CONTACT            CONTACT MADE,     FAIR, LANCE #16781
                                                             NO PAPERWORK
E1600091487   6/26/2016 21:06       P.R. CONTACT             CONTACT MADE,     KING, MARCUS
                                                             NO PAPERWORK      #17000
E1600092641   6/29/2016 03:06       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
E1600092645   6/29/2016 03:06       POSSESSION OF NARCOTIC   OFFENSE REPORT BRILL, JOSHUA
                                    DRUGS                                   #16583
E1600092942   6/29/2016 14:06       TRESPASSING              CONTACT MADE,     GRIFFITH, MICHAEL
                                                             NO PAPERWORK      #9974
E1600093146   6/29/2016 23:06       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
                                                                                 6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036862
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 34 of 228




E1600093534   6/30/2016 15:06       FIELD CONTACT            FIELD INTERVIEW   DAVIDGE, JOHN
                                                             NRU               #15637
E1600094027    7/1/2016 15:07 278   CHECK WELFARE            CONTACT MADE,     LARSEN,
                                                             NO PAPERWORK      KRISTOPHER #16907
E1600094111    7/1/2016 18:07       FIELD CONTACT            GANG ACTIVITY NO JOHNSTON, WILLIAM
                                                             OFFENSE REPORT #8134
E1600094124    7/1/2016 18:07       CODE 5/SURVEILLANCE      UNABLE TO         JOHNSTON, WILLIAM
                                                             LOCATE            #8134
E1600094350    7/2/2016 03:07       ASSAULT                  CONTACT MADE,     KUEFER, WESLEY
                                                             NO PAPERWORK      #16905
E1600094825    7/2/2016 23:07       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
E1600095445    7/4/2016 03:07       P.R. CONTACT             CONTACT MADE,     CLUBB, JONATHAN
                                                             NO PAPERWORK      #16439
E1600095457    7/4/2016 05:07       LOUD MUSIC OR NOISE      CONTACT MADE,     REYNOLDS, BRIAN
                                    DISTURBING               NO PAPERWORK      #13324
E1600095828    7/5/2016 00:07       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
E1600095855    7/5/2016 01:07       INTENSIVE PATROL         CONTACT MADE,     CLUBB, JONATHAN
                                    (PREVENTATIVE)           NO PAPERWORK      #16439
E1600096180    7/5/2016 15:07 119   THEFT                    CONTACT MADE,     ATEN, BRIAN #15250
                                                             NO PAPERWORK
E1600096227    7/5/2016 17:07 119   UNWANTED GUESTS          CONTACT MADE,     ATEN, BRIAN #15250
                                                             NO PAPERWORK
E1600096385    7/5/2016 23:07       INTENSIVE PATROL         CONTACT MADE,     BRILL, JOSHUA
                                    (PREVENTATIVE)           NO PAPERWORK      #16583
E1600096663    7/6/2016 13:07       CHECK WELFARE            CONTACT MADE,     DIRKS, SHAWN
                                                             NO PAPERWORK      #13103
E1600096860    7/6/2016 21:07       FIELD CONTACT            FIELD INTERVIEW   SCHNEIDER,
                                                             NRU               MATTHEW #12251
E1600096947    7/7/2016 01:07       MISDEMEANOR WNT          FIELD INTERVIEW   COLLINS, SCOTT
                                    OUTSTANDING              CARD              #15178
E1600097832    7/8/2016 17:07       FIELD CONTACT            FIELD INTERVIEW   DAVIDGE, JOHN
                                                             NRU               #15637
E1600097984    7/8/2016 23:07       SUSPICIOUS VEHICLE       CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600098023    7/9/2016 01:07       FIELD CONTACT            CONTACT MADE,     ANDERSON, BRYAN
                                                             NO PAPERWORK      #11307
E1600098054    7/9/2016 04:07       SUSPICIOUS VEHICLE       CONTACT MADE,     SINGER, ELAINE
                                                             NO PAPERWORK      #10643
E1600099021   7/11/2016 11:07       SUBJ DISTURBING/HARASSING UNABLE TO        MISNER, GERALD
                                                              LOCATE           #15179
E1600099084   7/11/2016 14:07       INTENSIVE PATROL         CONTACT MADE,     PROCOPIO, JOSEPH
                                    (PREVENTATIVE)           NO PAPERWORK      #17447
E1600099316   7/11/2016 23:07       STOLEN VEHICLE           OFFENSE REPORT ROWE, TORII #17074
                                    RECOVERY/FOJ


                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036863
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 35 of 228




E1600099696   7/12/2016 16:07 277   DANGEROUS DRUGS          OFFENSE REPORT TOLBERT, LACEY
                                                             NRU            #13338
E1600099728   7/12/2016 18:07       FELONY WARRANT           FIELD INTERVIEW   LEWIS, LEROY
                                    OUTSTANDING              CARD              #15542
E1600099814   7/12/2016 22:07       FIELD CONTACT            CONTACT MADE,     DAVIDGE, JOHN
                                                             NO PAPERWORK      #15637
E1600099884   7/13/2016 02:07 118   CIVIL ISSUE              CONTACT MADE,     HUNTER, KEITH
                                                             NO PAPERWORK      #16887
E1600100208   7/13/2016 15:07       THEFT                    OFFENSE REPORT DIRKS, SHAWN
                                                                            #13103
E1600100219   7/13/2016 15:07       FRAUD                    OFFENSE REPORT , ATL CALL (FROM
                                                                            CAD) #9000
E1600100330   7/13/2016 19:07       FIELD CONTACT            CONTACT MADE,     SCHNEIDER,
                                                             NO PAPERWORK      MATTHEW #12251
E1600101041   7/15/2016 02:07       FIELD CONTACT            CONTACT MADE,     SINGER, ELAINE
                                                             NO PAPERWORK      #10643
E1600101562   7/16/2016 01:07       FIELD CONTACT            CONTACT MADE,     THOMAS, ROCHELLE
                                                             NO PAPERWORK      #15803
E1600102244   7/17/2016 13:07 118   THEFT                    OFFENSE REPORT MISNER, GERALD
                                                                            #15179
E1600102285   7/17/2016 15:07       911 HANGUP, CHECK        CONTACT MADE,     PROCOPIO, JOSEPH
                                    WELFARE                  NO PAPERWORK      #17447
E1600102553   7/18/2016 05:07       CIVIL ISSUE              CONTACT MADE,     CASILLAS, ERNEST
                                                             NO PAPERWORK      #15636
E1600103566   7/20/2016 05:07 275   FAMILY FIGHT/DOMESTIC    CONTACT MADE,     KING, MARCUS
                                    VIOLENCE                 NO PAPERWORK      #17000
E1600104279   7/21/2016 11:07       SHOTS FIRED              CONTACT MADE,     HUBBUCH, JAMISON
                                                             NO PAPERWORK      #12524
E1600105615   7/24/2016 13:07       BACK UP, ASSIST          ASSIST FIRE       THOMPSON, ASHLEY
                                                             DEPARTMENT        #16704
E1600105875   7/25/2016 04:07       THEFT OF MEANS OF        OFFENSE REPORT CLUBB, JONATHAN
                                    TRANSPORTATION                          #16439
E1600106672   7/26/2016 16:07       FELONY WARRANT           FIELD INTERVIEW   SCHNEIDER,
                                    OUTSTANDING              NRU               MATTHEW #12251
E1600106892   7/27/2016 03:07 293   SUBJ DISTURBING/HARASSING UNABLE TO        CLUBB, JONATHAN
                                                              LOCATE           #16439
E1600106904   7/27/2016 04:07       PODD                     CONTACT MADE,     BASTIN,
                                                             NO PAPERWORK      CHRISTOPHER
                                                                               #16581
E1600106946   7/27/2016 07:07       INTENSIVE PATROL         CONTACT MADE,     REBHOLZ, JOHN
                                    (PREVENTATIVE)           NO PAPERWORK      #12374
E1600107893   7/28/2016 21:07       POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                    DRUGS                   NRU            MATTHEW #12251
E1600108025   7/29/2016 05:07       THEFT                    OFFENSE REPORT SORENSON, ERIK
                                                                            #16783
E1600108219   7/29/2016 14:07       POSSESSION OF NARCOTIC   OFFENSE REPORT PITTMAN, JEFFREY
                                    DRUGS                    NRU            #12718

                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036864
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 36 of 228




E1600108471   7/30/2016 00:07       SUSPICIOUS VEHICLE        CONTACT MADE,     SCHNEIDER,
                                                              NO PAPERWORK      MATTHEW #12251
E1600110391    8/2/2016 21:08       POSSESSION OF MARIJUANA   OFFENSE REPORT SCHNEIDER,
                                                              NRU            MATTHEW #12251
E1600110437    8/2/2016 23:08       SUSPICIOUS                CONTACT MADE,     KING, MARCUS
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK      #17000
E1600110438    8/2/2016 23:08       CHECK WELFARE             UNABLE TO         RAMSAY, JUSTIN
                                                              LOCATE            #15093
E1600112371    8/6/2016 18:08       DV/AGGRAVATED ASSAULT     OFFENSE REPORT QUEENAN, JOEL
                                                                             #16320
E1600112422    8/6/2016 21:08       FIELD CONTACT             FIELD INTERVIEW   SEIDL, ALLAN #16321
                                                              CARD
E1600112450    8/6/2016 22:08       FIELD CONTACT             FIELD INTERVIEW   BUSTOZ, JOHN #6896
                                                              CARD
E1600112575    8/7/2016 02:08       SUSPICIOUS VEHICLE        CONTACT MADE,     FAIR, LANCE #16781
                                                              NO PAPERWORK
E1600112893    8/7/2016 19:08       SUSPICIOUS VEHICLE        CONTACT MADE,     ATEN, BRIAN #15250
                                                              NO PAPERWORK
E1600112970    8/7/2016 22:08       FIELD CONTACT             CONTACT MADE,     ZYGMONT, WESLEY
                                                              NO PAPERWORK      #11372
E1600112984    8/7/2016 22:08       FIELD CONTACT             CONTACT MADE,     BROYLES, JOSHUA
                                                              NO PAPERWORK      #16871
E1600113550    8/9/2016 01:08       INTENSIVE PATROL          CONTACT MADE,     PEREZ, DANIEL
                                    (PREVENTATIVE)            NO PAPERWORK      #16909
E1600114227   8/10/2016 06:08       SUBJ DISTURBING/HARASSING CONTACT MADE,     BUCHBERGER,
                                                              NO PAPERWORK      JUSTIN #13200
E1600114354   8/10/2016 14:08       TRAFFIC STOP              FIELD INTERVIEW   LINDSEY, MARK
                                                              NRU               #15543
E1600115083   8/11/2016 22:08       FIELD CONTACT             FIELD INTERVIEW   COLLINS, SCOTT
                                                              CARD              #15178
E1600115504   8/12/2016 19:08 279   MISDEMEANOR WNT           FIELD INTERVIEW   SCHNEIDER,
                                    OUTSTANDING               NRU               MATTHEW #12251
E1600116566   8/15/2016 03:08       RECOVERY OF VEHICLE       CONTACT MADE,     FAIR, LANCE #16781
                                                              NO PAPERWORK
E1600116588   8/15/2016 05:08       RECOVERY OF VEHICLE       OFFENSE REPORT MCLEOD, BRET
                                                                             #11368
E1600117898   8/17/2016 15:08 125   POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                    DRUGS                   NRU            MATTHEW #12251
E1600117918   8/17/2016 15:08       CHECK WELFARE             CONTACT MADE,     STANFIELD, BRIAN
                                                              NO PAPERWORK      #10239
E1600118154   8/18/2016 01:08       CIVIL ISSUE               CONTACT MADE,     CARROLL, JOSHUA
                                                              NO PAPERWORK      #16003
E1600118180   8/18/2016 03:08       FELONY WARRANT            FIELD INTERVIEW   CARROLL, JOSHUA
                                    OUTSTANDING               CARD              #16003
E1600118218   8/18/2016 07:08       THEFT OF VEHICLE          CONTACT MADE,     BUCHBERGER,
                                                              NO PAPERWORK      JUSTIN #13200


                                                                                  6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036865
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 37 of 228




E1600118348   8/18/2016 11:08       SOLICITING              OFFENSE REPORT COKING, JAMES
                                                                           #6897
E1600118492   8/18/2016 16:08       SUSPICIOUS              CONTACT MADE,     SCHNEIDER,
                                    PERSON/CIRCUMSTANCE     NO PAPERWORK      MATTHEW #12251
E1600118949   8/19/2016 14:08       SUSPICIOUS              CONTACT MADE,     PITTMAN, JEFFREY
                                    PERSON/CIRCUMSTANCE     NO PAPERWORK      #12718
E1600118953   8/19/2016 14:08       FIELD CONTACT           CONTACT MADE,     PITTMAN, JEFFREY
                                                            NO PAPERWORK      #12718
E1600119351   8/20/2016 09:08       INTENSIVE PATROL        CONTACT MADE,     REBHOLZ, JOHN
                                    (PREVENTATIVE)          NO PAPERWORK      #12374
E1600120086   8/21/2016 23:08       INTENSIVE PATROL        CONTACT MADE,     FAIR, LANCE #16781
                                    (PREVENTATIVE)          NO PAPERWORK
E1600120136   8/22/2016 03:08       TRAFFIC STOP            CONTACT MADE,     CLONTZ, DANNY
                                                            NO PAPERWORK      #16886
E1600121146   8/23/2016 21:08       SUSPICIOUS VEHICLE      FIELD INTERVIEW   ATEN, BRIAN #15250
                                                            CARD
E1600122392   8/26/2016 03:08       INTENSIVE PATROL        CONTACT MADE,     COLLINS, SCOTT
                                    (PREVENTATIVE)          NO PAPERWORK      #15178
E1600122765   8/26/2016 20:08       FIELD CONTACT           GANG ACTIVITY NO JOHNSTON, WILLIAM
                                                            OFFENSE REPORT #8134
E1600123051   8/27/2016 10:08       INTENSIVE PATROL        CONTACT MADE,     REBHOLZ, JOHN
                                    (PREVENTATIVE)          NO PAPERWORK      #12374
E1600123877   8/29/2016 00:08       INVESTIGATE UNKNOWN     FIELD INTERVIEW   FELDER, SYLVIA
                                    TROUBLE                 CARD              #17297
E1600123904   8/29/2016 02:08       RECOVERY OF VEHICLE     CONTACT MADE,     FAIR, LANCE #16781
                                                            NO PAPERWORK
E1600125061   8/31/2016 01:08       FIELD CONTACT           CONTACT MADE,     GALLAGHER, BRIAN
                                                            NO PAPERWORK      #14243
E1600126159    9/1/2016 20:09       MISDEMEANOR WNT         CONTACT MADE,     SCHNEIDER,
                                    OUTSTANDING             NO PAPERWORK      MATTHEW #12251
E1600126328    9/2/2016 04:09       THEFT                   OFFENSE REPORT CARROLL, JOSHUA
                                                                           #16003
E1600126783    9/2/2016 22:09       FIELD CONTACT           CONTACT MADE,     COLLINS, SCOTT
                                                            NO PAPERWORK      #15178
E1600127044    9/3/2016 14:09       FIELD CONTACT           COMPL/ALARM    QUEENAN, JOEL
                                                            COMPANY CALLED #16320
                                                            TO CANCEL
E1600127093    9/3/2016 17:09       FIELD CONTACT           CONTACT MADE,     SPIWAK, ADAM
                                                            NO PAPERWORK      #15729
E1600127333    9/4/2016 02:09 290   TRESPASSING             CONTACT MADE,     CARROLL, JOSHUA
                                                            NO PAPERWORK      #16003
E1600127505    9/4/2016 14:09       CIVIL ISSUE             UNABLE TO         FIKEJS, STEPHANIE
                                                            LOCATE            #16890
E1600128147    9/6/2016 00:09 281   TRESPASSING             CONTACT MADE,     HAJEK, JAMES
                                                            NO PAPERWORK      #15007
E1600128319    9/6/2016 09:09       CHECK WELFARE           FIELD INTERVIEW   CANO, ANTHONY
                                                            CARD              #12534

                                                                                6/4/2019 9:46:20 AM




                                                               CoG_WHEATCROFT 036866
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 38 of 228




E1600128376    9/6/2016 11:09       UNWANTED GUESTS           CONTACT MADE,     CANO, ANTHONY
                                                              NO PAPERWORK      #12534
E1600129100    9/7/2016 20:09       DANGEROUS DRUGS           OFFENSE REPORT LEWIS, LEROY
                                                              NRU            #15542
E1600129195    9/8/2016 00:09       FIELD CONTACT             CONTACT MADE,     ANDERSON, BRYAN
                                                              NO PAPERWORK      #11307
E1600129232    9/8/2016 01:09       FOUND NARCOTICS           CONTACT MADE,     CARROLL, JOSHUA
                                                              NO PAPERWORK      #16003
E1600129385    9/8/2016 09:09       TRESPASSING               FIELD INTERVIEW   SANDERS, KARINA
                                                              CARD              #17432
E1600129586    9/8/2016 15:09       FIELD CONTACT             NO ACTION         QUEENAN, JOEL
                                                                                #16320
E1600129790    9/8/2016 23:09       SUBJ DISTURBING/HARASSING FIELD INTERVIEW   COLLINS, SCOTT
                                                              CARD              #15178
E1600130231    9/9/2016 19:09       POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                    DRUGS                   NRU            MATTHEW #12251
E1600130636   9/10/2016 16:09       THEFT OF VEHICLE          CONTACT MADE,     SMITH, ALISSANDRA
                                                              NO PAPERWORK      #16910
E1600130861   9/11/2016 02:09       TRESPASSING               CONTACT MADE,     ANSELL, DYLAN
                                                              NO PAPERWORK      #17089
E1600131105   9/11/2016 16:09       TRESPASSING               CONTACT MADE,     ALLOWAY, JEFFREY
                                                              NO PAPERWORK      #15779
E1600131309   9/12/2016 01:09       SUSPICIOUS VEHICLE        CONTACT MADE,     FELDER, SYLVIA
                                                              NO PAPERWORK      #17297
E1600131337   9/12/2016 04:09       THEFT OF VEHICLE          CONTACT MADE,     ROWE, TORII #17074
                                                              NO PAPERWORK
E1600132246   9/13/2016 17:09       THREATENING               OFFENSE REPORT SMITH, ALISSANDRA
                                                                             #16910
E1600132424   9/14/2016 02:09       THEFT OF VEHICLE          CONTACT MADE,     CLUBB, JONATHAN
                                                              NO PAPERWORK      #16439
E1600132429   9/14/2016 03:09       INJURED OR SICK PERSON    ASSIST FIRE       BASTIN,
                                                              DEPARTMENT        CHRISTOPHER
                                                                                #16581
E1600132777   9/14/2016 14:09       FIELD CONTACT             CONTACT MADE,     ATEN, BRIAN #15250
                                                              NO PAPERWORK
E1600133417   9/15/2016 16:09 287   FIELD CONTACT             FIELD INTERVIEW   SCHNEIDER,
                                                              NRU               MATTHEW #12251
E1600133521   9/15/2016 19:09       FIELD CONTACT             CONTACT MADE,     LA BRANT, DONALD
                                                              NO PAPERWORK      #8917
E1600133597   9/15/2016 22:09 125   SUSPICIOUS                CONTACT MADE,     RAMSAY, JUSTIN
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK      #15093
E1600133875   9/16/2016 13:09       UNWANTED GUESTS           CONTACT MADE,     SPIWAK, ADAM
                                                              NO PAPERWORK      #15729
E1600134127   9/16/2016 23:09       TRESPASSING               FIELD INTERVIEW   CLONTZ, DANNY
                                                              CARD              #16886
E1600134680   9/18/2016 02:09       BURGLARY VEHICLE          CONTACT MADE,     ANSELL, DYLAN
                                                              NO PAPERWORK      #17089

                                                                                  6/4/2019 9:46:20 AM




                                                                  CoG_WHEATCROFT 036867
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 39 of 228




E1600134907   9/18/2016 16:09       CHECK WELFARE             CONTACT MADE,     STANFIELD, BRIAN
                                                              NO PAPERWORK      #10239
E1600135254   9/19/2016 09:09       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1600135300   9/19/2016 10:09       LOOSE ANIMALS             UNABLE TO         HANEY, ANTHONY
                                                              LOCATE            #9971
E1600135811   9/20/2016 10:09       STOLEN VEHICLE RECOVERY   OFFENSE REPORT MCLEOD, BRET
                                                                             #11368
E1600136074   9/20/2016 20:09       MISCONDUCT INVOLVING      CONTACT MADE,     LEWIS, LEROY
                                    WEAPON                    NO PAPERWORK      #15542
E1600136099   9/20/2016 21:09       SUSPICIOUS                CONTACT MADE,     SCHNEIDER,
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK      MATTHEW #12251
E1600136664   9/21/2016 19:09       INTENSIVE PATROL          CONTACT MADE,     QUEENAN, JOEL
                                    (PREVENTATIVE)            NO PAPERWORK      #16320
E1600136749   9/21/2016 22:09       FIELD CONTACT             CONTACT MADE,     ATEN, BRIAN #15250
                                                              NO PAPERWORK
E1600137446   9/23/2016 00:09       TRAFFIC STOP              CONTACT MADE,     CARROLL, JOSHUA
                                                              NO PAPERWORK      #16003
E1600137476   9/23/2016 01:09       FIELD CONTACT             CONTACT MADE,     COLLINS, SCOTT
                                                              NO PAPERWORK      #15178
E1600137484   9/23/2016 01:09       SUBJ DISTURBING/HARASSING CONTACT MADE,     YATES, AADAM
                                                              NO PAPERWORK      #13508
E1600137487   9/23/2016 02:09       SUSPICIOUS                FIELD INTERVIEW   COLLINS, SCOTT
                                    PERSON/CIRCUMSTANCE       CARD              #15178
E1600137865   9/23/2016 18:09       FIELD CONTACT             CONTACT MADE,     QUEENAN, JOEL
                                                              NO PAPERWORK      #16320
E1600137905   9/23/2016 19:09 272   INVESTIGATE UNKNOWN       CONTACT MADE,     QUEENAN, JOEL
                                    TROUBLE                   NO PAPERWORK      #16320
E1600138053   9/24/2016 02:09       FIELD CONTACT             CONTACT MADE,     COLLINS, SCOTT
                                                              NO PAPERWORK      #15178
E1600138336   9/24/2016 18:09       SUBJ DISTURBING/HARASSING CONTACT MADE,     ELKHANNOUSSI,
                                                              NO PAPERWORK      BADR #16856
E1600138813   9/25/2016 20:09       INTENSIVE PATROL          CONTACT MADE,     FIKEJS, STEPHANIE
                                    (PREVENTATIVE)            NO PAPERWORK      #16890
E1600140335   9/28/2016 14:09       SUSPICIOUS                CONTACT MADE,     QUEENAN, JOEL
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK      #16320
E1600140451   9/28/2016 19:09       FIELD CONTACT             CONTACT MADE,     SCHNEIDER,
                                                              NO PAPERWORK      MATTHEW #12251
E1600140907   9/29/2016 14:09       FIELD CONTACT             CONTACT MADE,     QUEENAN, JOEL
                                                              NO PAPERWORK      #16320
E1600141009   9/29/2016 18:09       INTENSIVE PATROL          CONTACT MADE,     LINDSEY, MARK
                                    (PREVENTATIVE)            NO PAPERWORK      #15543
E1600141023   9/29/2016 19:09       POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                    DRUGS                   NRU            MATTHEW #12251
E1600141059   9/29/2016 21:09       FIELD CONTACT             ASSIST OTHER      QUEENAN, JOEL
                                                              AGENCY            #16320


                                                                                  6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036868
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 40 of 228




E1600141103   9/29/2016 23:09 288   INSANE PERSON            FIELD INTERVIEW   COLLINS, SCOTT
                                                             CARD              #15178
E1600141170   9/30/2016 03:09 288   INSANE PERSON            CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600141462   9/30/2016 17:09 275   DV/UNLAWFUL              OFFENSE REPORT QUEENAN, JOEL
                                    IMPRISONMENT                            #16320
E1600141759   10/1/2016 08:10       SUSPICIOUS               CONTACT MADE,     REBHOLZ, JOHN
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #12374
E1600142187   10/2/2016 06:10       TRESPASSING              FIELD INTERVIEW   HUBBUCH, JAMISON
                                                             CARD              #12524
E1600142208   10/2/2016 08:10       INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1600142228   10/2/2016 09:10       INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1600142445   10/2/2016 18:10       TRESPASSING              CONTACT MADE,     STANFIELD, BRIAN
                                                             NO PAPERWORK      #10239
E1600143046   10/4/2016 01:10       CHECK WELFARE            FIELD INTERVIEW   FELDER, SYLVIA
                                                             CARD              #17297
E1600143331   10/4/2016 13:10       THEFT FROM VEHICLE       CONTACT MADE,     FIKEJS, STEPHANIE
                                                             NO PAPERWORK      #16890
E1600144855   10/7/2016 08:10       INTENSIVE PATROL         CONTACT MADE,     REBHOLZ, JOHN
                                    (PREVENTATIVE)           NO PAPERWORK      #12374
E1600145038   10/7/2016 15:10       FIELD CONTACT            FIELD INTERVIEW   LEWIS, LEROY
                                                             NRU               #15542
E1600145354   10/8/2016 08:10       INTENSIVE PATROL         CONTACT MADE,     REBHOLZ, JOHN
                                    (PREVENTATIVE)           NO PAPERWORK      #12374
E1600145488   10/8/2016 16:10       STOLEN VEHICLE           OFFENSE REPORT SEIDL, ALLAN #16321
                                    RECOVERY/FOJ
E1600145812   10/9/2016 04:10       FAMILY FIGHT/DOMESTIC    CONTACT MADE,     FELDER, SYLVIA
                                    VIOLENCE                 NO PAPERWORK      #17297
E1600145886   10/9/2016 09:10 268   FAMILY FIGHT/DOMESTIC    CONTACT MADE,     SCHMUCK, ROBERT
                                    VIOLENCE                 NO PAPERWORK      #11194
E1600146007   10/9/2016 15:10       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1600146656 10/11/2016 01:10        FIELD CONTACT            NO ACTION         GALLAGHER, BRIAN
                                                                               #14243
E1600146954 10/11/2016 14:10        INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1600147018 10/11/2016 16:10 290    FIELD CONTACT            CONTACT MADE,     GOITIA, DAVID #11807
                                                             NO PAPERWORK
E1600147200 10/12/2016 00:10        SUSPICIOUS               CONTACT MADE,     ANDERSON, BRYAN
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #11307
E1600148091 10/13/2016 15:10        FIELD CONTACT            CONTACT MADE,     LINDSEY, MARK
                                                             NO PAPERWORK      #15543
E1600148340 10/14/2016 02:10        SUSPICIOUS               CONTACT MADE,     COLLINS, SCOTT
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #15178


                                                                                 6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036869
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 41 of 228




E1600148344 10/14/2016 02:10       POSS OF NARCOTICS         OFFENSE REPORT COLLINS, SCOTT
                                                                            #15178
E1600148922 10/15/2016 08:10       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                   (PREVENTATIVE)            NO PAPERWORK      #11372
E1600149100 10/15/2016 18:10 141   HIT AND RUN, NON-INJURY   CONTACT MADE,     JOHNSON, ANDREW
                                                             NO PAPERWORK      #17518
E1600149701 10/17/2016 01:10       SUBJ DISTURBING/HARASSING CONTACT MADE,     PLAISTED, ROBERT
                                                             NO PAPERWORK      #17193
E1600149735 10/17/2016 04:10       TRESPASSING               UNABLE TO         FELDER, SYLVIA
                                                             LOCATE            #17297
E1600149885 10/17/2016 12:10       FOUND MISSING PERSON      CONTACT MADE,     JOHNSON, PHILLIP
                                                             NO PAPERWORK      #12682
E1600149916 10/17/2016 13:10       NARCOTICS                 OFFENSE REPORT CANO, ANTHONY
                                                                            #12534
E1600150663 10/18/2016 20:10       POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                   DRUGS                   NRU            MATTHEW #12251
E1600150677 10/18/2016 21:10       SUSPICIOUS VEHICLE        CONTACT MADE,     TOLBERT, LACEY
                                                             NO PAPERWORK      #13338
E1600151176 10/19/2016 16:10       TRESPASSING               FIELD INTERVIEW   SCHNEIDER,
                                                             NRU               MATTHEW #12251
E1600151438 10/20/2016 07:10       DV/ASSAULT                OFFENSE REPORT REYNOLDS, BRIAN
                                                                            #13324
E1600152003 10/21/2016 11:10       FAMILY FIGHT/DOMESTIC     CONTACT MADE,     DOWNEY, WILLIAM
                                   VIOLENCE                  NO PAPERWORK      #6824
E1600152171 10/21/2016 17:10       P.R. CONTACT              CONTACT MADE,     MABRY, MITCHELL
                                                             NO PAPERWORK      #16908
E1600152254 10/21/2016 20:10       SUSPICIOUS                CONTACT MADE,     LA BRANT, DONALD
                                   PERSON/CIRCUMSTANCE       NO PAPERWORK      #8917
E1600152398 10/22/2016 02:10       FIELD CONTACT             CONTACT MADE,     ANDERSON, BRYAN
                                                             NO PAPERWORK      #11307
E1600153539 10/24/2016 14:10       RECOVERY OF VEHICLE       OFFENSE REPORT ZYGMONT, WESLEY
                                                                            #11372
E1600153573 10/24/2016 15:10       ATTEMPT TO CONTACT        NO ACTION         , ATL CALL (FROM
                                                                               CAD) #9000
E1600153798 10/25/2016 02:10       SUSPICIOUS                CONTACT MADE,     LECHUGA, LAURA
                                   PERSON/CIRCUMSTANCE       NO PAPERWORK      #17436
E1600154193 10/25/2016 19:10       TRESPASSING               OFFENSE REPORT ATEN, BRIAN #15250
E1600154774 10/26/2016 20:10       INTENSIVE PATROL          CONTACT MADE,     ALLOWAY, JEFFREY
                                   (PREVENTATIVE)            NO PAPERWORK      #15779
E1600154869 10/27/2016 02:10       FIELD CONTACT             CONTACT MADE,     ANDERSON, BRYAN
                                                             NO PAPERWORK      #11307
E1600156135 10/29/2016 15:10       SUBJ DISTURBING/HARASSING CONTACT MADE,     SPIWAK, ADAM
                                                             NO PAPERWORK      #15729
E1600156197 10/29/2016 18:10       FIELD CONTACT             CONTACT MADE,     QUEENAN, JOEL
                                                             NO PAPERWORK      #16320
E1600156374 10/30/2016 01:10 279   FALSE INFO                OFFENSE REPORT COLLINS, SCOTT
                                                                            #15178
                                                                                 6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036870
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 42 of 228




E1600156503 10/30/2016 10:10        INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1600156594 10/30/2016 15:10        TRAFFIC STOP             NO ACTION         ZYGMONT, WESLEY
                                                                               #11372
E1600156690 10/30/2016 19:10        POSSESSION OF DANGEROUS CONTACT MADE,      STERRETT, ROBERT
                                    DRUGS                   NO PAPERWORK       #12245
E1600157129 10/31/2016 20:10        CHECK WELFARE            CONTACT MADE,     DOERR, GLENN
                                                             NO PAPERWORK      #15123
E1600157308   11/1/2016 07:11 124   POSSESSION OF DANGEROUS OFFENSE REPORT CONNER, TIMOTHY
                                    DRUGS                                  #12880
E1600157533   11/1/2016 12:11       SUBJ DISTURBING/HARASSING CONTACT MADE,    TOLBERT, LACEY
                                                              NO PAPERWORK     #13338
E1600157600   11/1/2016 14:11       FIELD CONTACT            FIELD INTERVIEW   LINDSEY, MARK
                                                             NRU               #15543
E1600157639   11/1/2016 16:11       INVESTIGATE UNKNOWN      COMPL/ALARM    KOEHLER, GLENN
                                    TROUBLE                  COMPANY CALLED #14881
                                                             TO CANCEL
E1600158017   11/2/2016 09:11       INTENSIVE PATROL         CONTACT MADE,     REBHOLZ, JOHN
                                    (PREVENTATIVE)           NO PAPERWORK      #12374
E1600158418   11/3/2016 00:11       SUSPICIOUS               UNABLE TO         ANSELL, DYLAN
                                    PERSON/CIRCUMSTANCE      LOCATE            #17089
E1600158649   11/3/2016 11:11 124   DV/STRANGULATION         OFFENSE REPORT REBHOLZ, JOHN
                                                                            #12374
E1600159445   11/4/2016 23:11       FIELD CONTACT            CONTACT MADE,     HALLIER, ERIC
                                                             NO PAPERWORK      #17503
E1600159897   11/5/2016 23:11       SUSPICIOUS VEHICLE       CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600159953   11/6/2016 03:11       NARCOTICS                CONTACT MADE,     CARROLL, JOSHUA
                                                             NO PAPERWORK      #16003
E1600159997   11/6/2016 07:11       FIELD CONTACT            FIELD INTERVIEW   JOHNSON, PHILLIP
                                                             CARD              #12682
E1600160299   11/7/2016 01:11 122   STOLEN VEHICLE           OFFENSE REPORT FELDER, SYLVIA
                                                                            #17297
E1600160340   11/7/2016 05:11       RECOVERY OF VEHICLE      SUPPLEMENTAL      FELDER, SYLVIA
                                                             REPORT            #17297
E1600160646   11/7/2016 20:11       SUSPICIOUS               CONTACT MADE,     ITRI, GENNARO
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #16920
E1600161385   11/9/2016 08:11       FIELD CONTACT            CONTACT MADE,     JOHNSON, PHILLIP
                                                             NO PAPERWORK      #12682
E1600161703   11/9/2016 22:11       FIELD CONTACT            CONTACT MADE,     LEWIS, LEROY
                                                             NO PAPERWORK      #15542
E1600161939 11/10/2016 10:11        SUSPICIOUS               FIELD INTERVIEW   REBHOLZ, JOHN
                                    PERSON/CIRCUMSTANCE      CARD              #12374
E1600162194 11/10/2016 19:11        POSSESSION OF DRUG       OFFENSE REPORT SCHNEIDER,
                                    PARAPHERNALIA            NRU            MATTHEW #12251
E1600162647 11/11/2016 20:11        SUBJ DISTURBING/HARASSING CONTACT MADE,    LEWIS, LEROY
                                                              NO PAPERWORK     #15542

                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036871
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 43 of 228




E1600163236 11/13/2016 02:11        TRESPASSING              CONTACT MADE,     HORNBAKER, KYLE
                                                             NO PAPERWORK      #17072
E1600164354 11/15/2016 12:11        SUSPICIOUS VEHICLE       CONTACT MADE,     JOHNSON, PHILLIP
                                                             NO PAPERWORK      #12682
E1600164802 11/16/2016 10:11        FIELD CONTACT            CONTACT MADE,     SCHNEIDER,
                                                             NO PAPERWORK      MATTHEW #12251
E1600164831 11/16/2016 11:11        FIELD CONTACT            CONTACT MADE,     SCHNEIDER,
                                                             NO PAPERWORK      MATTHEW #12251
E1600165171 11/17/2016 01:11        SUBJ DISTURBING/HARASSING CONTACT MADE,    CARROLL, JOSHUA
                                                              NO PAPERWORK     #16003
E1600166305 11/19/2016 12:11        INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1600166750 11/20/2016 10:11        INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1600167016 11/21/2016 00:11 283    911 HANGUP, CHECK        CONTACT MADE,     CLONTZ, DANNY
                                    WELFARE                  NO PAPERWORK      #16886
E1600168130 11/23/2016 05:11        TRESPASSING              COMPL/ALARM    SOLOMON, ROBERT
                                                             COMPANY CALLED #11760
                                                             TO CANCEL
E1600168666 11/24/2016 01:11        FIELD CONTACT            FIELD INTERVIEW   BASTIN,
                                                             CARD              CHRISTOPHER
                                                                               #16581
E1600170361 11/27/2016 19:11        POWER POLE DOWN          CONTACT MADE,     STANFIELD, BRIAN
                                                             NO PAPERWORK      #10239
E1600170660 11/28/2016 13:11        FIELD CONTACT            CONTACT MADE,     KULAGA, DAVID
                                                             NO PAPERWORK      #11193
E1600171162 11/29/2016 13:11        THEFT                    UNABLE TO         JOHNSON, PHILLIP
                                                             LOCATE            #12682
E1600171335 11/29/2016 19:11        BURGLARY FROM VEHICLE    OFFENSE REPORT SMITH, ALISSANDRA
                                                                            #16910
E1600171627 11/30/2016 11:11        SUSPICIOUS               CONTACT MADE,     CONNER, TIMOTHY
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #12880
E1600172854   12/2/2016 22:12       FIELD CONTACT            CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600173628   12/4/2016 15:12 137   FAMILY FIGHT/DOMESTIC    CONTACT MADE,     STANFIELD, BRIAN
                                    VIOLENCE                 NO PAPERWORK      #10239
E1600174624   12/6/2016 16:12       FIELD CONTACT            CONTACT MADE,     ATEN, BRIAN #15250
                                                             NO PAPERWORK
E1600174879   12/7/2016 03:12       TRAFFIC STOP             OFFENSE REPORT GALLAGHER, BRIAN
                                                                            #14243
E1600175067   12/7/2016 14:12       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1600175339   12/8/2016 02:12       INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1600175780   12/8/2016 21:12       INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372



                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036872
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 44 of 228




E1600175889   12/9/2016 02:12      SUSPICIOUS VEHICLE        CONTACT MADE,     ANDERSON, BRYAN
                                                             NO PAPERWORK      #11307
E1600176093   12/9/2016 13:12      INJURED OR SICK PERSON    ASSIST FIRE       SCHMUCK, ROBERT
                                                             DEPARTMENT        #11194
E1600176177   12/9/2016 16:12      FIELD CONTACT             CONTACT MADE,     LINDSEY, MARK
                                                             NO PAPERWORK      #15543
E1600176359 12/10/2016 00:12       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                   (PREVENTATIVE)            NO PAPERWORK      #11372
E1600176451 12/10/2016 07:12 120   CHECK WELFARE             CONTACT MADE,     GLADDEN, JASON
                                                             NO PAPERWORK      #12532
E1600177526 12/12/2016 15:12       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                   (PREVENTATIVE)            NO PAPERWORK
E1600178000 12/13/2016 15:12       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                   (PREVENTATIVE)            NO PAPERWORK
E1600178206 12/13/2016 23:12       MISDEMEANOR WNT           CONTACT MADE,     ANDERSON, BRYAN
                                   OUTSTANDING               NO PAPERWORK      #11307
E1600178271 12/14/2016 03:12       TRESPASSING               FIELD INTERVIEW   BUTCHER, BRITTANY
                                                             CARD              #17191
E1600178709 12/14/2016 23:12       SUBJ DISTURBING/HARASSING CONTACT MADE,     CLUBB, JONATHAN
                                                             NO PAPERWORK      #16439
E1600178722 12/14/2016 23:12       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                   (PREVENTATIVE)            NO PAPERWORK      #11372
E1600178909 12/15/2016 09:12       FRAUDULENT USE OF CREDIT OFFENSE REPORT KLINE, JASON #17523
                                   CARD
E1600179344 12/16/2016 07:12 259   CHECK WELFARE             CONTACT MADE,     ORTEGA, RUBEN
                                                             NO PAPERWORK      #11261
E1600179796 12/16/2016 23:12       MISDEMEANOR WNT           FIELD INTERVIEW   CARROLL, JOSHUA
                                   OUTSTANDING               CARD              #16003
E1600180334 12/18/2016 03:12       TRESPASSING               OFFENSE REPORT FELDER, SYLVIA
                                                                            #17297
E1600180380 12/18/2016 07:12       THEFT                     CONTACT MADE,     CONNER, TIMOTHY
                                                             NO PAPERWORK      #12880
E1600180513 12/18/2016 15:12       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                   (PREVENTATIVE)            NO PAPERWORK
E1600180746 12/19/2016 02:12       SUSPICIOUS VEHICLE        FIELD INTERVIEW   GALLAGHER, BRIAN
                                                             CARD              #14243
E1600180931 12/19/2016 11:12       P.R. CONTACT              CONTACT MADE,     JOHNSON, PHILLIP
                                                             NO PAPERWORK      #12682
E1600181073 12/19/2016 16:12 288   OVERDOSE VICTIM           CONTACT MADE,     FIKEJS, STEPHANIE
                                                             NO PAPERWORK      #16890
E1600181495 12/20/2016 13:12 280   INSANE PERSON             CONTACT MADE,     ALLOWAY, JEFFREY
                                                             NO PAPERWORK      #15779
E1600181561 12/20/2016 16:12 136   OVERDOSE VICTIM           ASSIST FIRE       ATEN, BRIAN #15250
                                                             DEPARTMENT
E1600181801 12/21/2016 03:12       CHECK WELFARE             CONTACT MADE,     FELDER, SYLVIA
                                                             NO PAPERWORK      #17297


                                                                                 6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036873
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 45 of 228




E1600181943 12/21/2016 10:12        INSANE PERSON            CONTACT MADE,     KLINE, JASON #17523
                                                             NO PAPERWORK
E1600182255 12/21/2016 21:12 110    INJURED OR SICK PERSON   FIELD INTERVIEW   DULANEY, MARCEL
                                                             CARD              #16440
E1600182322 12/22/2016 00:12        SUSPICIOUS               CONTACT MADE,     COOPER, JARED
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #9769
E1600182746 12/22/2016 21:12        POSSESSION OF DRUG       CONTACT MADE,     LA BRANT, DONALD
                                    PARAPHERNALIA            NO PAPERWORK      #8917
E1600182837 12/23/2016 01:12        INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1600182849 12/23/2016 02:12 263    THEFT                    FIELD INTERVIEW   COLLINS, SCOTT
                                                             CARD              #15178
E1600182996 12/23/2016 12:12        SUBJ DISTURBING/HARASSING CONTACT MADE,    GLADDEN, JASON
                                                              NO PAPERWORK     #12532
E1600183151 12/23/2016 18:12        THREAT                   CONTACT MADE,     QUEENAN, JOEL
                                                             NO PAPERWORK      #16320
E1600183331 12/24/2016 01:12        FIELD CONTACT            CONTACT MADE,     COLLINS, SCOTT
                                                             NO PAPERWORK      #15178
E1600183496 12/24/2016 13:12        CRIMINAL DAMAGE          OFFENSE REPORT SAYLOR, JAMES
                                                                            #16782
E1600183503 12/24/2016 13:12        STOLEN VEHICLE           OFFENSE REPORT SPIWAK, ADAM
                                                                            #15729
E1600183530 12/24/2016 15:12 274    DRUGS                    OFFENSE REPORT SAYLOR, JAMES
                                                                            #16782
E1600183616 12/24/2016 20:12        ARMED ROBBERY            OFFENSE REPORT SALYERS, MATTHEW
                                                                            #17073
E1600183876 12/25/2016 12:12        P.R. CONTACT             CONTACT MADE,     JOHNSON, PHILLIP
                                                             NO PAPERWORK      #12682
E1600184072 12/26/2016 00:12        FIELD CONTACT            CONTACT MADE,     GALLAGHER, BRIAN
                                                             NO PAPERWORK      #14243
E1600184478 12/26/2016 23:12        SUSPICIOUS VEHICLE       FIELD INTERVIEW   ROBERTSON, PAUL
                                                             CARD              #14759
E1600185953 12/29/2016 16:12        THEFT                    OFFENSE REPORT , ATL CALL (FROM
                                                                            CAD) #9000
E1600186438 12/30/2016 15:12        NARCOTICS                FIELD INTERVIEW   LINDSEY, MARK
                                                             NRU               #15543
E1600186805 12/31/2016 09:12 272    REFUSING TO PROVIDE TRUE OFFENSE REPORT KLINE, JASON #17523
                                    NAME
E1700000142    1/1/2017 03:01 130   DV/AGGRAVATED ASSAULT    OFFENSE REPORT BROYLES, JOSHUA
                                                                            #16871
E1700000567    1/2/2017 06:01       INJURED ANIMALS          CONTACT MADE,     JOHNSON, PHILLIP
                                                             NO PAPERWORK      #12682
E1700000779    1/2/2017 15:01       INTENSIVE PATROL         CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)           NO PAPERWORK
E1700001613    1/4/2017 11:01       SOLICITING/PROSTITUION   OFFENSE REPORT COKING, JAMES
                                                                            #6897


                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036874
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 46 of 228




E1700001634    1/4/2017 11:01       SOLICITING PROSTITUTION   OFFENSE REPORT COKING, JAMES
                                                                             #6897
E1700001687    1/4/2017 13:01       SOLICITING/PROSTITUTION   OFFENSE REPORT COKING, JAMES
                                                                             #6897
E1700001709    1/4/2017 14:01       SOLICITING/PROSTITUTION   OFFENSE REPORT COKING, JAMES
                                                                             #6897
E1700001872    1/4/2017 20:01       MISCONDUCT INVOLVING      OFFENSE REPORT QUEENAN, JOEL
                                    WEAPONS                                  #16320
E1700001896    1/4/2017 21:01       FIELD CONTACT             CONTACT MADE,   CAMPBELL, RANDALL
                                                              NO PAPERWORK    #15587
E1700002263    1/5/2017 13:01       SUBJ DISTURBING/HARASSING CONTACT MADE,   SOLOMON, ROBERT
                                                              NO PAPERWORK    #11760
E1700002923    1/6/2017 20:01 134   FAMILY FIGHT/DOMESTIC     CONTACT MADE,   THOMPSON, ASHLEY
                                    VIOLENCE                  NO PAPERWORK    #16704
E1700003279    1/7/2017 18:01       RPT OF MARIJUANA          UNABLE TO       QUEENAN, JOEL
                                                              LOCATE          #16320
E1700003399    1/8/2017 00:01       FIELD CONTACT             CONTACT MADE,   COLLINS, SCOTT
                                                              NO PAPERWORK    #15178
E1700004370   1/10/2017 07:01       SUBJ DISTURBING/HARASSING CONTACT MADE,   CONNER, TIMOTHY
                                                              NO PAPERWORK    #12880
E1700004791   1/11/2017 00:01       SUSPICIOUS                CONTACT MADE,   CLUBB, JONATHAN
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK    #16439
E1700006815   1/14/2017 23:01       INTENSIVE PATROL          CONTACT MADE,   FELDER, SYLVIA
                                    (PREVENTATIVE)            NO PAPERWORK    #17297
E1700006875   1/15/2017 02:01 275   FAMILY FIGHT/DOMESTIC     CONTACT MADE,   BROYLES, JOSHUA
                                    VIOLENCE                  NO PAPERWORK    #16871
E1700007230   1/15/2017 22:01       SUBJ DISTURBING/HARASSING CONTACT MADE,   FELDER, SYLVIA
                                                              NO PAPERWORK    #17297
E1700007648   1/16/2017 20:01       SUBJ DISTURBING/HARASSING CONTACT MADE,   ATEN, BRIAN #15250
                                                              NO PAPERWORK
E1700007709   1/17/2017 00:01 118   STRONG ARMED ROBBERY      UNABLE TO       FAIR, LANCE #16781
                                                              LOCATE
E1700008226   1/18/2017 03:01       SUSPICIOUS                CONTACT MADE,   FELDER, SYLVIA
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK    #17297
E1700008664   1/18/2017 18:01       INTENSIVE PATROL          CONTACT MADE,   STANFIELD, BRIAN
                                    (PREVENTATIVE)            NO PAPERWORK    #10239
E1700008683   1/18/2017 18:01       FAMILY FIGHT/DOMESTIC     CONTACT MADE,   LARSEN,
                                    VIOLENCE                  NO PAPERWORK    KRISTOPHER #16907
E1700008774   1/18/2017 22:01       INTENSIVE PATROL          CONTACT MADE,   ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK    #11372
E1700008796   1/18/2017 23:01 132   SEXUAL ASSAULT            OFFENSE REPORT COLLINS, SCOTT
                                                                             #15178
E1700008855   1/19/2017 04:01       FAMILY FIGHT/DOMESTIC     CONTACT MADE,   CASTIGLIONE,
                                    VIOLENCE                  NO PAPERWORK    AUSTIN #16850
E1700009329   1/19/2017 22:01       INTENSIVE PATROL          CONTACT MADE,   ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK    #11372


                                                                                6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036875
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 47 of 228




E1700009496   1/20/2017 07:01 283   FAMILY FIGHT/DOMESTIC     CONTACT MADE,     ANSELMO, ROBERT
                                    VIOLENCE                  NO PAPERWORK      #12533
E1700009706   1/20/2017 17:01       MISDEMEANOR WNT           FIELD INTERVIEW   SCHNEIDER,
                                    OUTSTANDING               NRU               MATTHEW #12251
E1700009880   1/21/2017 00:01       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700010140   1/21/2017 16:01       INCORRIGIBLE JUVENILE     CONTACT MADE,     ANDERKIN, JOSHUA
                                                              NO PAPERWORK      #17198
E1700010171   1/21/2017 17:01       SOLICITING                CONTACT MADE,     QUEENAN, JOEL
                                                              NO PAPERWORK      #16320
E1700010196   1/21/2017 19:01 250   MISSING JUVENILE          OFFENSE REPORT HAEFFNER, SCOTT
                                                                             #13772
E1700010287   1/21/2017 23:01       INTENSIVE PATROL          CONTACT MADE,     FELDER, SYLVIA
                                    (PREVENTATIVE)            NO PAPERWORK      #17297
E1700010913   1/23/2017 12:01       MISSING PERSON            CONTACT MADE,     JOHNSON, PHILLIP
                                                              NO PAPERWORK      #12682
E1700011702   1/25/2017 02:01       SUSPICIOUS VEHICLE        CONTACT MADE,     BROYLES, JOSHUA
                                                              NO PAPERWORK      #16871
E1700012445   1/26/2017 08:01       INTENSIVE PATROL          CONTACT MADE,     HALLIER, ERIC
                                    (PREVENTATIVE)            NO PAPERWORK      #17503
E1700012552   1/26/2017 11:01       FAMILY FIGHT/DOMESTIC     CONTACT MADE,     COMPARAN,
                                    VIOLENCE                  NO PAPERWORK      GILBERTO #10594
E1700012596   1/26/2017 12:01       SOLICITING/PROSTITUTION   OFFENSE REPORT MITCHELL, TARA
                                                                             #16441
E1700012638   1/26/2017 13:01       SOLICITING PROSTITUTION   OFFENSE REPORT MITCHELL, TARA
                                                                             #16441
E1700012639   1/26/2017 13:01       COURT ORDER SERVICE       UNABLE TO         GASTON, SEAN
                                    REQUEST                   LOCATE            #10458
E1700012874   1/27/2017 00:01       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700013306   1/27/2017 20:01       TRESPASSING               UNABLE TO         JOHNSON, ANDREW
                                                              LOCATE            #17518
E1700013385   1/28/2017 00:01       THEFT OF MEANS            OFFENSE REPORT CLUBB, JONATHAN
                                                                             #16439
E1700013827   1/29/2017 01:01       SUBJ DISTURBING/HARASSING FIELD INTERVIEW   COLLINS, SCOTT
                                                              CARD              #15178
E1700014244   1/30/2017 03:01       CIVIL ISSUE               CONTACT MADE,     BROYLES, JOSHUA
                                                              NO PAPERWORK      #16871
E1700014271   1/30/2017 05:01       FAMILY FIGHT/DOMESTIC     CONTACT MADE,     HANEY, ANTHONY
                                    VIOLENCE                  NO PAPERWORK      #9971
E1700014401   1/30/2017 12:01       SUSPICIOUS VEHICLE        CONTACT MADE,     JOHNSON, PHILLIP
                                                              NO PAPERWORK      #12682
E1700014869   1/31/2017 09:01       COURT ORDER SERVICE       UNABLE TO         GASTON, SEAN
                                    REQUEST                   LOCATE            #10458
E1700015461    2/1/2017 10:02       RECOVERY OF VEHICLE       CONTACT MADE,     CONNER, TIMOTHY
                                                              NO PAPERWORK      #12880


                                                                                  6/4/2019 9:46:20 AM




                                                                  CoG_WHEATCROFT 036876
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 48 of 228




E1700015752    2/1/2017 15:02 121   CHECK WELFARE             CONTACT MADE,     ATEN, BRIAN #15250
                                                              NO PAPERWORK
E1700016454    2/2/2017 23:02 290   INJURED OR SICK PERSON    FIELD INTERVIEW   COLLINS, SCOTT
                                                              CARD              #15178
E1700016503    2/3/2017 01:02       FIELD CONTACT             FIELD INTERVIEW   COLLINS, SCOTT
                                                              CARD              #15178
E1700016978    2/3/2017 23:02       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700017037    2/4/2017 01:02 122   ATTEMPT SUICIDE           CONTACT MADE,     CASTIGLIONE,
                                                              NO PAPERWORK      AUSTIN #16850
E1700017238    2/4/2017 13:02 281   THEFT                     CONTACT MADE,     PRICE, RANDY
                                                              NO PAPERWORK      #15180
E1700017476    2/5/2017 00:02       SUSPICIOUS VEHICLE        CONTACT MADE,     CARLO, RICARDO
                                                              NO PAPERWORK      #15952
E1700018465    2/7/2017 00:02       FIELD CONTACT             CONTACT MADE,     FAIR, LANCE #16781
                                                              NO PAPERWORK
E1700019603    2/8/2017 23:02       FAMILY FIGHT/DOMESTIC     CONTACT MADE,     BASTIN,
                                    VIOLENCE                  NO PAPERWORK      CHRISTOPHER
                                                                                #16581
E1700019736    2/9/2017 08:02 106   THREAT                    CONTACT MADE,     LIVINGSTON,
                                                              NO PAPERWORK      JENNIFER #12223
E1700019940    2/9/2017 15:02       POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                    DRUGS                   NRU            MATTHEW #12251
E1700020079    2/9/2017 20:02       CHECK WELFARE             CONTACT MADE,     RAMSAY, JUSTIN
                                                              NO PAPERWORK      #15093
E1700020505   2/10/2017 16:02       SUBJ DISTURBING/HARASSING CONTACT MADE,     QUEENAN, JOEL
                                                              NO PAPERWORK      #16320
E1700020664   2/10/2017 22:02       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700020762   2/11/2017 02:02       SUBJ DISTURBING/HARASSING FIELD INTERVIEW   COLLINS, SCOTT
                                                              CARD              #15178
E1700021216   2/12/2017 01:02       CIVIL ISSUE               CONTACT MADE,     FAIR, LANCE #16781
                                                              NO PAPERWORK
E1700024000   2/17/2017 01:02       FIELD CONTACT             CONTACT MADE,     COLLINS, SCOTT
                                                              NO PAPERWORK      #15178
E1700024059   2/17/2017 06:02       POSSESSION OF NARCOTIC    OFFENSE REPORT SCHNEIDER,
                                    DRUGS                     NRU            MATTHEW #12251
E1700024499   2/17/2017 23:02       SUBJ DISTURBING/HARASSING CONTACT MADE,     COLLINS, SCOTT
                                                              NO PAPERWORK      #15178
E1700025284   2/19/2017 18:02       TRAFFIC STOP              FIELD INTERVIEW   FERNANDEZ,
                                                              CARD              MICHAEL #15225
E1700025917   2/21/2017 02:02       RECOVERY OF VEHICLE/FOJ   GANG ACTIVITY  FAIR, LANCE #16781
                                    TOLLESON                  OFFENSE REPORT
E1700026101   2/21/2017 11:02 266   FOUND PROPERTY            FIELD INTERVIEW   JOHNSON, PHILLIP
                                                              CARD              #12682
E1700026234   2/21/2017 15:02       CODE 5/SURVEILLANCE       CONTACT MADE,     POCKNELL, THOMAS
                                                              NO PAPERWORK      #13787

                                                                                  6/4/2019 9:46:20 AM




                                                                  CoG_WHEATCROFT 036877
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 49 of 228




E1700026807   2/22/2017 14:02       AGGRAVATED IDENTITY       OFFENSE REPORT PITTMAN, JEFFREY
                                    THEFT                     NRU            #12718
E1700027132   2/23/2017 02:02       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700027681   2/23/2017 23:02       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700027737   2/24/2017 02:02       FIELD CONTACT             CONTACT MADE,     COLLINS, SCOTT
                                                              NO PAPERWORK      #15178
E1700028093   2/24/2017 17:02       POSSESSION OF MARIJUANA   OFFENSE REPORT PITTMAN, JEFFREY
                                                              NRU            #12718
E1700030610    3/1/2017 18:03       THEFT                     OFFENSE REPORT VENERACION,
                                                                             RODRIGO #14403
E1700032253    3/4/2017 17:03       FAMILY FIGHT/DOMESTIC     CONTACT MADE,     SPIWAK, ADAM
                                    VIOLENCE                  NO PAPERWORK      #15729
E1700032452    3/5/2017 00:03       SUSPICIOUS VEHICLE        CONTACT MADE,     FELDER, SYLVIA
                                                              NO PAPERWORK      #17297
E1700032727    3/5/2017 18:03       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                    (PREVENTATIVE)            NO PAPERWORK
E1700032865    3/6/2017 02:03 132   NARCOTICS                 OFFENSE REPORT FELDER, SYLVIA
                                                                             #17297
E1700033143    3/6/2017 15:03       INTENSIVE PATROL          CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)            NO PAPERWORK      #10239
E1700033715    3/7/2017 16:03       DANGEROUS DRUGS           OFFENSE REPORT TOLBERT, LACEY
                                                              NRU            #13338
E1700033846    3/7/2017 21:03 128   UNWANTED GUESTS           FIELD INTERVIEW   BROYLES, JOSHUA
                                                              CARD              #16871
E1700033857    3/7/2017 22:03       911 HANGUP, CHECK         CONTACT MADE,     BASTIN,
                                    WELFARE                   NO PAPERWORK      CHRISTOPHER
                                                                                #16581
E1700033897    3/8/2017 00:03       FIELD CONTACT             CONTACT MADE,     BROYLES, JOSHUA
                                                              NO PAPERWORK      #16871
E1700034056    3/8/2017 09:03       POSSESSION OF MARIJUANA   OFFENSE REPORT SCHNEIDER,
                                                              NRU            MATTHEW #12251
E1700034345    3/8/2017 16:03       FIELD CONTACT             CONTACT MADE,     LINDSEY, MARK
                                                              NO PAPERWORK      #15543
E1700034682    3/9/2017 08:03       CRIMINAL DAMAGE           CONTACT MADE,     COMPARAN,
                                                              NO PAPERWORK      GILBERTO #10594
E1700036501   3/13/2017 07:03       SUSPICIOUS VEHICLE        CONTACT MADE,     JOHNSON, PHILLIP
                                                              NO PAPERWORK      #12682
E1700036731   3/13/2017 15:03       INVESTIGATE UNKNOWN       CONTACT MADE,     ALLOWAY, JEFFREY
                                    TROUBLE                   NO PAPERWORK      #15779
E1700036784   3/13/2017 17:03       INVESTIGATE UNKNOWN       UNABLE TO         SHOOP, BRIAN
                                    TROUBLE                   LOCATE            #10598
E1700037386   3/14/2017 22:03       FIELD CONTACT             CONTACT MADE,     HALLIER, ERIC
                                                              NO PAPERWORK      #17503
E1700037798   3/15/2017 16:03       SUSPICIOUS                CONTACT MADE,     HAEFFNER, SCOTT
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK      #13772

                                                                                  6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036878
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 50 of 228




E1700037892   3/15/2017 19:03     INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                  (PREVENTATIVE)            NO PAPERWORK
E1700037935   3/15/2017 20:03     INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                  (PREVENTATIVE)            NO PAPERWORK
E1700038414   3/16/2017 20:03     SUSPICIOUS VEHICLE        GANG ACTIVITY NO JOHNSTON, WILLIAM
                                                            OFFENSE REPORT #8134
E1700038533   3/17/2017 01:03     FIELD CONTACT             CONTACT MADE,     COLLINS, SCOTT
                                                            NO PAPERWORK      #15178
E1700039231   3/18/2017 10:03     HIT AND RUN, NON-INJURY   ACCIDENT          GUTIERREZ, PETER
                                                                              #16139
E1700044094   3/27/2017 19:03     SUSPICIOUS                FIELD INTERVIEW   LEWIS, LEROY
                                  PERSON/CIRCUMSTANCE       NRU               #15542
E1700044801   3/29/2017 02:03     FOUND MISSING PERSON      CONTACT MADE,     HAJEK, JAMES
                                                            NO PAPERWORK      #15007
E1700045976   3/31/2017 01:03     TRAFFIC STOP              CONTACT MADE,     COLLINS, SCOTT
                                                            NO PAPERWORK      #15178
E1700046263   3/31/2017 14:03     INJURED OR SICK PERSON    CONTACT MADE,     MABRY, MITCHELL
                                                            NO PAPERWORK      #16908
E1700046572    4/1/2017 03:04     SUSPICIOUS                CONTACT MADE,     BASTIN,
                                  PERSON/CIRCUMSTANCE       NO PAPERWORK      CHRISTOPHER
                                                                              #16581
E1700046780    4/1/2017 15:04     FIELD CONTACT             CONTACT MADE,     KUEFER, WESLEY
                                                            NO PAPERWORK      #16905
E1700048393    4/4/2017 19:04     SUSPICIOUS VEHICLE        FIELD INTERVIEW   ATEN, BRIAN #15250
                                                            CARD
E1700048402    4/4/2017 20:04     INTENSIVE PATROL          DUPLICATE CALL    FIKEJS, STEPHANIE
                                  (PREVENTATIVE)            RECEIVED          #16890
E1700048405    4/4/2017 20:04     STOLEN VEHICLE RECOVERY   OFFENSE REPORT ATEN, BRIAN #15250
                                  FOJ
E1700048977    4/5/2017 17:04     TRESPASSING               UNABLE TO         ATEN, BRIAN #15250
                                                            LOCATE
E1700049042    4/5/2017 20:04     FIELD CONTACT             CONTACT MADE,     ATEN, BRIAN #15250
                                                            NO PAPERWORK
E1700049202    4/6/2017 05:04     THEFT OF VEHICLE          FIELD INTERVIEW   POWERS, WILLIAM
                                                            CARD              #13142
E1700050338    4/8/2017 01:04     FIELD CONTACT             CONTACT MADE,     CARROLL, JOSHUA
                                                            NO PAPERWORK      #16003
E1700050825    4/9/2017 04:04     FELONY WARRANT            FIELD INTERVIEW   COLLINS, SCOTT
                                  OUTSTANDING               CARD              #15178
E1700051809   4/11/2017 04:04     SUSPICIOUS VEHICLE        CONTACT MADE,     FAIR, LANCE #16781
                                                            NO PAPERWORK
E1700052749   4/12/2017 17:04     STOLEN VEHICLE RECOVERY   OFFENSE REPORT MARTINEZ,
                                  FOJ                                      FRANCISCO #17707
E1700052893   4/12/2017 23:04     TRESPASSING               UNABLE TO         VALENZUELA,
                                                            LOCATE            PATRICK #9090
E1700053030   4/13/2017 08:04     FIELD CONTACT             CONTACT MADE,     SCHNEIDER,
                                                            NO PAPERWORK      MATTHEW #12251

                                                                                6/4/2019 9:46:20 AM




                                                               CoG_WHEATCROFT 036879
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 51 of 228




E1700054996   4/17/2017 03:04       INTENSIVE PATROL          CONTACT MADE,     FAIR, LANCE #16781
                                    (PREVENTATIVE)            NO PAPERWORK
E1700055702   4/18/2017 11:04       FIELD CONTACT             CONTACT MADE,     SCHNEIDER,
                                                              NO PAPERWORK      MATTHEW #12251
E1700055889   4/18/2017 18:04       POSSESSION OF DANGEROUS OFFENSE REPORT ATEN, BRIAN #15250
                                    DRUGS
E1700056140   4/19/2017 09:04       BACK UP, ASSIST           CONTACT MADE,     BAXTER, CODY
                                                              NO PAPERWORK      #17638
E1700056176   4/19/2017 10:04       SOLICITING                OFFENSE REPORT , OTHER AGENCY
                                                                             REPORT #0
E1700057326   4/21/2017 14:04       SUBJ DISTURBING/HARASSING UNABLE TO         JOHNSON, ANDREW
                                                              LOCATE            #17518
E1700057945   4/22/2017 22:04       POSSESSION OF NARCOTICS   OFFENSE REPORT BROYLES, JOSHUA
                                                                             #16871
E1700057988   4/22/2017 23:04       CIVIL ISSUE               CONTACT MADE,     BROYLES, JOSHUA
                                                              NO PAPERWORK      #16871
E1700058159   4/23/2017 10:04       STOLEN VEHICLE RECOVERY   OFFENSE REPORT JOHNSON, PHILLIP
                                    FOJ                                      #12682
E1700058905   4/24/2017 22:04       CHECK WELFARE             CONTACT MADE,     FELDER, SYLVIA
                                                              NO PAPERWORK      #17297
E1700061499   4/29/2017 16:04       ASSAULT                   OFFENSE REPORT HAEFFNER, SCOTT
                                                                             #13772
E1700061883   4/30/2017 11:04       FAMILY FIGHT/DOMESTIC     CONTACT MADE,     JOHNSON, PHILLIP
                                    VIOLENCE                  NO PAPERWORK      #12682
E1700062454    5/1/2017 18:05       SUBJ DISTURBING/HARASSING COMPL/ALARM    HICKMAN, JOSHUA
                                                              COMPANY CALLED #17623
                                                              TO CANCEL
E1700063073    5/2/2017 19:05       FIGHT                     CONTACT MADE,     ATEN, BRIAN #15250
                                                              NO PAPERWORK
E1700063705    5/3/2017 22:05       P.R. CONTACT              CONTACT MADE,     CARROLL, JOSHUA
                                                              NO PAPERWORK      #16003
E1700063720    5/3/2017 23:05       FIELD CONTACT             CONTACT MADE,     CARROLL, JOSHUA
                                                              NO PAPERWORK      #16003
E1700064023    5/4/2017 13:05       POSSESSION OF DANGEROUS OFFENSE REPORT QUEENAN, JOEL
                                    DRUGS                                  #16320
E1700064174    5/4/2017 19:05 134   FOUND MISSING PERSON      CONTACT MADE,     DULANEY, MARCEL
                                                              NO PAPERWORK      #16440
E1700064287    5/5/2017 01:05       FIELD CONTACT             FIELD INTERVIEW   COLLINS, SCOTT
                                                              CARD              #15178
E1700064315    5/5/2017 03:05       FIELD CONTACT             CONTACT MADE,     CARROLL, JOSHUA
                                                              NO PAPERWORK      #16003
E1700065019    5/6/2017 11:05 282   P.R. CONTACT              COMPL/ALARM    CALDERON, JAMES
                                                              COMPANY CALLED #15251
                                                              TO CANCEL
E1700065198    5/6/2017 19:05       SUBJ DISTURBING/HARASSING CONTACT MADE,     MABRY, MITCHELL
                                                              NO PAPERWORK      #16908



                                                                                  6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036880
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 52 of 228




E1700065513    5/7/2017 13:05       UNATTENDED DEATH          OFFENSE REPORT DOERR, GLENN
                                                                             #15123
E1700066161    5/8/2017 19:05       CIVIL ISSUE               CONTACT MADE,     FERNANDEZ,
                                                              NO PAPERWORK      MICHAEL #15225
E1700066263    5/9/2017 01:05       SUSPICIOUS VEHICLE        CONTACT MADE,     FAIR, LANCE #16781
                                                              NO PAPERWORK
E1700066555    5/9/2017 16:05       POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                    DRUGS                   NRU            MATTHEW #12251
E1700066681    5/9/2017 21:05       FELONY WARRANT            FIELD INTERVIEW   SCHNEIDER,
                                    OUTSTANDING               NRU               MATTHEW #12251
E1700067269   5/11/2017 00:05       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700067323   5/11/2017 03:05       SUBJ DISTURBING/HARASSING CONTACT MADE,     CARROLL, JOSHUA
                                                              NO PAPERWORK      #16003
E1700067535   5/11/2017 11:05       THEFT OF VEHICLE          UNABLE TO         ELKHANNOUSSI,
                                                              LOCATE            BADR #16856
E1700067710   5/11/2017 17:05       THEFT OF VEHICLE          CONTACT MADE,     MABRY, MITCHELL
                                                              NO PAPERWORK      #16908
E1700067781   5/11/2017 21:05       TRESPASSING               OFFENSE REPORT QUEENAN, JOEL
                                                                             #16320
E1700067883   5/12/2017 03:05       TRESPASSING               CONTACT MADE,     YATES, AADAM
                                                              NO PAPERWORK      #13508
E1700067888   5/12/2017 04:05       INTENSIVE PATROL          CONTACT MADE,     CARROLL, JOSHUA
                                    (PREVENTATIVE)            NO PAPERWORK      #16003
E1700068292   5/12/2017 21:05       RPT OF MARIJUANA          FIELD INTERVIEW   LINDSEY, MARK
                                                              NRU               #15543
E1700068526   5/13/2017 08:05 274   911 HANGUP, CHECK         CONTACT MADE,     DOE, JOHN #13263
                                    WELFARE                   NO PAPERWORK
E1700069384   5/15/2017 07:05       STOLEN VEHICLE RECOVERY   OFFENSE REPORT JOHNSON, PHILLIP
                                                                             #12682
E1700069399   5/15/2017 08:05       FELONY WARRANT            FIELD INTERVIEW   CONNER, TIMOTHY
                                    OUTSTANDING               CARD              #12880
E1700069869   5/16/2017 04:05       FIELD CONTACT             CONTACT MADE,     SINGER, ELAINE
                                                              NO PAPERWORK      #10643
E1700069911   5/16/2017 08:05       THEFT FROM VEHICLE        CONTACT MADE,     CONNER, TIMOTHY
                                                              NO PAPERWORK      #12880
E1700070317   5/16/2017 21:05       FIELD CONTACT             CONTACT MADE,     ALLOWAY, JEFFREY
                                                              NO PAPERWORK      #15779
E1700070406   5/17/2017 01:05       INTENSIVE PATROL          CONTACT MADE,     FELDER, SYLVIA
                                    (PREVENTATIVE)            NO PAPERWORK      #17297
E1700070422   5/17/2017 02:05       SUSPICIOUS                CONTACT MADE,     LECHUGA, LAURA
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK      #17436
E1700071273   5/18/2017 13:05       MISDEMEANOR WNT           FIELD INTERVIEW   LINDSEY, MARK
                                    OUTSTANDING               NRU               #15543
E1700071755   5/19/2017 11:05       SUSPICIOUS VEHICLE        CONTACT MADE,     LINDSEY, MARK
                                                              NO PAPERWORK      #15543
E1700071756   5/19/2017 11:05       DANGEROUS DRUGS           OFFENSE REPORT ESH, WILLIAM #15006

                                                                                  6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036881
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 53 of 228




E1700071791   5/19/2017 12:05     POSSESSION OF DANGEROUS OFFENSE REPORT SCHNEIDER,
                                  DRUGS                   NRU            MATTHEW #12251
E1700072485   5/20/2017 23:05     SUBJ DISTURBING/HARASSING CONTACT MADE,     HANSEN, KYLE
                                                            NO PAPERWORK      #17522
E1700072799   5/21/2017 18:05     ASSAULT                   CONTACT MADE,     FIKEJS, STEPHANIE
                                                            NO PAPERWORK      #16890
E1700072917   5/21/2017 23:05     SUBJ DISTURBING/HARASSING CONTACT MADE,     FELDER, SYLVIA
                                                            NO PAPERWORK      #17297
E1700073110   5/22/2017 09:05     STOLEN VEHICLE            OFFENSE REPORT CONNER, TIMOTHY
                                                                           #12880
E1700073365   5/22/2017 19:05     FIELD CONTACT             CONTACT MADE,     ATEN, BRIAN #15250
                                                            NO PAPERWORK
E1700073412   5/22/2017 22:05     FELONY WARRANT            FIELD INTERVIEW   SINGER, ELAINE
                                  OUTSTANDING               CARD              #10643
E1700073810   5/23/2017 14:05     FIGHT                     CONTACT MADE,     JOHNSON, PHILLIP
                                                            NO PAPERWORK      #12682
E1700074003   5/23/2017 20:05     CHECK WELFARE             FIELD INTERVIEW   BAXTER, CODY
                                                            CARD              #17638
E1700074029   5/23/2017 22:05     RECOVERY OF VEHICLE       CONTACT MADE,     CLUBB, JONATHAN
                                                            NO PAPERWORK      #16439
E1700075023   5/25/2017 18:05     AGGRAVATED ASSAULT        OFFENSE REPORT MABRY, MITCHELL
                                                                           #16908
E1700075189   5/26/2017 01:05     SUSPICIOUS                FIELD INTERVIEW   COLLINS, SCOTT
                                  PERSON/CIRCUMSTANCE       CARD              #15178
E1700075464   5/26/2017 15:05     FIELD CONTACT             OFFENSE REPORT TOLBERT, LACEY
                                                            NRU            #13338
E1700075471   5/26/2017 15:05     FIELD CONTACT             NO ACTION         , ATL CALL (FROM
                                                                              CAD) #9000
E1700076218   5/27/2017 22:05     SUSPICIOUS                FIELD INTERVIEW   COLLINS, SCOTT
                                  PERSON/CIRCUMSTANCE       CARD              #15178
E1700077484   5/30/2017 08:05     FIELD CONTACT             CONTACT MADE,     CONNER, TIMOTHY
                                                            NO PAPERWORK      #12880
E1700077573   5/30/2017 10:05     SUBJ DISTURBING/HARASSING CONTACT MADE,     SCOTT, PHILLIP
                                                            NO PAPERWORK      #17603
E1700077740   5/30/2017 15:05     TRESPASSING               UNABLE TO         ATEN, BRIAN #15250
                                                            LOCATE
E1700078449   5/31/2017 16:05     FIELD CONTACT             CONTACT MADE,     ATEN, BRIAN #15250
                                                            NO PAPERWORK
E1700078452   5/31/2017 16:05     911 HANGUP, CHECK         UNABLE TO         FIKEJS, STEPHANIE
                                  WELFARE                   LOCATE            #16890
E1700078585   5/31/2017 20:05     FIELD CONTACT             CONTACT MADE,     TOLBERT, LACEY
                                                            NO PAPERWORK      #13338
E1700078603   5/31/2017 21:05     SUSPICIOUS VEHICLE        FIELD INTERVIEW   TOLBERT, LACEY
                                                            NRU               #13338
E1700078684    6/1/2017 00:06     STOLEN VEHICLE            SUPPLEMENTAL      COLLINS, SCOTT
                                  RECOVERY/FOJ              REPORT            #15178


                                                                                6/4/2019 9:46:20 AM




                                                               CoG_WHEATCROFT 036882
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 54 of 228




E1700078731    6/1/2017 02:06       SUBJ DISTURBING/HARASSING CONTACT MADE,    FROHLICH, MARK
                                                              NO PAPERWORK     #15388
E1700079320    6/2/2017 01:06       SUSPICIOUS               CONTACT MADE,     COLLINS, SCOTT
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #15178
E1700079511    6/2/2017 10:06       SUBJ DISTURBING/HARASSING CONTACT MADE,    COMPARAN,
                                                              NO PAPERWORK     GILBERTO #10594
E1700079723    6/2/2017 18:06       SUSPICIOUS               CONTACT MADE,     BURGETT, ZACHARY
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #17070
E1700081829    6/7/2017 01:06       THEFT                    OFFENSE REPORT MARTINEZ,
                                                                            FRANCISCO #17707
E1700082333    6/7/2017 23:06       ATTEMPT SUICIDE          OFFENSE REPORT ANSELL, DYLAN
                                                                            #17089
E1700082531    6/8/2017 10:06       911 HANGUP, CHECK        CONTACT MADE,     HANEY, ANTHONY
                                    WELFARE                  NO PAPERWORK      #9971
E1700082733    6/8/2017 16:06       FIELD CONTACT            CONTACT MADE,     PITTMAN, JEFFREY
                                                             NO PAPERWORK      #12718
E1700082804    6/8/2017 19:06       TRAFFIC STOP             CONTACT MADE,     SCHNEIDER,
                                                             NO PAPERWORK      MATTHEW #12251
E1700082908    6/9/2017 02:06       FALSE INFO               OFFENSE REPORT COLLINS, SCOTT
                                                                            #15178
E1700083307    6/9/2017 19:06       SUSPICIOUS VEHICLE       CONTACT MADE,     MABRY, MITCHELL
                                                             NO PAPERWORK      #16908
E1700083851   6/10/2017 22:06 278   FAMILY FIGHT/DOMESTIC    UNABLE TO         CARROLL, JOSHUA
                                    VIOLENCE                 LOCATE            #16003
E1700083952   6/11/2017 01:06       TRAFFIC STOP             CONTACT MADE,     KULAGA, DAVID
                                                             NO PAPERWORK      #11193
E1700084004   6/11/2017 03:06 121   INJURED OR SICK PERSON   FIELD INTERVIEW   CARROLL, JOSHUA
                                                             CARD              #16003
E1700084054   6/11/2017 07:06       FIELD CONTACT            CONTACT MADE,     CONNER, TIMOTHY
                                                             NO PAPERWORK      #12880
E1700084087   6/11/2017 09:06 127   SUSPICIOUS               CONTACT MADE,     JOHNSON, PHILLIP
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #12682
E1700084477   6/12/2017 04:06 129   THEFT                    CONTACT MADE,     HALLIER, ERIC
                                                             NO PAPERWORK      #17503
E1700084623   6/12/2017 11:06 103   OVERDOSE VICTIM          FIELD INTERVIEW   JOHNSON, PHILLIP
                                                             CARD              #12682
E1700084769   6/12/2017 17:06 274   FAMILY FIGHT/DOMESTIC    CONTACT MADE,     SHOOP, BRIAN
                                    VIOLENCE                 NO PAPERWORK      #10598
E1700085254   6/13/2017 15:06       TRESPASSING              FIELD INTERVIEW   STANFIELD, BRIAN
                                                             CARD              #10239
E1700085646   6/14/2017 10:06       RECOVERY OF VEHICLE      CONTACT MADE,     THRASHER,
                                                             NO PAPERWORK      CLIFFORD #12250
E1700085877   6/14/2017 17:06       FRAUD                    CONTACT MADE,     STANFIELD, BRIAN
                                                             NO PAPERWORK      #10239
E1700085878   6/14/2017 18:06       SUSPICIOUS VEHICLE       CONTACT MADE,     ATEN, BRIAN #15250
                                                             NO PAPERWORK


                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036883
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 55 of 228




E1700085943   6/14/2017 21:06       SUSPICIOUS                GANG ACTIVITY NO JOHNSTON, WILLIAM
                                    PERSON/CIRCUMSTANCE       OFFENSE REPORT #8134
E1700086235   6/15/2017 09:06       FRAUD                     OFFENSE REPORT NICHOLAS, CODY
                                                                             #16998
E1700086585   6/16/2017 01:06       CHECK WELFARE             FIELD INTERVIEW   ANSELL, DYLAN
                                                              CARD              #17089
E1700086893   6/16/2017 18:06       SUBJ DISTURBING/HARASSING CONTACT MADE,     QUEENAN, JOEL
                                                              NO PAPERWORK      #16320
E1700087268   6/17/2017 11:06       TRESPASSING               CONTACT MADE,     PRICE, RANDY
                                                              NO PAPERWORK      #15180
E1700087595   6/18/2017 02:06       THEFT                     OFFENSE REPORT HALLIER, ERIC
                                                                             #17503
E1700088262   6/19/2017 15:06       PAPERWORK                 FIELD INTERVIEW   HORSLEY, JEFFREY
                                                              CARD              #8684
E1700089152   6/21/2017 09:06       FAMILY FIGHT/DOMESTIC     CONTACT MADE,     CONNER, TIMOTHY
                                    VIOLENCE                  NO PAPERWORK      #12880
E1700089336   6/21/2017 16:06       FIELD CONTACT             CONTACT MADE,     LINDSEY, MARK
                                                              NO PAPERWORK      #15543
E1700089424   6/21/2017 20:06       DANGEROUS DRUGS           OFFENSE REPORT LEWIS, LEROY
                                                              NRU            #15542
E1700090841   6/24/2017 11:06       FOUND PROPERTY            CONTACT MADE,     NICHOLAS, CODY
                                                              NO PAPERWORK      #16998
E1700091472   6/25/2017 16:06       RECOVERY OF VEHICLE       UNABLE TO         ATEN, BRIAN #15250
                                                              LOCATE
E1700092431   6/27/2017 15:06       RECOVERY OF VEHICLE       CONTACT MADE,     MCLEOD, BRET
                                                              NO PAPERWORK      #11368
E1700093564   6/29/2017 21:06       DISORDERLY CONDUCT        OFFENSE REPORT ANSELL, DYLAN
                                                                             #17089
E1700093820   6/30/2017 11:06       SUBJ DISTURBING/HARASSING COMPL/ALARM    PENROSE, JUSTIN
                                                              COMPANY CALLED #13709
                                                              TO CANCEL
E1700093890   6/30/2017 14:06       FIELD CONTACT             CONTACT MADE,     LINDSEY, MARK
                                                              NO PAPERWORK      #15543
E1700094208    7/1/2017 00:07       POSSESSION OF MARIJUANA   CONTACT MADE,     VASQUEZ, GABRIEL
                                                              NO PAPERWORK      #9942
E1700094255    7/1/2017 02:07       FIELD CONTACT             CONTACT MADE,     COLLINS, SCOTT
                                                              NO PAPERWORK      #15178
E1700094561    7/1/2017 19:07       FIELD CONTACT             DUPLICATE CALL    STEWART, RANDY
                                                              RECEIVED          #12255
E1700095305    7/3/2017 08:07       INTENSIVE PATROL          CONTACT MADE,     MAROTTA, MICHAEL
                                    (PREVENTATIVE)            NO PAPERWORK      #12537
E1700095371    7/3/2017 11:07       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700095403    7/3/2017 12:07 263   FAMILY FIGHT/DOMESTIC     CONTACT MADE,     CONNER, TIMOTHY
                                    VIOLENCE                  NO PAPERWORK      #12880
E1700096278    7/5/2017 05:07       FIGHT                     CONTACT MADE,     HUBBUCH, JAMISON
                                                              NO PAPERWORK      #12524

                                                                                  6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036884
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 56 of 228




E1700096728    7/5/2017 22:07       THREATS                   OFFENSE REPORT COLLINS, SCOTT
                                                                             #15178
E1700097100    7/6/2017 17:07       SUSPICIOUS                CONTACT MADE,      BURGETT, ZACHARY
                                    PERSON/CIRCUMSTANCE       NO PAPERWORK       #17070
E1700097762    7/7/2017 22:07       INVESTIGATE UNKNOWN       UNABLE TO          CARROLL, JOSHUA
                                    TROUBLE                   LOCATE             #16003
E1700098490    7/9/2017 11:07       THREAT                    CONTACT MADE,      CONNER, TIMOTHY
                                                              NO PAPERWORK       #12880
E1700098578    7/9/2017 16:07       SHOPLIFTING               CONTACT MADE,      ATEN, BRIAN #15250
                                                              NO PAPERWORK
E1700100750   7/13/2017 18:07       SUSPICIOUS                DUPLICATE CALL     VASQUEZ, GABRIEL
                                    PERSON/CIRCUMSTANCE       RECEIVED           #9942
E1700100751   7/13/2017 18:07 126   NARCOTICS OVERDOSE        OFFENSE REPORT QUEENAN, JOEL
                                                                             #16320
E1700100778   7/13/2017 18:07       MISSING PERSON            UNABLE TO          CASTIGLIONE,
                                                              LOCATE             AUSTIN #16850
E1700102265   7/16/2017 15:07       FELONY FLIGHT             OFFENSE REPORT ATEN, BRIAN #15250
E1700102285   7/16/2017 17:07       PRIV. PROPERTY, NON-INJURY FIELD INTERVIEW   DAUKAS, JEFF
                                                               CARD              #12233
E1700103284   7/18/2017 16:07       FIELD CONTACT             CONTACT MADE,      PITTMAN, JEFFREY
                                                              NO PAPERWORK       #12718
E1700103400   7/18/2017 21:07       POSSESSION OF DANGEROUS FIELD INTERVIEW      LEWIS, LEROY
                                    DRUGS                   NRU                  #15542
E1700103853   7/19/2017 16:07       FIELD CONTACT             FIELD INTERVIEW    PITTMAN, JEFFREY
                                                              NRU                #12718
E1700103980   7/19/2017 22:07       SUSPICIOUS                FIELD INTERVIEW    LEWIS, LEROY
                                    PERSON/CIRCUMSTANCE       NRU                #15542
E1700104693   7/21/2017 10:07       CHECK WELFARE             CONTACT MADE,      LOPEZ, PAUL #15389
                                                              NO PAPERWORK
E1700104797   7/21/2017 14:07       FIELD CONTACT             CONTACT MADE,      SCHNEIDER,
                                                              NO PAPERWORK       MATTHEW #12251
E1700104998   7/21/2017 23:07       AGG ASSAULT/OFFICER       OFFENSE REPORT COLLINS, SCOTT
                                                                             #15178
E1700105654   7/23/2017 11:07       INTENSIVE PATROL          CONTACT MADE,      ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK       #11372
E1700105953   7/24/2017 01:07       UNWANTED GUESTS           CONTACT MADE,      HALLIER, ERIC
                                                              NO PAPERWORK       #17503
E1700106435   7/25/2017 01:07       FIELD CONTACT             CONTACT MADE,      CLONTZ, DANNY
                                                              NO PAPERWORK       #16886
E1700106691   7/25/2017 14:07       FIELD CONTACT             CONTACT MADE,      PITTMAN, JEFFREY
                                                              NO PAPERWORK       #12718
E1700107320   7/26/2017 19:07       ASSAULT WITH A DEADLY     OFFENSE REPORT LEWIS, LEROY
                                    WEAPON                    NRU            #15542
E1700108663   7/29/2017 13:07       FOUND PROPERTY            FIELD INTERVIEW    MABRY, MITCHELL
                                                              CARD               #16908
E1700109180   7/30/2017 14:07       FIELD CONTACT             ASSIST FIRE        JOHNSON, PHILLIP
                                                              DEPARTMENT         #12682
                                                                                   6/4/2019 9:46:20 AM




                                                                  CoG_WHEATCROFT 036885
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 57 of 228




E1700109193   7/30/2017 15:07       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1700109208   7/30/2017 16:07       THEFT                    FIELD INTERVIEW   ATEN, BRIAN #15250
                                                             CARD
E1700109292   7/30/2017 20:07       SUSPICIOUS               CONTACT MADE,     KUEFER, WESLEY
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #16905
E1700109371   7/31/2017 00:07       SUSPICIOUS VEHICLE       CONTACT MADE,     FAIR, LANCE #16781
                                                             NO PAPERWORK
E1700109774   7/31/2017 21:07 128   OVERDOSE VICTIM          ASSIST FIRE       DOERR, GLENN
                                                             DEPARTMENT        #15123
E1700110118    8/1/2017 14:08       INTENSIVE PATROL         CONTACT MADE,     STANFIELD, BRIAN
                                    (PREVENTATIVE)           NO PAPERWORK      #10239
E1700110941    8/3/2017 04:08 277   FAMILY FIGHT/DOMESTIC    CONTACT MADE,     BASTIN,
                                    VIOLENCE                 NO PAPERWORK      CHRISTOPHER
                                                                               #16581
E1700110946    8/3/2017 04:08       TRESPASSING              FIELD INTERVIEW   BASTIN,
                                                             CARD              CHRISTOPHER
                                                                               #16581
E1700111348    8/3/2017 21:08 125   SUBJ DISTURBING/HARASSING CONTACT MADE,    JOHNSON, ANDREW
                                                              NO PAPERWORK     #17518
E1700111459    8/4/2017 02:08       RECOVERY OF VEHICLE      CONTACT MADE,     SAUCEDA, MIGUEL
                                                             NO PAPERWORK      #17774
E1700111472    8/4/2017 03:08       FIELD CONTACT            CONTACT MADE,     CARROLL, JOSHUA
                                                             NO PAPERWORK      #16003
E1700111682    8/4/2017 14:08       DV/ASSAULT               OFFENSE REPORT PITTMAN, JEFFREY
                                                             NRU            #12718
E1700111990    8/5/2017 02:08       SUSPICIOUS VEHICLE       CONTACT MADE,     FROHLICH, MARK
                                                             NO PAPERWORK      #15388
E1700112265    8/5/2017 16:08       SUSPICIOUS               FIELD INTERVIEW   MCCORT, KEVIN
                                    PERSON/CIRCUMSTANCE      CARD              #16872
E1700112344    8/5/2017 19:08       SUSPICIOUS VEHICLE       CONTACT MADE,     JOHNSTON, WILLIAM
                                                             NO PAPERWORK      #8134
E1700112552    8/6/2017 03:08       DRUNK                    CONTACT MADE,     ARMSTRONG,
                                                             NO PAPERWORK      JONATHAN #16894
E1700112666    8/6/2017 09:08       INTENSIVE PATROL         CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)           NO PAPERWORK      #11372
E1700112727    8/6/2017 12:08       FIELD CONTACT            CONTACT MADE,     CUNNINGHAM,
                                                             NO PAPERWORK      JAMES #10595
E1700112934    8/6/2017 20:08       SUSPICIOUS VEHICLE       CONTACT MADE,     ANSELL, DYLAN
                                                             NO PAPERWORK      #17089
E1700113360    8/7/2017 16:08       INJURED ANIMALS          CONTACT MADE,     AHERN, JOSEPH
                                                             NO PAPERWORK      #15122
E1700114705   8/10/2017 02:08 110   SUBJ DISTURBING/HARASSING CONTACT MADE,    BARGER, JUSTIN
                                                              NO PAPERWORK     #15175
E1700115486   8/11/2017 13:08 272   POSSESION OF NARCOTIC    OFFENSE REPORT COLLINS, SCOTT
                                    DRUGS                                   #15178



                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036886
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 58 of 228




E1700116808   8/14/2017 00:08       FIELD CONTACT             CONTACT MADE,     PENROSE, JUSTIN
                                                              NO PAPERWORK      #13709
E1700118043   8/16/2017 08:08       THEFT OF CREDIT CARD      OFFENSE REPORT JOHNSON, PHILLIP
                                                                             #12682
E1700118634   8/17/2017 11:08       FIELD CONTACT             CONTACT MADE,     TERRELL, LAMYAA
                                                              NO PAPERWORK      #17789
E1700120246   8/20/2017 11:08       INTENSIVE PATROL          CONTACT MADE,     ZYGMONT, WESLEY
                                    (PREVENTATIVE)            NO PAPERWORK      #11372
E1700121783   8/23/2017 02:08 291   POSSESSION OF NARCOTICS   OFFENSE REPORT PENROSE, JUSTIN
                                                                             #13709
E1700122125   8/23/2017 15:08       DRUNK                     FIELD INTERVIEW   SEIDL, ALLAN #16321
                                                              CARD
E1700122323   8/23/2017 23:08       SUSPICIOUS VEHICLE        CONTACT MADE,     PENROSE, JUSTIN
                                                              NO PAPERWORK      #13709
E1700122888   8/25/2017 01:08       FIGHT                     FIELD INTERVIEW   ARMSTRONG,
                                                              CARD              JONATHAN #16894
E1700122906   8/25/2017 02:08       TRESPASSING               FIELD INTERVIEW   ARMSTRONG,
                                                              CARD              JONATHAN #16894
E1700124328   8/27/2017 22:08       FIELD CONTACT             CONTACT MADE,     FAIR, LANCE #16781
                                                              NO PAPERWORK
E1700128916    9/5/2017 05:09       ASSAULT                   OFFENSE REPORT LANCASTER, BRAD
                                                                             #16906
E1700129175    9/5/2017 13:09 136   UNATTENDED DEATH          OFFENSE REPORT TERRELL, LAMYAA
                                                                             #17789
E1700129768    9/6/2017 11:09       SUSPICIOUS VEHICLE        FIELD INTERVIEW   LINDSEY, MARK
                                                              NRU               #15543
E1700129928    9/6/2017 15:09       FIELD CONTACT             CONTACT MADE,     PITTMAN, JEFFREY
                                                              NO PAPERWORK      #12718
E1700130001    9/6/2017 18:09 130   SUBJ DISTURBING/HARASSING FIELD INTERVIEW   JOHNSTON, WILLIAM
                                                              CARD              #8134
E1700130181    9/7/2017 04:09       FAMILY FIGHT/DOMESTIC     CONTACT MADE,     CLUBB, JONATHAN
                                    VIOLENCE                  NO PAPERWORK      #16439
E1700130532    9/7/2017 16:09       FELONY WARRANT            CONTACT MADE,     MCCORT, KEVIN
                                    OUTSTANDING               NO PAPERWORK      #16872
E1700130964    9/8/2017 11:09       THEFT OF MEANS            OFFENSE REPORT COMPARAN,
                                                                             GILBERTO #10594
E1700132284   9/10/2017 22:09       FIELD CONTACT             CONTACT MADE,     PLEDGER, KEITH
                                                              NO PAPERWORK      #15801
E1700132342   9/11/2017 00:09       FIELD CONTACT             CONTACT MADE,     PENROSE, JUSTIN
                                                              NO PAPERWORK      #13709
E1700132931   9/12/2017 01:09       POSSESSION OF DRUG        OFFENSE REPORT FAIR, LANCE #16781
                                    PARAPHERNALIA
E1700132955   9/12/2017 02:09       TRESPASSING               UNABLE TO         LANCASTER, BRAD
                                                              LOCATE            #16906
E1700133994   9/13/2017 14:09 272   POSSESSION OF DANGEROUS OFFENSE REPORT PITTMAN, JEFFREY
                                    DRUGS                   NRU            #12718


                                                                                  6/4/2019 9:46:20 AM




                                                                  CoG_WHEATCROFT 036887
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 59 of 228




E1700134025   9/13/2017 14:09       DANGEROUS DRUGS          CONTACT MADE,    LINDSEY, MARK
                                                             NO PAPERWORK     #15543
E1700135638   9/16/2017 11:09       SUSPICIOUS CIRCUMSTANCES OFFENSE REPORT CONTRERAS,
                                                                            MICHAEL #14242
E1700135949   9/17/2017 00:09       INSANE PERSON            CONTACT MADE,    FAIR, LANCE #16781
                                                             NO PAPERWORK
E1700135975   9/17/2017 01:09       SUSPICIOUS               CONTACT MADE,    ARMSTRONG,
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK     JONATHAN #16894
E1700136974   9/18/2017 22:09       POSSESSION OF DANGEROUS OFFENSE REPORT PENROSE, JUSTIN
                                    DRUGS                                  #13709
E1700137193   9/19/2017 11:09       SUBJ DISTURBING/HARASSING CONTACT MADE,   ANDERSON, BRYAN
                                                              NO PAPERWORK    #11307
E1700137688   9/20/2017 11:09       FIELD CONTACT            CONTACT MADE,    ANDERSON, BRYAN
                                                             NO PAPERWORK     #11307
E1700139740   9/24/2017 03:09       LIQUOR VIOLATION         OFFENSE REPORT FAIR, LANCE #16781
E1700139846   9/24/2017 11:09       CHECK WELFARE            ASSIST FIRE      CONNER, TIMOTHY
                                                             DEPARTMENT       #12880
E1700140179   9/25/2017 03:09       SUSPICIOUS               CONTACT MADE,    LANCASTER, BRAD
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK     #16906
E1700141093   9/26/2017 23:09       SUSPICIOUS               CONTACT MADE,    CARROLL, JOSHUA
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK     #16003
E1700142670   9/29/2017 21:09       SUSPICIOUS               CONTACT MADE,    SEIDL, ALLAN #16321
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK
E1700142838   9/30/2017 03:09 257   SUBJ DISTURBING/HARASSING CONTACT MADE,   ARMSTRONG,
                                                              NO PAPERWORK    JONATHAN #16894
E1700143447   10/1/2017 10:10 282   DV/ASSAULT               OFFENSE REPORT JOHNSON, PHILLIP
                                                                            #12682
E1700143464   10/1/2017 11:10       MISDEMEANOR WNT          CONTACT MADE,    JOHNSON, PHILLIP
                                    OUTSTANDING              NO PAPERWORK     #12682
E1700143650   10/1/2017 20:10 126   INCORRIGIBLE JUVENILE    CONTACT MADE,    AHERN, JOSEPH
                                                             NO PAPERWORK     #15122
E1700144837   10/4/2017 01:10       CHECK WELFARE            CONTACT MADE,    BUTCHER, BRITTANY
                                                             NO PAPERWORK     #17191
E1700145620   10/5/2017 15:10       FIELD CONTACT            CONTACT MADE,    LINDSEY, MARK
                                                             NO PAPERWORK     #15543
E1700145803   10/5/2017 21:10       SUSPICIOUS               CONTACT MADE,    ROWE, TORII #17074
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK
E1700145888   10/6/2017 02:10 126   INSANE PERSON            CONTACT MADE,    KING, MARCUS
                                                             NO PAPERWORK     #17000
E1700147006   10/8/2017 05:10       INVESTIGATE UNKNOWN      ASSIST FIRE      ARMSTRONG,
                                    TROUBLE                  DEPARTMENT       JONATHAN #16894
E1700147414   10/9/2017 02:10       SUBJ DISTURBING/HARASSING CONTACT MADE,   LANCASTER, BRAD
                                                              NO PAPERWORK    #16906
E1700148078 10/10/2017 11:10 134    DEAD BODY                ASSIST FIRE      SANDOVAL,
                                                             DEPARTMENT       ANTHONY #17963
E1700148172 10/10/2017 15:10 280    TRESPASSING              CONTACT MADE,    ALLOWAY, JEFFREY
                                                             NO PAPERWORK     #15779
                                                                                6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036888
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 60 of 228




E1700148284 10/10/2017 18:10 288    DV STRANGULATION         OFFENSE REPORT SEIDL, ALLAN #16321
E1700149125 10/12/2017 11:10        POSSESSION OF DANGEROUS OFFENSE REPORT SAUCEDA, MIGUEL
                                    DRUGS                                  #17774
E1700150785 10/15/2017 14:10        SUSPICIOUS               FIELD INTERVIEW   MCCORT, KEVIN
                                    PERSON/CIRCUMSTANCE      CARD              #16872
E1700155464 10/24/2017 07:10        FIELD CONTACT            CONTACT MADE,     SANDOVAL,
                                                             NO PAPERWORK      ANTHONY #17963
E1700157680 10/27/2017 22:10        INTENSIVE PATROL         CONTACT MADE,     BARGER, JUSTIN
                                    (PREVENTATIVE)           NO PAPERWORK      #15175
E1700157729 10/28/2017 00:10        INTENSIVE PATROL         CONTACT MADE,     BARGER, JUSTIN
                                    (PREVENTATIVE)           NO PAPERWORK      #15175
E1700157793 10/28/2017 04:10        INTENSIVE PATROL         CONTACT MADE,     BARGER, JUSTIN
                                    (PREVENTATIVE)           NO PAPERWORK      #15175
E1700158305 10/29/2017 02:10        SUSPICIOUS               CONTACT MADE,     ARMSTRONG,
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      JONATHAN #16894
E1700158430 10/29/2017 12:10        FIELD CONTACT            CONTACT MADE,     JOHNSON, PHILLIP
                                                             NO PAPERWORK      #12682
E1700158721 10/30/2017 00:10        INVESTIGATE UNKNOWN      CONTACT MADE,     TURNER, MAXWELL
                                    TROUBLE                  NO PAPERWORK      #17430
E1700159502 10/31/2017 11:10 259    FAMILY FIGHT/DOMESTIC    CONTACT MADE,     HANEY, ANTHONY
                                    VIOLENCE                 NO PAPERWORK      #9971
E1700159997   11/1/2017 09:11       RECOVERY OF VEHICLE      CONTACT MADE,     CATUNA, BRYAN
                                                             NO PAPERWORK      #17960
E1700160065   11/1/2017 11:11 141   FIELD CONTACT            CONTACT MADE,     OSTIN, MICHAEL
                                                             NO PAPERWORK      #8728
E1700160094   11/1/2017 12:11       ACCIDENT, NON-INJURY     ACCIDENT          SCHRAGEL, DAVID
                                                                               #15228
E1700160365   11/1/2017 21:11       FIELD CONTACT            CONTACT MADE,     LEWIS, LEROY
                                                             NO PAPERWORK      #15542
E1700160368   11/1/2017 21:11       SUSPICIOUS               CONTACT MADE,     JOHNSTON, WILLIAM
                                    PERSON/CIRCUMSTANCE      NO PAPERWORK      #8134
E1700160405   11/1/2017 22:11       POSSESSION OF DRUG       OFFENSE REPORT PENROSE, JUSTIN
                                    PARAPHERNALIA                           #13709
E1700160458   11/2/2017 02:11       INTENSIVE PATROL         CONTACT MADE,     ARMSTRONG,
                                    (PREVENTATIVE)           NO PAPERWORK      JONATHAN #16894
E1700160697   11/2/2017 13:11       DRUG PARAPHENALIA        FIELD INTERVIEW   ATEN, BRIAN #15250
                                                             CARD
E1700160895   11/2/2017 20:11       SUSPICIOUS VEHICLE       CONTACT MADE,     LINDSEY, MARK
                                                             NO PAPERWORK      #15543
E1700160992   11/3/2017 02:11       INTENSIVE PATROL         CONTACT MADE,     ARMSTRONG,
                                    (PREVENTATIVE)           NO PAPERWORK      JONATHAN #16894
E1700161518   11/4/2017 01:11       DRUNK                    CONTACT MADE,     BARGER, JUSTIN
                                                             NO PAPERWORK      #15175
E1700161551   11/4/2017 04:11       INTENSIVE PATROL         CONTACT MADE,     ARMSTRONG,
                                    (PREVENTATIVE)           NO PAPERWORK      JONATHAN #16894
E1700161730   11/4/2017 14:11       P.R. CONTACT             CONTACT MADE,     DULANEY, MARCEL
                                                             NO PAPERWORK      #16440
                                                                                 6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036889
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 61 of 228




E1700162228   11/5/2017 13:11 273   SUBJ DISTURBING/HARASSING FIELD INTERVIEW    JOHNSON, PHILLIP
                                                              CARD               #12682
E1700162453   11/6/2017 00:11       TRESPASSING               FIELD INTERVIEW    PENROSE, JUSTIN
                                                              CARD               #13709
E1700163380   11/7/2017 15:11       INTENSIVE PATROL          CONTACT MADE,      CONNER, TIMOTHY
                                    (PREVENTATIVE)            NO PAPERWORK       #12880
E1700164079   11/8/2017 15:11       SUBJ DISTURBING/HARASSING COMPL/ALARM    AHERN, JOSEPH
                                                              COMPANY CALLED #15122
                                                              TO CANCEL
E1700165412 11/11/2017 00:11        INTENSIVE PATROL          CONTACT MADE,      BARGER, JUSTIN
                                    (PREVENTATIVE)            NO PAPERWORK       #15175
E1700165473 11/11/2017 04:11        FIELD CONTACT             CONTACT MADE,      CARROLL, JOSHUA
                                                              NO PAPERWORK       #16003
E1700165562 11/11/2017 09:11 129    CHECK WELFARE             CONTACT MADE,      HAEFFNER, SCOTT
                                                              NO PAPERWORK       #13772
E1700166590 11/13/2017 14:11        INTENSIVE PATROL          CONTACT MADE,      CONNER, TIMOTHY
                                    (PREVENTATIVE)            NO PAPERWORK       #12880
E1700166786 11/13/2017 22:11        FIELD CONTACT             CONTACT MADE,      ALLOWAY, JEFFREY
                                                              NO PAPERWORK       #15779
E1700166833 11/14/2017 00:11        DISPLAYING FICTITIOUS     OFFENSE REPORT VALENZUELA,
                                    PLATES                                   PATRICK #12094
E1700166921 11/14/2017 07:11        RECOVERED STOLEN VEHICLE OFFENSE REPORT JOHNSON, PHILLIP
                                    FOJ                                     #12682
E1700167106 11/14/2017 13:11        WAGON WANTED              CONTACT MADE,      BAH, BOUBACAR
                                                              NO PAPERWORK       #17818
E1700167126 11/14/2017 13:11        FELONY WARRANT            FIELD INTERVIEW    CONNER, TIMOTHY
                                    OUTSTANDING               CARD               #12880
E1700167300 11/14/2017 17:11        SUBJ DISTURBING/HARASSING CONTACT MADE,      STANFIELD, BRIAN
                                                              NO PAPERWORK       #10239
E1700167465 11/14/2017 23:11        SUSPICIOUS VEHICLE        CONTACT MADE,      PENROSE, JUSTIN
                                                              NO PAPERWORK       #13709
E1700168100 11/16/2017 04:11        INTENSIVE PATROL          CONTACT MADE,      ARMSTRONG,
                                    (PREVENTATIVE)            NO PAPERWORK       JONATHAN #16894
E1700168125 11/16/2017 06:11        SUBJ DISTURBING/HARASSING CONTACT MADE,      BARGER, JUSTIN
                                                              NO PAPERWORK       #15175
E1700168739 11/17/2017 04:11        SUBJ DISTURBING/HARASSING CONTACT MADE,      BARGER, JUSTIN
                                                              NO PAPERWORK       #15175
E1700168862 11/17/2017 10:11        RECOVERY OF VEHICLE       CONTACT MADE,      JONES, JASON
                                                              NO PAPERWORK       #14688
E1700169747 11/18/2017 23:11        SUSPICIOUS VEHICLE        CONTACT MADE,      LANCASTER, BRAD
                                                              NO PAPERWORK       #16906
E1700169833 11/19/2017 03:11        INTENSIVE PATROL          CONTACT MADE,      BARGER, JUSTIN
                                    (PREVENTATIVE)            NO PAPERWORK       #15175
E1700171637 11/22/2017 08:11        INTENSIVE PATROL          CONTACT MADE,      CONNER, TIMOTHY
                                    (PREVENTATIVE)            NO PAPERWORK       #12880
E1700172061 11/23/2017 00:11        CRIMINAL TRAFFIC VIOLATION FIELD INTERVIEW   VALENZUELA,
                                                               CARD              PATRICK #12094

                                                                                   6/4/2019 9:46:20 AM




                                                                  CoG_WHEATCROFT 036890
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 62 of 228




E1700173606 11/26/2017 08:11        FIELD CONTACT            FIELD INTERVIEW   JOHNSON, PHILLIP
                                                             CARD              #12682
E1700173671 11/26/2017 11:11        TRESPASSING              FIELD INTERVIEW   JOHNSON, PHILLIP
                                                             CARD              #12682
E1700175118 11/28/2017 22:11        SUBJECT WITH A GUN       CONTACT MADE,     LANCASTER, BRAD
                                                             NO PAPERWORK      #16906
E1700175134 11/28/2017 23:11        TRAFFIC STOP             CONTACT MADE,     PENROSE, JUSTIN
                                                             NO PAPERWORK      #13709
E1700176008 11/30/2017 14:11 127    TRESPASSING              FIELD INTERVIEW   DOE, JOHN #13263
                                                             CARD
E1700176013 11/30/2017 14:11        TRESPASSING              DUPLICATE CALL    HAEFFNER, SCOTT
                                                             RECEIVED          #13772
E1700176311   12/1/2017 02:12       INTENSIVE PATROL         CONTACT MADE,     BARGER, JUSTIN
                                    (PREVENTATIVE)           NO PAPERWORK      #15175
E1700176340   12/1/2017 05:12       INTENSIVE PATROL         CONTACT MADE,     ARMSTRONG,
                                    (PREVENTATIVE)           NO PAPERWORK      JONATHAN #16894
E1700176654   12/1/2017 17:12 272   FAMILY FIGHT/DOMESTIC    CONTACT MADE,     EGOIAN, JACK #15609
                                    VIOLENCE                 NO PAPERWORK
E1700176898   12/2/2017 02:12       INTENSIVE PATROL         CONTACT MADE,     BARGER, JUSTIN
                                    (PREVENTATIVE)           NO PAPERWORK      #15175
E1700177394   12/3/2017 02:12       INTENSIVE PATROL         CONTACT MADE,     ARMSTRONG,
                                    (PREVENTATIVE)           NO PAPERWORK      JONATHAN #16894
E1700177885   12/4/2017 00:12       FIELD CONTACT            CONTACT MADE,     PENROSE, JUSTIN
                                                             NO PAPERWORK      #13709
E1700178980   12/5/2017 23:12       POSSESSION OF DRUG       OFFENSE REPORT PENROSE, JUSTIN
                                    PARAPHENALIA                            #13709
E1700179412   12/6/2017 17:12       SUBJ DISTURBING/HARASSING CONTACT MADE,    BOUSMAN, RACHAEL
                                                              NO PAPERWORK     #9897
E1700179591   12/7/2017 01:12       SUSPICIOUS VEHICLE       CONTACT MADE,     ZYGMONT, WESLEY
                                                             NO PAPERWORK      #11372
E1700179615   12/7/2017 03:12       INTENSIVE PATROL         CONTACT MADE,     ARMSTRONG,
                                    (PREVENTATIVE)           NO PAPERWORK      JONATHAN #16894
E1700179992   12/7/2017 17:12       CHECK WELFARE            UNABLE TO         EGOIAN, JACK #15609
                                                             LOCATE
E1700180217   12/8/2017 04:12       INTENSIVE PATROL         NO ACTION         BARGER, JUSTIN
                                    (PREVENTATIVE)                             #15175
E1700180790   12/9/2017 04:12       INTENSIVE PATROL         CONTACT MADE,     BARGER, JUSTIN
                                    (PREVENTATIVE)           NO PAPERWORK      #15175
E1700181043   12/9/2017 16:12       DRUGS                    FIELD INTERVIEW   ELKHANNOUSSI,
                                                             CARD              BADR #16856
E1700181206   12/9/2017 21:12 524   CHECK WELFARE            CONTACT MADE,     ELKHANNOUSSI,
                                                             NO PAPERWORK      BADR #16856
E1700181585 12/10/2017 14:12 6      TRESPASSING              CONTACT MADE,     JOHNSON, PHILLIP
                                                             NO PAPERWORK      #12682
E1700182409 12/12/2017 01:12        SUSPICIOUS VEHICLE       CONTACT MADE,     LOESCHER, NATHAN
                                                             NO PAPERWORK      #13411


                                                                                 6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036891
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 63 of 228




E1700183040 12/13/2017 06:12       INTENSIVE PATROL          CONTACT MADE,     CONNER, TIMOTHY
                                   (PREVENTATIVE)            NO PAPERWORK      #12880
E1700183345 12/13/2017 18:12 116   FRAUD                     CONTACT MADE,     STANFIELD, BRIAN
                                                             NO PAPERWORK      #10239
E1700184055 12/15/2017 01:12       INTENSIVE PATROL          CONTACT MADE,     BRILL, JOSHUA
                                   (PREVENTATIVE)            NO PAPERWORK      #16583
E1700184073 12/15/2017 02:12       INTENSIVE PATROL          CONTACT MADE,     ARMSTRONG,
                                   (PREVENTATIVE)            NO PAPERWORK      JONATHAN #16894
E1700185627 12/18/2017 07:12       INTENSIVE PATROL          CONTACT MADE,     CONNER, TIMOTHY
                                   (PREVENTATIVE)            NO PAPERWORK      #12880
E1700186329 12/19/2017 10:12 122   INJURED OR SICK PERSON    ASSIST FIRE       HUBBUCH, JAMISON
                                                             DEPARTMENT        #12524
E1700186374 12/19/2017 12:12       DOG SEIZURE               OFFENSE REPORT JOHNSON, PHILLIP
                                                                            #12682
E1700187047 12/20/2017 16:12       SUSPICIOUS VEHICLE        CONTACT MADE,     LINDSEY, MARK
                                                             NO PAPERWORK      #15543
E1700187134 12/20/2017 19:12       FIELD CONTACT             CONTACT MADE,     PITTMAN, JEFFREY
                                                             NO PAPERWORK      #12718
E1700187145 12/20/2017 19:12       DV ASSAULT                OFFENSE REPORT DULANEY, MARCEL
                                                                            #16440
E1700187806 12/22/2017 03:12       INTENSIVE PATROL          CONTACT MADE,     ARMSTRONG,
                                   (PREVENTATIVE)            NO PAPERWORK      JONATHAN #16894
E1700188103 12/22/2017 15:12       TRESPASSING               CONTACT MADE,     ELKHANNOUSSI,
                                                             NO PAPERWORK      BADR #16856
E1700189395 12/25/2017 08:12       INTENSIVE PATROL          CONTACT MADE,     ANDERSON, BRYAN
                                   (PREVENTATIVE)            NO PAPERWORK      #11307
E1700189512 12/25/2017 16:12       SUSPICIOUS                CONTACT MADE,     MCCORT, KEVIN
                                   PERSON/CIRCUMSTANCE       NO PAPERWORK      #16872
E1700189831 12/26/2017 13:12       INTENSIVE PATROL          CONTACT MADE,     ANDERSON, BRYAN
                                   (PREVENTATIVE)            NO PAPERWORK      #11307
E1700190178 12/27/2017 07:12       INTENSIVE PATROL          CONTACT MADE,     ANDERSON, BRYAN
                                   (PREVENTATIVE)            NO PAPERWORK      #11307
E1700190201 12/27/2017 07:12       INTENSIVE PATROL          CONTACT MADE,     CONNER, TIMOTHY
                                   (PREVENTATIVE)            NO PAPERWORK      #12880
E1700190382 12/27/2017 14:12       FIELD CONTACT             FIELD INTERVIEW   JOHNSON, PHILLIP
                                                             CARD              #12682
E1700190423 12/27/2017 15:12 126   P.R. CONTACT              CONTACT MADE,     SEIDL, ALLAN #16321
                                                             NO PAPERWORK
E1700190636 12/28/2017 03:12       INTENSIVE PATROL          CONTACT MADE,     BARGER, JUSTIN
                                   (PREVENTATIVE)            NO PAPERWORK      #15175
E1700190775 12/28/2017 10:12       INTENSIVE PATROL          CONTACT MADE,     ANDERSON, BRYAN
                                   (PREVENTATIVE)            NO PAPERWORK      #11307
E1700190926 12/28/2017 14:12       INTENSIVE PATROL          CONTACT MADE,     ATEN, BRIAN #15250
                                   (PREVENTATIVE)            NO PAPERWORK
E1700191408 12/29/2017 14:12       FELONY WARRANT            FIELD INTERVIEW   COLLINS, SCOTT
                                   OUTSTANDING               NRU               #15178


                                                                                 6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036892
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 64 of 228




E1700191644 12/29/2017 22:12              SUSPICIOUS                   CONTACT MADE,     BARGER, JUSTIN
                                          PERSON/CIRCUMSTANCE          NO PAPERWORK      #15175
E1700191759 12/30/2017 02:12              INTENSIVE PATROL             CONTACT MADE,     BARGER, JUSTIN
                                          (PREVENTATIVE)               NO PAPERWORK      #15175
E1700191987 12/30/2017 15:12 126          TRESPASSING                  CONTACT MADE,     DULANEY, MARCEL
                                                                       NO PAPERWORK      #16440
E1700192128 12/30/2017 20:12 217          SUSPICIOUS                   CONTACT MADE,     SALYERS, MATTHEW
                                          PERSON/CIRCUMSTANCE          NO PAPERWORK      #17073
E1700192155 12/30/2017 21:12 275          P.R. CONTACT                 CONTACT MADE,     SALYERS, MATTHEW
                                                                       NO PAPERWORK      #17073
E1700192217 12/30/2017 23:12              SUSPICIOUS                   FIELD INTERVIEW   HUNT, DOUGLAS
                                          PERSON/CIRCUMSTANCE          CARD              #14322
E1700192270 12/31/2017 01:12              SUSPICIOUS VEHICLE           CONTACT MADE,     LANCASTER, BRAD
                                                                       NO PAPERWORK      #16906
E1700192273 12/31/2017 02:12              INTENSIVE PATROL             CONTACT MADE,     ARMSTRONG,
                                          (PREVENTATIVE)               NO PAPERWORK      JONATHAN #16894
E1700192315 12/31/2017 06:12              TRAFFIC STOP                 CONTACT MADE,     SCHNEIDER,
                                                                       NO PAPERWORK      MATTHEW #12251
                                                Incident Reports
  Incident     Date Time            Apt                   Primary Offense                       Officer
I16002867      1/6/2016 22:01 138                                                        LARSEN,
                                                                                         KRISTOPHER #16907
I16005426     1/13/2016 02:01             THEFT-MEANS OF TRANSPORTATION                  MCLEOD, BRET
                                                                                         #11368
I16007020     1/16/2016 11:01             THEFT/ALL OTHERS OVER $250                     MISNER, GERALD
                                                                                         #15179
I16009755     1/22/2016 01:01             DANGEROUS DRUG-POSS/USE                        YATES, AADAM
                                                                                         #13508
I16012135     1/26/2016 22:01             THEFT/ALL OTHERS $50--$249                     RAMSAY, JUSTIN
                                                                                         #15093
I16012977     1/28/2016 12:01                                                            HUBBUCH, JAMISON
                                                                                         #12524
I16014347     1/30/2016 00:01             THEFT/ALL OTHERS OVER $250                     GELLMAN, RACHEL
                                                                                         #14572
I16019851     2/10/2016 22:02             DUI-LIQUOR/DRUGS/VAPORS/COMBO                  SMITH, JARROD
                                                                                         #13699
I16020702     2/12/2016 11:02             MARIJUANA-POSSESS/USE                          PITTMAN, JEFFREY
                                                                                         #12718
I16020704     2/12/2016 11:02             DANGEROUS DRUG-POSS/USE                        SCHNEIDER,
                                                                                         MATTHEW #12251
I16022744     2/16/2016 15:02             THEFT/ALL OTHERS OVER $250                     TURSKI,
                                                                                         CHRISTOPHER
                                                                                         #14529
I16022862     2/16/2016 19:02             ASSAULT-INTENT/RECKLESS/INJURE                 CARFAGNA,
                                                                                         NICOLINO #15252


                                                                                           6/4/2019 9:46:20 AM




                                                                            CoG_WHEATCROFT 036893
             Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 65 of 228




I16026235   2/22/2016 00:02 124   THEFT/ALL OTHERS OVER $250                LIVINGSTON,
                                                                            JENNIFER #12223
I16030320    3/1/2016 23:03       NARCOTIC DRUG-POSSESS/USE                 BASTIN,
                                                                            CHRISTOPHER
                                                                            #16581
I16030337    3/1/2016 23:03       POSS WPN BY PROHIB PERSON                 YATES, AADAM
                                                                            #13508
I16033599    3/7/2016 16:03 293                                             KULB, STEVEN
                                                                            #12430
I16034220    3/9/2016 15:03       MARIJUANA-POSSESS/USE                     FERNANDEZ,
                                                                            MICHAEL #15225
I16035657   3/12/2016 00:03                                                 COLLINS, SCOTT
                                                                            #15178
I16037720   3/16/2016 08:03       CRIMINAL DAMAGE-DEFACE                    KULB, STEVEN
                                                                            #12430
I16039281   3/18/2016 22:03 121   ASSAULT-TOUCHED TO INJURE                 SINGER, ELAINE
                                                                            #10643
I16043810   3/28/2016 03:03       DRUG PARAPHERNALIA-POSSESS/USE            HUNTER, KEITH
                                                                            #16887
I16044282   3/28/2016 22:03 137   DISORDERLY CONDUCT-FIGHTING               FAIR, LANCE #16781
I16050921   4/10/2016 19:04       DANGEROUS DRUG-POSS/USE                   ATEN, BRIAN #15250
I16051057   4/11/2016 01:04       CARRY WPN-COMMISION FELONY CRM            PEREZ, DANIEL
                                                                            #16909
I16051601   4/11/2016 18:04                                                 ZARAGOZA,
                                                                            SAMANTHA #13340
I16052552   4/13/2016 09:04 112                                             LARSEN,
                                                                            KRISTOPHER #16907
I16052736   4/14/2016 07:04       UNLAW MEANS TRANSP-PASSENGER              MCLEOD, BRET
                                                                            #11368
I16063360    5/3/2016 15:05                                                 ATEN, BRIAN #15250
I16066239    5/9/2016 05:05       ASSAULT-INTENT/RECKLESS/INJURE            CLUBB, JONATHAN
                                                                            #16439
I16068340   5/12/2016 23:05                                                 KUEFER, WESLEY
                                                                            #16905
I16072788   5/21/2016 19:05       CRIMINAL DAMAGE-DEFACE                    RATLIFF, TREVOR
                                                                            #17222
I16077415   5/30/2016 20:05       DISORDERLY CONDUCT-FIGHTING               ATEN, BRIAN #15250
I16080145    6/4/2016 18:06       CRIMINAL DAMAGE-DEFACE                    LARSEN,
                                                                            KRISTOPHER #16907
I16084407   6/13/2016 11:06                                                 JONES, JASON
                                                                            #14688
I16088860   6/21/2016 22:06 131   AA/DEADLY WEAPON/BODILY FORCE             FAIR, LANCE #16781
I16089354   6/22/2016 17:06       NARCOTIC DRUG-POSSESS/USE                 LEWIS, LEROY
                                                                            #15542



                                                                              6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036894
             Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 66 of 228




I16090013   6/23/2016 18:06 140                                               LARSEN,
                                                                              KRISTOPHER #16907
I16090188   6/24/2016 07:06       THEFT-MEANS OF TRANSPORTATION               MCLEOD, BRET
                                                                              #11368
I16092645   6/29/2016 03:06       NARCOTIC DRUG-POSSESS/USE                   BRILL, JOSHUA
                                                                              #16583
I16096702    7/6/2016 14:07       MARIJUANA-POSSESS/USE                       DAVIDGE, JOHN
                                                                              #15637
I16099316   7/11/2016 23:07                                                   ROWE, TORII #17074
I16099696   7/12/2016 16:07 277   DANGEROUS DRUG-POSS/USE                     TOLBERT, LACEY
                                                                              #13338
I16100208    7/6/2016 15:07       THEFT/ALL OTHERS UNDER $50                  DIRKS, SHAWN
                                                                              #13103
I16102244   7/17/2016 13:07 118   THEFT/FROM BUILDING UNDER $50               MISNER, GERALD
                                                                              #15179
I16105875   7/25/2016 04:07       THEFT-MEANS OF TRANSPORTATION               CLUBB, JONATHAN
                                                                              #16439
I16106904   7/27/2016 04:07       DANGEROUS DRUG-POSS/USE                     ANDERSON, BRYAN
                                                                              #11307
I16107893   7/28/2016 21:07       DANGEROUS DRUG-POSS/USE                     SCHNEIDER,
                                                                              MATTHEW #12251
I16108025   7/29/2016 05:07 287   THEFT/ALL OTHERS OVER $250                  SORENSON, ERIK
                                                                              #16783
I16108219   7/29/2016 14:07       NARCOTIC DRUG-POSSESS/USE                   PITTMAN, JEFFREY
                                                                              #12718
I16110391    8/2/2016 21:08       MARIJUANA-POSSESS/USE                       SCHNEIDER,
                                                                              MATTHEW #12251
I16112371    8/6/2016 18:08       AGG ASSULT DISFIGURES/IMPARES               QUEENAN, JOEL
                                                                              #16320
I16116588   8/15/2016 05:08       THEFT-MEANS OF TRANSPORTATION               MCLEOD, BRET
                                                                              #11368
I16117898   8/17/2016 14:08 125   DANGEROUS DRUG-POSS/USE                     SCHNEIDER,
                                                                              MATTHEW #12251
I16118348   8/18/2016 11:08                                                   COKING, JAMES
                                                                              #6897
I16126328    9/2/2016 02:09                                                   CARROLL, JOSHUA
                                                                              #16003
I16129100    9/7/2016 20:09       DANGEROUS DRUG-POSS/USE                     LA BRANT, DONALD
                                                                              #8917
I16130231    9/9/2016 19:09       DANGEROUS DRUG-POSS/USE                     SCHNEIDER,
                                                                              MATTHEW #12251
I16132246   9/13/2016 17:09 137   THREAT-INTIM W/INJ-DMGE PROP                SMITH, ALISSANDRA
                                                                              #16910
I16135811   9/20/2016 10:09       THEFT-MEANS OF TRANSPORTATION               MCLEOD, BRET
                                                                              #11368
I16136074   9/20/2016 20:09       POSS WPN BY PROHIB PERSON                   PITTMAN, JEFFREY
                                                                              #12718
                                                                                6/4/2019 9:46:20 AM




                                                                  CoG_WHEATCROFT 036895
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 67 of 228




I16141023    9/29/2016 19:09       DANGEROUS DRUG-POSS/USE                     SCHNEIDER,
                                                                               MATTHEW #12251
I16141462    9/30/2016 17:09 275   UNLAWFUL IMPRISONMENT                       QUEENAN, JOEL
                                                                               #16320
I16145488    10/8/2016 16:10                                                   SEIDL, ALLAN #16321
I16148344   10/14/2016 02:10 138   NARCOTIC DRUG-POSSESS/USE                   COLLINS, SCOTT
                                                                               #15178
I16149916   10/17/2016 13:10       NARC DRUG-POSSESS OR SELL                   CANO, ANTHONY
                                                                               #12534
I16150663   10/18/2016 20:10       DANGEROUS DRUG-POSS/USE                     SCHNEIDER,
                                                                               MATTHEW #12251
I16151438   10/20/2016 06:10       ASSAULT-INTENT/RECKLESS/INJURE              REYNOLDS, BRIAN
                                                                               #13324
I16153539   10/24/2016 14:10                                                   ZYGMONT, WESLEY
                                                                               #11372
I16154193   10/25/2016 19:10       CRIM TRESP 3RD DEG/PROPERTY                 ATEN, BRIAN #15250
I16156374   10/30/2016 01:10 279   OBSTRUCTION-REFUSE TRUE NAME                COLLINS, SCOTT
                                                                               #15178
I16156690   10/30/2016 19:10       DANGEROUS DRUG-POSS/USE                     ATEN, BRIAN #15250
I16157308    11/1/2016 07:11       DANGEROUS DRUG-POSS/USE                     CONNER, TIMOTHY
                                                                               #12880
I16158649   10/31/2016 21:10 124   AGG ASLT - IMPEDE BREATHING                 REBHOLZ, JOHN
                                                                               #12374
I16160299    11/7/2016 01:11                                                   FELDER, SYLVIA
                                                                               #17297
I16162194   11/10/2016 19:11       DRUG PARAPHERNALIA-POSSESS/USE              SCHNEIDER,
                                                                               MATTHEW #12251
I16171335   11/29/2016 19:11       BURGLARY 3RD DEGREE                         SMITH, ALISSANDRA
                                                                               #16910
I16174879    12/7/2016 03:12       DRIVE W/LIC SUSP/REVOKE/CANC                GALLAGHER, BRIAN
                                                                               #14243
I16178909   12/11/2016 10:12       FRAUDULENT USE OF CREDIT CARD               KLINE, JASON #17523
I16179791   12/16/2016 23:12       POSS WPN BY PROHIB PERSON                   CARROLL, JOSHUA
                                                                               #16003
I16180334   12/18/2016 03:12       CRIM TRESP 3RD DEG/PROPERTY                 FELDER, SYLVIA
                                                                               #17297
I16182746   12/22/2016 21:12       DRUG PARAPHERNALIA-POSSESS/USE              SCHNEIDER,
                                                                               MATTHEW #12251
I16183496   12/24/2016 13:12       CRIMINAL DAMAGE-DEFACE                      SAYLOR, JAMES
                                                                               #16782
I16183503   12/24/2016 13:12                                                   SPIWAK, ADAM
                                                                               #15729
I16183530   12/24/2016 15:12 274   MARIJUANA-POSSESS/USE                       SAYLOR, JAMES
                                                                               #16782
I16183616   12/24/2016 20:12                                                   SALYERS, MATTHEW
                                                                               #17073
                                                                                 6/4/2019 9:46:20 AM




                                                                   CoG_WHEATCROFT 036896
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 68 of 228




I16185953   12/28/2016 11:12                                                  , ON LINE REPORT
                                                                              #30
I16186805   12/31/2016 09:12 272   OBSTRUCTION-REFUSE TRUE NAME               KLINE, JASON #17523
I17000142     1/1/2017 03:01 130   ASSAULT-INTENT/RECKLESS/INJURE             BROYLES, JOSHUA
                                                                              #16871
I17001613     1/4/2017 11:01       PROSTITUTION                               COKING, JAMES
                                                                              #6897
I17001634     1/4/2017 11:01       PROSTITUTION                               COKING, JAMES
                                                                              #6897
I17001687     1/4/2017 13:01       PROSTITUTION                               COKING, JAMES
                                                                              #6897
I17001872     1/4/2017 20:01       CARRY DEADLY WPN-FAIL TO ADMIT             QUEENAN, JOEL
                                                                              #16320
I17010196    1/21/2017 19:01 250   MISSING JUVENILE                           HAEFFNER, SCOTT
                                                                              #13772
I17012596    1/26/2017 12:01       PROSTITUTION                               COKING, JAMES
                                                                              #6897
I17012638    1/26/2017 13:01       PROSTITUTION                               COKING, JAMES
                                                                              #6897
I17013385    1/22/2017 00:01       UNLAW MEANS TRANSP-PASSENGER               HANSEN, KYLE
                                                                              #17522
I17019940     2/9/2017 14:02       DANGEROUS DRUG-POSS/USE                    SCHNEIDER,
                                                                              MATTHEW #12251
I17024059    2/17/2017 06:02       NARCOTIC DRUG-POSSESS/USE                  SCHNEIDER,
                                                                              MATTHEW #12251
I17026807    2/22/2017 14:02       THEFT/CONTROLS KNOWING STOLEN              PITTMAN, JEFFREY
                                                                              #12718
I17028093    2/24/2017 17:02       MARIJUANA-POSSESS/USE                      PITTMAN, JEFFREY
                                                                              #12718
I17030610     3/1/2017 01:03       THEFT/ALL OTHERS OVER $250                 VENERACION,
                                                                              RODRIGO #14403
I17032865     3/6/2017 02:03       MARIJUANA-POSSESS/USE                      FELDER, SYLVIA
                                                                              #17297
I17033715     3/7/2017 16:03       DANGEROUS DRUG-POSS/USE                    TOLBERT, LACEY
                                                                              #13338
I17034056     3/8/2017 09:03       MARIJUANA-POSSESS/USE                      SCHNEIDER,
                                                                              MATTHEW #12251
I17034682     3/9/2017 08:03       CRIMINAL DAMAGE-DEFACE                     CANO, ANTHONY
                                                                              #12534
I17044801    3/29/2017 02:03                                                  HAJEK, JAMES
                                                                              #15007
I17048405     4/4/2017 20:04                                                  ATEN, BRIAN #15250
I17052749    4/12/2017 17:04                                                  MARTINEZ,
                                                                              FRANCISCO #17707
I17055889    4/18/2017 18:04       DANGEROUS DRUG-POSS/USE                    ATEN, BRIAN #15250


                                                                                6/4/2019 9:46:20 AM




                                                                  CoG_WHEATCROFT 036897
             Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 69 of 228




I17056176   4/19/2017 10:04       PROSTITUTION                               COKING, JAMES
                                                                             #6897
I17057945   4/22/2017 22:04       NARCOTIC DRUG-POSSESS/USE                  BROYLES, JOSHUA
                                                                             #16871
I17058159   4/23/2017 10:04                                                  JOHNSON, PHILLIP
                                                                             #12682
I17061499   4/29/2017 16:04       ASSAULT-TOUCHED TO INJURE                  HAEFFNER, SCOTT
                                                                             #13772
I17064023    5/4/2017 13:05 132   CRIMINAL TRESPASS 2ND DEG                  QUEENAN, JOEL
                                                                             #16320
I17065513    5/6/2017 18:05       DEAD BODY/UNATTENDED DEATH                 DOERR, GLENN
                                                                             #15123
I17066555    5/9/2017 16:05       NARCOTIC DRUG-POSSESS FOR SALE             SCHNEIDER,
                                                                             MATTHEW #12251
I17067781   5/11/2017 21:05       CRIM TRESP 3RD DEG/PROPERTY                QUEENAN, JOEL
                                                                             #16320
I17069384   5/15/2017 07:05                                                  JOHNSON, PHILLIP
                                                                             #12682
I17071756   5/19/2017 11:05       OBSTR GOVT OPERNS-PUB SERVANT              ESH, WILLIAM #15006
I17071791   5/19/2017 12:05 282   DANGEROUS DRUG-POSS/USE                    SCHNEIDER,
                                                                             MATTHEW #12251
I17072799   5/21/2017 18:05       ASSAULT-INTENT/RECKLESS/INJURE             BAXTER, CODY
                                                                             #17638
I17073110    5/9/2017 15:05                                                  CONNER, TIMOTHY
                                                                             #12880
I17075023   5/25/2017 18:05 129   AGG ASLT - IMPEDE BREATHING                MABRY, MITCHELL
                                                                             #16908
I17078684    6/1/2017 00:06                                                  COLLINS, SCOTT
                                                                             #15178
I17081829    6/7/2017 01:06       THEFT/ALL OTHERS OVER $250                 MARTINEZ,
                                                                             FRANCISCO #17707
I17082333    6/7/2017 23:06 275   ATTEMPTED SUICIDE                          ANSELL, DYLAN
                                                                             #17089
I17082908    6/9/2017 02:06       FALSE REPORT TO LAW ENFORCE                COLLINS, SCOTT
                                                                             #15178
I17086235    6/4/2017 23:06       FRAUDULENT SCHEMES/ARTIFICES               NICHOLAS, CODY
                                                                             #16998
I17087595   6/18/2017 02:06       THEFT/ALL OTHERS OVER $250                 HALLIER, ERIC
                                                                             #17503
I17089424   6/21/2017 20:06       DANGEROUS DRUG-POSS/USE                    TOLBERT, LACEY
                                                                             #13338
I17092762   6/28/2017 08:06       THEFT-MEANS OF TRANSPORTATION              POCKNELL, THOMAS
                                                                             #13787
I17093564   6/29/2017 21:06       DISORDERLY CONDUCT-FIGHTING                ANSELL, DYLAN
                                                                             #17089
I17096728    7/5/2017 22:07       THREAT-INTIM W/INJ-DMGE PROP               COLLINS, SCOTT
                                                                             #15178
                                                                               6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036898
              Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 70 of 228




I17100751    7/13/2017 18:07 126   NARCOTIC DRUG-POSSESS/USE                   QUEENAN, JOEL
                                                                               #16320
I17102265    7/16/2017 15:07       UNLAW FLIGHT FROM LAW ENF VEH               ATEN, BRIAN #15250
I17103400    7/18/2017 21:07       DANGEROUS DRUG-POSS/USE                     TOLBERT, LACEY
                                                                               #13338
I17104998    7/21/2017 23:07       AGG ASLT-OFFICER                            COLLINS, SCOTT
                                                                               #15178
I17107320    7/26/2017 19:07       AGG ASLT-OFFICER                            LEWIS, LEROY
                                                                               #15542
I17111682     8/4/2017 14:08       ASSAULT-INTENT/RECKLESS/INJURE              PITTMAN, JEFFREY
                                                                               #12718
I17115486    8/11/2017 13:08 272   NARCOTIC DRUG-POSSESS/USE                   COLLINS, SCOTT
                                                                               #15178
I17118043    8/13/2017 00:08       THEFT CREDIT CARD-CONTROL                   JOHNSON, PHILLIP
                                                                               #12682
I17121783    8/23/2017 01:08 291   NARCOTIC DRUG-POSSESS/USE                   PENROSE, JUSTIN
                                                                               #13709
I17129175     9/5/2017 13:09 136   DEAD BODY/UNATTENDED DEATH                  ANDERSON, BRYAN
                                                                               #11307
I17130964     9/8/2017 11:09                                                   COMPARAN,
                                                                               GILBERTO #10594
I17132931    9/12/2017 01:09       DRUG PARAPHERNALIA-POSSESS/USE              FAIR, LANCE #16781
I17133994    9/13/2017 14:09 272   MARIJUANA-POSSESS/USE                       PITTMAN, JEFFREY
                                                                               #12718
I17135638    9/16/2017 11:09                                                   CONTRERAS,
                                                                               MICHAEL #14242
I17136974    9/18/2017 22:09       DANGEROUS DRUG-POSS/USE                     PENROSE, JUSTIN
                                                                               #13709
I17139740    9/24/2017 03:09       LIQUOR-POSS OPEN CONT IN VEH                FAIR, LANCE #16781
I17143447    10/1/2017 10:10 282   ASSAULT-INTENT/RECKLESS/INJURE              JOHNSON, PHILLIP
                                                                               #12682
I17148284   10/10/2017 18:10 288   AGG ASLT - IMPEDE BREATHING                 SEIDL, ALLAN #16321
I17149125   10/12/2017 11:10       DANGEROUS DRUG-POSS/USE                     ANDERSON, BRYAN
                                                                               #11307
I17160047    11/1/2017 10:11       DANGEROUS DRUG-POSS/USE                     POCKNELL, THOMAS
                                                                               #13787
I17160405    11/1/2017 22:11       DRUG PARAPHERNALIA-POSSESS/USE              PENROSE, JUSTIN
                                                                               #13709
I17166833   11/14/2017 00:11       KNOWINGLY DISPLAY FLS LIC PLT               VALENZUELA,
                                                                               PATRICK #12094
I17166921   11/14/2017 07:11       UNLAW MEANS TRANSP-PASSENGER                JOHNSON, PHILLIP
                                                                               #12682
I17168939   11/17/2017 09:11       THEFT/ALL OTHERS UNDER $50                  DOE, JOHN #13263
I17178980    12/5/2017 23:12       DRUG PARAPHERNALIA-POSSESS/USE              PENROSE, JUSTIN
                                                                               #13709

                                                                                 6/4/2019 9:46:20 AM




                                                                   CoG_WHEATCROFT 036899
                Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 71 of 228




I17186374     12/19/2017 12:12 276                                                    JOHNSON, PHILLIP
                                                                                      #12682
I17187145     12/20/2017 17:12 293         ASSAULT-INTENT/RECKLESS/INJURE             DULANEY, MARCEL
                                                                                      #16440
I18001446     12/20/2017 00:12             TAKING IDENTITY OF ANOTHER                 MCCORT, KEVIN
                                                                                      #16872
                                                 Field Interviews

     FI          Date Time           Apt               Contact Type                    Officer
F1601571700     2/3/2016 07:02                                              KING, MARCUS #17000
1
F1601862100     2/9/2016 09:02                                              ROOKS, JORDAN #17143
1
F1601975000    2/11/2016 15:02                                              SMITH, ALISSANDRA #16910
1
F1603850700    3/17/2016 17:03                                              PITTMAN, JEFFREY #12718
1
F1604421500    3/29/2016 05:03 137                                          FAIR, LANCE #16781
1
F1605115900    4/12/2016 05:04                                              BASTIN, CHRISTOPHER #16581
1
F1605924100    4/26/2016 06:04                                              HANEY, ANTHONY #9971
1
F1606461900     5/5/2016 18:05                                              SCHNEIDER, MATTHEW #12251
1
F1606135600    4/29/2016 18:04                                              DAVIDGE, JOHN #15637
1
F1608167300     6/7/2016 19:06                                              TOLBERT, LACEY #13338
1
F1608985200    6/23/2016 15:06                                              LARSEN, KRISTOPHER #16907
1
F1609064200    6/25/2016 00:06                                              COLLINS, SCOTT #15178
1
F1609115800    6/29/2016 02:06 242                                          FAIR, LANCE #16781
1
F1609411100     7/1/2016 18:07                                              JOHNSTON, WILLIAM #8134
1
F1608957400    6/23/2016 05:06 130                                          SINGER, ELAINE #10643
1
F1609686000     7/6/2016 21:07                                              PITTMAN, JEFFREY #12718
1
F1609694700     7/7/2016 01:07                                              COLLINS, SCOTT #15178
1
F1609972800    7/12/2016 19:07 262                                          LEWIS, LEROY #15542
1
F1610427900    7/21/2016 13:07                                              WINFIELD, RYAN #9975
1

                                                                                        6/4/2019 9:46:20 AM




                                                                        CoG_WHEATCROFT 036900
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 72 of 228




F1610667200    7/26/2016 16:07                                       SCHNEIDER, MATTHEW #12251
1
F1611141400     8/4/2016 17:08                                       SCHNEIDER, MATTHEW #12251
1
F1611242200     8/7/2016 00:08                                       SEIDL, ALLAN #16321
1
F1611245000     8/6/2016 22:08                                       BUSTOZ, JOHN #6896
1
F1611550400    8/12/2016 19:08 279                                   SCHNEIDER, MATTHEW #12251
1
F1611510800    8/12/2016 00:08                                       COLLINS, SCOTT #15178
1
F1611508300    8/11/2016 22:08                                       COLLINS, SCOTT #15178
1
F1611818000    8/18/2016 03:08 275                                   CARROLL, JOSHUA #16003
1
F1611816700    8/18/2016 02:08                                       COLLINS, SCOTT #15178
1
F1612733300     9/4/2016 03:09 290                                   ANSELL, DYLAN #17089
1
F1612733300     9/4/2016 02:09 290                                   CARROLL, JOSHUA #16003
2
F1612979000     9/8/2016 23:09                                       COLLINS, SCOTT #15178
1
F1613341700    9/15/2016 16:09 287                                   SCHNEIDER, MATTHEW #12251
1
F1613412700    9/16/2016 23:09                                       CLONTZ, DANNY #16886
1
F1613833600    9/24/2016 20:09                                       THOMPSON, ASHLEY #16704
1
F1614110300    9/29/2016 23:09                                       COLLINS, SCOTT #15178
1
F1613748700    9/23/2016 02:09 125                                   COLLINS, SCOTT #15178
1
F1614218700    10/2/2016 09:10                                       HUBBUCH, JAMISON #12524
1
F1614503800    10/7/2016 15:10                                       LEWIS, LEROY #15542
1
F1614581200   10/11/2016 05:10                                       LECHUGA, LAURA #17436
1
F1615117600   10/19/2016 16:10                                       PITTMAN, JEFFREY #12718
1
F1615760000    11/1/2016 15:11                                       LINDSEY, MARK #15543
1
F1615999700    11/6/2016 07:11                                       JOHNSON, PHILLIP #12682
1


                                                                                 6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036901
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 73 of 228




F1616866600   11/24/2016 01:11                                       BASTIN, CHRISTOPHER #16581
1
F1618074600   12/19/2016 02:12                                       GALLAGHER, BRIAN #14243
1
F1617827100   12/14/2016 03:12                                       BUTCHER, BRITTANY #17191
1
F1618284900   12/23/2016 02:12                                       COLLINS, SCOTT #15178
1
F1618225500   12/21/2016 21:12 110                                   DULANEY, MARCEL #16440
1
F1700970600    1/20/2017 17:01                                       SCHNEIDER, MATTHEW #12251
1
F1700970600    1/20/2017 20:01                                       SCHNEIDER, MATTHEW #12251
2
F1701382700    1/29/2017 01:01                                       COLLINS, SCOTT #15178
1
F1701650300     2/3/2017 01:02                                       COLLINS, SCOTT #15178
1
F1702076200    2/11/2017 02:02 125                                   COLLINS, SCOTT #15178
1
F1702589300    2/21/2017 00:02                                       GALLAGHER, BRIAN #14243
1
F1703384600     3/7/2017 22:03 128                                   BROYLES, JOSHUA #16871
1
F1702610100    2/21/2017 11:02                                       JOHNSON, PHILLIP #12682
1
F1704409400    3/27/2017 19:03                                       LEWIS, LEROY #15542
1
F1704920200     4/6/2017 05:04                                       POWERS, WILLIAM #13142
1
F1705082500     4/9/2017 04:04                                       COLLINS, SCOTT #15178
1
F1706428700     5/5/2017 01:05 286                                   COLLINS, SCOTT #15178
1
F1706668100     5/9/2017 21:05                                       SCHNEIDER, MATTHEW #12251
1
F1706939900    5/15/2017 08:05                                       CONNER, TIMOTHY #12880
1
F1707042200    5/17/2017 03:05                                       SALYERS, MATTHEW #17073
1
F1707127300    5/19/2017 08:05                                       LINDSEY, MARK #15543
1
F1707518900    5/26/2017 01:05                                       COLLINS, SCOTT #15178
1
F1707860300    5/31/2017 21:05                                       TOLBERT, LACEY #13338
1


                                                                                6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036902
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 74 of 228




F1707621800    5/27/2017 22:05                                       COLLINS, SCOTT #15178
1
F1707972300     6/2/2017 18:06                                       BURGETT, ZACHARY #17070
1
F1708400400    6/11/2017 03:06 121                                   CARROLL, JOSHUA #16003
1
F1710228500    7/16/2017 17:07                                       DAUKAS, JEFF #12233
1
F1710398000    7/19/2017 22:07                                       TOLBERT, LACEY #13338
1
F1708462300    6/12/2017 11:06                                       JOHNSON, PHILLIP #12682
1
F1710866300    7/29/2017 16:07 279                                   MABRY, MITCHELL #16908
1
F0001424307     8/2/2017 22:08                                       GALLAGHER, BRIAN #14243
8
F1711226500     8/5/2017 16:08                                       MCCORT, KEVIN #16872
1
F1712288800    8/25/2017 01:08                                       ARMSTRONG, JONATHAN
1                                                                    #16894
F1712290600    8/25/2017 02:08 110                                   ARMSTRONG, JONATHAN
1                                                                    #16894
F1712292200    8/25/2017 04:08                                       BARGER, JUSTIN #15175
1
F1713000700     9/6/2017 18:09 130                                   JOHNSTON, WILLIAM #8134
1
F1712212500    8/23/2017 12:08                                       SEIDL, ALLAN #16321
1
F1714588800    10/6/2017 02:10                                       BARGER, JUSTIN #15175
1
F1715078500   10/15/2017 15:10                                       MCCORT, KEVIN #16872
1
F1716245300    11/6/2017 04:11                                       PENROSE, JUSTIN #13709
1
F1717367100   11/27/2017 11:11                                       JOHNSON, PHILLIP #12682
1
F1717360600   11/26/2017 08:11                                       JOHNSON, PHILLIP #12682
1
F1716222800    11/5/2017 13:11                                       JOHNSON, PHILLIP #12682
1
F1717600800   11/30/2017 15:11                                       DOE, JOHN #13263
1
F1718104300    12/9/2017 17:12                                       SMITH, ALISSANDRA #16910
1
F1719140800   12/29/2017 14:12                                       COLLINS, SCOTT #15178
1


                                                                                 6/4/2019 9:46:20 AM




                                                                CoG_WHEATCROFT 036903
               Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 75 of 228




F1719038200   12/27/2017 14:12                                       JOHNSON, PHILLIP #12682
1
                                         Accident Reports
 Accident       Date Time        Apt                   Officer




                                                                                6/4/2019 9:46:20 AM




                                                                 CoG_WHEATCROFT 036904
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 76 of 228




                EXHIBIT 4
           Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 77 of 228
                                                                  1                                                                 3
            IN THE UNITED STATES DISTRICT COURT                        1             DEPOSITION OF OFFICER MARK JOSEPH LINDSEY
             IN AND FOR THE DISTRICT OF ARIZONA                        2   was taken on June 5, 2019, commencing at 10:00 a.m. at the
                                                                       3   law offices of MARC J. VICTOR, P.C., ATTORNEYS FOR
      Johnny Wheatcroft and Anya                   )                   4   FREEDOM, 3185 South Price Road, Chandler, Arizona, before
      Chapman, as husband and wife, and )                              5   MONICA S. BERRY, RPR, a Certified Reporter in the State of
      on behalf of minors J.W. and B.W., )                             6   Arizona.
                                 ) Case No.:                           7
          Plaintiffs,                ) 2:18-cv-02347-SMB
                                 )                                     8   COUNSEL APPEARING:
      vs.                          )                                   9     MARC J. VICTOR, P.C.
                                 )                                           ATTORNEYS FOR FREEDOM
      City of Glendale, a municipal              )                    10     By: MS. JODY L. BROADDUS
      entity; Matt Schneider, in his           )
      official and individual              )                                 3185 South Price Road
      capacities; Mark Lindsey, in his )                              11     Chandler, Arizona 85248
      official and individual              )                                 On behalf of Plaintiffs
      capacities; and Michael Fernandez, )                            12
      in his official and individual         )
      capacities,                      )                              13      JONES, SKELTON & HOCHULI, P.L.C.
                                 )                                            By: MR. JOSEPH J. POPOLIZIO
           Defendants.                   )                            14      40 North Central Avenue
                                 )                                            Suite 2700
                                                                      15      Phoenix, Arizona 85004
           DEPOSITION OF OFFICER MARK JOSEPH LINDSEY                          On behalf of Defendants
                                                                      16
                  Chandler, Arizona                                   17
                   June 5, 2019
                    10:00 a.m.                                        18   ALSO PRESENT:
                                                                      19      Ms. Kathy Thomas and Ms. Hillary Zagara, Glendale
                                                                              Risk Management
     REPORTED BY:                                                     20      Ms. Julie Wanner, paralegal to Mr. Popolizio
     MONICA S. BERRY, RPR
     Certified Reporter                                                       Ms. Alexz Thompson, paralegal to Ms. Broaddus
     Certificate No. 50234                                            21
                                                                      22
     PREPARED FOR:                                                    23
                                                                      24
     (COPY)                                                           25


                                                                  2                                                                 4
 1              INDEX                                                  1             OFFICER MARK JOSEPH LINDSEY,
 2   WITNESS                   PAGE
 3   OFFICER MARK JOSEPH LINDSEY                                       2   a witness herein, having been first duly sworn by the
 4
 5                                                                     3   Certified Reporter to speak the truth and nothing but the
       EXAMINATION BY MS. BROADDUS         4                           4   truth, was examined and testified as follows:
 6     EXAMINATION BY MR. POPOLIZIO       242
       FURTHER EXAMINATION BY MS. BROADDUS                  257        5
 7     FURTHER EXAMINATION BY MR. POPOLIZIO                263
       FURTHER EXAMINATION BY MS. BROADDUS                  270        6                  EXAMINATION
 8
 9                 EXHIBITS
                                                                       7   BY MS. BROADDUS:
     Deposition                                                        8      Q. Please state your full name for the record.
10   Exhibits Description                   Marked
11    10      Arizona Peace Officer Standards and 45                   9      A. Mark Joseph Lindsey.
             Training Board, Courtroom Testimony
12           and Pretrial Interviews in Child                         10      Q. Have you had your deposition taken before?
             Abuse Cases course, Bates No.
13           CoG_WHEATCROFT 003228
                                                                      11      A. I have not been through a full deposition like
             (1 page)                                                 12   this before, no, ma'am.
14
      11     Certificate of Completion, Bates    45                   13      Q. I'm going to go through some ground rules. I'm
15          No. CoG_WHEATCROFT 003234
            (1 page)                                                  14   sure your attorney's spoken to you, but --
16
      12     Glendale Police Department General 106
                                                                      15      A. Uh-huh.
17          Order, Bates Nos. CoG_WHEATCROFT                          16      Q. -- I don't want to get into what he says, but --
            001764-001770 (7 pages)
18                                                                    17      A. Absolutely.
      13     Glendale Police Department General 121
19          Order, Bates Nos. CoG_WHEATCROFT
                                                                      18      Q. -- just a few things. Number one is the court
            001771-001779 (9 pages)                                   19   reporter is going to be taking down everything that's said
20
      14     Google map (1 page)                146                   20   in the room.
21
      15     Hand drawn diagram (1 page)           167                21      A. Uh-huh.
22
      16     Taser Pulse Log Evaluation, Bates 231
                                                                      22      Q. And to make sure that we're all on the same page
23          Nos. CoG_WHEATCROFT 001670-001674                         23   and to make her job a lot easier, we'll have only one
            (5 pages)
24                                                                    24   person speak at a time. Do you understand?
      17     AXON Taser report, Bates No. 231
25          CoG_WHEATCROFT 001231 (1 page)                            25      A. I do.


                                                             (Pages 1 to 4)                                                         1
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 78 of 228
                                                                  5                                                                   7
 1      Q. Another thing is, in normal conversation, which a           1   stepdaughter just turned 28, and I have a stepson who is
 2   lot of times these depositions seem like they're normal           2   34.
 3   conversation, we're still in a court proceeding. You're           3     Q. Do any of the children live with you?
 4   under oath --                                                     4     A. My biological daughter just moved back in. She
 5      A. Uh-huh.                                                     5   was attending Grand Canyon University; just graduated, so
 6      Q. -- obligated to testify truthfully. Do you                  6   she's temporarily back home until she finds her own place.
 7   understand that?                                                  7     Q. She graduated?
 8      A. I do.                                                       8     A. Yes, absolutely.
 9      Q. And also, because she is taking everything down             9     Q. All right. What kinds of things do you like to
10   that's said, sometimes things -- I see and understand what       10   do for fun?
11   you're saying with a nod of the head or an uh-huh or an          11     A. I exercise. I'm very active. I do a lot of
12   huh-uh, but those don't come out very clear when I try to        12   training. I participate in races such as Ironmans and
13   read the transcript later. So if that happens, I'm not           13   triathlons and everything else like that. My relaxation
14   trying to be rude. I'll just ask you to clarify your             14   time is probably golf. I like to get out on the course
15   answer so we have a clear record. Okay?                          15   and golf and just get away for a little bit.
16      A. Absolutely.                                                16     Q. Understandably. Do you like to take vacations?
17      Q. The next thing is if you don't understand one of           17     A. I do, yep.
18   my questions, let me know, and I'll try and rephrase it or       18     Q. What is your educational background?
19   make it an understandable question, but attorneys do ask         19     A. I attended community college here in the Valley.
20   stupid questions. It's just a matter of how we do things         20   I did attend ASU. My major was at that time education.
21   sometimes. Okay?                                                 21   My senior year I switched my majors to business to find
22      A. Okay.                                                      22   out that all of my credits weren't going to transfer. So
23      Q. Your attorney's going to be making objections for          23   I do have college credit, but I do not have a college
24   the record, and you're still going to answer the question        24   degree.
25   even though he may make an objection unless he tells you         25     Q. Did you get a degree from the community college?


                                                                  6                                                                   8
 1   not to answer. Okay?                                              1      A. I haven't received a degree from the community
 2     A. Okay.                                                        2   college yet either.
 3     Q. And you're doing a good job, like I said, with               3      Q. Which one did you go?
 4   all the verbal responses and making sure one person speaks        4      A. Which one didn't I go to is a better question.
 5   at a time. You're going to be able to anticipate some of          5             I went to Phoenix College, Paradise Valley
 6   my questions or what I'm going to say, but I'm going to           6   Community College, Scottsdale Community College and
 7   ask that you wait until I'm finished completely with my           7   Glendale Community College.
 8   question before you start your answer. And I'll do the            8      Q. When, approximately, was the last time you took a
 9   same. Sometimes it happens, but I'll try to do the same,          9   college course?
10   that I let you complete your answer before I start my next       10      A. About three years ago, and I did take some online
11   question. Okay?                                                  11   courses through the University of Phoenix to try and
12     A. Okay.                                                       12   finish my degree.
13     Q. Are you currently married?                                  13      Q. And you're still working towards that?
14     A. Yes, I am.                                                  14      A. Still working towards a degree, correct.
15     Q. How long have you been married?                             15      Q. And you are certified as a police officer; is
16     A. Just celebrated 15 years.                                   16   that correct?
17     Q. Congratulations?                                            17      A. Yes, ma'am.
18     A. Thank you.                                                  18      Q. When did you become certified?
19     Q. Do you have any children?                                   19      A. I graduated the Arizona Law Enforcement Academy
20     A. I do.                                                       20   in October of 2008.
21     Q. How many?                                                   21      Q. When you went to the academy, did you already
22     A. I have one biological daughter and then two                 22   have an agency that you would be working with?
23   stepchildren.                                                    23      A. Yes. I was hired on by Glendale.
24     Q. How old are your kids?                                      24      Q. Have you worked for any other law enforcement
25     A. My biological daughter just turned 22. My                   25   agencies?


                                                            (Pages 5 to 8)                                                            2
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 79 of 228
                                                             17                                                                    19
 1     Q. Did you have any written examinations with that?         1   what documents you looked at.
 2     A. No, ma'am.                                               2      A. I was able to review policy that we have here, go
 3     Q. Was it the same process?                                 3   through defensive tactic situations.
 4     A. Yes, ma'am.                                              4      Q. Did you review any videos?
 5     Q. Have you ever been charged with any crimes --            5      A. I have reviewed some of the video, yes, ma'am.
 6   well, let me rephrase that.                                   6      Q. Which videos did you review?
 7              Have you been charged with any felonies or         7      A. I reviewed my body-cam video, the Motel 6
 8   misdemeanors?                                                 8   body cam -- or not body cam, but the Motel 6 video, and
 9     A. No, ma'am.                                               9   then Officer Matt Schneider's body-cam video.
10     Q. In the last ten years have you been charged with        10      Q. How long ago did you review those?
11   any traffic offenses?                                        11      A. About a week ago.
12     A. Ten years? No, ma'am.                                   12      Q. Did you review any audio recordings?
13     Q. Fair to say since you've become a police officer        13      A. No, ma'am.
14   you've not been charged with any offense. Is that a fair     14      Q. Did you review any summaries of any audio
15   statement?                                                   15   recordings or any interviews that you did?
16     A. That is a fair statement.                               16      A. No, ma'am.
17     Q. Have you ever been a party to another lawsuit           17      Q. Did you review the police report?
18   other than this one?                                         18      A. No, ma'am.
19     A. I had an incident back in -- I'm not going to be        19      Q. Prior to just seeing these documents and the
20   able to recall the actual date, but there was an incident    20   videos, approximately last week, when was the last time
21   that I had during a call for service where there was a       21   that you had looked at any videos regarding this matter?
22   lawsuit that was opened, yes, ma'am.                         22      A. Probably several months prior.
23     Q. Do you recall what the complaint was in that            23      Q. And why would you look at them several months
24   lawsuit?                                                     24   ago?
25     A. It was a use of force.                                  25              MR. POPOLIZIO: Form.


                                                             18                                                                    20
 1     Q. Do you recall what they were claiming that you           1              THE WITNESS: They're just videos that
 2   did wrong?                                                    2   either have popped up on social media -- I haven't
 3     A. That there was just the use of force.                    3   deliberately gone in to log in to see anything. It's just
 4     Q. Did they say what kind of force?                         4   been what's publicly been out there.
 5     A. There was a fight that incurred [verbatim]               5   BY MS. BROADDUS:
 6   between me and another individual. He tried to hit me         6     Q. Did you have any discussions with any other
 7   over the head with a bottle. I then did an open-hand          7   officers about your deposition today?
 8   strike on him, and during that time I got cut on the hand     8     A. No, ma'am.
 9   and he got cut on the nose.                                   9     Q. You mentioned in the media -- a lot of this stuff
10     Q. Did you use your Taser? Do you recall?                  10   came out in the media about February of this year,
11     A. No.                                                     11   correct?
12     Q. I've read some of the stuff about that, and it          12     A. That's about right.
13   sounds like he was physically combative and tried to kick    13     Q. Did you have any discussions with any officers
14   you in the groin?                                            14   about the publication of the video?
15     A. Yes.                                                    15     A. No, ma'am.
16     Q. He wasn't able to do so, correct?                       16     Q. Did you have any meetings with anyone within the
17     A. No, ma'am.                                              17   police department regarding the videos since the videos
18     Q. That would be quite painful.                            18   were aired?
19     A. Yes, ma'am.                                             19     A. No meetings, no, ma'am.
20     Q. Did you review any documents to prepare for your        20     Q. So you've been a police officer approximately ten
21   deposition today?                                            21   years; is that correct?
22     A. I did have a chance to sit with lawyers and             22     A. Just celebrated 11.
23   discussed this a little bit yes, ma'am.                      23     Q. What would you say, while you were a member of
24     Q. What documents did you -- I don't want to know          24   NRS, that your police duties were?
25   anything about your conversations with your attorney, just   25     A. The Neighborhood Response Squad was a proactive


                                                   (Pages 17 to 20)                                                                 5
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 80 of 228
                                                               21                                                                    23
 1   squad. We were kind of the dump-all, if you will, for all       1   would talk to the business owner and see how things were
 2   of the problems within the neighborhoods or in the              2   going, see if there was any issues that that business had,
 3   surrounding areas. We were tasked from doing community          3   whether it be from, again, transients or traffic or people
 4   projects to business checks to high patrol in high-crime        4   just loitering in their area.
 5   area and be proactive with it.                                  5             So it was a way for us to connect to a
 6     Q. What do you mean by community projects?                    6   business; provide them with a business card that gave them
 7     A. We would go to the Boys and Girls Clubs and                7   our personal information, that if they ever had an issue
 8   participate in activities with them. We would be a part         8   that they could call us personally, and we would try to
 9   of the business community meetings. We would be a part of       9   take care of it, versus call in to the dispatch, have a
10   citizen meetings.                                              10   patrol officer come out, take them off of the street to
11            There was a time that I orchestrated a                11   where they can't provide coverage for the streets or the
12   downtown business gathering, if you will, because there        12   beats. That's kind of what the Neighborhood Response
13   was a lot of complaints coming in of certain things,           13   Squad was more famous for, was taking the issues that
14   whether it was the homeless or the street vendors or           14   patrol could avoid to allow them to go do their job and us
15   things like that that were kind of taking over the             15   go do that.
16   downtown area. So I organized a meeting of all the             16      Q. With the Neighborhood Response Squad, is that
17   businesses so they could come in and express their             17   something that covered all of Glendale or was it only
18   frustrations and then find a solution within the NRS team      18   certain areas that you guys worked in?
19   of how we would go about and deal with these issues to --      19      A. We were actually reassigned what was called the
20     Q. When did --                                               20   85301 squad, which was the zip code of 85301. Research
21     A. -- to ensure that they were satisfied.                    21   had shown that 85301 was -- that zip code had a lot of
22     Q. And I apologize. I didn't mean to try to                  22   high calls for service, a lot of paperwork being taken out
23   interrupt you.                                                 23   of those zip codes.
24     A. Not a problem.                                            24             Again, the purpose for the Neighborhood
25     Q. When did you do that?                                     25   Response Squad was to kind of alleviate those extra calls


                                                               22                                                                    24
 1     A. That was probably late 2016 or early 2017.                 1   for service for patrol to allow them to go do what they
 2     Q. When you did that, when you met with the business          2   needed to do.
 3   owners and you went back with the NRS, what kind of             3            So we were the south side NRS squad, but we
 4   solutions did you come up to help remedy some of these          4   were also known as the 85301 squad.
 5   problems?                                                       5     Q. So there was a north side NRS squad, correct?
 6     A. We came up with solutions to increase patrol               6     A. Yes, ma'am.
 7   within that area. We decided to engage our bike patrol          7     Q. Did they handle the north side of 85301 or
 8   again at certain times of the day. NRS -- or not NRS, but       8   another area?
 9   the Glendale Police Department used to have a full-time         9     A. No. 85301 was strictly ours. The north side NRS
10   bike patrol, and the downtown businesses really liked that     10   squad, if you could take the city and divide it into two,
11   because we were showing that we were there pretty much         11   being Orangewood the dividing line, Orangewood and north
12   whenever needed.                                               12   was for the north side NRS. Orangewood and south was for
13            So we'd picked certain times, certain days,           13   the south side NRS.
14   certain hours that we would say we're going to just go on      14     Q. How many officers are total in -- let's say 2016,
15   bikes in the area, A, because that satisfied what they         15   2017, how many officers were assigned to NRS?
16   wanted to see, and then it also put us in the community as     16     A. I think there was six of us.
17   kind of a better light.                                        17     Q. And that's for the full NRS, not just north --
18            So we just kind of came up with several               18   that's both north and south?
19   different ideas that was going to let the businesses know      19     A. No, I'm sorry. That's just south side. Each
20   that we heard what they were saying and then try to deploy     20   squad had five or six, depending on movement and depending
21   those in those areas.                                          21   on, you know, being able to fill a body or something like
22     Q. Another thing that you mentioned that NRS does is         22   that.
23   business checks. What does that mean?                          23     Q. So just in some -- total NRS was approximately,
24     A. Business checks was I would go into the downtown          24   depending on the day and who was going in and out, 10 to
25   businesses such as Allstate, and I would go in there and I     25   12 officers, correct?



                                                     (Pages 21 to 24)                                                                 6
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 81 of 228
                                                                 29                                                                   31
 1     A. Specifically 85301, no.                                      1   the policy, they have some discretion on how they want to
 2     Q. Are you familiar with Glendale's policies and                2   handle it. Is that a fair statement?
 3   procedures for use of force?                                      3              MR. POPOLIZIO: Form; foundation.
 4     A. Yes, ma'am.                                                  4              THE WITNESS: Yes.
 5     Q. Are you familiar with their policies for arrests?            5   BY MS. BROADDUS:
 6     A. Yes, ma'am.                                                  6     Q. And if they like an officer and they're young and
 7     Q. And do you have discretion as to whether or not              7   they want to help them succeed, they might be willing to
 8   to abide by those policies?                                       8   just work with them with maybe some additional training,
 9     A. I'm not sure I understand that question.                     9   correct?
10     Q. Sure. The policies set forth some parameters as             10              MR. POPOLIZIO: Form; foundation.
11   an officer that you should abide by, correct?                    11              THE WITNESS: I wouldn't be able to answer
12     A. Corrects.                                                   12   that.
13     Q. Do you have discretion to be able to go and                 13   BY MS. BROADDUS:
14   exceed those parameters?                                         14     Q. Have you ever worked in a supervisory position?
15     A. On certain calls, yes.                                      15     A. No, ma'am.
16     Q. Do you have any responsibilities or duties or are           16     Q. Are you required to take a certain number of
17   there any policies and procedures for Glendale if you            17   hours of training annually as a Glendale police officer?
18   witness another officer engage in something that would be        18     A. Yes, ma'am.
19   a violation of those policies?                                   19     Q. And what is your understanding of what training
20     A. Yes.                                                        20   is required?
21     Q. What is your obligation?                                    21     A. We, every year, are required to go through what's
22     A. To -- if we're seeing a -- a violation, it is to            22   called AOT, which is Advanced Officer Training. It is
23   try and spotlight that violation and interject if need be.       23   a -- used to be a weeklong class that's now condensed due
24     Q. Do you have any duties to report it to anyone?              24   to patrol issues and everything else like that. But it is
25     A. Yes. If we see a violation, we have a duty to               25   classes that refresh us on certain policies, certain


                                                                 30                                                                   32
 1   report it to a supervisor.                                        1   tactics, defense tactics, shooting -- shooting scenarios,
 2     Q. What would happen if there was a violation that              2   and it's mandated that we go through that training.
 3   was reported to a supervisor? What's the process that             3     Q. And you mentioned it used be weeklong and now
 4   happens?                                                          4   it's condensed. Do you know when that switched?
 5     A. That supervisor would have to do their                       5     A. I believe it switched in 2010.
 6   research -- their statistic finding, their fact-finding --        6     Q. It sounds like there's different types of -- I've
 7   to find out if the violation was a valid violation and            7   seen a lot of different training over the years for the
 8   then take appropriate action from there as a supervisor.          8   AOT training. It looks like sometimes they touched on
 9     Q. What kind of appropriate action would they take?             9   different topics for different years. Is that your
10            MR. POPOLIZIO: Form.                                    10   understanding?
11   BY MS. BROADDUS:                                                 11     A. Correct.
12     Q. What are the options that they have?                        12     Q. For example, for 2018 it sounds like the training
13     A. It's -- it is kind of a wide variety of answers             13   was geared towards firearms, high-risk vehicle stops, 405
14   on that one because if it's somebody's first time, then it       14   man takedown -- four-to-five man takedown and first aid.
15   may be a coaching issue. If it's something that has been         15   Does that sound about right?
16   a coaching issue in the past, and it's a continuous              16     A. Yes.
17   action, then it may be a written warning. It may be a            17     Q. So it seems like every year firearms is an
18   department investigation. Depending on the violation and 18           important part of the training, correct?
19   how bad the violation, it could be a removal from -- from        19     A. Yes.
20   the department or a removal from the -- the specialty that       20     Q. What is generally the firearms training that you
21   they're in. Or from patrol, it could be just time off.           21   receive?
22            So it -- there's multiple answers to that               22     A. It usually is scenario-based-type shooting,
23   question.                                                        23   whether it puts us in high-stressful situations or a
24     Q. Okay. So a supervisor, if they're informed of a             24   judgment shoot, whether or not we do shoot or whether we
25   situation involving an officer that may be a violation of        25   don't shoot. And then skills shooting. You know,


                                                     (Pages 29 to 32)                                                                  8
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 82 of 228
                                                                 33                                                                    35
 1   refining our skills with our firearms to -- from shooting         1     Q. You have a big notebook in front of you and I'm
 2   small targets to shooting moving targets. It's all to             2   going to have you -- it has exhibits that we used in
 3   redefine our skills.                                              3   Officer Fernandez's deposition. So I want to go through a
 4     Q. Other than the training that you received through            4   couple things with you.
 5   AOT training, is there a certain number of hours or a             5     A. Okay. Absolutely.
 6   certain number of times that you're supposed to go to the         6     Q. I'm going to have you go to the first tab. Well,
 7   firing range to practice shooting?                                7   let me ask one clarification question.
 8     A. We are not required to. We have to -- we do have             8             Since you've been an officer, every year
 9   to qualify once a year.                                           9   you've gone through the AOT training, correct?
10     Q. Who does the qualifications?                                10     A. Yes, ma'am.
11     A. Our range master.                                           11     Q. There hasn't been any years you did not complete
12     Q. Now, I saw in December of 2018 it looks like                12   the training, correct?
13   there was a class for high-risk vehicle stops. What did          13     A. No, ma'am.
14   that include?                                                    14     Q. I'm going to have you go to tab 1. You'll notice
15             MR. POPOLIZIO: Form.                                   15   at the bottom of the first page, bottom right-hand side
16             THE WITNESS: In December there -- that                 16   it's says Wheatcroft and then it has a number. And it
17   was -- I think I went through Advanced Officer Training.         17   says 002595. Do you see that?
18   That was my AOT week.                                            18     A. Yes, ma'am.
19             AOT starts at the beginning of the year and            19     Q. That's what we refer to as a Bates number, and
20   kind of goes until mid-June. They take the summer months         20   it's a way to identify pages specifically. So you'll
21   off because of the heat, because all of our training is          21   notice this one ends in 95. The next one ends in 96.
22   outside. And then they start it back up, and they start          22     A. Yep.
23   it back up probably late August and carry over through           23     Q. I'm going to have you turn to the page that ends
24   till the end of December.                                        24   in 601. You'll see at the top of the page it's says, "All
25             You're required within that year's time to             25   Taser deployments 15 seconds or longer will require


                                                                 34                                                                    36
 1   sign up for Advanced Officer Training. I signed up for            1   immediate medical evaluation."
 2   Advanced Officer Training in December of 2018. So that            2             Is that your understanding of what the
 3   high-risk stop would have been -- if this is what we're           3   practice is for Glendale?
 4   talking about -- my required training that I went through         4     A. Yes, ma'am.
 5   in AOT.                                                           5     Q. It talks about -- it has some bullet points here,
 6   BY MS. BROADDUS:                                                  6   and it says, "Repeated or multiple" -- I'm sorry --
 7     Q. What do you recall from that training for the                7   "Repeated and multiple applications."
 8   high-risk vehicle stops?                                          8             Do you see that?
 9     A. We just went through the tactics of doing a                  9     A. Yes, ma'am.
10   high-risk stop from how far we want vehicles to the              10     Q. So is it your understanding that if there are
11   vehicle, how we're calling individuals out from that             11   repeated and multiple applications that immediate medical
12   vehicle, tactical approaches, safety to the public, safety       12   attention or evaluation would be required?
13   to us.                                                           13     A. It needs to be provided.
14     Q. Do you know who decides what topics are going to            14     Q. And so each one of these bullet points -- the
15   be for the annual training?                                      15   next one talks about a cycling time that exceeds 15
16     A. I personally do not know.                                   16   seconds. And the last one says, "Simultaneous
17     Q. Do you have any input or do you ever make any               17   applications by more than one CEW."
18   recommendations, hey, this might be an area that we might        18             Those are additional times that you would --
19   need some more training on? Do you ever make any                 19   medical attention would be required, correct?
20   recommendations like that?                                       20     A. Medical attention would need to be provided, yes,
21     A. I personally have not, no.                                  21   ma'am.
22     Q. Do you know any other officers that may have?               22     Q. And just for clarification, can you tell me what
23     A. To my knowledge, no.                                        23   CEW is?
24     Q. It's something that someone higher up decides?              24     A. I've got to be honest with you. I don't know.
25     A. Correct.                                                    25     Q. I'll have you go to the next page. It's Bates


                                                     (Pages 33 to 36)                                                                   9
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 83 of 228
                                                               69                                                                     71
 1   training officer, I would try to tell my officers in            1     A. The whole thing or where it says generally?
 2   training the two most volatile calls for service are            2     Q. Well, I'll start at the top.
 3   domestic violence and traffic stops because you have the        3     A. Okay.
 4   unknowns out there. You have the emotions of a domestic         4     Q. At the top of the page it says it's a
 5   violence situation, and you have the unknown of what's          5   Neighborhood Response Unit general order for the Glendale
 6   inside of a vehicle.                                            6   Police Department.
 7            We, as officers, are to assume that whatever           7     A. Yes, ma'am.
 8   is in that vehicle can harm or kill us without the              8     Q. Are you familiar with this document?
 9   unknown. If we have an individual who is not complying          9     A. Yes, ma'am.
10   with our request to keep their hands where we can see          10     Q. And you've seen this before?
11   them, then there's a safety issue. We have to assume that      11     A. Yes, ma'am.
12   if a person is not wanting to comply with our request that     12     Q. And you're familiar with these practices,
13   there could be something more in that vehicle that can         13   correct?
14   harm us.                                                       14     A. Yes, ma'am.
15     Q. That's true of every stop, correct?                       15     Q. I'm going to have you go to page 2 of this, which
16     A. Yes. Whether I'm pulling over a 16-year-old or            16   is Bates numbered 464. Do you see this?
17   a 70-year-old, it's the same that we go through.               17     A. Make sure I'm on the one right one. 464, yes,
18     Q. You just mentioned right now if you made a                18   ma'am.
19   request to someone to keep their hands where you can see       19     Q. There's some subsections on here. And towards
20   them and they do, that's being compliant, correct?             20   the bottom there's a subsection C. Do you see that?
21            MR. POPOLIZIO: Form.                                  21     A. Yes, ma'am.
22            THE WITNESS: Yes.                                     22     Q. And it talks about problem-solving in the
23   BY MS. BROADDUS:                                               23   community and knock and talks. Do you see that?
24     Q. If they do that, and they listen to the command           24     A. Yes, ma'am.
25   to keep their hands where you can see them, does that          25     Q. And under subsection 2 of section C, it says,


                                                               70                                                                     72
 1   allow an officer to go ahead and forcibly use some type of      1   "Knocks and talks are simply defined as obtaining
 2   resistance against them?                                        2   voluntary consent to enter a person's residence, asking
 3              MR. POPOLIZIO: Form.                                 3   for and obtaining voluntary" -- I apologize -- "voluntary
 4              THE WITNESS: If they are complying with              4   consent to search their home, vehicle, person and/or
 5   that demand, then no.                                           5   possessions."
 6   BY MS. BROADDUS:                                                6              Do you see that?
 7      Q. Is a passenger in a car supposed to assume they           7     A. Yes, ma'am.
 8   know what the officer wants?                                    8     Q. And it also says knock and talks will be used
 9      A. I can't answer that question. I can't -- I can't          9   only if probable cause for a search warrant does not
10   answer what a passenger would assume.                          10   exist, correct?
11      Q. Okay. So you would expect that a passenger, if           11     A. Correct.
12   an officer gives the person some kind of directive or a        12     Q. So as part of your Neighborhood Response Squad,
13   request, that the person would comply with that request,       13   you'll do these exercises called knock and talks where
14   true?                                                          14   you'd go into the community and just go and try to talk to
15      A. We would hope so, yes.                                   15   people; is that true?
16      Q. Let me go on to the next one. I'm going to have          16     A. Usually our knock and talks are based on leads
17   you pull up an exhibit.                                        17   that came into the Glendale Police Department's either
18      A. Sure.                                                    18   drug hotline or crime hotline.
19      Q. I'm going to have you go to tab 5, Exhibit 5.            19     Q. So you have some kind of information that would
20      A. Tab 5?                                                   20   lead you to believe or be suspicious that it could be some
21      Q. Yes.                                                     21   type of illegal activity going on, correct?
22              (An off-the-record discussion ensued.)              22     A. Yes, ma'am.
23   BY MS. BROADDUS:                                               23     Q. And in those situations you have to obtain
24      Q. I'm just going to have you look at that                  24   voluntary consent before you can do any searches, correct?
25   generally, first.                                              25     A. That is correct.


                                                     (Pages 69 to 72)                                                                 18
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 84 of 228
                                                               73                                                                   75
 1     Q. And that's even after you have a suspicion,                1   should only be used against subjects who are exhibiting
 2   correct?                                                        2   active aggression."
 3     A. That is correct.                                           3            Do you see that?
 4     Q. I'll have you turn to the next page. And                   4     A. Yes, ma'am.
 5   under -- there's a subsection A at the top, and then            5     Q. Is that your understanding of what the policy
 6   there's a subsection B that begins, "Consent searches."         6   requires?
 7              Do you see that?                                     7     A. Yes, ma'am.
 8     A. Subsection B, "Consent searches," yes, ma'am.              8     Q. And so if there's this passive resistance, Tasers
 9     Q. It says, "Consent searches must be voluntary and           9   should not be used in general?
10   cannot be obtained by force, threats, tricks, promises,        10     A. There's a -- there's a different level of it. So
11   intimidation or by exertion of authority."                     11   if we have a noncompliant subject we can bring the Taser
12              Do you see that?                                    12   out as a tool on our belt, if you will, to gain control of
13     A. Yes, ma'am.                                               13   the situation. It doesn't mean that we have to deploy the
14     Q. Is that your understanding in general as a police         14   Taser, but we can bring the Taser out as a tool to help
15   officer, that any consent must be given for a search --        15   control the situation.
16   unless there's a search warrant obviously or a -- but          16            What this reads here is "Taser should be
17   generally you cannot obtain consent by using force?            17   used only against who are exhibiting active aggression
18              MR. POPOLIZIO: Form.                                18   [verbatim]."
19              THE WITNESS: That is correct.                       19            So that's the deployment of the Taser.
20   BY MS. BROADDUS:                                               20     Q. Thank you for the clarification.
21     Q. That's a practice that's frowned upon by the              21            We'll get to that in second. Let's turn to
22   police department, correct?                                    22   the next page. Subsection D begins -- it says, "In cases
23     A. Yes.                                                      23   of passive resistance, unless the use is reasonable and
24     Q. Do you get in trouble if you use force to try and         24   necessary under the circumstances and a lesser means of
25   get someone to give information when they didn't need to?      25   control/force has been attempted and failed."


                                                               74                                                                   76
 1              MR. POPOLIZIO: Form.                                 1            And if you go back -- it's talking about
 2              THE WITNESS: Yes.                                    2   Taser being deployed if you look under the subsection.
 3   BY MS. BROADDUS:                                                3     A. Uh-huh.
 4      Q. I'm going to have you go to the next exhibit,             4     Q. So what is your understanding of that?
 5   which is Exhibit No. 6. Are you familiar with this              5            MR. POPOLIZIO: Form.
 6   document?                                                       6            Go ahead.
 7      A. Yes, ma'am.                                               7            THE WITNESS: "In case of passive resistance
 8      Q. And this is the response to resistance policy for         8   unless" -- let me just read it back so I can make sure I
 9   the Glendale Police Department, correct?                        9   understand it -- "the use is reasonable and necessary
10      A. Yes, ma'am.                                              10   under the circumstances and a lesser means of
11              MR. POPOLIZIO: Jody, not to interrupt your          11   control/force has been attempted and failed."
12   flow, but can we take a short break?                           12            As an example for that, when there is -- if
13              MS. BROADDUS: Absolutely.                           13   we attempt to go hands-on with somebody to control a
14              MR. POPOLIZIO: Thank you.                           14   situation, their muscles are tensed up, they attempt to
15              (The deposition was at recess from 11:19 to         15   pull away, they attempt to get out of our control hold,
16   11:29 a.m.)                                                    16   that's where it takes it from passive resistance to
17   BY MS. BROADDUS:                                               17   psychological intimidation. They're escalating their
18      Q. Right before the break we were -- I was having           18   response to us, which is then, in return, going to
19   you look at Exhibit 6, which is Glendale's policies and        19   escalate our response to them. So the level of our use of
20   procedures for response to resistance, correct?                20   Taser can increase with their increase of their
21      A. Yes, ma'am.                                              21   aggression.
22      Q. I'm going to have you go to page Bates numbered          22            So, again, from passive resistance to
23   436 at the bottom.                                             23   somebody going up and me trying to control the -- for
24      A. Okay.                                                    24   instance, I'm just trying to control the arm -- I've got
25      Q. Under subsection 4 on that page it says, "Tasers         25   my hand on their shoulder to say, hey, relax. And in that


                                                   (Pages 73 to 76)                                                                 19
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 85 of 228
                                                                 77                                                                    79
 1   moment as I'm touching their shoulder or I'm holding onto         1   over to that middle console -- I have an unknown in that
 2   it, I can feel the muscle tensing up, I can feel them             2   middle console, and I've asked that individual to stop
 3   pulling away from me, that's where it takes it from               3   reaching towards that middle console, and they're
 4   passive-aggressive to psychological intimidation, which           4   continuing to reach to that middle console, and I put my
 5   means that they're escalating the situation. We try to            5   hand on their shoulder and I say, hey -- because the
 6   use their means and we try to control their means on how          6   window is down -- and I say, hey, please don't continue to
 7   they dictate it.                                                  7   reach that middle console, I don't know what's in that
 8   BY MS. BROADDUS:                                                  8   middle console, and that individual continues to go to
 9     Q. Just so I understand, if someone is passively                9   that middle console, it then takes it to a different
10   resisting and they increase the level of resistance to           10   level. The game has changed at that point in time because
11   psychological intimidation, which is a different level of        11   the individual is not complying with my direct command to
12   resistance, then Taser deployment would be appropriate           12   not go to that middle console.
13   under those circumstances?                                       13              There could be a weapon in there. There
14     A. Yes, ma'am.                                                 14   could be something that could harm the people in the
15     Q. If they're just purely in passive resistance, is            15   vehicle, harm me, harm themselves. So we have to control
16   that something that you would use -- deploy a Taser for --       16   that situation. So if that means that we need to bring
17              MR. POPOLIZIO: Form.                                  17   the Taser out and say, I've asked you once, I've asked you
18   BY MS. BROADDUS:                                                 18   twice not to reach for that middle console, the Taser is a
19     Q. -- without them escalating?                                 19   psychological intimidation weapon that we can use to try
20              MR. POPOLIZIO: Form.                                  20   and gain the compliance of that individual.
21              THE WITNESS: If I've got somebody who is              21              And to go back and answer your question, at
22   sitting with their legs crossed and their hands on their         22   any point in time a game can change within a traffic stop
23   knees and being compliant, there would be no reason to           23   or even a consensual stop if the individual is not
24   bring a Taser out.                                               24   complying with what we're asking for.
25                                                                    25


                                                                 78                                                                    80
 1   BY MS. BROADDUS:                                                  1   BY MS. BROADDUS:
 2     Q. And under this same section, and just for                    2     Q. So in this particular -- and this section
 3   clarification, it begins on the page before under                 3   specifically talks about deployment, not threatening, by
 4   subsection 7. It says, "The Taser should not be deployed          4   the way.
 5   under any of the following circumstances," and then               5     A. Correct.
 6   there's subsections which continue on to the next page,           6     Q. Just for clarification.
 7   correct?                                                          7     A. Correct.
 8     A. Correct.                                                     8     Q. So under your scenario where you have someone who
 9     Q. Under subsection F on that page, it says, "To                9   keeps reaching for something and maybe -- or touching the
10   threaten or to gain information from a suspect," correct?        10   center console, something that makes you uncomfortable as
11     A. That's correct.                                             11   a police officer, if you direct them to stop reaching for
12     Q. And so my understanding is it would be                      12   it and they do, are they compliant at that point?
13   inappropriate and a violation of this policy if someone          13     A. If they stop reaching for it, yes, they are being
14   were to threaten or attempt to gain information from a           14   compliant.
15   suspect by using a Taser.                                        15     Q. And under those circumstances, if they stopped
16              MR. POPOLIZIO: Form.                                  16   reaching for that based on your instruction, it would be
17   BY MS. BROADDUS:                                                 17   inappropriate to use a Taser to threaten that person,
18     Q. Deploying a Taser. Let me rephrase that.                    18   correct?
19              MR. POPOLIZIO: Form.                                  19     A. I would reholster my Taser at that time.
20              THE WITNESS: Depending on the situation,              20     Q. And it would be inappropriate to use a Taser at
21   again. Depending on whether or not we are getting at the         21   that point, correct?
22   first stage of verbal compliance, whether or not we are          22     A. Correct.
23   aware of everything that is in our surroundings.                 23     Q. Under subsection 8 on the same page, it says, "No
24              Let's take it back to a traffic stop. If              24   officer shall playfully, maliciously, recklessly or
25   I've got a middle console and somebody's continuing to go        25   intentionally misuse the Taser in a display of power or


                                                           (Pages 77 to 80)                                                            20
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 86 of 228
                                                                89                                                                   91
 1   noncompliance depending on the situation.                        1     Q. Trying to pull away from you?
 2            If we are in an open orange grove where                 2     A. Or trying to pull away from us.
 3   there's areas for an escape or an officer's safety, then         3     Q. Under this level of force, this is not where
 4   that's one thing. If we are in a house dealing with a            4   they're trying to assault an officer or trying to attack
 5   domestic violence situation, that changes the game. If           5   the officer.
 6   we're doing a traffic stop, that changes the game.               6     A. Correct.
 7            So it just depends on the scenario and the              7     Q. They're just trying to get away, correct?
 8   situation.                                                       8     A. Correct.
 9     Q. When we're talking about -- let's go back up to             9             May I interject for just a second?
10   the passive section again because it talks about where the      10     Q. Sure.
11   suspect -- and it has various things. It says, displays         11     A. If you go back to where it says the methods of
12   no acts of assault, threat, verbal noncompliance and never      12   control, under passive it says display Taser.
13   resist any control of the officer.                              13     Q. Correct.
14            You had mentioned officer safety would be a            14     A. Under verbal noncompliance it says display Taser.
15   reason to be concerned, but this talks about where there's      15   Where we get to psychological intimidation and where we
16   no threat or verbal noncompliance. So where would the           16   get to physical defense resistance, it no longer says
17   officer safety be under the passive aspect?                     17   display Taser. It says that we are able to use the Taser.
18     A. Again, the first line here that says, "Suspect             18   That's where a deployment is able to be used.
19   fails to obey a command or direction of the officer."           19             So when we have somebody in the
20            If an officer is asking an individual to               20   psychological intimidation factor, we have reached that
21   stop reaching into a bag or stop reaching into a pocket or      21   level of resistance, Taser is, per our policy, able to be
22   stop reaching into the middle console or reaching towards 22         deployed. That's why they have it written differently up
23   the middle console, that's where the subject is disobeying      23   in the upper two, is display versus Taser.
24   the command or the direction of an officer. And that's          24     Q. And maybe I just need to correct that because
25   where the officer's safety comes into play.                     25   I think I -- we stated that incorrectly before.


                                                                90                                                                   92
 1     Q. Under psychological intimidation it also has                1             So it's only under passive and verbal
 2   different methods of control. You can also threaten the          2   noncompliance where Taser deployment is inappropriate?
 3   Taser use, correct?                                              3     A. Correct.
 4     A. Correct.                                                    4     Q. And then from that point on things get into
 5     Q. But again, under psychological intimidation it              5   psychological intimidation or physical defense resistance,
 6   does not allow for the deployment of a Taser at the pure         6   then a Taser may be deployed depending upon the
 7   level of psychological intimidation?                             7   circumstances, correct?
 8     A. To deploy a Taser, correct. There is a                      8     A. Depending on the circumstances, yes.
 9   difference between a deployment and the threatening of the       9     Q. The next section is active aggression. What is
10   use.                                                            10   your understanding of that?
11     Q. Is it fair to say that from the first three                11     A. The only way I can describe it is you're in a
12   categories we've talked about -- passive, verbal                12   fight. They're either pushing you, you're trying to gain
13   noncompliance and psychological intimidation -- that            13   control of them, they are resisting you at any point in
14   employment of a Taser is not appropriate if the level           14   time. It's just -- basically it's a physical act between
15   hasn't escalated beyond those?                                  15   the two of you.
16            I'm talking about deployment specifically.             16     Q. And under active aggression, that's where the
17     A. Correct.                                                   17   aggression is actually geared towards the officer as
18     Q. Under the next section it talks about physical,            18   opposed to maybe trying to resist to get away, correct?
19   and then in parentheses it says "defensive resistance."         19     A. Correct.
20            Do you see that?                                       20     Q. Under active aggression you're allowed to use a
21     A. I do.                                                      21   Taser or have Taser deployment if necessary, correct?
22     Q. What is your understanding of what that this?              22     A. Yes.
23     A. The physical defense resistance is if somebody is          23     Q. Under aggravated active aggression, is the next
24   physically either trying to resist arrest, resist a             24   section, what is your understanding of the difference
25   control hold or actively fighting with us.                      25   between aggravated active aggression and active


                                                        (Pages 89 to 92)                                                             23
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 87 of 228
                                                            105                                                                 107
 1   investigative stop begins at that time.                       1   BY MS. BROADDUS:
 2     Q. And you mentioned going to either the passenger          2     Q. You've been handed a document that's been marked
 3   or driver's side of the vehicle. What makes that              3   as Exhibit 12, and it's another Glendale Police Department
 4   determination for you?                                        4   General Order. And this one is for vehicle stops. Do you
 5     A. Traffic, conditions, officer safety.                     5   see that?
 6     Q. What do you mean by officer safety when you're           6     A. Yes, ma'am.
 7   approaching?                                                  7     Q. Are you familiar with this document?
 8     A. If an officer has to put himself in front of a           8     A. Yes, ma'am.
 9   vehicle to make his approach, that's an unsafe approach.      9     Q. When was the last time you reviewed this
10   The person who is driving that vehicle at any point in       10   document?
11   time can put that vehicle in drive and run the officer       11     A. I would have reviewed it about a week ago.
12   over. So if an officer feels that his approach to a          12     Q. Is it your understanding that this is the current
13   driver's side is going to put himself in harm's way, he'll   13   policies and procedures for stopping a vehicle for the
14   make a passenger side approach.                              14   City of Glendale?
15            Or if you're on a busy street, as we've seen        15     A. Yes, ma'am.
16   in recent history where officers have been killed, they      16     Q. And this was the same policy and procedure that
17   may make a passenger approach because of the traffic         17   was in place in 2017, correct?
18   conditions.                                                  18     A. To my knowledge, yes, ma'am.
19     Q. When you're doing an investigative stop such            19     Q. The first section on this page is 23.301 for
20   as someone for traffic violation and you're approaching      20   vehicle stops, and it talks about general information. Do
21   the passenger side of the vehicle, do you have the           21   you see that?
22   conversation with the passenger or the driver? Or who are    22     A. Yes, ma'am.
23   you trying to communicate with?                              23     Q. And earlier you talked about for the different
24     A. Usually you start off by explaining to the driver       24   types of stops, and this has actually three sections. The
25   the purpose of the traffic stop.                             25   first one says investigative and non-felony, which we've


                                                            106                                                                 108
 1     Q. Then what's the next step?                               1   talked about.
 2     A. If you're the solo officer, then you're                  2     A. Yes, ma'am.
 3   continuing with the purpose of the traffic stop and try to    3     Q. The second one is high risk or known risk. Do
 4   get identification from that driver and try to get            4   you see that?
 5   identification from those occupants in the vehicle.           5     A. Yes, ma'am.
 6            If you have multiple officers on a traffic           6     Q. And then it has a section 3, and it talks about
 7   stop, the role, again, becomes instead of a contact/cover,    7   if reasonable to do so, the officer should conduct a
 8   you may have two contact officers, and one is talking to      8   pre-stop investigation. Do you see that?
 9   one party, the other officer is talking to another party.     9     A. Yes, ma'am.
10     Q. At some point are you supposed to call the              10     Q. How is that different than an investigative stop
11   dispatch?                                                    11   or a high-risk stop?
12     A. Again, it depends on the situation. If we have          12            If it is. It might just be a different
13   time to radio into dispatch of our traffic stop, then time   13   subsection of this.
14   allows, then yes. There are times where vehicles will        14     A. To read that, what they're trying to say there,
15   sometimes force a stop; whether it's in the middle of the    15   if it's in my interpretation, is if it's reasonable --
16   street or whether it's in a parking lot, they'll force a     16   again, I'm going to use my example of a blue Ford Taurus
17   stop. Which, at that point in time, scene security and       17   leaving the scene of what is to believe a crime had just
18   scene safety for that officer is first and foremost.         18   been committed [verbatim]. If reasonable, we'd like to do
19            So it's not a general rule that you have to         19   research on that vehicle before we make the stop. If it's
20   put it out right at the beginning. It's preferable, but      20   not reasonable, we will make the stop based upon the --
21   situations may change and dictate how an officer will put    21   the totality of the circumstance.
22   out a traffic stop. A vehicle's action will control what     22     Q. We've talked about each of these, and under
23   an officer will do.                                          23   investigative and non-felony stop it has two subsections:
24            (Deposition Exhibit No. 12 was marked for           24   A reason to do so if there was a criminal act committed or
25   identification.)                                             25   about to be committed, not a mere hunch, that we've talked


                                                 (Pages 105 to 108)                                                               27
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 88 of 228
                                                                121                                                                  123
 1     Q. So I want to make sure I understand this. If an              1      Q. Those are all different types of arrests that
 2   officer believes there's a threat of their safety in any          2   you're aware of?
 3   way in a vehicle --                                               3      A. Yes, ma'am.
 4     A. Or the safety of the occupants inside that                   4      Q. There's the next section that says, "Field
 5   vehicle.                                                          5   Interview/Volunteer Contact."
 6     Q. -- then they are entitled to identification from             6              Do you see that?
 7   everyone in that vehicle. Is that your position?                  7      A. Yes, ma'am.
 8     A. We're entitled to control the scene.                         8      Q. That's not an arrest, correct?
 9     Q. When controlling the scene, is that mandatory,               9      A. That is correct.
10   that every passenger in that vehicle has to provide              10      Q. So even though this general policies and
11   identification?                                                  11   procedures is called laws of arrests, it also talks about
12     A. We try to get not identification but true name.             12   other types of contacts with people, correct?
13     Q. Is it required by the law that they have to                 13      A. Yes.
14   provide that?                                                    14      Q. Under subsection E under "Field
15     A. No.                                                         15   Interview/Voluntarily Contact" --
16     Q. It's not illegal for them not to provide their              16      A. Uh-huh.
17   ID?                                                              17      Q. -- the first section talks about a situation
18     A. Not their ID, no.                                           18   where there's no reasonable suspension and no probable
19              (Deposition Exhibit No. 13 was marked for             19   cause.
20   identification.)                                                 20      A. Correct.
21   BY MS. BROADDUS:                                                 21      Q. That's when an officer thinks that they want to
22     Q. You've been handed a document that's been marked            22   investigate something and they want to talk to somebody,
23   as Exhibit 13. It says at the top of the page, "Glendale         23   correct?
24   Police Department General Order, Laws of Arrest."                24      A. Correct.
25              Do you see that?                                      25      Q. That's not an arrest, correct?


                                                                122                                                                  124
 1      A. Yes, ma'am.                                                 1     A. Correct.
 2      Q. Underneath that it has a revision date of                   2     Q. And that's not a detainment either, correct?
 3   November 26th of 2018. Do you see that?                           3     A. Correct.
 4      A. Yes.                                                        4     Q. Under subsection 2 it says, "The officer has no
 5      Q. Do you know if and when and how these laws of               5   power to restrain a person from walking or driving away."
 6   arrest or policies and procedures for laws of arrest              6            Do you see that?
 7   changed in November of 2018?                                      7     A. Yes.
 8      A. I wouldn't know why they would have changed.                8     Q. And "The individual has no obligation to answer
 9      Q. Have you reviewed this document recently?                   9   questions or remain," true?
10      A. This document, no, not recently.                           10     A. That's correct.
11      Q. On the first page of this document under section           11     Q. So my understanding is for a field interview or
12   24.001 it has different types of arrests. Do you see             12   for voluntary contact under the guidelines for Glendale
13   that?                                                            13   officers, if there's no reasonable suspension and no
14      A. Yes, ma'am.                                                14   probable cause, then an individual is not obligated to
15      Q. And it talks about the custodial arrest. Do you            15   provide any answers or to stay or remain?
16   see that?                                                        16            MR. POPOLIZIO: Form.
17      A. Yes, ma'am.                                                17            THE WITNESS: I'm not sure if I understand.
18      Q. And there's custodial arrest without a warrant,            18   I mean, I understand the question as it's read, but I'm
19   correct?                                                         19   not understanding the question that's behind it.
20      A. Correct.                                                   20   BY MS. BROADDUS:
21      Q. And there's arrest with a warrant, correct?                21     Q. Okay. Well, let me say this: If it's a field
22      A. Correct.                                                   22   interview or a voluntary contact, you have no -- and
23      Q. On the next page it talks about arrests with a             23   there's no reasonable suspicion and no probable cause, you
24   warrant, civil?                                                  24   cannot detain that person, fair?
25      A. Correct.                                                   25     A. Fair.


                                                    (Pages 121 to 124)                                                                 31
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 89 of 228
                                                               125                                                                 127
 1     Q. And they don't have to answer questions either?             1     Q. But the passengers are still free to leave,
 2     A. Correct.                                                    2   correct?
 3     Q. Under the next subsection, subsection F, which is           3     A. Correct, unless reasonable suspicion develops of
 4   on page 1773 --                                                  4   why we need to detain that passenger.
 5     A. Uh-huh.                                                     5     Q. Can you detain a passenger to conduct an
 6     Q. -- subsection F talks about an investigative                6   investigation if you have no reasonable suspicion that
 7   detention or stop. Do you see that?                              7   they've done anything?
 8     A. Yes.                                                        8     A. If a passenger's 100 percent compliant and
 9     Q. And that talks about if there's a reasonable                9   nothing leads to that passenger being involved in anything
10   suspicion grounded in specific and articulable facts.           10   or hiding anything, then no.
11              Do you see that?                                     11     Q. And when you say compliant, is that compliant of
12     A. Yes.                                                       12   any order or a lawful order?
13     Q. So what is your understanding of the difference            13     A. I'm going to say lawful order.
14   between a field interview or voluntary contact and an           14     Q. I'm going to have you go to page 1774. And
15   investigative detention?                                        15   towards the top of the page there's a subsection I, and it
16     A. Investigative detention would be a description of          16   says "General Guidelines for arrest."
17   a person wearing a blue shirt with a white hat walking          17              Do you see that?
18   down the street, which was the same description that was        18     A. Yes, ma'am.
19   given from an earlier call or a call that's in progress;        19     Q. It has different things about what an officer
20   an officer who sees an individual who is matching that          20   should do in making an arrest, correct?
21   description as being an investigative detention stop. At        21     A. Yes.
22   that point in time, based on the totality of the                22     Q. Under subsection A it says, "Only the restraint
23   circumstances and based on the totality of the description 23        necessary to assure a safe custody and safety of the
24   that was given, to at least stop and do an investigative        24   officer and public shall be employed."
25   research at that time.                                          25              Do you see that?


                                                               126                                                                 128
 1     Q. And under subsection F on this page you will see            1       A. Yes.
 2   under subsection 3 it says, "Refusal to cooperate, answer        2       Q. And it says, "In other words, only the amount of
 3   questions or to produce identification does not alone            3    force which is reasonable and necessary shall be
 4   establish probable cause to arrest, but such refusal may         4    employed," correct?
 5   be considered along with other facts as an element to            5       A. Correct.
 6   adding to probable cause."                                       6       Q. And under subsection C states that "In case of a
 7              Do you see that?                                      7    injury, apparent illness or other medical condition, the
 8     A. Yes.                                                        8    officer shall see the arrested people receives medical
 9     Q. So is it fair to say that just -- if someone just           9    attention" -- I'm sorry -- "medical attention."
10   doesn't want to provide identification, if there's nothing      10              Do you see that?
11   further, then there's no probable cause to arrest?              11       A. Uh-huh.
12     A. We have to have a reasonable suspicion to keep             12       Q. Is that your understanding of what the practice
13   that person there.                                              13    is?
14     Q. When a vehicle is stopped and there are                    14              MR. POPOLIZIO: Objection; form.
15   passengers in the vehicle, they're just merely passengers       15              THE WITNESS: We are to provide medical
16   and have not done anything, and there's nothing unusual         16    attention to them. Whether an individual accepts that
17   about the stop, it's a routine minor traffic stop, is a         17    medical attention is up to them. They have the right to
18   passenger in the vehicle, if you want to question him, do       18    refuse medical treatment.
19   they fall under a field interview, voluntary contact or as      19    BY MS. BROADDUS:
20   an investigative detention?                                     20       Q. Other than this document that's been marked as
21     A. We are doing an investigative detention at that            21    Exhibit 6, are you aware of any other written policies or
22   time of the vehicle and everything that's inside that           22    procedures that relate in any way to detention?
23   vehicle.                                                        23              (An off-the-record discussion ensued.)
24     Q. Does that mean including the passengers?                   24    BY MS. BROADDUS:
25     A. Including passengers.                                      25       Q. I just asked you a question. I'm referring to


                                                    (Pages 125 to 128)                                                                 32
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 90 of 228
                                                                 129                                                                   131
 1   Exhibit 13 dealing with the laws of arrest. Are you aware          1   violation or whether -- what discipline, if any, should be
 2   of any other policies or procedures relating to                    2   applied if you were engaged in activity that may or may
 3   detentions?                                                        3   not be -- let me stop that. I'll start over.
 4     A. I'm not aware of any others.                                  4             If you were being investigated for an
 5     Q. Are you aware of any other policies or procedures             5   alleged violation of the policies and procedures and you
 6   that relate in any way to questioning passengers in a              6   were being investigated, do you have any discretion or do
 7   vehicle?                                                           7   you have any input as to what your discipline would be, if
 8     A. I'm not aware of any others.                                  8   any?
 9     Q. Are you aware of any other policies or procedures             9      A. No.
10   that are written that relate to either vehicle stops or           10      Q. Have you ever had a claim filed against you other
11   detention of passengers in a vehicle other than what we've        11   than the lawsuit that we talked about earlier?
12   talked about?                                                     12      A. A claim, no.
13     A. No.                                                          13      Q. Have you ever had a complaint lodged or
14     Q. What do you think would happen to you if you                 14   registered against you in any -- as your capacity as a
15   violated the policies and procedures of Glendale?                 15   police officer?
16              MR. POPOLIZIO: Form; foundation.                       16      A. A complaint from?
17              THE WITNESS: Your question is: What do I               17      Q. Anyone.
18   think would happen to me?                                         18      A. Anyone? I'm sure I have.
19   BY MS. BROADDUS:                                                  19      Q. I've gone through your file. I'm going to ask
20     Q. Yes. Do you think you'd be disciplined?                      20   you about a couple of things.
21              MR. POPOLIZIO: Same objection.                         21      A. Sure.
22              THE WITNESS: I think that the City has an              22      Q. In 2011 you received a memo of correction for a
23   obligation to investigate it to its fullest degree. And           23   lost cell phone?
24   if it is a pattern that hasn't been corrected, then, yes,         24      A. Uh-huh.
25   to answer that question.                                          25      Q. Do you remember that?


                                                                 130                                                                   132
 1   BY MS. BROADDUS:                                                   1     A. I do.
 2     Q. So my understanding is if there's a violation,                2     Q. What is a memo of correction?
 3   then you would expect to be investigated, correct?                 3     A. A memo of correction is the level that a
 4     A. Correct. Whether disciplined or not is another                4   supervisor decided to take, that it was a first offense,
 5   story.                                                             5   no prior history or any other discipline. So it was just
 6     Q. Do you know what the process is for being                     6   a log notation that it was needing to be done. My
 7   investigated?                                                      7   supervisor at that time, Sergeant Bousman, was the one who
 8     A. It depends on a lot of different things. It                   8   did it.
 9   depends on the supervisor. It depends on past history,             9             MR. POPOLIZIO: Your friend.
10   past discipline, the nature of the purpose for this               10             THE WITNESS: She was the one who brought me
11   discipline. We have things which is a department                  11   in, had a conversation with me, and said that, you know,
12   investigation or we have log notations. There's different         12   against this policy you lost a cell phone, which is the
13   aspects to it.                                                    13   property of the City. So I'm writing you up for it. It's
14     Q. Do you know whether there are any set guidelines             14   just a -- it was just more or less a
15   as to what sanctions or punishments or discipline should          15   don't-let-it-happen-again-type situation.
16   be applied for certain violations?                                16   BY MS. BROADDUS:
17              MR. POPOLIZIO: Form; foundation.                       17     Q. And do you know whether Sergeant Bousman -- is
18              THE WITNESS: I'm not aware of any.                     18   she a sergeant still?
19   BY MS. BROADDUS:                                                  19     A. She's a lieutenant.
20     Q. Do you know who decides what sanction or                     20     Q. Lieutenant. Oh. Is Lieutenant Bousman -- do you
21   discipline is going to be applied, if any?                        21   know whether she had any discretion as to whether she
22              MR. POPOLIZIO: Form.                                   22   could have just provided training instead of doing a memo
23              THE WITNESS: I don't.                                  23   of correction?
24   BY MS. BROADDUS:                                                  24     A. Yes.
25     Q. Do you have any say as to whether there was a                25     Q. Did she tell you why she decided on a memo of


                                                   (Pages 129 to 132)                                                                   33
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 91 of 228
                                                                  133                                                             135
 1   correction as opposed to just maybe training?                       1   him, he received a laceration over his eye that required
 2     A. Oh, no, not to my knowledge, not that I can                    2   medical attention.
 3   recollect.                                                          3              4th Avenue refused him at that point in
 4     Q. There was a notation in one of the reports that                4   time, and we had to take him to a hospital where he
 5   there was also an incident involving missing court back in          5   received, I believe, a couple of stitches for the
 6   2011, but it doesn't look like you received anything                6   laceration above his eye.
 7   specific about that.                                                7     Q. You were exonerated on that one too?
 8     A. It was a bad week for me because I had a lost a                8     A. Yes, I was.
 9   cell phone and missed court at the same -- pretty much the          9     Q. So they did an investigation and found that there
10   same week, and Sergeant Bousman at that time handled both          10   was no wrongdoing on your part?
11   situations and we covered it at the same time.                     11     A. Correct.
12     Q. And just for clarification, the memo of                       12     Q. And that was in 2012. Do you know who did the
13   correction only talks about the lost cell phone. It                13   investigation?
14   doesn't talk about missing court, correct?                         14     A. Officer Sergeant -- or not officer, but Sergeant
15     A. Correct.                                                      15   Aron Victor at that time.
16     Q. So she didn't include that in the memo of                     16     Q. Was that your supervisor at the time?
17   correction?                                                        17     A. He was not my direct supervisor. He was just a
18     A. Correct.                                                      18   supervisor that was on the lineup that day.
19     Q. So she had some discretion in deciding what would             19     Q. So was Rachael Bousman your supervisor back in
20   be in the report and what wouldn't?                                20   2011?
21     A. Correct.                                                      21     A. No.
22     Q. Did you think that was fair?                                  22     Q. She was just doing the investigation?
23     A. Yes.                                                          23     A. She may have been a part of the -- no, she wasn't
24     Q. In 2012 you were exonerated on a complaint that               24   a part of PSU at that time. I don't know why Rachael
25   was made against you for a response to resistance. You             25   Bousman's name is on that one.


                                                                  134                                                             136
 1   had a combative suspect at the jail, 4th Avenue Jail, and           1     Q. In 2014 you had another incident where someone
 2   I guess the Surprise police were involved. Do you recall            2   complained about resistance. It sounds like it was a
 3   that incident?                                                      3   family fight. There were four officers involved.
 4     A. Yeah. We were called to our detention after an                 4     A. Uh-huh.
 5   inmate had assaulted our detention officers. Because our            5     Q. And you were also exonerated in that situation,
 6   detention officers were now victims in a crime, they could          6   correct?
 7   not transport this individual down to the 4th Avenue Jail.          7     A. Yes, I was.
 8   So they requested a unit to transfer them down.                     8     Q. And they did a full investigation and figured you
 9            I was riding as a two-person unit with                     9   did no wrongdoing?
10   another officer that day so we answered up for it. When            10     A. Correct.
11   we got down to the jails, we took him down to 4th Avenue.          11     Q. Do you know who did the investigation for that?
12   He was combative in the back of the patrol car as we were          12     A. It started off with my direct supervisor, which
13   going down, and he was combative as we are trying to get           13   was Sergeant Starret.
14   him into the 4th Avenue Jail. He spit in one of our                14     Q. Did it go to PSU?
15   officer's face.                                                    15     A. It did go to PSU.
16            When we got him down into a holding cell, he              16     Q. In another situation you had a complaint in 2014,
17   was requested to come out and go through medical, which is         17   use of force complaint involving a Taser situation. I'm
18   a normal technique when we're down there. He refused to            18   just trying to jog your memory. It involved counterfeit
19   come out of the cell. He wanted us to come to him. That            19   money.
20   is a safety violation on all aspects.                              20     A. Yes.
21            Continued to refuse so we were forced to go               21     Q. And you were exonerated in that one as well?
22   in there and try and grab him. As we went to go try to             22     A. Yes, I was.
23   grab him, he attempted to spit on the officer again, at            23     Q. Do you know who did the investigation for that?
24   which point in time we grounded him, which is a technique          24     A. In 2014 I believe my sergeant was
25   that we have as far as a control hold. As we grounded              25   Sergeant Washington at that time, but I may be wrong.


                                                       (Pages 133 to 136)                                                              34
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 92 of 228
                                                                137                                                                 139
 1      Q. Did that go to PSU?                                         1   officer in training. So when I was in my officer in
 2      A. Yes, it did.                                                2   training right out of the academy he was my third-phase
 3      Q. Do you know whether -- we talked about the fight            3   field training officer.
 4   down at the 4th Avenue Jail.                                      4     Q. Did you ever work with Officer Schneider prior to
 5      A. Uh-huh.                                                     5   working with him at NRS?
 6      Q. Did that go to the PSU?                                     6     A. No.
 7      A. I believe it did.                                           7     Q. When you were a patrol officer did you ever -- as
 8      Q. Did the incident involving the lost cell phone go           8   you can recall, did you ever respond to any instances that
 9   to PSU?                                                           9   Officer Schneider was involved?
10      A. No, it did not.                                            10     A. No.
11      Q. Are you aware of any other complaints that were            11     Q. With NRS, within the group, the 10 to 12 officers
12   made against you as a police officer other than the ones         12   that were in the NRS, were there officers that didn't want
13   we talked about?                                                 13   to work with each other at times?
14      A. Not to my knowledge.                                       14     A. I'm sure at times, yes.
15      Q. Are you aware of any officers that have ever               15     Q. Were there ever any conflicts between any of the
16   complained about you?                                            16   officers that you were aware of?
17      A. No.                                                        17     A. When I came into the squad I was made aware of
18      Q. Do you think you were treated fairly in the                18   some conflicts prior to me coming in, but I kind of came
19   investigations that were made against you in regards to          19   in and kept my nose on the grind and did my own thing.
20   these complaints?                                                20     Q. Is there a level of seniority among the officers
21      A. Yes.                                                       21   in NRS?
22      Q. Have you ever heard anyone call or refer to Matt           22     A. The only seniority that we have is by badge
23   as Strong-Arm Schneider?                                         23   number and time served on NRS.
24      A. Never.                                                     24     Q. Is there anyone who takes the lead of the NRS
25      Q. As a result of the events involving the                    25   members?


                                                                138                                                                 140
 1   Wheatcrofts from everything that happened that day, were          1     A. We're all self-sufficient.
 2   you ever instructed or directed or recommended to undergo         2     Q. There's been some testimony from the other day
 3   any additional training?                                          3   that Officer Schneider and Officer Pittman were pretty
 4     A. No.                                                          4   close friends. Is that your understanding?
 5     Q. Do you know if the NRS squad was -- underwent any            5     A. They worked together a lot.
 6   additional training after that related to this incident?          6     Q. Do you know if they are friends outside of work?
 7     A. Not to my knowledge.                                         7     A. To my knowledge, yes.
 8     Q. Back in July of 2017 who was your supervisor?                8     Q. Do you ever hang out with members of the NRS
 9     A. Sergeant Donny Labrant.                                      9   squad outside of work for fun-related work activities?
10     Q. Was he your supervisor the whole time that you              10     A. Officer Lewis and I used to be friends and would
11   were at NRS?                                                     11   hang out from time to time.
12     A. Yes, he was.                                                12     Q. You say used to be. Are you not friends with him
13     Q. Did you ever work with Sergeant Labrant as a                13   anymore?
14   patrol officer?                                                  14     A. We took career paths that were different. We
15     A. No, I did not.                                              15   both had different agendas in our careers which led us to
16     Q. Was your first time working with him when you               16   different paths.
17   became an member of PSU -- or, I'm sorry -- NRS?                 17     Q. You just don't work together as much?
18     A. Yeah, that was my first encounter with him.                 18     A. Correct.
19     Q. Prior to working with the NRS, had you worked               19     Q. Are there any particular officers within NRS that
20   with any other officers that were in NRS when you were on        20   you were close to?
21   patrol?                                                          21     A. I was fairly close with all of them. Like I
22     A. Officer Lewis. He and I went through the academy            22   said, when I came in, I just came in and did my job. I
23   together and kind of followed each other's careers from          23   rode with Office Pittman. I rode with Officer Schneider.
24   squad to squad from time to time.                                24   I rode with Tolbert, and I rode with Officer Lewis, and I
25             Officer Jeff Pittman was my third-phase                25   rode with all of the individuals on my squad.


                                                    (Pages 137 to 140)                                                               35
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 93 of 228
                                                               141                                                                    143
 1     Q. You seem to get along well with all of them?                1   parking into a parking spot, correct?
 2     A. Uh-huh.                                                     2            MR. POPOLIZIO: Form.
 3     Q. Is that a yes?                                              3   BY MS. BROADDUS:
 4     A. I play well with people, yes.                               4     Q. In the parking lot.
 5            MS. BROADDUS: I'm going to go a little bit              5     A. There's nothing illegal about parking in a
 6   longer and then we'll take another break. Okay?                  6   parking lot.
 7            MR. POPOLIZIO: Okay.                                    7            We have a, kind of a partnership with the
 8   BY MS. BROADDUS:                                                 8   management of Motel 6. Motel 6 is a high-crime area.
 9     Q. Is that all right with you?                                 9   Those crimes involve drug deals, gang activities, stolen
10     A. Uh-huh.                                                    10   vehicles, burglaries from vehicles, family fights,
11     Q. I want to talk about the Wheatcroft incident               11   overdoses.
12   specifically that was in July of 2017 at the Motel 6.           12            So the Motel 6 and the Glendale Police
13   What were you doing before you guys were behind the motel?      13   Department kind of -- I don't want to say created a
14            And by "you guys" I mean you and Officer               14   partnership, but we had what was called a blanket trespass
15   Schneider. You were in the same vehicle. What were you          15   form. That blanket trespass form, which is signed by
16   guys doing before that?                                         16   management, authorizes the Glendale Police Department to
17     A. With the NRS squad we have certain areas that we           17   make contact with individuals within their facility, which
18   would dedicate as a squad to go to work, to be able to          18   includes the parking lot, to ensure that the occupants
19   work. They were kind of high-crime areas. So with NRS,          19   that are staying at that motel are safe. It gives us the
20   we're just kind of your typical patrol officers until a         20   right to make an arrest, if need be, without having to
21   project comes up. So we were on that day just patrolling        21   contact the motel management. It kind of is an
22   the downtown area.                                              22   authorization form for us to take any police actions
23     Q. Had you had any stops just prior to this?                  23   that's needed. The reason why they have that is because
24     A. I wouldn't be able to answer that, to be honest            24   of the high crime and the high-call volume that comes in
25   with you. It was towards the later part of our afternoon,       25   and out of their Motel 6.


                                                               142                                                                    144
 1   so...                                                            1            So to elaborate on that, if I see an
 2      Q. Is it fair to say as you sit here today you don't          2   individual walking down the street or walking down the
 3   recall if you were involved in another act --                    3   parking lot, Motel 6 is authorizing us to at least stop
 4      A. Correct.                                                   4   and talk to them, find out if they're staying there, find
 5      Q. -- before this stop?                                       5   out if -- if they are staying there what room they're
 6      A. Before that stop, correct.                                 6   staying in, find out the purposes for their reasons being
 7      Q. If you were going to be getting a room at the              7   there.
 8   Motel 6, if that's all you could afford and decided you          8     Q. Would you agree that it sounds like it's probably
 9   wanted to stay there, you would agree that you would             9   not one of the more enticing places that someone would
10   probably park in the parking lot, wouldn't you?                 10   want to stay, is this Motel 6 in Glendale?
11      A. Uh-huh. Yes.                                              11     A. During Glendale Glitters, which is a holiday
12      Q. And there's nothing illegal about that, correct?          12   event that we hold at the downtown area, we would
13      A. Nothing illegal about parking in the parking lot.         13   sometimes often go through the Motel 6, and if we'd see
14      Q. And there's nothing suspicious necessarily about          14   people who were -- you just know that they're kind of lost
15   getting a room at the motel?                                    15   and looking for a place to stay. We would educate them on
16              MR. POPOLIZIO: Form.                                 16   the area and educate them on the purpose for us being
17              THE WITNESS: There's nothing suspicious,             17   there. Because they would always approach us and ask, why
18   no.                                                             18   do we see so many police officers in this parking lot? Is
19   BY MS. BROADDUS:                                                19   this safe?
20      Q. And there's nothing illegal or suspicious about           20            And we would educate them of the reasons why
21   using money to pay for a hotel room, correct?                   21   we were there.
22              MR. POPOLIZIO: Form.                                 22     Q. So you would probably not expect to see somebody
23              THE WITNESS: No.                                     23   there who could afford to stay somewhere nicer or in a
24   BY MS. BROADDUS:                                                24   better area?
25      Q. And there's absolutely nothing illegal about              25     A. No. We've had people who could afford better



                                                     (Pages 141 to 144)                                                                36
        Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 94 of 228
                                                                  153                                                                   155
 1       A. Correct.                                                     1   know what you're saying when you say "down here," but when
 2       Q. Could you see -- from when you were turning into             2   we read it later we're not going to know.
 3   the back alley could you see traffic on Glenn Drive that            3     A. Okay.
 4   was west of 59th Avenue?                                            4     Q. So I'm just going to clarify.
 5       A. No.                                                          5     A. Uh-huh.
 6       Q. So you couldn't see the Ford Taurus, correct?                6     Q. What you're saying is when you entered the back
 7       A. I never saw the Ford Taurus in that area, no.                7   alley on the north side of the motel --
 8       Q. And you couldn't see whether there was any other             8     A. Correct.
 9   traffic over there, true?                                           9     Q. -- that when you turned in there's a parking area
10       A. True.                                                       10   off to your left after you pass the building, correct?
11       Q. And Officer Schneider was with you, correct?                11     A. Correct.
12       A. Correct.                                                    12     Q. If you keep going forward there's several
13       Q. From your location where you were coming from               13   dumpsters and other areas that you patrol routinely
14   going south on 59th Avenue, is there any way for you or            14   because of high crimes that happen -- or a lot of crime
15   Officer Schneider to see traffic on Glenn Drive between            15   that happens there, correct?
16   59th Avenue and the turn-in for the motel parking lot?             16     A. Correct.
17               MR. POPOLIZIO: Objection: Form;                        17     Q. So when you said you were down here, you're
18   foundation.                                                        18   talking about behind the building that has the circle in
19               THE WITNESS: I can only answer for myself              19   it, the swimming pool, correct?
20   and say as a passenger I did not see any other traffic.            20     A. My focus is to the west of the entryway parking
21   BY MS. BROADDUS:                                                   21   lot.
22       Q. There's a big building there, correct?                      22     Q. What drew your attention to the Ford Taurus?
23       A. Correct.                                                    23     A. I didn't have an attention drawn to it. Officer
24       Q. And you can't see through the building, true?               24   Schneider said that he observed a traffic violation.
25       A. True.                                                       25     Q. What did he tell you he saw?


                                                                  154                                                                   156
 1     Q. When the Ford Taurus turned in and you first saw               1      A. He said he saw the car turning without a blinker.
 2   it, you didn't see any moving traffic at that point,                2      Q. And did he explain to you how he saw that?
 3   correct?                                                            3      A. No. He just said that he saw the violation.
 4     A. Can you repeat the question?                                   4      Q. Did you recognize the Ford Taurus from anywhere?
 5     Q. Sure. When you first saw the Ford Taurus, you                  5      A. No.
 6   didn't see any other traffic moving, did you?                       6      Q. And my understanding, after reading some of the
 7              MR. POPOLIZIO: Form.                                     7   interviews, is Matt say, "Hey, let's check them out." Is
 8              THE WITNESS: No.                                         8   that your understanding?
 9   BY MS. BROADDUS:                                                    9      A. I believe he made the statement, and I can't say
10     Q. Did you see any other traffic at all other than               10   verbatim what it was, but, I'm going to stop this vehicle.
11   parked vehicles?                                                   11      Q. And I think you mentioned earlier that as soon as
12     A. My focus was down the back alleyway.                          12   there's something going to happen you activate your body
13              As a two-person unit with the NRS squad,                13   camera as soon as you know there is going to be something
14   what we would do is, as I kind of explained prior, is              14   going on pretty much, correct?
15   my -- my scope is a little bit different than the driver's         15      A. Correct.
16   scope.                                                             16      Q. So when Officer Schneider mentioned to you, hey,
17              In this back alleyway we have several                   17   let's check out this vehicle, whatever you're going to do,
18   dumpsters that we have got drug deals going down. We have          18   you activate your body camera, correct?
19   several parking lots over here where we have had broken-in         19      A. Correct.
20   vehicles, drug deals going down, transients coming in and          20      Q. When you first pulled up to the car, lights and
21   out.                                                               21   sirens were not activated, correct?
22              As we're heading back down this alleyway, my            22      A. Correct.
23   focus is down here. My vision and my focus is down here            23      Q. Do you know why?
24   to see if I see anything down here.                                24      A. Because the car dictated us to take a stop
25     Q. All right. And I just want to clarify because I               25   quicker than what was normal for a traffic stop to be


                                                        (Pages 153 to 156)                                                                39
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 95 of 228
                                                                 157                                                                  159
 1   initiated.                                                         1   traffic violation and that was the purpose for the stop.
 2     Q. What do you mean by it dictated that?                         2     Q. You did not see any traffic violation. Is that a
 3     A. The car appeared to want to take left-hand turn               3   fair statement?
 4   into a spot where there was an open spot. It changed               4     A. I personally did not, no.
 5   directions and it immediately backed up into a parking             5     Q. When you first arrived at the vehicle and were
 6   spot. That, to us, is kind of an indication, if you will,          6   getting out of your car, did you have any reasonable
 7   that there may be something more going on. We have stolen          7   suspicion of illegal activity?
 8   vehicles that try to hide license plates. Because of               8     A. At that time, no.
 9   their quick evasive moves, it kind of pushed our evasive           9     Q. No probable cause either at that time, correct?
10   moves up a little bit, which, again, didn't activate the          10     A. Well, we have the traffic violation.
11   lights or -- or that. But the traffic stop was initiated          11     Q. And you were relying on Matt Schneider for that,
12   at that time.                                                     12   correct?
13     Q. There were obviously other cars in the parking               13     A. Correct.
14   lot, correct?                                                     14     Q. Because you did not see anything?
15     A. Yes, there was.                                              15     A. Personally I did not.
16     Q. Is it fair to say you don't really know why they             16     Q. Did you make any assumption as to whether or not
17   backed in?                                                        17   they were going to be getting a room there?
18     A. It's fair to say.                                            18     A. Based on my conversation off of the traffic stop
19     Q. And it may have been their intention to back in              19   at that time.
20   the whole time. You just don't know as you sit here,              20     Q. Is it fair to say that when you arrived there and
21   true?                                                             21   were getting out of your car and you saw this vehicle with
22     A. True.                                                        22   people in it, that you didn't know they were just going
23     Q. So when you said that you thought they were going            23   there to have some quality family time together with the
24   to park off to the other side and backed in, you don't            24   kids?
25   know whether they were actually ever intending on parking         25     A. I can't say that's -- yeah, I can't say yes or no


                                                                 158                                                                  160
 1   on the other side or whether they were planning on backing         1   on that.
 2   in the whole time?                                                 2     Q. You didn't know?
 3                MR. POPOLIZIO: Form.                                  3     A. I don't know.
 4                THE WITNESS: It appeared as if the car past           4     Q. You didn't know that they went to the candy store
 5   the parking spot that it ended up backing into. It                 5   right before that to get candy for the kids so the kids
 6   appeared as if that car was making an evasive turn into a          6   could go swimming?
 7   left-hand spot. When we were parallel with that vehicle,           7              MR. POPOLIZIO: Form; foundation.
 8   the vehicle changed its directions of its wheel causing it         8              THE WITNESS: No.
 9   to reverse. He was already past that spot so had to make           9   BY MS. BROADDUS:
10   evasive moves to get back into a spot versus a fluid              10     Q. Would you agree that the passengers in the
11   motion.                                                           11   vehicle are citizens that Glendale police officers are
12   BY MS. BROADDUS:                                                  12   obligated to protect and serve?
13      Q. So you're saying his backing in wasn't very                 13     A. Yes.
14   fluid?                                                            14     Q. Why do you think so?
15      A. It wasn't very fluid.                                       15     A. Because whether you're a passenger or a driver or
16      Q. But you would agree that you'd have to pass the             16   a pedestrian or a cyclist, a jogger, a walker, if you're
17   parking spot before you could back into it, true?                 17   in the city of Glendale we're there to protect and serve
18      A. True.                                                       18   you.
19      Q. Did you assume that there was something illegal             19     Q. Do you personally know why Matt went directly to
20   going with that vehicle?                                          20   the passenger side of the vehicle?
21      A. Repeat the question, please.                                21     A. It was the safer approach.
22      Q. Sure. Did you assume that there was something               22     Q. Did you have any conversations with him about
23   going on that was illegal with the vehicle or the                 23   that?
24   passenger in the vehicle?                                         24     A. No. But it's through the training that we go
25      A. I assumed that Officer Schneider observed a                 25   through. Through the training that we receive at the


                                                     (Pages 157 to 160)                                                                40
        Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 96 of 228
                                                                 161                                                                   163
 1   Arizona Law Enforcement Academy and through the continuous         1   driver's license.
 2   training that we do on vehicle approaches, we are taught           2      Q. Did he provide you with anything?
 3   to not walk in front of the vehicle because that presents          3      A. He said he had an identification card on him
 4   a hazard to us as officers. So we take the direct line.            4   only.
 5     Q. You mentioned earlier the car was backed in,                  5      Q. Did he provide you with that ID card?
 6   correct?                                                           6      A. To my knowledge, yes. That indication to me that
 7     A. Correct.                                                      7   he does not have a driver's license means one of two
 8     Q. And that's not uncommon for people to back into               8   things. That means that he's never been issued a valid
 9   parking spots, true?                                               9   driver's license, which is required by ADOT to drive, or
10     A. It's not uncommon.                                           10   he has had his driver's license suspended, which takes
11     Q. And actually, are you aware of studies that have             11   this from a civil traffic stop to a criminal stop, because
12   said it's actually a safer way to park because you can            12   driving on a suspended license is a Class I misdemeanor.
13   see, when you're leaving, more stuff than when you're             13      Q. And you didn't know at that time which it was,
14   backing out?                                                      14   correct?
15              MR. POPOLIZIO: Objection: Form;                        15      A. No. I just know that he did not have a driver's
16   foundation.                                                       16   license, which again, allows us to, if we wanted to --
17              THE WITNESS: I've never seen those studies.            17   it's at the discretion of an officer -- to tow that
18   BY MS. BROADDUS:                                                  18   vehicle because there is no valid driver's license.
19     Q. Do you get calls as a police officer for parking             19      Q. That's all because of the actions of the driver,
20   lot mishaps? Do you respond to those?                             20   correct?
21              MR. POPOLIZIO: Form.                                   21      A. Correct.
22              THE WITNESS: We respond to them, but we                22      Q. When you were communicating with the driver of
23   don't take them because they're private property.                 23   the car and getting the information, could you hear the
24   BY MS. BROADDUS:                                                  24   conversations between Officer Schneider and
25     Q. Would you say that the majority of those parking             25   Mr. Wheatcroft?


                                                                 162                                                                   164
 1    lot incidents involving vehicles are from somebody backing        1     A. I could hear conversation happening. I could not
 2    out and hitting somebody?                                         2   hear the exact words that were being exchanged between the
 3               MR. POPOLIZIO: Form; foundation.                       3   two of them at the very start.
 4               THE WITNESS: We take all the calls for                 4     Q. What do you mean by "at the very start"? Did you
 5    service. I can't pinpoint how many we take because of             5   start hearing things later?
 6    people backing out. I don't have --                               6     A. I started hearing Matt saying, stop tensing up,
 7    BY MS. BROADDUS:                                                  7   stop reaching in for the bag. I even asked the driver at
 8       Q. But you have seen that?                                     8   that time how he knew the passenger and why the passenger
 9       A. I have seen that, yes.                                      9   was being -- I don't know the exact words that I was
10       Q. When you went up to the -- well, when you                  10   using, but more or less resistant.
11    approached the car, what was the first -- what did you           11     Q. Did you know why -- based on what you were
12    notice about the car? Anything? Anything that stood out?         12   hearing and seeing, did you know what Matt was
13       A. The fact that he wasn't able to successfully back          13   communicating about?
14    into his spot without some difficulties, and that the            14     A. We as officers who work together on a daily basis
15    driver appeared to be nervous to me.                             15   know each other's tones, we know each other's faces. I
16       Q. He appeared what?                                          16   had worked alongside Matt long enough to know that his
17       A. Nervous to me.                                             17   voice reflection had changed from being, hey, this is the
18       Q. Okay. What was your intention when you                     18   traffic violation to stop reaching into a bag. Those are
19    approached the vehicle?                                          19   some of the cues that we as officer pick up on from time
20       A. To ask for the driver's license from the occupant          20   to time, especially those officers that have worked
21    of the driver's side.                                            21   together side by side.
22       Q. And did you?                                               22            When I started hearing his voice reflection
23       A. Yes.                                                       23   change a little bit was the reason why I had asked the
24       Q. And did he provide you with a driver's license?            24   driver how he knew the individual and why was the
25       A. No, he did not. He said he does not have a                 25   individual acting the way he was acting.



                                                         (Pages 161 to 164)                                                             41
           Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 97 of 228
                                                                  165                                                                   167
 1         Q. Do you know why Matt's voice was changing at that          1   having with the individual to say, stop doing what you're
 2   time?                                                               2   doing. So it is a fair statement to say that there was
 3         A. Because he had asked him a couple of times not to          3   something going on. I just didn't see what was happening.
 4   reach into, I believe, a backpack.                                  4              But I put my trust in an officer who's
 5         Q. Did you see Mr. Wheatcroft reach into any                  5   saying, stop reaching for something, as to be a possible
 6   backpack?                                                           6   threat.
 7         A. My focus was on the driver, still trying to get            7     Q. So you were relying on Officer Schneider and what
 8   information from the driver. Anya Chapman, who was in the           8   he was saying for what your actions were? Is that what
 9   back seat, requested that she step out because it was hot.          9   you're saying?
10   I granted her that access to step out. So my attention at          10     A. Correct.
11   that point in time was to an occupant who was outside of           11              MS. BROADDUS: I think now would be a good
12   the vehicle and the driver who is still yet to be                  12   time for a break.
13   identified.                                                        13              MR. POPOLIZIO: Sure.
14         Q. So you did not see Mr. Wheatcroft reach into any          14              (The deposition was at lunch recess from
15   backpack?                                                          15   1:20 to 2:57 p.m.)
16         A. I could only hear Officer Schneider say stop              16   BY MS. BROADDUS:
17   reaching into it.                                                  17     Q. Back on the record.
18         Q. But you didn't see it?                                    18              Earlier we were talking about -- and I had
19         A. I didn't see it.                                          19   you make a diagram that is in front of you. It's on a
20         Q. Before you went over to the passenger side of the         20   yellow piece of paper. Do you see that?
21   car, did you see Mr. Wheatcroft do anything illegal? Did           21     A. Yes.
22   you witness anything?                                              22     Q. I'm going to go ahead and have this one marked as
23         A. I just continued to hear Officer -- to answer             23   well as an exhibit.
24   your question, no, but I continued to hear Officer                 24              (Deposition Exhibit No. 15 was marked for
25   Schneider saying, stop tensing up and stop reaching for            25   identification.)


                                                                  166                                                                   168
 1   it.                                                                 1   BY MS. BROADDUS:
 2               Officer Schneider requested my assistance on            2      Q. Officer Lindsey, before the break we were talking
 3   that side based on the totality of circumstances with him           3   about some of the events that were happening that day in
 4   being noncompliant.                                                 4   July of 2017.
 5         Q. You're saying he was noncompliant. Why are you             5      A. Uh-huh.
 6   saying he was noncompliant?                                         6      Q. And at some point you were -- well, you were
 7         A. Because he was continuously reaching for an                7   originally at the driver's side of the vehicle, correct?
 8   unknown object, in our opinion, in a bag that we don't              8      A. Correct.
 9   know what's inside. He had already indicated that he did            9      Q. And at some point you went around to the
10   not have a driver's license on him or an ID on him. So at          10   passenger side, correct?
11   that point in time, he continuously reaches for his bag or         11      A. Correct.
12   for the middle console. It's the unknown to us. He's               12      Q. Why did you go to the passenger side of the
13   already identified to us that he doesn't have an                   13   vehicle?
14   identification. So what else would he be possibly                  14      A. At the request of Officer Schneider.
15   reaching for?                                                      15      Q. Did he tell you? Did he wave to you?
16               That's kind of what goes through our heads.            16      A. He said that this guy is getting -- this guy
17         Q. So you didn't actually see him reaching anything,         17   is -- I don't know the exact words he was saying, but more
18   correct?                                                           18   or less this guy's tensing up. I think he's going to try
19         A. No.                                                       19   and fight. So at that point in time I transitioned from
20         Q. Is it fair to say you don't know whether he               20   the driver's side over to the passenger side to assist.
21   complied when he stopped reaching, when Officer Schneider          21      Q. And at that point did Officer Schneider already
22   said to stop reaching?                                             22   have his hands on the passenger?
23               Is it a fair statement that you do not know            23      A. He had a control hold on him.
24   whether he did or not?                                             24      Q. The car door was open at that point?
25         A. I'm going off the verbal conversation that he is          25      A. Yes.


                                                       (Pages 165 to 168)                                                                42
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 98 of 228
                                                                169                                                                     171
 1     Q. Do you know why the car door was open?                       1            I don't believe he's provided me with an ID
 2     A. He was attempting to gain compliance and control             2   card yet. If we want to rewind it, we can, but I don't
 3   of him to stop having him reach wherever he was reaching          3   believe he's provided me with an ID yet.
 4   into. So he had opened up the door to try to gain that            4            MS. BROADDUS: Keep playing.
 5   compliance.                                                       5            (Video played.)
 6     Q. Is that something he told you?                               6   BY MS. BROADDUS:
 7     A. No.                                                          7     Q. Are you filling out a form or are you using your
 8     Q. And what do you base that testimony on?                      8   notepad at this point?
 9     A. Just off of practices and past calls.                        9     A. I'm using what's called a -- he does have his ID
10     Q. I want to play some video.                                  10   there so I'm writing down his name.
11     A. Uh-huh.                                                     11     Q. So we are stopped at a minute 43 in, and you can
12     Q. We're going to start with -- actually, it's your            12   see just kind of a corner of a card. You believe that's
13   body-cam video.                                                  13   his ID card?
14     A. Okay.                                                       14     A. That's his identification card right there.
15     Q. Start at 25.                                                15     Q. So you're writing down his identification?
16            MS. THOMPSON: Seconds?                                  16     A. I'm writing down his name, correct.
17            MS. BROADDUS: And we're starting it at 25               17     Q. Are you writing that on your notepad or on a --
18   seconds in. 20 seconds in is fine.                               18     A. A three-by-five card.
19            MS. THOMPSON: All right.                                19     Q. And what do you do with a three-by-five card?
20            (Video played.)                                         20     A. Well, the ID has to be provided back to the
21   BY MS. BROADDUS:                                                 21   individual. So I write the name down so when I go do
22     Q. So this is your body cam; is that correct?                  22   either my report or my field interview or my log notation,
23     A. Yes.                                                        23   or whatever, I have the name and information.
24     Q. I'm just going to have you watch this for a                 24            What's not on driver's licenses is sometimes
25   second. And you just got out of the car, correct?                25   corrected addresses. Sometimes there's an address on an


                                                                170                                                                     172
 1     A. Yes.                                                         1   identification card that is not the right address. Social
 2     Q. And you're walking towards the car, correct?                 2   Security numbers are not on identification cards nor are
 3     A. Yes.                                                         3   phone numbers. So we use our three-by-five cards to write
 4     Q. Do you know why you're stopping right there and              4   down important information. So when we go back and
 5   not going directly to the passenger's side?                       5   document that contact with that individual we've got full
 6     A. I'm trying to assess the situation. He's already             6   information.
 7   up there making contact with -- with the vehicle. There's         7     Q. This is for the driver of the vehicle who
 8   still a few unknowns that are occurring.                          8   supposedly did the violation for the turn signal, correct?
 9            MS. BROADDUS: Keep playing it.                           9     A. Correct.
10            (Video played.)                                         10     Q. And were you planning on writing him a ticket?
11   BY MS. BROADDUS:                                                 11     A. At that point in time I don't -- I can't say that
12     Q. Do you know why you were waving at Officer                  12   I was planning or not planning to write him a ticket. It
13   Schneider at that point?                                         13   was a -- at that point in time, in our history when we see
14     A. I was waving at the kids in the back seat.                  14   somebody who has just provided us with an identification
15     Q. Okay.                                                       15   only card, that means one of two things, usually. That
16            (Video played.)                                         16   means that they have never received a proper driver's
17   BY MS. BROADDUS:                                                 17   license or that they have had their driver's license
18     Q. At this point you're just -- you testified                  18   suspended.
19   earlier he didn't have a driver's license, but he had an         19            So it takes it, the traffic stop, from a
20   ID and he gave you his ID; is that correct?                      20   civil situation to a criminal situation. Doesn't mean
21     A. I believe so, yes.                                          21   that an arrest is going to be made or a ticket is going to
22     Q. Do you know what you're writing at this point?              22   be issued. It just takes it to that next level.
23     A. I'm writing down -- I'm not writing anything at             23     Q. And is something like a -- a situation like this
24   that point in time. I'm just going to be writing his             24   where someone only has an ID and doesn't have a driver's
25   name.                                                            25   license, is that something you would normally take some


                                                   (Pages 169 to 172)                                                                    43
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 99 of 228
                                                                  173                                                                  175
 1   kind of action for, either arresting them or writing them           1             THE WITNESS: If we could go back to the 54
 2   a citation?                                                         2   mark, please.
 3     A. If, during my investigation, I find out that the               3             (Video played.)
 4   individual has a suspended license, I have the discretion           4             THE WITNESS: The question is -- and if you
 5   of either issuing a citation, which is a criminal                   5   can please pause it here for me.
 6   citation, or I have the decision of making an arrest. We            6             The question is why was I walking up so
 7   can do either/or.                                                   7   slow. Many different factors; you've got still the
 8     Q. If you give them a citation, do you normally                   8   unknown with traffic coming in.
 9   include the turn signal violation as well?                          9             As I approach it is not normal for doors to
10     A. Yes.                                                          10   open up. I have a back passenger door opening up, and I
11     Q. So if you gave him a ticket for a turn signal                 11   have a driver's side door opening up. That creates what
12   violation and for, let's say, not having a driver's                12   we call a fatal funnel. If I get in too close into a
13   license or proper identification, would you be the officer         13   situation, into a person, into a house, into a vehicle
14   that would go to court?                                            14   stop, if I get too close into that, it's called a fatal
15     A. Well, actually, in this situation here, since                 15   funnel. At that point in time I'm in a no-win situation
16   Officer Schneider was the one who originally saw the               16   if a gun pops out. I'm in a gun battle at that time. And
17   traffic violation, I would have him write out the citation         17   I'm too close where I can't get the distance from me.
18   if he chose to do the criminal cite with that as well,             18             So on our approach, if the vehicle doors had
19   because he would have to be the one who goes to court and          19   remained closed, it's a normal traffic stop. Where it
20   testifies on the traffic violation. I would only be able           20   took it from a non-normal traffic stop in my mind and my
21   to testify that in my conversation with him that I came            21   mind-set from my training, is that when two doors open up
22   across him being with either a suspended or no license.            22   and people try to get out of the vehicle, I'm now in that
23     Q. So it's fair to say that you wouldn't be able to              23   fatal funnel where I have no point of return.
24   testify about an alleged turn signal violation, but you            24             So as I approach and I see two doors open
25   could testify about the identification issue?                      25   up, it makes me stop in my tracks, assess the situation.


                                                                  174                                                                  176
 1     A. Correct.                                                       1   It makes me kind of do a head count of who's in that
 2     Q. Before Officer Schneider put his hands on the                  2   vehicle, and then it also makes me open up my eyes a
 3   passenger, did you -- well, did you actually see when he            3   little bit more for my whereabouts and my surroundings.
 4   started putting his hands on the passenger?                         4   Because if someone was to pop out of that vehicle and have
 5     A. No, not the original time.                                     5   a gun or come charge at me, if I'm right up on that door,
 6     Q. Did you see -- what is your understanding as to                6   I'm too close.
 7   why Officer Schneider put his hands on the passenger?               7            So that was the -- that was the purpose for
 8     A. At several requests to stop reaching into a bag.               8   my ease approach, if you will.
 9   At that point in time, there's a -- you can only                    9     Q. So you were being more vigilant when you
10   speculate, but the individual who was not complying with           10   approached?
11   that is not complying for a certain reason. We don't know          11     A. Correct.
12   what the reason is, but we have to assume that whatever is         12     Q. Do you know whether or not the car was on or off
13   inside that bag is going to harm us.                               13   when you approach?
14            So what we try to do is control the                       14     A. I believe it was still on.
15   situation as quick as we can up front so it doesn't                15            MS. BROADDUS: I'm going to switch videos.
16   escalate to a situation that gets out of control. So if            16   Let's go to Schneider's video, please.
17   we can go hands-on with somebody to get the situation              17            MS. THOMPSON: Okay.
18   under control right away, we would rather do it that way.          18            (Video played.)
19   It creates less injury to everybody.                               19   BY MS. BROADDUS:
20            MS. BROADDUS: Let's go to the motel video.                20     Q. So at this point there's silence still --
21            THE WITNESS: And I don't know if I'm able                 21     A. We're still in that buffer zone.
22   to interject or not, but at about time 54 you asked why I          22     Q. Gotcha. And right now we're at the 30-second
23   was walking up so slow, and I didn't get a chance to               23   mark, and that's when you said the buffer zone ends, the
24   answer that.                                                       24   audio starts, correct?
25            MS. BROADDUS: Go ahead.                                   25     A. From the time that I hit the button on my body


                                                       (Pages 173 to 176)                                                                44
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 100 of 228
                                                                 177                                                                  179
 1   cam, it starts recording from that time, but it goes back          1      A. Yes.
 2   30 seconds for a buffer zone where there's no volume.              2      Q. Is it a fair statement up to this point there was
 3              The purpose for that is if, let's say, I                3   no need to provide an ID?
 4   come up on a consensual or even on an investigative stop,          4      A. At that point in time, no.
 5   I come up to somebody and the fight is immediately on,             5             (Video played.)
 6   just because I've hit that timer, that may not catch the           6   BY MS. BROADDUS:
 7   reason why the fight came on. So it goes back 30 seconds           7      Q. Now we're at 1:22 mark, and Officer Schneider is
 8   as far as the recording is concerned so they can capture           8   at the rear of the car. Can you please explain why --
 9   what led up to that incident. So that's why there's this           9   your understanding why he went to the rear of the car.
10   30-second buffer.                                                 10      A. Correct. The suspicious activity that kind of
11     Q. So there's a 30-second buffer from -- I'm a                  11   arose with this is, again, the vehicle pulling in back --
12   little confused, because I think you said earlier when an         12   although there is no law that says you can't back into a
13   event starts both the recording and the audio, when you           13   vehicle [verbatim], it prevents us from running a plate or
14   hit the bottom the audio starts 30 seconds in.                    14   at least being able to put a plate out to the dispatchers
15     A. Correct. The audio -- as soon as that button is              15   to say this is what we're out with.
16   pressed, it goes live. The camera system will roll back           16             If we put out a plate to dispatch, they're
17   30 seconds and capture video only, not audio to -- to             17   able to run it for us real quick and let us know if it's a
18   capture -- and the purpose for that is, hypothetically            18   valid plate, if it's a stolen car, or whatnot.
19   let's say I get into a shooting. And right after the              19             Because the vehicle backed in, we weren't
20   shooting I hit my camera to record my interaction with            20   able to see the license plate. So Officer Schneider
21   this individual and they come to me and say, why did you          21   walked to the back of the vehicle so he could at least
22   shoot this individual? And I say, "Well, they pulled a            22   look at the plate and put the plate out over dispatch and
23   gun out on me." 30 seconds are played back so they can            23   let dispatch know what we were doing.
24   see whether or not that gun was pulled out on me.                 24      Q. And you would agree so far -- we're at the 1:22;
25     Q. So is your camera recording the whole time?                  25   I'm going to go back to 1:16.


                                                                 178                                                                  180
 1     A. It's not recording the whole time, no. The only               1            When he goes back to the back of the car so
 2   time it's recording is, again, when you hit that button,           2   far Johnny has not done anything that would require him to
 3   it starts the live recording at that point in time, but            3   provide any identification for the officer, correct?
 4   with a 30-second buffer backwards.                                 4     A. That is correct. And at that point in time
 5              (Video played.)                                         5   Johnny also has the ability -- if he doesn't want to be a
 6   BY MS. BROADDUS:                                                   6   part of this traffic stop anymore, that he has the ability
 7     Q. Now we are at the 56-second mark. Earlier you                 7   to get out of the vehicle.
 8   had testified that when you walk up to a car after a stop          8     Q. Right now we're at 1:26 where Officer Schneider
 9   one of the things you point out is what the issue is,              9   is still at the back of the vehicle. Other than
10   correct?                                                          10   requesting ID, Officer Schneider has not made any demands
11     A. Uh-huh.                                                      11   or request to Mr. Wheatcroft?
12     Q. Is that a yes?                                               12     A. No, but that is a common question that we ask
13     A. Yes. Sorry.                                                  13   everybody on a traffic stop or when we dealing with
14     Q. So Officer Schneider here says, Hey, when you                14   somebody, is, do you have any identification on you? That
15   pull in, turn your turn signal on, correct?                       15   is a common question that we ask.
16     A. Correct.                                                     16     Q. Would you agree so far that Johnny has not been
17     Q. And we can only assume because you can't see from            17   noncompliant?
18   the video that he must be talking to the driver, not the          18     A. At this point in time he's been compliant.
19   passenger?                                                        19            (Video played.)
20     A. Correct.                                                     20   BY MS. BROADDUS:
21              (Video played.)                                        21     Q. So now we're at the 1:35 second and the only
22   BY MS. BROADDUS:                                                  22   thing we heard him say between that time is, "Hold on a
23     Q. So at that point -- we're at 1:14, but a few                 23   minute," correct?
24   seconds before you hear Mr. Wheatcroft ask, why do we need        24     A. Correct. But I don't -- I would not be able to
25   to provide ID? Did you hear that?                                 25   depict who he's talking to, because Anya Chapman is


                                                     (Pages 177 to 180)                                                                45
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 101 of 228
                                                            185                                                                 187
 1   wearing a seat belt in the parking lot, correct?              1      Q. Right. So for Johnny to be facing him, he would
 2             MR. POPOLIZIO: Form.                                2   have to actually be up and turning around.
 3             THE WITNESS: It is to my knowledge that             3      A. Well, when he was originally talking to him, he
 4   this is one continuous motion from a public drive -- or a     4   was slighted that way, at an angle, talking to him. And
 5   public street into a private drive. So it wasn't them in      5   then he moved his body position in a way where
 6   just a parking lot hanging out, which would then say he       6   Officer Schneider is no longer able to see a full spectrum
 7   did not have to have his seat belt. But because the           7   of what is there. Again, a gun could be in a waistband.
 8   vehicle was in one swift motion from the private -- from      8   A gun could be under the seat. A gun can be in the map
 9   the street to a private drive, it is one continuous           9   pocket of the door. It could be anywhere --
10   motion, again, to my knowledge, and I'm not a traffic guy,   10      Q. It could be in the back seat?
11   that would be my understanding.                              11      A. It could be in the back seat, correct.
12   BY MS. BROADDUS:                                             12      Q. It could be someone else in the back seat doing
13      Q. At what point when you enter a parking lot are         13   something?
14   you allowed to take your seat belt off if you're on          14      A. And if Wheatcroft was reaching into the back
15   private property?                                            15   seat, it would be a different story, but he's not. He is
16      A. I can't answer that. I don't know what                 16   lunging in a forward motion.
17   parameters there is.                                         17      Q. Is he doing anything illegal at this point?
18      Q. The vehicle was in park, correct?                      18              MR. POPOLIZIO: Form.
19      A. Correct.                                               19              THE WITNESS: Nothing illegal, but he's
20      Q. And they're in a parking spot, correct?                20   being suspicious.
21      A. Correct.                                               21   BY MS. BROADDUS:
22      Q. It would make sense that if you're parking and         22      Q. Is he noncompliant at this point?
23   getting in -- and you park your vehicle -- and you stop a    23      A. Yes. There's a verbal noncompliant because he is
24   vehicle and you're intending to go into a building that      24   asking him that he can do this one of two ways, the easy
25   you would take your seat belt off, correct?                  25   way or the hard way. His actions here start to raise the


                                                            186                                                                 188
 1     A. Correct.                                                 1   level of noncompliant. He's turning his body away from
 2     Q. And you couldn't see the male or female parts of         2   him. His -- his voice -- his voice escalation. His
 3   this, correct, of the seat belt?                              3   actions here -- it's not getting into psychological
 4     A. That is correct.                                         4   intimidation, but it is getting into the noncompliant
 5            (Video played.)                                      5   situation.
 6            THE WITNESS: Right there he's crunching              6     Q. So so far Johnny's been sitting in the car in the
 7   over. He's not looking at the officer. He's disengaged        7   passenger seat. He's indicated he doesn't want to talk to
 8   with his conversation with the officer.                       8   the officer and give information, correct?
 9   BY MS. BROADDUS:                                              9     A. Correct.
10     Q. Why is Officer Schneider opening the car door?          10     Q. And the officer asked him not to reach in his
11     A. Because of his actions.                                 11   backpack, and he complied with putting his backpack down,
12     Q. Did he do anything illegal?                             12   correct?
13     A. The reasonable suspicion that he is trying to           13              MR. POPOLIZIO: Form.
14   evade an officer by not looking at him, by hunching over,    14              THE WITNESS: Correct.
15   by already reaching into a bag. It's the totality of the     15   BY MS. BROADDUS:
16   circumstance. Although Officer Schneider said only           16     Q. And now you're saying that because he's leaning
17   once -- had to say it once, don't reach in that bag, it's    17   forward and has his back towards the officer, that this is
18   the totality of the situation. It is the original            18   now reasonable suspicion for the officer to open the car
19   reaching into the bag. It is then the actions of him. It     19   door?
20   is the turning away from him. It is the crouching over.      20     A. There is at this point in time reasonable
21   So it's not just one action. It's the totality of            21   suspicion that we need to control the situation before it
22   everything that, again, creates an officer safety.           22   escalates, yes.
23     Q. Officer Schneider is more or less behind the            23              (Video played.)
24   door, correct?                                               24   BY MS. BROADDUS:
25     A. He has the fatal funnel, correct.                       25     Q. You just heard Officer Schneider say, I don't


                                                   (Pages 185 to 188)                                                               47
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 102 of 228
                                                            189                                                                 191
 1   want you to stuff anything down in the seat. In this          1   BY MS. BROADDUS:
 2   frame you can see that Johnny's hands are not stuffing        2     Q. So far the officer has not given him any
 3   anything down the side of the seat. They're actually          3   instructions to get out of the car, correct?
 4   holding money, correct?                                       4     A. We don't have to have somebody get out of the car
 5            MR. POPOLIZIO: Objection; form.                      5   to control the situation.
 6            THE WITNESS: I don't know if that's money.           6     Q. He's got one foot outside the car, correct?
 7            MR. POPOLIZIO: Let the record reflect that           7     A. Correct.
 8   in the last question that was asked we were at 2:22 --        8     Q. He's got a hand -- he's got one hand on his knee,
 9            MS. BROADDUS: Correct.                               9   correct?
10            MR. POPOLIZIO: -- in the freeze frame.              10     A. Correct.
11   BY MS. BROADDUS:                                             11     Q. He's got a seat belt still over his shoulder,
12     Q. Now I'm going to freeze the frame at 2:26. And          12   correct?
13   Johnny has both hands in view, correct?                      13     A. Correct.
14     A. Correct.                                                14     Q. And he's still got his other hand in sight,
15     Q. And you see something in his left hand?                 15   correct?
16     A. Correct.                                                16     A. Correct.
17     Q. Could you tell what that was when you watched the       17     Q. And at this point we're at 2:28 and Officer
18   video?                                                       18   Schneider is putting a Taser on him, correct?
19     A. It appeared to be money.                                19     A. Correct.
20     Q. So so far he's listened to everything the officer       20     Q. Why is he putting a Taser on him?
21   said, correct?                                               21     A. Because he's reached that verbal noncompliance,
22            MR. POPOLIZIO: Form.                                22   which is where we're able to display a Taser for the use
23            THE WITNESS: No.                                    23   of this traffic stop.
24   BY MS. BROADDUS:                                             24     Q. And the verbal noncompliance is because he leaned
25     Q. The officer asked him not to stuff anything down        25   forward and had his back towards the officer, correct?


                                                            190                                                                 192
 1   the seat. He said okay. You see his hands, correct?           1     A. Correct. When he originally had his --
 2     A. Correct.                                                 2              (Video played.)
 3     Q. He's complying, correct?                                 3              THE WITNESS: When he originally had his
 4     A. The actions that he is taking is what's                  4   attention focused on Officer Schneider while talking to
 5   escalating the situation.                                     5   him and then diverted his attention otherwise.
 6     Q. Officer Schneider's actions, correct?                    6   BY MS. BROADDUS:
 7     A. No.                                                      7     Q. And he didn't have to cooperate with the officer.
 8     Q. Why at this point -- is Johnny being detained at         8   He didn't have to talk to him, did he?
 9   this point?                                                   9     A. No.
10     A. No, he is not being detained at that point. What        10     Q. And still up to this point he doesn't have to
11   he is doing at that point in time is creating a tactical     11   talk to him, correct?
12   advantage for him so he can see inside that vehicle to       12     A. No.
13   ensure that Mr. Wheatcroft is not reaching for anything      13              (Video played.)
14   that may harm him or anybody else inside that vehicle.       14              THE WITNESS: Can we pause that for a
15     Q. So he could do that with any passengers in the          15   second?
16   car, correct?                                                16   BY MS. BROADDUS:
17            If somebody was leaning forward in a car in         17     Q. And so at this point we're at 2:36 where Officer
18   this situation, any person who's leaning forward in a car    18   Schneider says, relax your arm, correct?
19   in this position, an officer has a right to go ahead and     19     A. Correct.
20   open up the door and grab the person, correct?               20              As you'll see right there, Officer Schneider
21            MR. POPOLIZIO: Form.                                21   has his arm on his back triceps area. It's kind of one of
22            THE WITNESS: You're asking any situation.           22   our control holds when we've got somebody in a vehicle.
23   I can't answer that question.                                23   It is a way of us at least grabbing onto that.
24            (Video played.)                                     24              Just prior to that, probably at about 2:34,
25                                                                25   you see the tense motion and the muscle reflexion on his


                                                 (Pages 189 to 192)                                                              48
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 103 of 228
                                                              193                                                                   195
 1   right arm. We feel that. That's a feeling that we can           1     A. It is a pain compliance form. It's not a painful
 2   gauge whether or not somebody is either, A, ready to try        2   move necessarily, but it is a pain compliance form.
 3   to fight us, try to get out of our hold or nervousness.         3     Q. Okay. So a pain compliance form, what does that
 4   Those are all key clues that we go into that just, again,       4   mean?
 5   add to the totality of the situation. We can actually see       5     A. We're trying to gain control of the situation
 6   his arm and his muscles flex up.                                6   before it gets out of control.
 7     Q. Well, he has an officer who has just threatened            7     Q. So you say it's pain compliance. Are you trying
 8   to take him down to the station for not having his ID,          8   to get him to comply with something?
 9   who's opening up his car door and has a Taser on his neck.      9     A. If he decides to fight at that point in time, if
10   Is that grounds to be nervous?                                 10   he decides to reach for a weapon at that point in time,
11              MR. POPOLIZIO: Form; foundation.                    11   we've got a hold on him that we can increase the pain if
12              THE WITNESS: He didn't have his Taser on            12   we need to to control the situation or push him away to
13   his neck.                                                      13   gain distance between us and the vehicle.
14              (Video played.)                                     14     Q. So far he's still complied with the officer's
15              THE WITNESS: It's on his shoulder.                  15   requests. All his verbal requests that he's made,
16              (Video played.)                                     16   Johnny's complied with those, correct?
17   BY MS. BROADDUS:                                               17              MR. POPOLIZIO: Form.
18     Q. All right. We're at 2:55 and at this point                18              THE WITNESS: Based on the reasonable
19   Officer Schneider has accused Johnny of putting something      19   suspicion that is -- something is going on with him
20   in his backpack and stuffing something down in the seat,       20   putting something in between the seat, putting something
21   correct?                                                       21   in a backpack. Officer Schneider's reasonable suspicion
22     A. Correct.                                                  22   of that is something else is going on, his attitude with
23     Q. And both times when Johnny was asked to do                23   his verbal noncompliance. Again, it's the totality of the
24   something with either of those he said he wasn't and his       24   situation versus one incident of a situation.
25   hands were in clear view, correct?                             25


                                                              194                                                                   196
 1      A. Correct.                                                  1   BY MS. BROADDUS:
 2      Q. And at this point Officer Schneider has                   2     Q. That wasn't my question. My question was: At
 3   reholstered his Taser, correct?                                 3   this point so far has Johnny complied with all of Officer
 4      A. He has de-escalated at that time, correct.                4   Schneider's verbal commands?
 5      Q. That's a de-escalation tactic?                            5              MR. POPOLIZIO: Objection; form.
 6      A. Correct.                                                  6              THE WITNESS: No.
 7      Q. As then as you can see in this picture his left           7   BY MS. BROADDUS:
 8   arm -- Officer Schneider's left arm or hand is still on         8     Q. What verbal command did he not comply with?
 9   Johnny's -- now the back of his right arm and his --            9     A. Well, he first asked him not to reach into
10   clarification -- Officer Schneider's right arm is reaching     10   something.
11   for Johnny's wrist, correct?                                   11     Q. He asked him not to reach into his backpack,
12      A. That is a control hold form that we go into, yes.        12   correct?
13      Q. Okay.                                                    13     A. Correct.
14               (Video played.)                                    14     Q. And Johnny put his backpack down, correct?
15   BY MS. BROADDUS:                                               15     A. Correct.
16      Q. Is that control hold painful?                            16     Q. Is that complying with the officer's request?
17      A. No.                                                      17              MR. POPOLIZIO: Form.
18               (Video played.)                                    18              THE WITNESS: With that one request, yes.
19   BY MS. BROADDUS:                                               19   BY MS. BROADDUS:
20      Q. All right. We're at 3:01, and Officer Schneider          20     Q. So he complied with that one.
21   has now pulled Johnny's wrist back towards Officer             21              What request did Johnny not comply with --
22   Schneider and is pushing his arm and shoulder area             22   verbal request that Officer Schneider made that Johnny did
23   forward. Do you see that?                                      23   not comply with?
24      A. Yes.                                                     24     A. Verbally he's complying. Physically he's not.
25      Q. Is that a painful move?                                  25     Q. And physically is because he turned his back on


                                                  (Pages 193 to 196)                                                                 49
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 104 of 228
                                                              197                                                               199
 1   the Officer correct?                                            1     A. It was because of the actions leading up to that.
 2     A. Correct.                                                   2     Q. And his actions were turning his back on the
 3            (Video played.)                                        3   officer, correct?
 4   BY MS. BROADDUS:                                                4     A. The -- just the totality of everything. You're
 5     Q. At this one point we're at 3:12, and now there's           5   asking me one instance. It's the totality of everything.
 6   another Taser on Johnny's arm. Do you see that?                 6   It's the original reaching into a bag. Yes, he complied,
 7     A. Uh-huh.                                                    7   but it's the original reaching into the bag. Then it is
 8     Q. Do you know whose Taser that is?                           8   the reaching -- stuffing something down in between a seat.
 9     A. That is my Taser.                                          9   It is the -- the verbal, why are we here? It's the
10     Q. Why did you put a Taser on his arm?                       10   totality.
11     A. Because he is now getting into a possible active          11               You're asking me to pinpoint a single
12   aggression situation. It's the -- we've now moved into         12   situation, and I can't do that because it's the totality
13   the psychological intimidation, which is allowing me to        13   of everything that has brought it to his attention.
14   use a Taser as a form of a complying and gaining control       14     Q. Is it fair to say that you never saw Johnny
15   of the traffic stop. We're controlling the situation.          15   reaching into his backpack? Correct?
16     Q. So far pretty much the only thing that you've             16     A. I never saw that.
17   agreed to that Johnny has done wrong is he turned his back     17     Q. And you never saw Johnny reaching in between the
18   on the police officer, correct?                                18   seats, correct?
19            MR. POPOLIZIO: Form.                                  19     A. That is correct.
20            THE WITNESS: No, I am not agreeing to that.           20     Q. So you're relying on Officer Schneider's words
21   BY MS. BROADDUS:                                               21   that he's saying, correct?
22     Q. Okay. What could Johnny have done differently up          22     A. Correct.
23   to this point to prevent you from putting a Taser on him?      23     Q. And in the video you do not see Johnny stuffing
24     A. Provided his name to us.                                  24   anything between the seats, correct?
25     Q. And he is not required to by law, correct?                25               MR. POPOLIZIO: Form.


                                                              198                                                               200
 1      A. No, but you asked me what could he have done.             1                THE WITNESS: Body cameras do not catch
 2      Q. So he would have to give up his rights to able to         2   everything.
 3   avoid getting into this situation by this time, right?          3   BY MS. BROADDUS:
 4             MR. POPOLIZIO: Form.                                  4      Q. Fair enough. But you do not see in the body
 5             THE WITNESS: Or just comply with the                  5   camera where Johnny's stuffing something down in the
 6   traffic stop. It's not a rights issue. It's just a              6   seats, correct?
 7   comply with the traffic stop.                                   7      A. That is correct.
 8   BY MS. BROADDUS:                                                8      Q. So that could have been something that never
 9      Q. So if an officer asked you to do something to --          9   happened, correct?
10   I'm sorry.                                                     10                MR. POPOLIZIO: Form; foundation.
11             If an officer requests something in a                11                THE WITNESS: I can't answer that.
12   traffic stop and you don't want to do it, you don't have       12   BY MS. BROADDUS:
13   to do it --                                                    13      Q. So you don't know?
14      A. But that was not the original question you asked.        14      A. It is not an answerable question.
15      Q. No. I was going off your response.                       15      Q. So far you're relying on Schneider and what he's
16      A. Okay.                                                    16   saying for your basis for putting a Taser on
17      Q. So your response was that he would -- if he              17   Mr. Wheatcroft, correct?
18   wanted to avoid this he could have provided his ID?            18      A. He said, "He is going to fight."
19      A. Correct.                                                 19      Q. And that is why you came over and put a Taser on
20      Q. And he didn't provide his ID, which he's not             20   him --
21   legally required to do, correct?                               21      A. That is correct.
22      A. Correct.                                                 22      Q. -- because that is what Officer Schneider stated?
23      Q. So by doing something he was legally not required        23      A. Correct.
24   to do, he is now in a situation where there's a Taser on       24      Q. We're still at the 3:12 point, and Johnny
25   him, correct?                                                  25   Wheatcroft still has the seat belt around him, correct?


                                                      (Pages 197 to 200)                                                            50
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 105 of 228
                                                               201                                                                203
 1     A. Correct.                                                    1   BY MS. BROADDUS:
 2           MR. POPOLIZIO: Form.                                     2       Q. Do you think it's reasonable for him to tense up
 3           (Video played.)                                          3   in that situation?
 4   BY MS. BROADDUS:                                                 4              MR. POPOLIZIO: Same objection.
 5     Q. We are now at 3:15, and Officer Schneider now has           5              THE WITNESS: I think if he complied at the
 6   grabbed Johnny's head and is pushing it forward. Do you          6   very beginning we wouldn't be here.
 7   see that?                                                        7   BY MS. BROADDUS:
 8     A. Yes.                                                        8       Q. Right. If he would have provided his name,
 9     Q. What is that move for?                                      9   correct?
10     A. It is an -- it's a control -- it's to get him              10       A. Correct.
11   away from facing us. It is to gain compliance of the            11              (Video played.)
12   hold.                                                           12   BY MS. BROADDUS:
13     Q. Are you trying to get him out of the car?                  13       Q. At this point Johnny is now out of the car. He's
14     A. We're trying to gain compliance at this point in           14   still wrapped in the seat belt. He's being pushed up
15   time.                                                           15   against the seat of the car. Do you see that?
16     Q. What does compliance mean at this point in time?           16       A. Yes.
17     A. Well, he's still moving around. He's still --              17       Q. And this is the point -- I'm sorry, I'm at
18   again, when we've got our hands on somebody and we feel         18   3:19 -- where you will be tasing him, correct?
19   the muscles tensing up or we feel that body separating          19       A. No.
20   from our grip or from our presence -- to use it as an           20              (Video played.)
21   analogy, if I've got my fist up against my hand right           21   BY MS. BROADDUS:
22   here, I feel tension in my forearm. If I remove my hand         22       Q. Johnny was just tased a couple of times. Is that
23   from my fist, there's no longer tension in that forearm.        23   you doing the tasing?
24           To us, when we have our hands on somebody               24       A. No. He was drive stunned.
25   and that tension is being released or partly released,          25       Q. I'm sorry. So he was drive stunned, which is a


                                                               202                                                                204
 1   that's an indication to us that somebody is trying to get        1   form of tasing, correct?
 2   away from our hold. That's when we have to take action           2     A. It is a form of pain compliance, correct.
 3   and try and get that hold into a better situation so it          3     Q. And you drive stunned him twice, correct?
 4   prevents any further actions.                                    4     A. Correct.
 5               So at this point in time, his actions are            5            (Video played.)
 6   still in an effect of a nonverbal and now getting into a         6   BY MS. BROADDUS:
 7   psychological intimidation to where we need to gain              7     Q. We're now at 3:25, and I believe this is the
 8   control of that.                                                 8   point where you fell backwards, correct?
 9               And I'm sorry if you didn't think that that          9     A. This is where I got hit in the head, yes.
10   was the right thing to say, but I'm trying to tell you how      10     Q. My question is: You fell backwards?
11   it is and the reason why we're there.                           11     A. Yes.
12     Q. Well, you have a situation where it's an alleged           12            (Video played.)
13   turn signal violation. You have a gentleman in the front        13   BY MS. BROADDUS:
14   seat passenger side who knows he doesn't have to provide        14     Q. At this point we're at 3:25. Johnny's sitting on
15   his ID and doesn't. He's got an officer who opens up the        15   the ground, correct?
16   door and grabs him and then puts him in a painful arm bar       16     A. Correct.
17   and now is shoving his head forward, and he's had a Taser       17     Q. He's wrapped in a seat belt, correct?
18   threatened on him twice and he has no clue why.                 18     A. Correct.
19               MR. POPOLIZIO: Objection: Form;                     19     Q. What threat is he at this point when he's on the
20   foundation.                                                     20   ground, you see both of his hands, seat belt's wrapped
21   BY MS. BROADDUS:                                                21   around his legs?
22     Q. Because he doesn't know what the officers are              22     A. As you'll see in this video right here, I can see
23   thinking.                                                       23   a brown bag that he originally was going into, which is
24               MR. POPOLIZIO: Same objection.                      24   still the unknown. His seated position, he is at a
25                                                                   25   vantage point with his right hand next to the seat where


                                                    (Pages 201 to 204)                                                             51
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 106 of 228
                                                              205                                                                    207
 1   any kind of weapon can be grabbed. We still have the            1            MR. POPOLIZIO: Because the video
 2   unknown of what's in the backpack. We are to assume that        2   interrupted, did you get that?
 3   whatever is in that backpack is going to hurt or kill us.       3            THE COURT REPORTER: I did. Thank you.
 4              So what we have to do is try to gain                 4            THE WITNESS: Also in this video you'll see
 5   distance from that, which Officer Schneider did. He took        5   that the Taser has been deployed. If a Taser has been
 6   several steps back at that point in time to gain some           6   effective, and that means both probes are connected, it
 7   distance.                                                       7   actually locks the body up. The body is not locked up.
 8     Q. Okay. And then we'll go ahead and go forward.              8   He is still flailing around on the ground, which means
 9              (Video played.)                                      9   that a probe, although it may be in, is not making the
10   BY MS. BROADDUS:                                               10   correct connection between the two probes and the spread.
11     Q. We're now at 3:38, and you saw Officer Schneider          11   BY MS. BROADDUS:
12   shoot a dart Taser --                                          12     Q. So you just keep tasing?
13     A. Uh-huh.                                                   13     A. Well, the tasing at that point in time is
14     Q. -- at Mr. Wheatcroft, correct?                            14   ineffective.
15     A. Uh-huh.                                                   15            (Video played.)
16     Q. Is that yes?                                              16   BY MS. BROADDUS:
17     A. Yes. Sorry.                                               17     Q. At this point you're on the ground. Do you have
18     Q. Then you see at this point Officer Fernandez step         18   any recollection of events from this point until -- well,
19   in, correct?                                                   19   of all the things that are happening or were you fuzzy at
20     A. Yes.                                                      20   this point?
21     Q. So Johnny's been tased several times here,                21     A. All I could hear at that point in time is Officer
22   correct?                                                       22   Schneider saying stay on the ground. Other than that, I
23     A. Tased once, to my knowledge, because the drive            23   have the fight or flight mentality.
24   stun is different.                                             24            In the academy we are taught that no fight
25     Q. Okay. So you're treating them differently.                25   is a good fight, and that if I can't win a fight then I


                                                              206                                                                    208
 1   You're saying a drive stun is not a tase?                       1   might as well be dead.
 2      A. No. A Taser is when it is deployed versus a               2            And in that situation I'm on the ground
 3   drive stun.                                                     3   where my body is telling me one thing, my mind is telling
 4      Q. Okay.                                                     4   me another. The two are not connecting.
 5      A. The probes have been deployed, and that's the             5     Q. Did you see Johnny at any point or were you able
 6   tasing.                                                         6   to focus on Johnny at any point to see what he was doing
 7      Q. So drive stun you don't consider to be tasing?            7   from this point on?
 8      A. I don't, no.                                              8     A. No.
 9      Q. I just want to understand your terminology.               9     Q. So if somebody said he was kicking or flailing or
10      A. Correct.                                                 10   anything like that, you would have no -- you can't testify
11      Q. So at this point still the same thing. Johnny            11   as to that?
12   didn't provide identification, correct? And that's why         12     A. I can't testify to that.
13   we're at this point, correct?                                  13     Q. Did you think Johnny was being combative?
14      A. No. We're at this point because of his starting          14     A. It rose to that level, yes.
15   off with nonverbal compliance into physical -- or              15     Q. And at what point did he start being combative?
16   psychological intimidation.                                    16     A. He became combative after I got knocked out.
17      Q. Because he leaned forward in his seat and had his        17     Q. So you don't have any firsthand knowledge of
18   back to the officer, correct?                                  18   that, correct?
19      A. Because of his actions leading up to it; reaching        19     A. No, no.
20   into the bag, reaching into a --                               20     Q. So during your entire dealings with Johnny he was
21               (Video played.)                                    21   not combative, correct?
22               MS. BROADDUS: Sorry.                               22     A. Correct, just noncompliant.
23               THE WITNESS: -- compartment between the            23     Q. I'm going to be switching videos. This is a
24   seat and a middle console, and the actions that he took        24   motel surveillance video from Motel 6. Okay?
25   with his body language moving away from officers.              25     A. Okay.


                                                 (Pages 205 to 208)                                                                   52
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 107 of 228
                                                                 213                                                                   215
 1     Q. Did you suspect those vehicles of any illegal                 1   BY MS. BROADDUS:
 2   activity?                                                          2     Q. I will take it back so you guys can see where the
 3     A. As we drive through, the vehicles that are backed             3   vehicle actually -- it pulls in. We're at 15. It doesn't
 4   in, we'll actually get out on foot and we will walk behind         4   actually stop. It starts -- and it starts reversing and
 5   and we'll get the plate, and we'll go run the plate to             5   backing all the way in --
 6   make sure that it isn't stolen. Motel 6 is notorious for           6            MR. POPOLIZIO: At 19.
 7   having stolen vehicles.                                            7   BY MS. BROADDUS:
 8     Q. So at this point you can see the full cruiser,                8     Q. -- into a parking spot. It's got all four tires
 9   correct?                                                           9   backed in and aligned in the parking spot. And we're at
10     A. Correct.                                                     10   34 seconds. Do you see that?
11     Q. And I'm actually going to go back a second. I'm              11     A. Yes.
12   starting at 10. Okay?                                             12     Q. When they were backing up did it seem like they
13     A. Uh-huh. Yes.                                                 13   were racing?
14     Q. And we're going to see the car come in, and you              14     A. There appeared to be an evasive move, yes,
15   see his wheels turn to the right a little and then start          15   because the vehicle was canted what appeared to be going
16   turning to the left and they stop, correct?                       16   into the parking spot that is available right there on the
17     A. Correct.                                                     17   left-hand side. When we became parallel with that
18     Q. And there's --                                               18   vehicle, it canted its wheels the other way and did a
19               MR. POPOLIZIO: Form.                                  19   reverse. That is the -- that is the suspicious activity
20               What stops?                                           20   that also creates a purpose here.
21               Just so I'm clear on the question.                    21     Q. And you don't know. He might have been intending
22               MS. BROADDUS: Well, let me go further then.           22   on backing up the whole time. He just pulled forward and
23               MR. POPOLIZIO: Okay.                                  23   then saw that spot and decided to back in, correct?
24   BY MS. BROADDUS:                                                  24            MR. POPOLIZIO: Form; foundation.
25     Q. So now we're at 16 seconds in, correct, and you              25            THE WITNESS: Correct.


                                                                 214                                                                   216
 1   can see the police cruiser?                                        1   BY MS. BROADDUS:
 2     A. Yes.                                                          2      Q. And you also see that there's a gap between the
 3     Q. Did you make eye contact with the driver?                     3   two cars where I think you're talking about, between like
 4     A. Did I make contact with the driver?                           4   a small black SUV and car that's backed in. Is that the
 5     Q. Eye contact.                                                  5   spot you thought he was going to be pulling into?
 6               At this point in the video where your                  6      A. Yes.
 7   cruiser is down at the end in the back alley still, it             7      Q. And you can kind of see that the tires of the car
 8   hasn't made its turn, could you see the driver of the              8   that are the closest to us are -- it's next to a blocked
 9   vehicle?                                                           9   off parking area, correct?
10     A. No, I can't see the driver from this video.                  10      A. If you're referring to the handicapped spot, then
11     Q. Could you see the passengers?                                11   yes.
12     A. No, I can't see the passengers.                              12      Q. You don't know as you sit here right now how far
13               MR. POPOLIZIO: Okay. Before we go any                 13   that car is on that white line on the other parking side,
14   further, when I asked about the clarification as to               14   correct?
15   whether -- I think you said whether the wheels were               15      A. Correct.
16   stopped or was stopped, you said you'd go back. We didn't         16      Q. So that car might have been taking up a little
17   go back, and I don't know what the question is about,             17   more space than it should have and maybe that car didn't
18   though. It was confusing.                                         18   think it could fit there.
19               Was it stopped in this freeze frame or did            19              MR. POPOLIZIO: Objection --
20   the car in this video as we're looking at it right now at         20   BY MS. BROADDUS:
21   16 seconds in come to a complete stop?                            21      Q. You don't know, correct?
22               MS. BROADDUS: No. We're at 16 seconds in              22              MR. POPOLIZIO: Objection: Form;
23   is where I stopped this.                                          23   foundation.
24               MR. POPOLIZIO: So that --                             24              THE WITNESS: Correct.
25                                                                     25


                                                      (Pages 213 to 216)                                                                54
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 108 of 228
                                                                  217                                                                219
 1   BY MS. BROADDUS:                                                    1   asking for identification from the driver?
 2      Q. We are now at 36 seconds in, and it looks like                2     A. Yes.
 3   Officer Schneider's door is opening, correct?                       3     Q. Prior to approaching this car, did you recognize
 4      A. Correct.                                                      4   any of the passengers?
 5      Q. And the other car, there's already somebody who's             5     A. No.
 6   opened up the back seat car door on the Taurus, correct?            6     Q. Did you recognize the driver?
 7      A. Correct. And if we were to play the video in                  7     A. No.
 8   full motion, I believe that that door opened up, and it             8     Q. Prior to this date in July of 2017, did you know
 9   looked like somebody was trying to get out of that vehicle          9   who Johnny Wheatcroft was?
10   before the car came to a complete stop.                            10     A. No.
11      Q. I'll take it back. I'm going to take it back to              11     Q. Did you know Anya Chapman?
12   30 seconds. So we're at 32 seconds, and the car door, it           12     A. No.
13   just looks like it starts opening while the police cruiser         13     Q. Did you know Shawn Blackburn, who was the driver?
14   is --                                                              14     A. No.
15      A. Correct.                                                     15     Q. I assume you didn't know the children that were
16      Q. -- approaching, correct?                                     16   in the back either, correct?
17      A. Correct.                                                     17     A. No.
18      Q. And I'm continuing to play it right now --                   18     Q. Correct?
19      A. Yep.                                                         19     A. Correct.
20      Q. -- and I'll have questions.                                  20     Q. Since you didn't know who they were, you had no
21            So here we're at 39 seconds and you exited                21   idea what any of their histories were. Is that a fair
22   the vehicle, correct?                                              22   statement?
23      A. Correct.                                                     23     A. That's a fair statement.
24      Q. And you see that the Taurus, there is a back                 24     Q. You don't if they had ever been engaged in any
25   driver's side door open, correct?                                  25   illegal activity in their past, correct?


                                                                  218                                                                220
 1      A. Correct.                                                      1      A. No.
 2      Q. And the car is stopped, at least in a position in             2      Q. And you didn't know if anybody had any warrants
 3   that parking spot, the Taurus is, correct?                          3   out for their arrest, correct?
 4      A. Correct.                                                      4      A. No.
 5      Q. I stopped at 44 seconds because you had testified             5      Q. And you didn't know if they all maybe had clean
 6   earlier that, you know, you saw the car door open, which            6   records; is that true?
 7   is a red flag for you so you're going to approach in a              7      A. This is true.
 8   vigilant manner, correct?                                           8      Q. So is it fair to say that any actions that you
 9      A. Correct.                                                      9   took that day were not based on any information
10      Q. You just stopped there for a second. We're at 57             10   regarding -- well, let me go back. Let me start over.
11   seconds and you just looked off to the right. Do you know          11   Okay.
12   what you were looking at?                                          12              You've learned that -- have you learned that
13      A. Just prior to that I looked off to the left                  13   Johnny has had a criminal history since this incident?
14   because when we first came in there was an individual              14      A. Yes, I have.
15   getting in that car that was now leaving that also caught          15      Q. And is it fair to say that any of Johnny's
16   my attention. I looked off to the right because I know             16   criminal history did not impact what your actions were
17   that's an entrance into the facility, so I wanted to make          17   that day?
18   sure that no cars were trying to come in where we were at.         18              MR. POPOLIZIO: Form.
19      Q. Is it fair to say you didn't see any other cars              19              THE WITNESS: I would say that there's a
20   that wanted to come in?                                            20   level of suspicion that raises up when we see somebody
21      A. That is correct.                                             21   who's got prison tattoos.
22      Q. All right. Now we're at a minute ten in, and you             22   BY MS. BROADDUS:
23   are at this point at the driver's side door, and you               23      Q. Did you see his tattoos?
24   reached it a few seconds earlier, just for clarification.          24      A. I personally did not, but I'm only going off of,
25            And is this the point where you started                   25   again, the totality of Officer Schneider and his dealing


                                                    (Pages 217 to 220)                                                                 55
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 109 of 228
                                                                221                                                                223
 1   with him.                                                         1   time you turn, you're supposed to use your turn signal.
 2     Q. So it's fair to say that you didn't know anything            2      Q. I'm trying to get the basis for the stop in the
 3   about any criminal history of anybody in the car when you         3   first place.
 4   were dealing with anyone that day?                                4      A. Okay. Uh-huh.
 5     A. I did not.                                                   5      Q. So as a basis for a stop, you have to have a
 6     Q. And it's fair to say that any criminal history               6   reasonable suspicion that a crime has occurred or is
 7   that he had did not impact any of your actions that day.          7   occurring, correct?
 8   Is that a fair statement?                                         8              MR. POPOLIZIO: Form.
 9     A. That's a fair statement.                                     9              THE WITNESS: Correct.
10     Q. When you were a member of NRS, did guys have any            10   BY MS. BROADDUS:
11   discussions as a unit following this incident regarding          11      Q. It's your understanding Officer Schneider said
12   the Wheatcrofts, or involving the Wheatcrofts?                   12   that there was a turn signal violation, correct?
13            Did you have any discussions on policies or             13      A. Correct.
14   maybe how to handle situations differently?                      14      Q. When you saw the vehicle -- when you first saw
15     A. We did not, no.                                             15   this vehicle, it was already under the arches at the
16     Q. Would you have done anything differently that               16   motel. Is that a fair statement?
17   day?                                                             17      A. That's a fair statement.
18            MR. POPOLIZIO: Form.                                    18      Q. And you knew that you were on the backside of the
19   BY MS. BROADDUS:                                                 19   building, correct?
20     Q. Knowing what you know now, would you do anything            20      A. What was that?
21   differently?                                                     21      Q. You were on the back side of the motel building,
22     A. Ducked.                                                     22   correct?
23     Q. Is that it?                                                 23      A. Yes.
24     A. Yes.                                                        24      Q. And you can't see through the building, correct?
25     Q. Would you have tried to de-escalate the                     25      A. That is correct.


                                                                222                                                                224
 1   situation?                                                        1     Q. So you cannot see Glenn Drive from 59th Avenue to
 2      A. No.                                                         2   where the turn is, correct?
 3      Q. Would you have questioned Officer Schneider about           3     A. At certain points behind the building you cannot,
 4   the basis for the traffic stop?                                   4   but when you get just past the building you can see.
 5      A. No.                                                         5     Q. Okay. So the turn signal would have had to have
 6      Q. You've seen the video now, and you know there are           6   been on between the corner at 59th Avenue and the turn at
 7   questions on whether he could see a turn signal, correct?         7   Glenn -- from Glenn Drive into the motel, correct?
 8      A. Correct.                                                    8            MR. POPOLIZIO: Form.
 9      Q. You don't have to use your turn signal, true?               9            THE WITNESS: Repeat the question, please.
10             You can use your arm.                                  10   BY MS. BROADDUS:
11      A. Correct.                                                   11     Q. Sure. Any turn signal that would need to be used
12      Q. And you actually can use it from -- the law on             12   to turn into the motel would have to be used between
13   turn signals is a turn signal has to be 100 feet before          13   59th -- when you were on Glenn Avenue -- from 59th Avenue
14   you execute your turn, correct?                                  14   on Glenn until you turn to the motel, correct?
15      A. Correct.                                                   15     A. Correct.
16      Q. Not during your turn, correct?                             16     Q. And from what your testimony was earlier, you
17      A. But in that questioning to the driver when he              17   could not see that area, correct?
18   said, just use your turn signal next time, he agreed. He         18     A. I wasn't looking through that area. I was --
19   didn't say I used my arm. He didn't say he used an               19   again, as we previously talked, my focus was down the back
20   alternative turn signal. He agreed that he didn't have           20   alleyway, the north side of it.
21   his turn signal on.                                              21            So you're asking me to answer a question
22      Q. That was after the fact, correct?                          22   that I can't answer.
23             That's after the car -- you'd already                  23     Q. But you knew that he said that he saw a turn
24   approached the vehicle, correct?                                 24   signal violation, correct?
25      A. That was after Officer Schneider told him, next            25     A. Officer Schneider said he saw a violation,


                                                    (Pages 221 to 224)                                                              56
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 110 of 228
                                                                229                                                                231
 1   BY MS. BROADDUS:                                                  1            (Video played.)
 2     Q. And you would back him 100 percent for these                 2   BY MS. BROADDUS:
 3   events that took place that day?                                  3     Q. Did you hear Johnny say he was stuck?
 4              MR. POPOLIZIO: Form.                                   4     A. No, I did not.
 5              THE WITNESS: I'd work with him tomorrow, if            5     Q. I will play it back a little bit.
 6   that's what you're asking.                                        6            (Video played.)
 7   BY MS. BROADDUS:                                                  7   BY MS. BROADDUS:
 8     Q. No. I'm asking you if you would back the events              8     Q. So Johnny is in the seat belt at this point and
 9   that he did that day.                                             9   you're tasing him, correct?
10              MR. POPOLIZIO: Form.                                  10            MR. POPOLIZIO: Form.
11              THE WITNESS: Yes.                                     11            THE WITNESS: I'm drive stunning him.
12              MS. BROADDUS: I'm going back to your body             12   BY MS. BROADDUS:
13   cam.                                                             13     Q. You're drive stunning him while he's seat belted
14              (Video played.)                                       14   and Officer Schneider has a hold of him, correct?
15   BY MS. BROADDUS:                                                 15            MR. POPOLIZIO: Form.
16     Q. In your body-cam footage I'm at two minutes and             16            THE WITNESS: He's not seat belted
17   50 seconds in, and it looks like this is the point where         17   completely in.
18   you start going around the vehicle to the passenger side.        18   BY MS. BROADDUS:
19   Does that look about right?                                      19     Q. He's wrapped up in the seat belt. Do you see
20     A. Yes.                                                        20   that?
21     Q. So when you first arrived to the passenger side,            21            MR. POPOLIZIO: Form.
22   Officer Schneider already has Johnny Wheatcroft in an arm        22            THE WITNESS: Yes.
23   bar, correct?                                                    23            (Deposition Exhibit Nos. 16 and 17 were
24     A. Correct.                                                    24   marked for identification.)
25              (Video played.)                                       25


                                                                230                                                                232
 1   BY MS. BROADDUS:                                                  1   BY MS. BROADDUS:
 2     Q. At this point we're at three minutes and one                 2     Q. You have documents that have been placed in front
 3   second and you say you have a Taser on him, correct?              3   of you. I'm looking at Exhibit No. 16 first, which is the
 4     A. Correct.                                                     4   Taser Pulse Log Evaluation. Do you see that?
 5     Q. Which is the policy; you're supposed to identify             5     A. Yes, ma'am.
 6   that there's a Taser on someone, correct?                         6     Q. And on page 1 under the events section it says,
 7     A. Correct.                                                     7   "Sequence 1, armed."
 8     Q. And could you see what Johnny was doing at this              8              Do you see that?
 9   point?                                                            9     A. Yes, ma'am.
10     A. My view was blocked at that point in time.                  10     Q. And my understanding is that's when you first
11              (Video played.)                                       11   armed your Taser device, correct?
12   BY MS. BROADDUS:                                                 12     A. To the best of my knowledge, yes.
13     Q. At this point we're at 3:07 and you just saw                13     Q. And I'm going to have you go to page 2. And page
14   Officer Schneider push his head forward, correct?                14   2 at the top of the page, it says, "Sequence 2, arc
15     A. Correct.                                                    15   activation."
16     Q. And you can't really see much more because you're           16              Do you see that?
17   behind Officer Schneider, correct?                               17     A. Yes.
18     A. We're in a very tight spot there with the door,             18     Q. And it says, "Both C1 and C2."
19   correct.                                                         19              What does that mean?
20              (Video played.)                                       20     A. I don't know what -- I don't know what the codes
21   BY MS. BROADDUS:                                                 21   are on this.
22     Q. We are at 3:09, and now Officer Schneider still             22     Q. And it says underneath that, "Duration, 1
23   has a hold of Johnny, and you come up to the other side          23   second."
24   and you have your Taser out, correct?                            24              Do you see that?
25     A. Correct.                                                    25     A. Correct.


                                                  (Pages 229 to 232)                                                                   58
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 111 of 228
                                                               233                                                                 235
 1     Q. Then if you turn to the next page, there's a                1   moved, the Taser was let off and then reengaged.
 2   photograph of you -- well, it has a picture of your arm          2      Q. It sounds like there was a total of two seconds
 3   with the Taser on Johnny.                                        3   of tasing. You're not sure, as you sit here today, how
 4              Do you see that?                                      4   much of that was actually continuous tasing?
 5     A. Yes.                                                        5      A. Correct.
 6     Q. And towards the upper left it says, "Sequence 2,"           6             MS. BROADDUS: I'm going to take a
 7   correct?                                                         7   five-minute break. Okay?
 8     A. Yes.                                                        8             MR. POPOLIZIO: Sure.
 9     Q. And I'll have you turn to the next page. It                 9             (The deposition was at recess from 4:07 to
10   says, "Sequence 3" at the top of the page, and it says          10   4:20 p.m.)
11   "Duration, 1 second."                                           11   BY MS. BROADDUS:
12              Do you see that?                                     12      Q. Back on the record.
13     A. Yes.                                                       13             At some point you were -- I think you said
14     Q. And if you turn to the next page after that                14   you were hit by a bag or something. Hit by something?
15   there's another photograph of the tasing on sequence 3.         15      A. I was hit by something.
16              Do you see that?                                     16      Q. At that point Johnny was already being tased,
17     A. Yes.                                                       17   correct, a couple of times?
18     Q. And then underneath the photograph it says,                18             MR. POPOLIZIO: Form.
19   "Sequence 4 Safed." Do you know what that means?                19             THE WITNESS: No. At that point in time he
20     A. I do not.                                                  20   had only been drive stunned by me.
21     Q. Under the photograph there's some bullet points,           21   BY MS. BROADDUS:
22   and the second one says, "Total time activated through ARC      22      Q. I'm showing you another video. This is from
23   switch" -- and it's ARC -- "equals 2 seconds."                  23   Officer Pittman. We're starting -- and I think this is
24              Do you see that?                                     24   when you were in the hospital after the events. Okay?
25     A. Yes.                                                       25      A. Uh-huh.


                                                               234                                                                 236
 1     Q. And underneath that it has the total completed              1     Q. Actually, before we start that, did you have a
 2   connection time, .4 seconds, correct?                            2   conversation with Officer Pittman before the video
 3     A. Correct.                                                    3   started?
 4     Q. Do you know what that means?                                4     A. No.
 5     A. To the best of my ability that would mean that              5     Q. So he came into the room, and then you just
 6   the total time between both arcs was two seconds.                6   waited for him to activate his camera and then you started
 7     Q. I'm going to have you look at Exhibit 12 -- I'm             7   the interview?
 8   sorry -- 17. I can't read my own handwriting.                    8     A. Yes.
 9              Have you seen this document before?                   9              (Video played.)
10     A. Yes, I have.                                               10   BY MR. BROADDUS:
11     Q. What is your understanding of what this is?                11     Q. Do you know why you were laughing at that point?
12     A. That at 19:11 hours and 22 seconds is when the             12     A. As officers, when we're put in high stressful
13   Taser was turned on. At 19 hours 11 seconds and                 13   situations, and then we have somebody that we know and
14   23 seconds there was a one-second duration arc. At              14   trust and have come to trust with our families' lives, and
15   19:11:24 there was another one-second arc. And that at          15   they come in and ask the question, what happened, it's a
16   19:11:38 is the safe mode, which is when I believe and          16   natural reaction.
17   understand that the Taser was finally turned off. So the        17     Q. So it was just a reaction that you had in
18   16 seconds in my recollection is the total time that the        18   response to his saying what happened?
19   Taser was turned on.                                            19     A. Yes.
20     Q. And according to this there were two separate              20     Q. You didn't think anything that happened that day
21   times when you drove stunned, correct?                          21   was funny, did you?
22     A. Whenever we do a drive stun we have the Taser              22     A. No.
23   connected -- or not connected but touching the body. When       23     Q. I'm going to a different exhibit in your
24   there is a separation between the Taser and the body, the       24   notebook, Exhibit 7, please. It's at tab 7. Tab 7 is a
25   Taser's ineffective. So in the initial drive stun when he       25   police report. Have you ever seen this document before?


                                                      (Pages 233 to 236)                                                            59
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 112 of 228
                                                               237                                                                    239
 1      A. Not in its totality, no.                                   1     Q. And I'm going to go up from there
 2      Q. You've seen bits and pieces?                               2   three seconds -- or three sentences, and there's a
 3      A. I think so, yes.                                           3   sentence that says, "He made mention to me that he didn't
 4      Q. When is the last time you think you saw parts of           4   see a blinker. He said, you know, see what happens.
 5   this?                                                            5   Let's try and stop this vehicle."
 6      A. The last time I would have seen it would have              6             Did you see that?
 7   been shortly after this incident occurred.                       7     A. Let me get to that point here.
 8      Q. And my understanding is you did not prepare any            8     Q. And I apologize. It's --
 9   reports or narratives to be included with the police             9             MR. POPOLIZIO: Do you see where we are?
10   report?                                                         10             THE WITNESS: I'm trying to follow it. It's
11      A. No. Because I was listed in this report as a              11   broken up by lines. "He made mention to me that he didn't
12   victim, I did not have any part in the report writing.          12   see a blinker. He said, you know, we -- you know, see
13      Q. I'm going to have you turn to Bates number that           13   what happens. Let's try and stop this vehicle."
14   is 50, please, five zero. At the upper right-hand side of       14   BY MS. BROADDUS:
15   the page it has a name underlined, Joe Flosman.                 15     Q. Do you see that?
16             Do you see that?                                      16     A. Uh-huh.
17      A. Yes, ma'am.                                               17     Q. Do you recall Officer Schneider saying that to
18      Q. Do you know who that is?                                  18   you?
19      A. Yes, I do.                                                19     A. I think he said something to the fact of, let's
20      Q. Who is that?                                              20   stop this vehicle, yes.
21      A. He is one of our sergeants who investigates               21     Q. I'm going to have you turn to the next page,
22   homicide.                                                       22   which is Bates number 51.
23      Q. Did he do an interview with you in September              23     A. Uh-huh.
24   regarding this incident?                                        24     Q. And in the first line it begins, "A blinker
25      A. Yes, he did.                                              25   violation," and there's a period. After that it says, "He


                                                               238                                                                    240
 1     Q. You'll see after the first paragraph and sentence           1   said, let's at least try to stop and talk to them."
 2   it says, "Interview of Officer M. Lindsey."                      2             Do you see that?
 3             Do you see that?                                       3     A. Yes.
 4     A. After the second interview, interview -- yes, I             4     Q. And the next line says, "That's what brought his
 5   do.                                                              5   attention to it."
 6     Q. Was that the first time you had been interviewed            6             And I assume he's meaning that's what
 7   other than at the hospital regarding this incident?              7   brought your attention to the situation, to the vehicle?
 8     A. Yes.                                                        8     A. Yes.
 9     Q. And it says it took place on September 1st of               9     Q. I'm going to have you go to page Bates number 53.
10   2017. Does that sound about right?                              10   Are you there?
11     A. It sounds about right.                                     11     A. Yes, ma'am.
12     Q. I'm going to have you go down -- do you see a --           12     Q. And I know it's difficult to kind of figure out
13   it's kind of like the paragraph -- second to the last           13   where paragraphs start and stop. And there's a sentence
14   paragraph at the bottom of the page, the last line of the       14   that's about three-quarters around -- three-quarters
15   sentence, and it's the paragraph right above that, and it       15   around the bottom of the page. And I'll tell you where
16   says, "Officer Lindsey stated that in the past they had         16   I'm looking, there's a line that begins probably about
17   seen vehicles abruptly stop and back into places that were      17   eight to ten lines up, it says, "I asked Officer Lindsey."
18   suspicious and were common behavior for stolen vehicle" --      18     A. Uh-huh.
19     A. Yes.                                                       19     Q. I asked Officer Lindsey, all that you knew was
20     Q. -- "suspects" --                                           20   Matt said he didn't see -- use -- that he didn't use their
21     A. Yes.                                                       21   blinker. "We are going to contact this vehicle," and
22     Q. -- correct?                                                22   Officer Lindsey said correct.
23             Is that something you mentioned to Officer            23             Do you see that?
24   Flosman?                                                        24     A. Yes.
25     A. Yes.                                                       25     Q. So you were relying on Officer Lindsey for what


                                                   (Pages 237 to 240)                                                                  60
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 113 of 228
                                                             241                                                                   243
 1   he was saying that day in terms of what your actions were.     1               Let's look at Exhibit 16 first. It's right
 2   Is that a fair statement?                                      2   in front of you.
 3      A. You're referring to Officer Schneider?                   3     A. Uh-huh.
 4      Q. I'm sorry, Officer Schneider. I apologize.               4     Q. If you look at the page with Bates label
 5      A. That's okay.                                             5   Wheatcroft 001674. It's a photo.
 6      Q. I'm looking at you and talking to you. I                 6     A. Okay.
 7   apologize.                                                     7     Q. Now, you drive stunned Mr. Wheatcroft how many
 8      A. That's okay.                                             8   times?
 9              MR. POPOLIZIO: He has that effect on                9     A. Two times.
10   people.                                                       10     Q. If you look down on this page under the photo a
11   BY MS. BROADDUS:                                              11   few sentences down, do you see where it says, "Total time
12      Q. Are you aware that there was a question as to the       12   of competed connection with 50 plus microcoulombs of
13   department when they were looking at this as to whether       13   charge"?
14   there was actually a legitimate basis for the stop?           14               Do you see that?
15              MR. POPOLIZIO: Foundation; form.                   15     A. Yes.
16              THE WITNESS: Yes, they were questioning            16     Q. What does it indicate?
17   that.                                                         17               MS. BROADDUS: Object to form; foundation.
18   BY MS. BROADDUS:                                              18               THE WITNESS: Equals --
19      Q. Did they talk to you about that specifically?           19   BY MR. POPOLIZIO:
20      A. I believe they asked if I saw the violation, and        20     Q. What does this page indicate?
21   I said no.                                                    21               You can read.
22      Q. Did you ever see any of the motel video other           22               MS. BROADDUS: Same.
23   than the one that we looked at today?                         23               THE WITNESS: It indicates the total time of
24      A. No -- well, I should say yes. When we first             24   connection with the Taser.
25   originally looked at that video when I was with Sergeant      25   BY MR. POPOLIZIO:


                                                             242                                                                   244
 1   Flosman, we watched the video up and to the point where I      1     Q. Now, my question is that -- well, let me ask you
 2   made contact at the front door -- or at the driver's side      2   this: You answered questions with regard to this exhibit
 3   door. After that I didn't see the video from there.            3   under the examination of Ms. Broaddus, correct?
 4     Q. Okay. And that's a fair point. I didn't show              4     A. Yes.
 5   the whole video of the motel --                                5     Q. And all my question was was for you to read for
 6     A. Correct.                                                  6   me there under where it says, "Total time of completed
 7     Q. -- from that angle, correct?                              7   connection with 50 plus microcoulombs of charge," there's
 8     A. Correct.                                                  8   an equal sign, and after that it says what?
 9     Q. And that's what you're talking about. There was           9     A. .4 seconds.
10   more to that particular angle that was in that video,         10     Q. Okay. Thank you.
11   correct?                                                      11               Now, during your questioning a little while
12     A. Correct.                                                 12   ago you were asked -- let me get to it first.
13     Q. Did you see any other videos that were not from          13               While I'm doing that, when you approached
14   that angle?                                                   14   the vehicle, the Taurus, initially it was still running,
15     A. No.                                                      15   correct?
16              MS. BROADDUS: All right. I don't have any          16     A. To my knowledge, yes.
17   more questions for you. Thank you.                            17     Q. Do you remember at any point in time -- do you
18              THE WITNESS: Thank you.                            18   remember the point in time when and if the vehicle was
19              MR. POPOLIZIO: Give me about five minutes,         19   shut off?
20   and I think I'll have a few.                                  20     A. I don't.
21                                                                 21     Q. But it was at some point?
22                   EXAMINATION                                   22     A. At some point in time it was.
23   BY MR. POPOLIZIO:                                             23     Q. I think you were asked a question, whether there
24     Q. Officer Lindsey, I'm just going to ask you a few         24   had to be reasonable suspicion of a crime -- that a crime
25   follow-up questions.                                          25   occurred to conduct a traffic stop. Do you recall that?


                                                    (Pages 241 to 244)                                                              61
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 114 of 228
                                                               245                                                                    247
 1      A. Yes.                                                       1      A. No.
 2      Q. Do you need reasonable suspicion for -- that a             2      Q. Why did you fall?
 3   crime occurred to conduct a traffic stop?                        3      A. I was hit with an object from inside the vehicle.
 4      A. You also -- it doesn't have to necessarily be a            4      Q. Did you see the object coming?
 5   crime. It can be a civil violation as well.                      5      A. No.
 6      Q. Do you need probable cause that a crime had                6      Q. At that time did you know what the object was?
 7   occurred or was about to occur if -- excuse me. Let me           7      A. No.
 8   strike that.                                                     8      Q. Do you know who hit you with the object?
 9              Do you need probable cause of a crime                 9      A. No.
10   related to that vehicle to stop the vehicle to effect a         10      Q. What happened when you got hit with the object?
11   traffic stop?                                                   11      A. I fell backwards.
12      A. No.                                                       12      Q. Do you remember falling backwards?
13      Q. So you can stop a vehicle for suspicion of a              13      A. No.
14   civil traffic violation?                                        14      Q. What do you remember about being hit with the
15      A. Yes.                                                      15   object?
16      Q. You were also asked some questions about camera           16      A. I don't remember anything. I just remember a
17   angles of this particular camera at Motel 6 that we saw         17   flash come up in front of me and hit me.
18   some video footage today. Do you remember that?                 18      Q. And then what happened?
19      A. Yes.                                                      19      A. I fell back.
20      Q. Do you know if there are any other cameras at             20      Q. After that did you start coming to at all?
21   Motel 6?                                                        21      A. Yes.
22      A. Not to my knowledge. I don't know.                        22      Q. Describe for me how you felt at that point.
23      Q. Did you know if there were any other cameras at           23      A. Groggy.
24   Motel 6 on the left side of the vehicle, as Ms. Broaddus        24      Q. That's it?
25   asked you questions, which would be the west side?              25      A. I felt out of sorts. I could see sort of what


                                                               246                                                                    248
 1      A. No.                                                        1   was happening, but it just wasn't registering with what
 2      Q. Do you know if there are any other cameras on              2   was happening. So I could see something happening. I
 3   that building?                                                   3   just couldn't put the two and two together of what exactly
 4      A. No.                                                        4   was happening.
 5      Q. If there were -- well, you just don't know?                5     Q. Did you want to get up?
 6      A. Correct.                                                   6     A. Yes.
 7      Q. So if there were, though, you don't know what              7     Q. Could you?
 8   they would reveal, do you?                                       8     A. Everything in my body told me to get up.
 9      A. I would not know.                                          9     Q. Could you?
10      Q. Because you've never seen them?                           10     A. No.
11      A. Correct.                                                  11     Q. Was that the fight or flight instinct that you
12      Q. Or any other footage --                                   12   talked about earlier in your testimony?
13      A. Correct.                                                  13     A. Yes.
14      Q. -- from Motel 6?                                          14     Q. There were several times, at least, throughout
15      A. Correct.                                                  15   your testimony where Ms. Broaddus referred to the seat
16      Q. Now, you were also asked about your falling               16   belt being wrapped around Mr. Wheatcroft. Do you remember
17   backwards.                                                      17   that?
18      A. Yes.                                                      18     A. Yes.
19      Q. Do you remember that?                                     19     Q. And being that he had his seat belt on?
20      A. Yes.                                                      20     A. Yes.
21      Q. You didn't merely fall, correct?                          21     Q. That he had his seat belt around him?
22      A. Correct.                                                  22     A. Yes.
23      Q. You didn't trip over your feet, did you?                  23     Q. Did you see at all either -- well, first, on the
24      A. No.                                                       24   scene that day, did you see Johnny Wheatcroft's seat belt
25      Q. You didn't stumble and then fall?                         25   ever engaged, as you said, the male part of the seat belt


                                                   (Pages 245 to 248)                                                                  62
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 115 of 228
                                                                  249                                                                   251
 1   engaged to the female part?                                         1   an eye on that to make sure that that wasn't part of any
 2      A. No.                                                           2   of the stuff that we were on or associated with it, just
 3      Q. In the video footage that you watched today, did              3   to keep an eye with them.
 4   you ever see the seat belt that Mr. Wheatcroft had around           4           As I walked up, both the back door on the
 5   his right shoulder ever fully engaged?                              5   driver's side was opened up, along with the front door
 6      A. No.                                                           6   opening up.
 7      Q. And that means fully engaged by the buckle being              7           Before approaching the vehicle in its
 8   in the -- the male part, the buckle, being in the female            8   capacity, I want to make sure that I kind of do a head
 9   part of the seat belt?                                              9   count real quick just to do a quick assessment of how many
10      A. Yes.                                                         10   people are in that vehicle. I also don't know why doors
11      Q. And you never saw that?                                      11   are opening up. When a door is opened up and somebody is
12      A. No.                                                          12   trying to exit the vehicle, it's usually an indication
13      Q. In any video that you've ever watched about                  13   that they're trying to divert our attention to what's
14   this -- because we didn't watch the video through in its           14   inside that vehicle so we can pay attention to that
15   entirety, I don't believe; we stopped and started -- did           15   instead. With two doors opening up, my attention was
16   you ever see at any point Mr. Wheatcroft's seat belt               16   diverted to them, but instead of going up to the door and
17   actually engaged?                                                  17   putting myself in harm's way for that fatal funnel, that
18      A. No.                                                          18   we say, I wanted to make sure that they weren't going to
19      Q. Earlier in your testimony -- let's get to my                 19   come at me, jump at me, pull a weapon on me. It was
20   notes on that.                                                     20   strictly for an officer safety approach on that.
21              We were actually looking at the video, and              21     Q. You said the doors opened?
22   it was about 20 seconds in or thereafter, shortly                  22     A. Yes.
23   thereafter, and you were questioned about why you stopped          23     Q. And that they were doors of the driver's side of
24   before you went to the driver's side of the Taurus. Do             24   the vehicle?
25   you remember that?                                                 25     A. Yes.


                                                                  250                                                                   252
 1     A. Yes.                                                           1      Q. And did the back passenger door of the driver's
 2     Q. And you did pause there before you approached the              2   side of the vehicle open before it stopped?
 3   driver's side of the vehicle; is that right?                        3      A. Yes.
 4     A. Yes.                                                           4      Q. And did you learn at any point who was in the
 5     Q. When I say "there," I mean in the parking lot at               5   back seat of the Ford Taurus?
 6   Motel 6.                                                            6      A. After my approach and talking to them, a female
 7     A. Yes.                                                           7   asked if she could step out, which I granted her
 8     Q. You testified earlier that you did that because                8   permission to step out. So she did. And I learned her
 9   you were assessing the situation, right?                            9   name was Anya Chapman.
10     A. Yes.                                                          10      Q. And she indicated she wanted to get out because
11     Q. And that there were still unknowns occurring. Do              11   she was hot?
12   you remember that?                                                 12      A. Yes.
13     A. Yes.                                                          13      Q. Did it occur to you at all that there might have
14     Q. But at least in my head when I was listening to               14   been another reason for a request of a passenger in the
15   that -- I think the line of questioning went to whether            15   back seat of the vehicle to remove him or herself from the
16   you waved at Officer Schneider, but I wasn't straight on           16   vehicle?
17   what the unknowns were that were occurring. So could you           17      A. It's usually to divert attention from something
18   tell me what -- as you paused before you approached the            18   else inside the vehicle.
19   driver's door of the Taurus as it was parked in that spot,         19      Q. Is that in your experience as a police officer
20   what were these unknowns that were occurring that you were         20   who has conducted traffic stops on vehicles?
21   assessing?                                                         21      A. Yes.
22     A. With Motel 6, Motel 6 being a high-crime area, we             22      Q. And how many traffic stops have you conducted on
23   always kind of have to be vigilant with what is in the             23   vehicles in your career?
24   area, the surrounding areas. Just before my approach               24      A. I don't have a solid number. We can say a range
25   there was a SUV-type vehicle that was pulling out. I kept          25   between -- in my 11 years, anywhere -- probably around a


                                                     (Pages 249 to 252)                                                                  63
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 116 of 228
                                                               253                                                                    255
 1   hundred.                                                         1     Q. Does it change your approach to anything or
 2      Q. Now, when you first were in the passenger side of          2   anybody within the car?
 3   the -- is it a Tahoe?                                            3     A. At that point in time the vehicle is seized and
 4      A. Yes.                                                       4   the contents within inside of the vehicle are seized for a
 5      Q. That's what you referred to in this deposition as          5   temporary time.
 6   the cruiser?                                                     6     Q. Do you have control over anything else in that
 7      A. Correct.                                                   7   vehicle?
 8      Q. When you first turned in -- when Officer                   8     A. I have control of the property in that vehicle at
 9   Schneider, actually, turned the vehicle into the parking         9   that time. It doesn't mean that it's going to be a
10   lot --                                                          10   forever detainment, but at that point in time we have the
11      A. Uh-huh.                                                   11   right to identify what's inside that vehicle.
12      Q. -- of Motel 6, he had indicated to you, as you            12     Q. Now, at a certain time, a certain point when you
13   have already testified, that there was a nonuse of a            13   were on the driver's side of the vehicle, did you hear
14   turning signal, correct?                                        14   anything that, again, changed the situation a little bit?
15      A. Correct.                                                  15     A. I heard Officer Schneider saying, stop tensing
16      Q. Would that provide the basis for stopping the             16   up.
17   vehicle?                                                        17     Q. And why would that change the situation?
18      A. Yes.                                                      18     A. It's telling me as a backup officer that the
19      Q. Even though they were turning into private                19   individual that the other officer's engaging with is not
20   property?                                                       20   complying with either commands or tensing up, which is
21      A. Yes.                                                      21   reason for a kind of a heightened awareness of the
22      Q. So at that point, the approach to the vehicle was         22   situation.
23   based on that, to your knowledge, correct?                      23     Q. Now, during this particular stop, while you were
24      A. Correct.                                                  24   on the driver's side of the vehicle -- and we watched
25      Q. Now, at that point, in addition to the -- well,           25   video about this today -- and Officer Schneider was on the


                                                               254                                                                    256
 1   strike that.                                                     1   passenger side of the vehicle, did any of
 2             For a traffic stop are you allowed to speak            2   Mr. Wheatcroft's -- well, were any of Mr. Wheatcroft's
 3   to the occupants of the vehicle?                                 3   actions concerning?
 4     A. Yes.                                                        4     A. Yes.
 5     Q. Even if they're not driving the vehicle?                    5     Q. What was the concern?
 6     A. Yes.                                                        6     A. His noncompliance.
 7     Q. Are you allowed to ask their names?                         7     Q. In what way?
 8     A. Yes.                                                        8     A. Officer Schneider's dealing with him on several
 9     Q. Could you ask them for ID?                                  9   different things, whether it was reaching into a backpack;
10     A. Yes.                                                       10   reaching down between the seats, in the middle console;
11     Q. And you testified they don't have to provide it,           11   his -- his demeanor with Officer Schneider and his
12   though?                                                         12   escalation.
13     A. Correct.                                                   13     Q. Escalation of what?
14     Q. And unless there's some reason that an occupant            14     A. Of his demeanor and his actions.
15   might have to provide ID or a name, otherwise a passenger       15     Q. When you approached the passenger side of the
16   doesn't have to; is that right?                                 16   vehicle -- when you came around from the driver's side to
17     A. That is correct.                                           17   the passenger side, was Mr. Wheatcroft actually resisting
18     Q. But when you also were conversing with the driver          18   when you came over to the passenger side?
19   of the Taurus, you found that that driver didn't have a         19     A. Officer Schneider had him in a control hold, and
20   license, correct?                                               20   it appeared as if Mr. Wheatcroft was still trying to get
21     A. That is correct.                                           21   away from the control hold.
22     Q. What did that change?                                      22     Q. Would that be active resistance?
23     A. It changes from a civil traffic violation to a             23     A. Yes.
24   possible criminal violation because of his suspended            24     Q. When you were there at Motel 6 that day around
25   license. That's a Class I misdemeanor.                          25   the car and dealing with anyone at the scene, okay --


                                                  (Pages 253 to 256)                                                                   64
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 117 of 228
                                                                257                                                               259
 1      A. Uh-huh.                                                     1   through me. I have not had the probes actually inside me.
 2      Q. -- were your actions at all motivated because               2   But during a fight I have had the lines come across me and
 3   Mr. Wheatcroft questioned Officer Schneider?                      3   incapacitate me during a fight.
 4      A. No.                                                         4     Q. Did that incapacitate you for a period of time?
 5      Q. Exercised his First Amendment right to question             5     A. For a quick second, yes.
 6   Officer Schneider?                                                6     Q. Was it painful?
 7      A. No.                                                         7     A. Not painful, but just uncomfortable.
 8      Q. Did you do anything at the scene because                    8     Q. And where were you at -- where did this crossing
 9   Mr. Wheatcroft said anything?                                     9   take place on your body.
10      A. No.                                                        10     A. Across my arms and my back.
11                 MR. POPOLIZIO: I think that's all I have,          11     Q. So it's fair to say you've never been tased or
12   at least for now.                                                12   drive stunned in the testicles, correct?
13                                                                    13     A. Correct.
14                    FURTHER EXAMINATION                             14     Q. And you were talking about traffic stops, and
15   BY MS. BROADDUS:                                                 15   you've done numerous of them over the years. Is that a
16      Q. I'm just going to follow up on a couple of                 16   fair statement?
17   questions that he asked, so I'm going to jump around a           17     A. Yes.
18   little bit.                                                      18     Q. You've been an officer for almost 11 years.
19                 You were asked whether the Taurus was              19   Would you say about a hundred a year?
20   running or not. Do you have an independent recollection          20     A. Please don't quote me on that, but --
21   today whether or not the car was actually running when you       21     Q. Ballpark?
22   first approached the car?                                        22     A. Ballpark.
23      A. No.                                                        23            MR. POPOLIZIO: Over 11 years?
24      Q. You're just assuming. Is that a fair statement?            24            THE WITNESS: 11 years.
25      A. Yes.                                                       25


                                                                258                                                               260
 1      Q. You were also asked about the seat belt that                1   BY MS. BROADDUS:
 2   Johnny -- whether it was engaged or not engaged.                  2      Q. So a hundred a year for 11 years is a ballpark
 3                 Did you actually see whether or not it was          3   average?
 4   engaged, that the male part was in the female part?               4             MR. POPOLIZIO: Form.
 5      A. No.                                                         5   BY MS. BROADDUS:
 6      Q. Did you look to see?                                        6      Q. Or a hundred stops over 11 years?
 7      A. No.                                                         7      A. Correct.
 8      Q. So you don't know whether or not there was                  8      Q. So it's over your 11 years you've probably done
 9   actually the male-to-female engagement on the actual part?        9   about hundred stops total?
10                 MR. POPOLIZIO: Objection; form.                    10      A. Correct.
11                 THE WITNESS: From the angle that I had, the        11      Q. Did you ever stop anyone for failure to use a
12   vantage point, it did not appear that it was.                    12   turn signal?
13   BY MS. BROADDUS:                                                 13      A. Yes.
14      Q. But you actually didn't see it, correct?                   14      Q. How many times?
15      A. I did not physically see it.                               15      A. I couldn't recall.
16      Q. We had some conversation earlier that sometimes            16      Q. And you testified earlier you don't really know
17   when I use the word "Taser," for you it does not include         17   what the statute says as to what a turn signal --
18   the phrase "drive stun," correct?                                18      A. Verbatim, no.
19      A. Correct.                                                   19      Q. Were you aware that there were charges against
20      Q. And I asked you earlier on if you had ever been            20   Anya Chapman and Johnny Wheatcroft?
21   tased, and you said you had not, correct?                        21      A. What kind of charges?
22      A. Correct.                                                   22      Q. As a result of these offenses there were criminal
23      Q. Have you ever been drive stunned?                          23   charges?
24      A. I have been in a fight where the lines crossed             24      A. Yes.
25   over me in the fight. So I have had that voltage go              25      Q. And they were dismissed as to Johnny, correct?


                                                     (Pages 257 to 260)                                                             65
        Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 118 of 228
                                                                   273
 1           I, the undersigned, say that I have read the
 2    foregoing transcript of testimony taken June 5, 2019, and
 3    I declare, under penalty of perjury, that the foregoing is
 4    a true and correct transcript of my testimony contained
 5    therein.
 6
 7           EXECUTED this _______ day of ____________, 2019.
 8
 9
10
11
12                        ___________________________
                             OFFICER MARK JOSEPH LINDSEY
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                                   274
 1   STATE OF ARIZONA            )
                       ) ss.
 2   COUNTY OF MARICOPA              )
 3           BE IT KNOWN that the foregoing proceedings were
     taken before me; that the witness before testifying was
 4   duly sworn by me to testify to the whole truth; that the
     questions propounded to the witness and the answers of the
 5   witness thereto were taken down by me in shorthand and
     thereafter transcribed through computer-aided
 6   transcription under my direction; that the foregoing is a
     true and correct transcript of all proceedings had upon
 7   the taking of said proceedings, all done to the best of my
     skill and ability.
 8
            I CERTIFY that I am in no way related to nor
 9   employed by any of the parties hereto nor am I in any way
     interested in the outcome hereof.
10
              (X) Review and signature was requested.
11            ( ) Review and signature was waived.
              ( ) Review and signature was not requested.
12
            I CERTIFY that I have complied with the ethical
13   obligations set forth in ACJA Sections 7-206(F)(3) and
     7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
14   this 1st day of July, 2019.
15
16            _______________________________
                 MONICA S. BERRY, RPR, CR
17                Certified Reporter
                  Arizona CR No. 50234
18
19          *   *    *    *    *    *
20         I CERTIFY that Berry & Associates, LLC has
     complied with the ethical obligations set forth in ACJA
21   Sections 7-206(J)(1)(g)(1) and (6).
22
23            ________________________________
                BERRY & ASSOCIATES, LLC
24             Registered Reporting Firm
                Arizona RRF No. R1033
25


                                                            (Pages 273 to 274)   69
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 119 of 228




                EXHIBIT 5
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 120 of 228

                                                            Page 1                                                           Page 2
             IN THE UNITED STATES DISTRICT COURT                      1            INDEX
              IN AND FOR THE DISTRICT OF ARIZONA                      2   WITNESS                PAGE
                                                                      3   MATTHEW WILLIAM SCHNEIDER
                                                                      4
      Johnny Wheatcroft and Anya               )                      5
      Chapman, as husband and wife, and )                                    EXAMINATION MS. BROADDUS                        5
      on behalf of minors J.W. and B.W., )                            6
                               )                                      7
          Plaintiffs,              ) Case No.:                        8
                               ) 2:18-cv-02347-MTL
                                                                      9               EXHIBITS
      vs.                        )
                               )                                          Deposition
      City of Glendale, a municipal          )                       10   Exhibits Description               Marked
      entity; Matt Schneider, in his       )                         11    43     Thumb drive of Officer Schneider's 180
      official and individual           )                                        body-worn camera video
      capacities; Mark Lindsey, in his )                             12
      official and individual           )                                   44    Thumb drive of Officer Lindsey's 180
      capacities; and Michael Fernandez, )                           13          body-worn camera video
      in his official and individual      )                          14     45    Thumb drive of the Motel 6      180
      capacities,                   )                                            surveillance camera video
                               )                                     15
          Defendants.                 )                                     46    City of Glendale Loyalty Oath,
                               )                                     16          Bates No. CoG_WHEATCROFT 000828                 25
                                                                                 (1 page)
                                                                     17
            DEPOSITION OF MATTHEW WILLIAM SCHNEIDER
                                                                            47    Performance Management Program        58
                                                                     18          Core Competency and Goal Review,
                   Phoenix, Arizona
                    June 1, 2020                                                 Bates Nos. CoG_WHEATCROFT
                     9:15 a.m.                                       19          000756-764 (9 pages)
                                                                     20     48    Performance Management Program        63
                                                                                 Core Competency and Goal Review,
      REPORTED BY:                                                   21          Bates Nos. CoG_WHEATCROFT
      MONICA S. BERRY, RPR                                                       000704-708 (5 pages)
      Certified Reporter                                             22
      Certificate No. 50234                                                 49    Performance Management Program        64
      PREPARED FOR:                                                  23          Goal Setting & Review Worksheet,
      MR. JOSEPH J. POPOLIZIO                                                    Bates Nos. CoG_WHEATCROFT
      ATTORNEY AT LAW                                                24          000668-675 (8 pages)
      (COPY)                                                         25


                                                            Page 3                                                           Page 4
 1          EXHIBITS MARKED (CONTINUED)                               1            DEPOSITION OF MATTHEW WILLIAM SCHNEIDER was
 2    50     Performance Management Program  68                       2   taken on June 1, 2020, commencing at 9:15 a.m. at the law
            Goal Setting & Review Worksheet,                          3   offices of JONES, SKELTON & HOCHULI, P.L.C., 40 North
 3          Bates Nos. CoG_WHEATCROFT                                 4   Central Avenue, Suite 2700, Phoenix, Arizona, before
            000645-655 (11 pages)
 4                                                                    5   MONICA S. BERRY, RPR, a Certified Reporter in the State of
      51     Performance Management Program            71             6   Arizona.
 5          Goal Setting & Review Worksheet,                          7
            Bates Nos. CoG_WHEATCROFT                                 8   COUNSEL APPEARING:
 6          000630-634; 638-643; 635-637                              9     MARC J. VICTOR, P.C.
            (14 pages)                                                      ATTORNEY FOR FREEDOM
 7                                                                   10     By: MS. JODY L. BROADDUS
      52     AXON report, Bates Nos.  128                                   3185 South Price Road
 8          CoG_WHEATCROFT 003346-3363
                                                                     11     Chandler, Arizona 85248
            (18 pages)
 9                                                                          On behalf of Plaintiffs
      53     Defendants' Response to Plaintiffs' 177                 12
10          Fourth Request for Production                            13      JONES, SKELTON & HOCHULI, P.L.C.
            (5 pages)                                                        By: MR. JOSEPH J. POPOLIZIO
11                                                                   14      40 North Central Avenue
      54     Defendants' Response to Plaintiffs' 178                         Suite 2700
12          Second Set of Non-Uniform                                15      Phoenix, Arizona 85004
            Interrogatories (4 pages)
13                                                                           On behalf of Defendants
14                                                                   16
15                                                                   17      MITCHELL STEIN CAREY CHAPMAN
           QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER                        By: MR. BARRY MITCHELL
16              PAGE      LINE                                       18      One Renaissance Square
17              11     2                                                     2 North Central
                12     2                                             19      Suite 1450
18              13     9
                                                                             Phoenix, Arizona 85004
                15     9
19              16     13                                            20      On behalf of Matthew William Schneider
                17     2                                             21
20              32     2                                                  ALSO PRESENT:
                33     20                                            22
21              35     16                                                    Ms. Kathy Thomas and Ms. Dianne Shoemake, City of
                50     10                                            23      Glendale
22                                                                           Ms. Julie Wanner, paralegal to Mr. Popolizio
23
                                                                     24      Ms. Alexz Thompson, paralegal to Ms. Broaddus
24
25                                                                   25



                                                                                                 1 (Pages 1 to 4)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 121 of 228

                                                         Page 41                                                          Page 42
 1       Q. What type of things did you say that he did to           1     A. When I was approaching him on foot.
 2     spin or that he lied about?                                   2     Q. Do you know when he took his seat belt off or
 3              MR. POPOLIZIO: Form.                                 3   unhooked it?
 4              THE WITNESS: I mean, just the tasing in the          4              MR. POPOLIZIO: Form.
 5     balls; how I on purpose pulled his pants down; how many       5              THE WITNESS: No.
 6     times I tased him; that I lied about the traffic stop, I      6   BY MS. BROADDUS:
 7     lied about the demanding his identification.                  7     Q. He could have unhooked it at any time between the
 8     BY MS. BROADDUS:                                              8   time he was on the property until you came up to the car,
 9       Q. What do you mean, lied about demanding his               9   correct?
10     identification?                                              10              MR. POPOLIZIO: Form; foundation.
11       A. You'd have to ask him that. I don't --                  11              THE WITNESS: Sure, he could have.
12       Q. Well, you said it was a lie. I guess I'm trying         12   BY MS. BROADDUS:
13     to figure out what the lie was that you did or did not       13     Q. And that wouldn't have been a violation of any
14     demand identification.                                       14   laws, correct, because that's private property?
15       A. No, just the reason for it.                             15              MR. POPOLIZIO: Form; foundation.
16       Q. I guess I'm confused. What do you mean by that?         16              THE WITNESS: I think I'm able to articulate
17       A. He had said the reason I demanded his                   17   that I had reasonable suspicion that he didn't have his
18     identification was because he had his seat belt on, but      18   seat belt on.
19     you could clearly see in the video that he did not.          19   BY MS. BROADDUS:
20       Q. So it's your position that you were asking him          20     Q. Okay. Why did you stop the car in the first
21     for identification because he didn't have his seat belt on   21   place?
22     in the parking lot?                                          22     A. Turn signal violation.
23       A. Yes, ma'am.                                             23     Q. What was the violation?
24       Q. When did you first realize he didn't have a seat        24     A. Turn signal violation.
25     belt on in the parking lot?                                  25     Q. What's required for a turn signal violation?


                                                         Page 43                                                          Page 44
 1        A. That you signal prior to a turn at 100 feet.            1     A. No, ma'am.
 2        Q. You know there's more requirements, right?              2     Q. So you wouldn't have known if there was a turn
 3        A. Okay.                                                   3   signal on at any point during that time?
 4        Q. You're aware that it has to impact traffic, to be       4     A. Prior to me seeing the vehicle, no.
 5     actually a violation, correct, under Arizona law?             5     Q. And you don't know if there's any other traffic
 6                MR. POPOLIZIO: Form.                               6   on the roadway where the vehicle was before it turned into
 7                Go ahead.                                          7   the motel?
 8                THE WITNESS: I didn't realize that.                8     A. No, ma'am.
 9     BY MS. BROADDUS:                                              9     Q. And you weren't aware that the turn signal
10        Q. So you didn't know the seat belt law in Arizona.       10   violation applies only when other traffic may be affected
11     Is that a fair statement?                                    11   by the movement?
12                MR. POPOLIZIO: Form.                              12            MR. MITCHELL: Objection.
13                THE WITNESS: Seat belt law and the turn           13            MR. POPOLIZIO: Form.
14     signal laws are different. We were just speaking about       14            THE WITNESS: I did not know that.
15     the turn signal violation.                                   15   BY MS. BROADDUS:
16     BY MS. BROADDUS:                                             16     Q. I read in your reviews that you liked to stay up
17        Q. Well, is it fair to say you didn't know what the       17   to date on what the current laws are in other matters
18     turn signal laws were in Arizona when you stopped this       18   relating to what's current in law enforcement; is that
19     vehicle?                                                     19   correct?
20                MR. POPOLIZIO: Form.                              20     A. Yes, ma'am.
21                THE WITNESS: No. I think I have an                21     Q. Okay. But you didn't with regard to the seat
22     understanding of them.                                       22   belt -- I'm sorry -- with regard to the turn signals; is
23     BY MS. BROADDUS:                                             23   that correct?
24        Q. And did you see the vehicle 100 feet before the        24     A. I believe I did.
25     turn?                                                        25     Q. Well, actually, there's a -- do you read the


                                                                                          11 (Pages 41 to 44)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 122 of 228

                                                         Page 45                                                       Page 46
 1     cases or just the statutes, or how do you get your            1   BY MS. BROADDUS:
 2     information on the laws that you try to keep up on?           2     Q. Were you aware that you don't have to wear your
 3       A. Usually --                                               3   seat belt on private property?
 4                 MR. POPOLIZIO: Form.                              4           MR. POPOLIZIO: Form.
 5                 THE WITNESS: I mean, usually the statute.         5           THE WITNESS: That's correct.
 6     I have read case law in the past.                             6   BY MS. BROADDUS:
 7     BY MS. BROADDUS:                                              7     Q. And when you approached the vehicle, was it still
 8       Q. You weren't aware that there was actually a              8   moving?
 9     specific case on point that said that if a violation was      9     A. The vehicle?
10     to be suspected there must have been traffic -- there must   10     Q. Yes.
11     have been some possibility that traffic would be affected    11     A. When I approached it in my vehicle or on foot?
12     by the movement. You're not aware of that as the law in      12     Q. On foot.
13     Arizona?                                                     13     A. No. I think it was -- I think it was parked.
14                 MR. POPOLIZIO: Form and foundation.              14     Q. Okay.
15                 Could we have the case that you just read        15     A. Or stopped, I mean.
16     from stated on the record?                                   16     Q. When you saw the vehicle turning into the Motel 6
17                 THE WITNESS: I -- I didn't know that's what      17   parking lot, could you see the passenger and the driver of
18     the case law said, no.                                       18   the vehicle?
19     BY MS. BROADDUS:                                             19     A. No.
20       Q. And you weren't aware of that the statute for a         20     Q. So you couldn't tell if they were wearing their
21     turn signal violation required that it impact other          21   seat belt or not when you saw the turn?
22     traffic or affect other traffic on the roadway, correct?     22     A. No, ma'am.
23                 MR. POPOLIZIO: Form.                             23     Q. So the only thing is that when you got to the car
24                 THE WITNESS: I didn't know that detail was       24   that was already stopped, passenger had already unbuckled
25     in there.                                                    25   his seat belt, correct?


                                                         Page 47                                                       Page 48
 1              MR. POPOLIZIO: Form.                                 1   were you doing?
 2              MR. MITCHELL: Objection; form.                       2     A. I don't know.
 3              THE WITNESS: I didn't know that he had               3     Q. Did you have another vehicle stop? Do you know?
 4    unbuckled it or not. I realized when I was approaching         4     A. No, ma'am.
 5    the vehicle on foot that he was hugging his seat belt.         5     Q. You don't recall; is that a fair statement? Or
 6    BY MS. BROADDUS:                                               6   do you know?
 7       Q. When you approached the vehicle you made some            7     A. No, I didn't have another vehicle stopped.
 8    comment about, throw your turn signal on when you turn,        8     Q. Were you talking with any other people that were
 9    correct?                                                       9   on the roadway?
10       A. I believe it was something like that, yes.              10     A. No, ma'am.
11       Q. Why didn't you make the same statement to the           11     Q. What was your position for going in the back
12    passenger, hey, you need to wear your seat belt?              12   alley of the parking lot?
13       A. I didn't do a good job articulating that at that        13     A. For going in the back alley?
14    time.                                                         14              That was usually the direction we patrolled
15       Q. Are you familiar with the motel where this              15   the complex.
16    incident occurred?                                            16     Q. So you randomly went in through that parking --
17       A. Yes, ma'am.                                             17   into the parking lot. Is that a fair statement?
18       Q. And had you been there on prior occasions?              18     A. Yes, ma'am.
19       A. Yes, ma'am.                                             19     Q. Have you ever been charged with a crime, a
20       Q. Had you made other arrests in that parking lot          20   misdemeanor or felony?
21    before?                                                       21     A. No, ma'am.
22       A. Yes, ma'am.                                             22     Q. Have you ever been charged with a traffic
23       Q. On how many occasions, approximately?                   23   offense?
24       A. Dozens.                                                 24     A. I think I've gotten a traffic ticket before.
25       Q. Before you made the stop on this vehicle what           25     Q. Did you get a traffic ticket while you were


                                                                                          12 (Pages 45 to 48)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 123 of 228

                                                         Page 49                                                       Page 50
 1    employed as a City of Phoenix police officer?                 1   BY MS. BROADDUS:
 2          A. I was never a City of Phoenix police officer.        2     Q. And your counsel has a point. I don't want to
 3          Q. I'm sorry, City of Glendale. I apologize.            3   know about any conversations that you've had with your
 4          A. I don't believe so.                                  4   attorneys specifically. This is people other -- so you
 5          Q. Are you aware of any current investigations that     5   learned from Chief Briggs that the FBI was doing an
 6    the City of Glendale is doing with regard to you?             6   investigation, correct?
 7          A. No, ma'am.                                           7     A. Yes, ma'am.
 8          Q. Have you spoken with the FBI at all regarding        8     Q. Did the FBI request an interview with you?
 9    this incident?                                                9     A. Yes, ma'am.
10          A. No, ma'am.                                          10     Q. And you rejected that interview or declined; is
11          Q. And you're aware that they're doing an              11   that right?
12    investigation; is that true?                                 12           MR. MITCHELL: Objection.
13          A. Yes, ma'am.                                         13           I'm going to instruct you not to answer the
14          Q. Have you had any -- you or any of your              14   question.
15    representatives had any communications with the FBI, as      15   BY MS. BROADDUS:
16    far as you know?                                             16     Q. So you indicated you were requested to do an
17          A. I have not. I don't know about anybody else.        17   interview by the FBI, correct?
18          Q. Who notified you that there was an investigation    18     A. Yes, ma'am.
19    being done by the FBI?                                       19     Q. And I believe you said to date you haven't done
20               MR. MITCHELL: Objection. We're just               20   an interview, is that correct, with the FBI?
21    getting close to attorney-client communication, and I want   21     A. Correct.
22    to be careful here.                                          22     Q. How long ago did they request an interview?
23               You can answer that question.                     23     A. I know it was in March of -- I think it was last
24               THE WITNESS: It was Chief Briggs.                 24   year, March of 2019.
25    ///                                                          25     Q. And you're aware that the AZPOST has initiated an


                                                         Page 51                                                       Page 52
 1    investigation regarding you, correct?                         1           MR. POPOLIZIO: Form.
 2      A. Yes, ma'am.                                              2           THE WITNESS: Positive feedback?
 3      Q. Have you had any communications with AZPOST              3   BY MS. BROADDUS:
 4    regarding the investigation?                                  4     Q. Or recognition, yes.
 5      A. One of my attorneys has, yes.                            5     A. No. No recognition. I would say that my chiefs
 6      Q. Outside of your communications with the                  6   and supervisors have told me that they appreciate me
 7    attorneys -- I don't want to know what you've talked about    7   continuing to come to work every day and do my job with
 8    with your attorneys, but outside of that, have you had any    8   integrity. But other than that, no.
 9    communications with AZPOST unrelated to your attorneys as     9     Q. Did they criticize you at all for the way you
10    to the proceedings?                                          10   handled it?
11      A. I have not, no.                                         11     A. No, ma'am.
12      Q. And that was a really bad question.                     12     Q. Have you ever been disciplined by the City of
13              Fair statement would be that you didn't have       13   Glendale?
14    any communications with AZPOST outside -- that did not       14     A. Yes, ma'am.
15    involve your attorneys, correct?                             15     Q. How many times?
16      A. That's correct.                                         16     A. Several.
17      Q. Do you know if that investigation is ongoing?           17     Q. When was the most recent time that you were
18      A. I believe it's still open, but as far as I know         18   disciplined by the City of Glendale?
19    it's over with.                                              19     A. This case.
20      Q. Are you aware of any other investigations against       20     Q. And my understanding of that was you were
21    you other than by the FBI and Arizona POST?                  21   suspended for three days in connection with that, and that
22      A. No, ma'am.                                              22   suspension was in September of 2018. Does that sound
23      Q. Did you receive any positive feedback or                23   correct?
24    recognition from the City of Glendale relating to your       24           MR. POPOLIZIO: Form.
25    actions involving the Wheatcroft family?                     25           THE WITNESS: Yes.


                                                                                        13 (Pages 49 to 52)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 124 of 228

                                                      Page 53                                                             Page 54
 1    BY MS. BROADDUS:                                              1   submitted the memo and then you got a meeting with the
 2      Q. Did you have any discussions with Chief St. John         2   chief?
 3    regarding your suspension?                                    3     A. Yes, ma'am.
 4      A. I did.                                                   4     Q. What happened at that meeting with the chief?
 5      Q. What was your conversation with him about that?          5     A. We talked about the case. I basically just told
 6      A. It was the appeal process. And, I mean, it was           6   my side of the story, and that was really the end of the
 7    basically just talking about the discipline process and --    7   meeting. I don't remember what day that fell on, but I
 8    and it was my appeal right. I don't really know much what     8   remember that it was towards the end of a week. And he,
 9    else to say about it.                                         9   the chief, had called me the following week while I was at
10      Q. So once you were handed a suspension where they         10   home and told me that he was going to uphold the three-day
11    indicated there was going to be discipline, did you appeal   11   suspension.
12    immediately thereafter?                                      12     Q. Are you aware of the suspensions and the
13      A. There's a process that you have to go through.          13   disciplines for each type of action that is in violation
14    You have to submit a memo to request an appeal, and then     14   of Glendale's policies and procedures? Are you a part of
15    you get scheduled for a date.                                15   that at all?
16      Q. Did you submit a memo?                                  16              MR. POPOLIZIO: Form.
17      A. I did.                                                  17              THE WITNESS: I don't think I have any part
18      Q. Who did you submit the memo to?                         18   of that.
19      A. I think it was the chief's secretary. And I             19   BY MS. BROADDUS:
20    don't know if it was a memo or an e-mail. I think it was     20     Q. There's a chart of basically sanctions. That's
21    a memo.                                                      21   something you don't deal with. Is that a fair statement?
22      Q. Then what happens after you submit the memo?            22     A. That's correct.
23      A. The chief's secretary schedules you for a meeting       23     Q. Have you ever seen it?
24    with the chief.                                              24     A. Yes, but it's been like several years.
25      Q. Is that what happened in your case? You                 25     Q. Do you know why you didn't receive a sanction


                                                      Page 55                                                             Page 56
 1     that was within the range of discipline for the actions      1
 2     that you were found to be in violation of?                   2
 3             MR. POPOLIZIO: Form; foundation.                     3
 4             THE WITNESS: I have no clue.                         4      Q. My records indicate that in June of 2008 you were
 5                                                                  5   suspended for one day for destruction of a citizen's
 6                                                                  6   private property or personal property. Do you recall
 7                                                                  7   that?
 8                                                                  8      A. Yes, ma'am.
 9                                                                  9      Q. Can you tell me about that.
10                                                                 10      A. That was the first search warrant that I had ever
11                                                                 11   written, and at the conclusion of the case it's -- the
12                                                                 12   process is done differently now, but I was given a blue
13                                                                 13   packet with various items on it that were seized from the
14                                                                 14   search warrant, one of those items being a surveillance
15                                                                 15   camera system. The owner of that camera system had been
16                                                                 16   arrested for possession of dangerous drugs for sale, and
17                                                                 17   it was -- I was under the impression that at the
18                                                                 18   conclusion of the case that he wasn't allowed to have the
19                                                                 19   camera system back, which, in essence, I guess would have
20                                                                 20   aided him in the sale of illegal drugs. So I authorized
21                                                                 21   that item for destruction, and I ended up getting a
22                                                                 22   one-day suspension.
23                                                                 23      Q. A month earlier than that you also had another
24                                                                 24   one-day suspension for failing to follow a supervisor's
25                                                                 25   direct order relating to a pocketknife incident, correct?


                                                                                          14 (Pages 53 to 56)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 125 of 228

                                                       Page 57                                                              Page 58
 1       A. Yes, ma'am.                                             1     Q. At any time as a result of those events that
 2       Q. Other than those incidents, have you ever been          2   happened at Motel 6 were you ever instructed to undergo
 3     disciplined by the City?                                     3   any additional training?
 4       A. I believe so, yes.                                      4     A. No, ma'am.
 5       Q. What other times?                                       5           (Deposition Exhibit No. 47 was marked for
 6       A. I had made an arrest -- and this was well before        6   identification.)
 7     2008, I would say. I lost a suspect's keys out of his        7   BY MS. BROADDUS:
 8     personal property. They were found the next day in the       8     Q. You've been handed a document that's been marked
 9     center console of my patrol vehicle. I believe that was      9   as Exhibit 47. At the top of the page it says,
10     a -- I believe that was a memo of correction.               10   "Performance Management Program Core Competency and Goal
11              My first or second year after I had gotten         11   Review."
12     hired, myself and another officer had taken a school bus    12           Do you see that?
13     down a street to get to a perimeter position, and that      13     A. I do.
14     incident, I believe it was also a memo of correction, and   14     Q. In that upper section it has the review period,
15     I also got a commendation for thinking outside the box. I   15   and on this one it says July 1st of 2007 to June 30th,
16     think that's it.                                            16   2008.
17       Q. We've talked about six different instances where       17           Do you see that?
18     you've had some form of discipline by the City. Do you      18     A. Yes, ma'am.
19     recall any other incidents where you may have been          19     Q. Below that it has a supervisor's name, and here
20     disciplined by the City?                                    20   it says Sergeant Marc Mccauslin.
21       A. I don't.                                               21           Do you see that?
22       Q. As a result of the events that occurred at the         22     A. Yes, ma'am.
23     Motel 6, were you instructed or requested to undergo any    23     Q. Was he your sergeant during that period of time?
24     additional training?                                        24     A. Yes.
25       A. After the discipline was issued or before?             25     Q. And there's some boxes that can be checked on



                                                       Page 59                                                              Page 60
 1    this first page and there's a section that says, "Action      1       Q. It says you received discipline after a fellow
 2    required." The box under that says, "Merit increase."         2    officer was injured as a result of your having a
 3             Do you see that?                                     3    pocketknife out and open. You received additional
 4       A. I do.                                                   4    discipline after destroying a person's personal property
 5       Q. Was there anytime you did not receive a merit           5    that was seized.
 6    increase during your employment with the City of Glendale     6              Do you see that?
 7    as part of your annual review?                                7       A. Yes, ma'am.
 8       A. No, ma'am.                                              8       Q. Those are the two matters we had just talked
 9       Q. I'll have you go to the second page of this             9    about, correct?
10    document, please. And by the way, at the very bottom         10       A. Correct.
11    right-hand side of the page there's numbers. Those are       11       Q. I'm going to have you go to the page that at the
12    the Bates numbers, and on the second page it has 757 at      12    bottom it says 759 as the Bates number.
13    the bottom.                                                  13       A. Okay.
14             Do you see that?                                    14       Q. In the comment section, which is the second box,
15       A. Yes, ma'am.                                            15    it says again, "Matt, you received discipline for failing
16       Q. So if I refer to one of those Bates numbers,           16    to follow an order which resulted in a fellow officer
17    that's the number there. They are in consecutive order,      17    being injured. You subsequently received a one-day
18    okay?                                                        18    suspension. You also received notice of intent to suspend
19       A. Okay.                                                  19    after you destroyed property."
20       Q. On this second page of this document there are         20              Again, those are the same two incidents we
21    various boxes, and about the fourth box, fifth box down it   21    talked about, correct?
22    has, "Comments." And it begins with your name, Matt with     22       A. Yes, ma'am.
23    a comma.                                                     23       Q. I'd like to go to Bates number 763. At the top
24             Do you see that?                                    24    of the page it says, "Employee self-appraisal."
25       A. Yes, ma'am.                                            25              Do you see that?


                                                                                           15 (Pages 57 to 60)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 126 of 228

                                                      Page 77                                                           Page 78
 1                MR. POPOLIZIO: Foundation.                        1   down at the beginning of shift and go around the circle,
 2                THE WITNESS: I don't.                             2   and if anybody had any pending investigations going on or
 3     BY MS. BROADDUS:                                             3   anything that they wanted to work in particular, in my
 4       Q. Did you get a review for the 2017 to '18 period         4   experience he would weigh those out and determine what we
 5     of time?                                                     5   were going to do for that day or that week or, I guess,
 6       A. I did.                                                  6   that moment in time on some points.
 7       Q. Did that review address the incident that               7     Q. Would he go out on your shifts with you guys?
 8     involved the incident that occurred at Motel 6?              8     A. Yes.
 9       A. I don't know if it did or not.                          9     Q. How often did he go out with you?
10       Q. Do you recall any review that you had that             10     A. Daily.
11     addressed that issue?                                       11     Q. From the time that you began with the NRS until
12       A. I believe it would have been my last review, but       12   you left that, did your duties change at all?
13     I don't know what the dates were on that.                   13     A. Yeah, I'd say they did.
14       Q. How would you say that Sergeant LaBrant                14     Q. How did they change?
15     supervised you?                                             15     A. Like I said I -- when -- when I started -- or
16                MR. MITCHELL: Objection; form.                   16   when Sergeant Rohkohl came to our squad we were more
17                MR. POPOLIZIO: Form.                             17   enforcement-driven. That turned into about a year's
18                THE WITNESS: I would say that he supervised      18   period where we worked a lot of undercover investigations
19     me like everybody else in the squad.                        19   and buying drugs.
20     BY MS. BROADDUS:                                            20            Once Sergeant Rohkohl left, that portion of
21       Q. And how was that? What did he do to supervise          21   our job kind of faded a little bit and we did a lot more
22     you?                                                        22   community-driven events. We did do some surveillance
23       A. What did he do?                                        23   under Sergeant Shoop, but it wasn't as much as we had done
24                I mean, as long as -- as long as you were        24   in the past.
25     doing your job, he approved of it. We would typically sit   25            And then once Sergeant LaBrant came, that


                                                      Page 79                                                           Page 80
 1    was, again, more enforcement-driven, less undercover work     1     Q. Were you ever certified to teach?
 2    or surveillance but more -- I mean, for lack of a better      2     A. I was.
 3    term, boots on the ground, trying to find out who was out     3     Q. What were you certified as?
 4    there on the street committing the crimes.                    4     A. General instructor.
 5       Q. Did your job duties change within NRS after the         5     Q. When was that?
 6    Motel 6 incident?                                             6     A. I don't recall.
 7       A. No.                                                     7     Q. Was it during just a certain period of time that
 8       Q. Did Sergeant LaBrant have any meetings with NRS         8   you were with Glendale or was it --
 9    to discuss the incident that occurred at Motel 6?             9     A. Yeah, I would say -- it was during my time in
10       A. I don't believe so, no.                                10   NRS. I know that. That's when I went through general
11       Q. In your review it talks about you taking               11   instructor school.
12    basically a leadership role training and helping out other   12     Q. When you were in the academy were you trained on
13    officers, correct?                                           13   use of force?
14       A. Yes, ma'am.                                            14     A. I was.
15       Q. Would you report any issues to your supervisor         15     Q. Since the academy have you been trained on use of
16    regarding any people that you were supervising?              16   force?
17       A. I wouldn't say I was directly supervising them.        17     A. Yes, ma'am.
18    I never held that type of authority. But, yes, if there      18     Q. How often?
19    was something that blatantly stuck out, yes, I would bring   19     A. Usually about every year.
20    it to a supervisor's attention.                              20     Q. Is that part of the annual training provided by
21       Q. Have you had to do that on occasion with NRS?          21   the City of Glendale?
22       A. Yes.                                                   22     A. Yes, ma'am.
23       Q. Are you certified to teach law enforcement in any      23     Q. Did you receive any other training on use of
24    particular area?                                             24   force other than by anyone other than Glendale or as part
25       A. Not in any particular area, no.                        25   of the academy training?


                                                                                        20 (Pages 77 to 80)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 127 of 228

                                                       Page 81                                                            Page 82
 1        A. No, ma'am.                                             1   policy you could be disciplined, correct?
 2        Q. So is it fair to say that during your 17 years         2           MR. POPOLIZIO: Form.
 3     with the City of Glendale all your training on use of        3           THE WITNESS: I suppose you could, yes.
 4     force has been provided by Glendale? Correct?                4   BY MS. BROADDUS:
 5        A. Yes, ma'am.                                            5     Q. As part of your annual training during your
 6        Q. Are you familiar with Glendale's use of force          6   17 years with Glendale, did they ever provide you with any
 7     policies?                                                    7   training on de-escalation tactics?
 8        A. Yes.                                                   8     A. Yes.
 9        Q. What about their arrest policies?                      9     Q. How often?
10        A. Yes.                                                  10     A. I don't know.
11        Q. And NRS's policies, the ones specifically for         11     Q. Did you receive any de-escalation training by
12     that unit?                                                  12   anyone other than Glendale during your 17-year tenure with
13        A. Yes.                                                  13   them?
14        Q. As well as vehicle stop policies?                     14     A. No, ma'am.
15        A. Yes, ma'am.                                           15     Q. What is your understanding of de-escalation?
16        Q. Do you have discretion as to whether to follow        16     A. I mean, in a basic term, just knowing how to talk
17     the policies?                                               17   to people.
18        A. Do I have discretion?                                 18     Q. What does that mean?
19        Q. Yes.                                                  19     A. I don't know how to make it any simpler than that
20        A. I'd say the policies are merely a guideline. But      20   other than knowing how to communicate back and forth with
21     in general, yes, you try to follow policy.                  21   somebody.
22        Q. If you don't follow the policies can you be           22     Q. What's the purpose of it?
23     disciplined by the City?                                    23     A. To de-escalate a situation.
24        A. Yes.                                                  24     Q. You don't want to inflame the matter more to make
25        Q. So if you choose to exercise discretion under the     25   things more volatile. Is that a fair statement?


                                                       Page 83                                                            Page 84
 1       A. Yes, ma'am.                                             1            MR. POPOLIZIO: Form.
 2       Q. So de-escalation is a way to try and prevent            2            THE WITNESS: I don't know if that was ever
 3     something from becoming volatile?                            3   specifically talked about. I think that's just more of a
 4       A. Yes.                                                    4   human nature thing to do.
 5       Q. When you were with the City of Glendale did they        5   BY MS. BROADDUS:
 6     train you on how to promote de-escalation?                   6      Q. So you don't recall receiving any training on an
 7       A. I -- I don't know if they did or not.                   7   officer taking steps to prevent another officer from
 8       Q. What type of training was provided? What kind of        8   engaging in any particular type of activity?
 9     suggestions were provided by the City of Glendale to help    9            MR. POPOLIZIO: Form.
10     de-escalation?                                              10            THE WITNESS: I don't.
11       A. I don't recall really anything specific. I know        11   BY MS. BROADDUS:
12     we had gone through de-escalation training in our AOT,      12      Q. Do you think it's important that if an officer
13     which is our yearly training. Like I said, I don't          13   sees another officer engaging in something that could be
14     remember offhand what exactly it was.                       14   questionable, to stop them from doing it?
15       Q. As part of the de-escalation training, if you          15            MR. POPOLIZIO: Form.
16     have an officer who's involved in a matter, and obviously   16            THE WITNESS: Yes.
17     your adrenaline can get going, is part of the               17   BY MS. BROADDUS:
18     de-escalation to have that officer step aside and someone   18      Q. Do you think that that officer has an obligation
19     else kind of come in and help keep control of the matter?   19   to the community to do that?
20             MR. POPOLIZIO: Form.                                20            MR. POPOLIZIO: Form.
21             THE WITNESS: It can be, yes.                        21            THE WITNESS: Yes.
22     BY MS. BROADDUS:                                            22   BY MS. BROADDUS:
23       Q. Is that something that Glendale promotes, to have      23      Q. How were the duties of the NRS officers different
24     officers help other officers to make sure that they don't   24   from regular patrol officers?
25     do something to escalate a problem?                         25      A. We are more -- we're not tied to the radio, so we


                                                                                        21 (Pages 81 to 84)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 128 of 228

                                                     Page 93                                                            Page 94
 1    BY MS. BROADDUS:                                              1   him to get out of the car?
 2      Q. Do you ever ask the person to get out of the car?        2     A. I believe I did.
 3      A. Yes.                                                     3     Q. We'll watch the video shortly. I'm just going to
 4      Q. Is that one of the first things you do to try and        4   tell you you never asked him to get out of the car. You
 5    use a de-escalation tactic to have them get out of the        5   never told him that you were removing him from the car.
 6    car --                                                        6   You never gave him any instructions.
 7              MR. POPOLIZIO: Form.                                7     A. Okay.
 8    BY MS. BROADDUS:                                              8             MR. POPOLIZIO: Form.
 9      Q. -- with their hands where you can see them?              9   BY MS. BROADDUS:
10              MR. POPOLIZIO: Form.                               10     Q. When you have that situation, how is a person
11              THE WITNESS: I wouldn't -- no, I wouldn't          11   supposed to know what to do?
12    say that's how -- I wouldn't say that's how officers do      12             MR. POPOLIZIO: Form; foundation.
13    it, no.                                                      13   BY MS. BROADDUS:
14    BY MS. BROADDUS:                                             14     Q. If you don't give them any instructions and you
15      Q. Under what circumstances would you not ask a            15   don't tell them what you want?
16    passenger to get out of the car when you want to have them   16             MR. POPOLIZIO: Form; foundation.
17    removed from the car?                                        17             THE WITNESS: I think I did tell him.
18      A. I mean, you're going to ask them to get out of          18   BY MS. BROADDUS:
19    the car, but you don't just typically have them walk out     19     Q. When do you believe you told him?
20    nonchalant. That's not typically the safest thing to do.     20     A. We'll see it in the video.
21      Q. Do you communicate with the passenger to let them       21     Q. Why did you approach the passenger's side of the
22    know what you're doing?                                      22   vehicle that day?
23      A. Yeah. When circumstances are present, yes, you          23     A. Couple of reasons. One, it was the path to least
24    do.                                                          24   resistance. Second was it doesn't make any sense for me
25      Q. Did you ever tell Mr. Wheatcroft to get -- or ask       25   to walk in front of my patrol vehicle and in front of the


                                                     Page 95                                                            Page 96
 1    vehicle that we stopped. You know, there's just a safety      1     A. Yes, ma'am.
 2    issue there with getting run over or pinned between cars.     2     Q. What's the distance between the arches and the
 3      Q. I believe you testified earlier the reason that          3   street?
 4    you were approaching the vehicle was because you believed     4             MR. POPOLIZIO: Form; foundation.
 5    that there was no turn signal -- there was a turn signal      5             THE WITNESS: Oh, I have no idea.
 6    violation, correct?                                           6   BY MS. BROADDUS:
 7      A. Yes, ma'am.                                              7     Q. Is it more than a car length?
 8              MR. MITCHELL: Objection; form.                      8             MR. POPOLIZIO: Foundation.
 9              MR. POPOLIZIO: Join.                                9             THE WITNESS: I honestly have no idea.
10    BY MS. BROADDUS:                                             10   BY MS. BROADDUS:
11      Q. And you've seen the videos of -- the surveillance       11     Q. You earlier testified you had been at the
12    videos where your vehicle was and where the car entered,     12   property on many occasions, but as you sit here today, you
13    correct?                                                     13   don't know how far it is, correct?
14      A. Yes, ma'am.                                             14             MR. POPOLIZIO: Form.
15      Q. And there's pretty -- there's an archway at one         15             THE WITNESS: That's correct.
16    of the entrances, correct?                                   16   BY MS. BROADDUS:
17      A. Yes, ma'am.                                             17     Q. What's passive resistance?
18      Q. And the archway is where the Ford Taurus in this        18     A. I believe passive resistance, and I'd have to
19    case came through, correct?                                  19   refer to the policy to read verbatim from it, but that can
20      A. Yes, ma'am.                                             20   be construed as somebody who doesn't necessarily want to
21      Q. And it came through from -- is it Glenn Street?         21   do what you're telling them to do. It's not necessarily
22    Is that correct?                                             22   physical resistance.
23      A. Yes.                                                    23     Q. If an officer requests something from someone
24      Q. So it came off of Glenn, turned into the parking        24   they see on the street, a civilian, and that person
25    lot, went under the arches, correct?                         25   doesn't want to comply, they're not legally obligated to


                                                                                        24 (Pages 93 to 96)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 129 of 228

                                                        Page 97                                                             Page 98
 1     comply, can you use passive resistance on them -- can you     1   verbatim to be able to quote it.
 2     use resistance on them?                                       2         Q. When you approached the vehicle -- which you
 3               MR. POPOLIZIO: Form.                                3   pulled over for a traffic violation, correct?
 4               THE WITNESS: Can I use resistance on them?          4         A. Yes, ma'am.
 5     BY MS. BROADDUS:                                              5         Q. -- for failure to use a turn signal, other than
 6       Q. Can an officer?                                          6   making a passive comment about using a turn signal when
 7       A. I don't know what that means, can I use                  7   entering -- when executing a turn, did you have any other
 8     resistance on them.                                           8   communications with the driver?
 9       Q. Can you use any level of force on someone who            9         A. I don't believe so, no.
10     hasn't done anything wrong?                                  10         Q. So your focus was on the passenger, correct?
11               MR. POPOLIZIO: Form.                               11         A. Well, Officer Lindsey was contacting the driver,
12               THE WITNESS: It depends.                           12   I believe.
13     BY MS. BROADDUS:                                             13         Q. And Officer Lindsey, you're aware, never saw any
14       Q. If a person doesn't want to ask (sic) a question        14   turn signal violation, correct?
15     by an officer, and they're not legally obligated to answer   15         A. I'm aware of that, yes.
16     that question, can you use force against that person?        16         Q. Why did you go hands on with Johnny Wheatcroft?
17               MR. POPOLIZIO: Form.                               17         A. Because he started reaching down into the center
18               THE WITNESS: For that reason in and of             18   console.
19     itself, no.                                                  19         Q. Did you ask him not to?
20     BY MS. BROADDUS:                                             20         A. I did.
21       Q. What types of control can you use for someone           21         Q. And did he stop when you asked him not to?
22     who's engaged in passive resistance?                         22         A. Into the center console, no.
23       A. I'd say control holds, maybe threaten the use of        23         Q. He kept reaching after you said, don't reach into
24     a Taser or OC spray.                                         24   the console?
25               And like I said, I'd have to read the policy       25               MR. POPOLIZIO: Form.


                                                        Page 99                                                           Page 100
 1    BY MS. BROADDUS:                                               1         A. No.
 2       Q. You're saying that he continued to reach in              2         Q. Do you recall him having money in the other
 3    there?                                                         3   hand?
 4       A. I'd have to watch the video, but, I mean,                4         A. No.
 5    everything happened so quickly. That was not the first         5         Q. As an officer, you would want to know what's in
 6    time that he had reached into something.                       6   his hands, correct?
 7       Q. What else did he reach into?                             7               I mean, if he had a weapon, that would be a
 8       A. A backpack.                                              8   concern to you, correct?
 9       Q. And you asked him not to reach into a backpack,          9         A. Absolutely.
10    correct?                                                      10         Q. And I'll just tell you, when we watch the video
11       A. I did.                                                  11   you're going to see that he had cash, some dollar bills,
12       Q. And did he say -- did he agree or did he say no?        12   in one hand and a soda in the other hand, which you took
13    What did he do?                                               13   from him. Okay?
14       A. No, he agreed.                                          14         A. Okay.
15       Q. Did he reach back into the backpack?                    15               MR. MITCHELL: Objection; form.
16       A. No.                                                     16               MR. POPOLIZIO: Join.
17       Q. And then you say he reached into a console?             17   BY MS. BROADDUS:
18       A. Yes.                                                    18         Q. And from the time that you approached the door,
19       Q. Do you know what was in his hands?                      19   he had that cash in his left hand. Okay?
20       A. I have no idea.                                         20               MR. POPOLIZIO: Form.
21       Q. Don't you think as an officer it would be               21   BY MS. BROADDUS:
22    important to know what's in somebody's hands when you're      22         Q. Were you aware of that?
23    approaching a vehicle?                                        23               MR. POPOLIZIO: Form.
24       A. Ideally, yes.                                           24               THE WITNESS: Okay.
25       Q. Do you recall him having a soda in one hand?            25   ///


                                                                                           25 (Pages 97 to 100)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 130 of 228

                                                       Page 101                                                         Page 102
 1    BY MS. BROADDUS:                                              1   you said not to get in the bag, not to stuff anything; he
 2      Q. Were you aware that even after you said he was           2   said okay; and then you went hands on with him. I'm
 3    stuffing things in the seats he still had that cash in his    3   trying to figure out why you went hands on with him at
 4    hand? Were you aware of that?                                 4   that time.
 5      A. No.                                                      5            MR. MITCHELL: Objection to form.
 6      Q. Were you aware that he had the cash in his hand          6            MR. POPOLIZIO: Is that a question?
 7    after he was tased, pulled out of the car, put on the         7            MS. BROADDUS: Yeah. I'm asking why he went
 8    ground, put in a prone position, was tased again, and he      8   hands on at that time.
 9    still had that cash his hand? Were you aware of that?         9            MR. POPOLIZIO: Form.
10             MR. MITCHELL: Form.                                 10            THE WITNESS: Okay. Johnny had reached into
11             MR. POPOLIZIO: Join.                                11   the bag. He had initially complied and put the bag down.
12             THE WITNESS: No.                                    12   I actually even think he said he was sorry.
13    BY MS. BROADDUS:                                             13            Shortly after that he had turned his body
14      Q. And so you're saying you perceived a threat from        14   and looked up at me and began reaching into the center
15    Johnny; is that correct?                                     15   console. Whether there was a gun, a knife, a grenade, I
16      A. Absolutely.                                             16   don't know what's in that center console.
17      Q. What was the threat?                                    17            Shortly after that is when I had a
18      A. I mean, do you want to go through the whole             18   semi-control hold on his right arm. He's still seated in
19    video?                                                       19   that front passenger seat. He still has access to not
20      Q. I'll go through the whole video, but I'm trying         20   only the backpack but the center console. There are five
21    to understand why you went hands on with someone who had     21   total people in the vehicle. I clearly had not checked
22    something in their hand the entire time -- cash -- and as    22   his waistband or anything like that, or his pockets, his
23    an officer who's trained to watch for details would have     23   pants. I mean, he had access to everything in that
24    seen that he had cash in his hand the entire time; that      24   vehicle. I don't know what's in that vehicle.
25    nothing was stuffed anywhere; that he listened to you when   25            My job is to go home to my family at the end


                                                       Page 103                                                         Page 104
 1     of the night, and that's what I had to do.                   1   BY MS. BROADDUS:
 2     BY MS. BROADDUS:                                             2     Q. It wasn't partially over him?
 3       Q. Do you think what you did was right that day?           3     A. No, ma'am. It's either on or it's off.
 4       A. I do.                                                   4     Q. So the seat belt was over his shoulder, correct?
 5       Q. Now, let's talk about that. Why did you -- you          5     A. He was hugging the seat belt.
 6     asked him for his identification. What was the purpose       6     Q. He what?
 7     for asking him for his identification?                       7     A. He was hugging the seat belt.
 8       A. Identifying him.                                        8     Q. You don't know what -- he was hugging? What do
 9       Q. Okay. Do you think he had the right to refuse to        9   you mean, he was hugging his seat belt?
10     identify himself?                                           10            MR. MITCHELL: Form.
11       A. I don't.                                               11            MR. POPOLIZIO: Form.
12       Q. Why?                                                   12            THE WITNESS: He was hugging the seat belt.
13       A. Because he didn't have a seat belt on.                 13   It was over his right shoulder not buckled.
14       Q. So he had his seat belt over his shoulder,             14   BY MS. BROADDUS:
15     correct?                                                    15     Q. So you don't know if he was taking it off or
16       A. Correct.                                               16   putting it on. Is that a fair statement?
17       Q. But it wasn't latched in the -- hooked. Is that        17     A. I don't know what he was doing with it.
18     what you're saying?                                         18     Q. But the car was -- as you already said, it was
19              (Ms. Wanner left the conference room.)             19   already stopped at that point, correct?
20              THE WITNESS: Yes, ma'am.                           20            MR. MITCHELL: Form.
21     BY MS. BROADDUS:                                            21            MR. POPOLIZIO: Join.
22       Q. So when you approached the car a seat belt was         22            THE WITNESS: Yes, ma'am.
23     partially on him, correct?                                  23   BY MS. BROADDUS:
24              MR. POPOLIZIO: Form.                               24     Q. So you have a car that you said didn't have a
25              THE WITNESS: No.                                   25   turn signal. You don't really care about what the


                                                                                     26 (Pages 101 to 104)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 131 of 228

                                                    Page 105                                                          Page 106
 1    driver's doing. You go to the passenger side. Your only       1   what I did.
 2    communications are really with the passenger. I mean, it      2   BY MS. BROADDUS:
 3    certainly seems that you were really looking for something    3     Q. And you think those are appropriate actions for a
 4    to -- or trying to create some kind of issue with this        4   police officer?
 5    passenger.                                                    5           MR. POPOLIZIO: Form.
 6             Is that kind of your MO, to kind of push             6           THE WITNESS: I do.
 7    people to the extremes when you approach a car like that?     7   BY MS. BROADDUS:
 8             MR. POPOLIZIO: Objection; form.                      8     Q. Did you think that Johnny had committed other
 9             THE WITNESS: You're wrong.                           9   crimes? Were you looking for something in his car that
10    BY MS. BROADDUS:                                             10   day? Were you looking for him to maybe have drugs or
11       Q. Okay. Do you normally take that kind of steps          11   something?
12    with someone over a seat belt violation?                     12           MR. POPOLIZIO: Form.
13             MR. POPOLIZIO: Form.                                13           THE WITNESS: I know there was a trespassing
14             THE WITNESS: What -- what steps?                    14   authorization on form -- or on file with the City. But
15    BY MS. BROADDUS:                                             15   whether or not he had committed a crime, I don't know.
16       Q. Threatening with a Taser, threatening to take          16   BY MS. BROADDUS:
17    them him to jail because they don't want to provide an       17     Q. The trespass warning allows -- doesn't tell you
18    identification.                                              18   to harass customers who are lawfully to be there, correct?
19             MR. POPOLIZIO: Form.                                19           MR. POPOLIZIO: Form.
20    BY MS. BROADDUS:                                             20           THE WITNESS: No, that's not what the form
21       Q. Is that normally what you do when somebody has a       21   says.
22    seat belt violation for a car that's already parked in a     22   BY MS. BROADDUS:
23    parking lot?                                                 23     Q. Okay. And were you aware of the events that took
24             MR. POPOLIZIO: Form.                                24   place that day that -- why Johnny was there?
25             THE WITNESS: In this instance, yes, that's          25           MR. POPOLIZIO: Form.


                                                    Page 107                                                          Page 108
 1             THE WITNESS: I have no clue.                         1   eliciting information that leads to discoverable important
 2     BY MS. BROADDUS:                                             2   information, and I'm not going to let it go on.
 3       Q. So it's fair to say that you didn't know that           3            MR. POPOLIZIO: Join.
 4     Johnny had just picked up his kids, took them to a candy     4            MS. BROADDUS: Well, I just wanted to make
 5     store, brought them to the motel with his wife so they       5   sure he was aware of these things or he wasn't. And I
 6     could have family day because that's what they could         6   certainly can ask those questions.
 7     afford. You weren't aware of that, correct?                  7            MR. MITCHELL: Absolutely unacceptable. You
 8             MR. POPOLIZIO: Form.                                 8   are not going to ask those questions.
 9             THE WITNESS: No. I was not, no.                      9            MS. BROADDUS: I can ask those questions.
10     BY MS. BROADDUS:                                            10            MR. MITCHELL: Absolutely not. We're
11       Q. And you weren't aware that that cash in his hand       11   getting very close to 30 (d).
12     was to pay for the room so they could have quality time     12            MS. BROADDUS: And I'm trying to get
13     together as a family there, were you?                       13   information from this witness as to what he knew and what
14             MR. POPOLIZIO: Form.                                14   he didn't know.
15             THE WITNESS: No.                                    15            MR. POPOLIZIO: But you can't do in
16     BY MS. BROADDUS:                                            16   violating the rule.
17       Q. And instead, these two kids see both their             17            MS. BROADDUS: I'm not violating the rule.
18     parents arrested, correct?                                  18   I disagree with you that.
19             This is their family day. This is what they         19            MR. POPOLIZIO: That's our position.
20     get to see, correct?                                        20            MS. BROADDUS: I disagree with you on that.
21             MR. MITCHELL: Form. We're getting --                21   BY MS. BROADDUS:
22             MR. POPOLIZIO: Form.                                22      Q. I'd like you to go to Exhibit No. 6, please.
23             MR. MITCHELL: -- really close to a 30 (d)           23      A. Okay.
24     issue where you are asking questions only for the purpose   24      Q. And I'm going to have you go to the page that is
25     of annoying and insulting this individual. You are not      25   marked as Bates No. 450.


                                                                                      27 (Pages 105 to 108)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 132 of 228

                                                   Page 109                                                           Page 110
 1       A. Okay.                                                    1   BY MS. BROADDUS:
 2       Q. You talked about -- we've talked briefly about           2     Q. Okay. So it would include, suspect could fail to
 3     the types of resistance and methods of control. Have you      3   obey any unlawful command and still be subject to this --
 4     seen this chart before?                                       4   it would be considered this type of resistance, correct?
 5       A. Yes.                                                     5   If it's overbroad and just says any command, correct?
 6       Q. And the first type of resistance is passive. Do          6           MR. POPOLIZIO: Form.
 7     you see that?                                                 7           THE WITNESS: I -- I don't know.
 8       A. Yes, ma'am.                                              8   BY MS. BROADDUS:
 9       Q. And in passive it says, "Suspect fails to obey           9     Q. Do you rely on this chart to guide you as to how
10     any command or direction of the officer. Displays no acts    10   you are going to -- what levels of force you're going to
11     of assault, threat, nonverbal compliance, and never          11   use?
12     resists control attempt of the officer."                     12     A. Do I rely on it?
13             Do you see that?                                     13     Q. Yes.
14       A. I do.                                                   14     A. I guess to an extent. I mean, it is our policy
15             (Ms. Wanner entered the conference room.)            15   and it is a guideline. I think more importantly what I'm
16     BY MS. BROADDUS:                                             16   feeling at the time and my judgment, you know, so I can go
17       Q. In that first sentence where it says, "Suspect          17   home safe at the end of my shift, that's what I rely on
18     fails to obey any command or direction," is that accurate?   18   most.
19       A. I believe so.                                           19     Q. When you approached the vehicle that day, was
20       Q. So if an officer asks someone to do something           20   Johnny Wheatcroft free to leave?
21     that is not a lawful command, that person is still           21     A. No.
22     obligated to do it under what this rule says?                22     Q. Why was he not free to leave?
23             MR. POPOLIZIO: Form.                                 23     A. Because I have the right to seize that vehicle
24             THE WITNESS: I don't see that it says                24   for an appropriate amount of time. We conducted a traffic
25     lawful command anywhere.                                     25   stop on the vehicle.


                                                   Page 111                                                           Page 112
 1       Q. Could he have gotten out of the car and walked           1     A. I don't know if anybody did or not.
 2     away?                                                         2     Q. Do you know if the driver was cited for not using
 3       A. Yeah, I suppose he could have.                           3   a turn signal?
 4       Q. Would that have been unlawful if he would have           4     A. I have no clue.
 5     gotten out of the car and walked away?                        5     Q. After you left the area that day at the Motel 6
 6             MR. POPOLIZIO: Form.                                  6   where did you go?
 7             THE WITNESS: I believe so, yes.                       7     A. We probably went to lunch, but I -- I don't -- I
 8     BY MS. BROADDUS:                                              8   have no clue.
 9       Q. Why?                                                     9     Q. When did you start your shift that day?
10       A. Because he was in violation of a seat belt              10     A. I mean, I'd have to look at the time clock, but
11     violation -- seat belt law.                                  11   we typically started at 1:00 p.m.
12       Q. Did you ever cite him for not wearing a seat            12     Q. And this happened -- do you know what time this
13     belt?                                                        13   happened?
14       A. No.                                                     14           Let me ask you that.
15       Q. Have you seen the police report in this case?           15     A. Dinnertime; 5:00, 6:00, 7:00 o'clock. I don't
16       A. I've seen bits and pieces of it.                        16   recall what the exact time was.
17       Q. Did you see anything where he was ever charged          17     Q. And you think you went to lunch after that?
18     with not wearing a seat belt?                                18     A. Probably.
19       A. No.                                                     19     Q. Where did you go after you went to lunch?
20       Q. Were you aware he wasn't charged with that?             20     A. Either back out on the street or to the station
21       A. I mean, I would assume he wasn't charged with           21   or QT for a restroom break or -- I mean, there's a number
22     that.                                                        22   of places where we would frequent.
23       Q. Why would you assume that?                              23     Q. How long were you at the scene before you left?
24       A. I didn't write him any tickets.                         24     A. I have no clue. Maybe an hour.
25       Q. Do you know who wrote citations for him?                25     Q. With your body-cam footage, do you upload that


                                                                                    28 (Pages 109 to 112)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 133 of 228

                                                    Page 113                                                          Page 114
 1    from your vehicle or do you do that at the station?          1     A. I believe so, yes.
 2      A. At the station.                                         2     Q. Why would you believe you went back and looked at
 3      Q. When did you upload the videos in this case?            3   the videos?
 4      A. I believe at the end of my shift.                       4     A. It was probably at the direction of a supervisor.
 5      Q. Did you have straight shift hours?                      5   I know I watched the video in my internal investigation,
 6      A. I don't know what that means.                           6   yeah.
 7      Q. Did you have set hours?                                 7     Q. After some point -- between the time that you
 8      A. Yes. For the most part, yeah.                           8   upload the video until there was an internal
 9      Q. What were your general hours?                           9   investigation, which looks like it was about three months
10      A. Usually 1:00 to 11:00 p.m.                             10   later that you had that interview, during that time could
11      Q. So at the end of the shift did you upload all          11   you look at your video at any time or did they put any
12    your videos that day or just certain ones? Or how did you   12   restriction on you from accessing it?
13    decide?                                                     13     A. I have no idea.
14      A. No. Typically we just take our -- the physical         14     Q. Did you prepare any report relating to the
15    camera and dock it. We have docking stations. And it        15   Wheatcroft matter?
16    starts drawing the video into -- into AXON.                 16     A. No, ma'am.
17      Q. Then what happens after you load the video? Then       17     Q. Who prepared the report? Who was put in charge?
18    what do you do?                                             18     A. It was either Lacey Tolbert or Roy Lewis. I
19      A. That's it.                                             19   don't know who took the original.
20      Q. Do you ever go back and look at the videos?            20     Q. My understanding, it was Officer Lewis that took
21      A. Yes.                                                   21   the lead.
22      Q. How often?                                             22     A. Okay.
23      A. It depends.                                            23     Q. Do you have any reason to dispute that?
24      Q. Did you go back and look at the videos in this         24     A. No.
25    case?                                                       25     Q. Did you ever speak with Officer Lewis about the


                                                    Page 115                                                          Page 116
 1    events?                                                      1   the motel, you're saying -- did you review that video
 2      A. I don't think that I did outside of when he             2   while you were at the motel?
 3    arrived on scene.                                            3     A. I think that was one of the videos I reviewed,
 4      Q. After that, when you went back that night and           4   yes.
 5    uploaded the video, did you do any further investigation?    5     Q. How many videos did you look at at the motel?
 6      A. I did.                                                  6     A. I know that there was at least one other one from
 7      Q. And why did you do a further investigation?             7   a different angle, but I believe that's -- I believe
 8      A. It was the next day. It was -- Lieutenant               8   that's it. There could have been more, but I don't -- I
 9    Montgomery had asked me at what point I had observed the     9   don't recall.
10    turn signal. I had gone back to the Motel 6, it was the     10     Q. And in that video you watched from a different
11    next afternoon, to review video.                            11   angle, did you see the Taurus make a turn?
12      Q. Who was with you?                                      12     A. Yes.
13      A. Jeff Pittman.                                          13     Q. Did you see any other traffic on the roadway?
14      Q. Did you tell Officer Lewis or Officer Tolbert          14     A. No, ma'am.
15    that you were going back to the motel?                      15     Q. Do you know whether he used a turn signal?
16      A. I don't know if I did or not.                          16     A. It didn't appear like it in the video.
17      Q. After you went to the motel, did you follow up         17     Q. Do you know whether he used a hand signal out of
18    with either Officer -- well, did you follow up with         18   his window or anything?
19    Officer Lewis at all regarding the motel video?             19     A. It didn't appear that he did.
20      A. I don't think I followed up with him. I think I        20     Q. Could you see the window from that angle to know
21    spoke again with Lieutenant Montgomery.                     21   if he was doing that?
22      Q. But you didn't get a copy of the video, correct?       22     A. Yeah. It was more of a wide angle. I think the
23      A. I did not, no.                                         23   camera was on the -- it was on the west building, but it
24      Q. And you're saying that there's a video that has        24   was the far northeast corner of the west building looking
25    been disclosed in this lawsuit, surveillance video from     25   in a south or kind of southeast direction.


                                                                                   29 (Pages 113 to 116)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 134 of 228

                                                    Page 133                                                          Page 134
 1    AXON it comes off of our camera. So we can't plug our         1     A. Well, there were felony charges at the scene that
 2    camera in the next day and review videos because it's         2   we had arrested people. So that's what that video would
 3    basically removed from our camera and put into whatever       3   be categorized as.
 4    database they use.                                            4     Q. Now, it looks like you -- there were several
 5    BY MS. BROADDUS:                                              5   events up through number 20 that all happened around
 6      Q. So then Item 15 above that talks about the               6   between midnight and 1:00 o'clock. The next entry is at
 7    automatic deletion, those two are kind of -- they're like     7   11:00 o'clock in the morning. Do you recall coming back
 8    a millisecond apart, but it looks like those two things       8   in and accessing the video?
 9    are related. Would that be correct?                           9     A. I don't, no.
10      A. Yes. I believe Item 16, when it gets marked as a        10     Q. It looks like entry numbers 21 through 26 are all
11    felony, and I could be wrong on the time frame, but I        11   approximately within the same period of time. The
12    think when you categorize something as a felony, it saves    12   activity indicates there's buffering and that the record's
13    for a hundred years or something like that.                  13   accessed and it was streamed. Do you know why that would
14      Q. Why did you mark it as a felony?                        14   have been done?
15      A. Because there were felony arrests made.                 15     A. I -- I don't.
16      Q. Do you know who did the arrests?                        16     Q. It looks like then again on entry number 30 at
17      A. I don't know who actually made the arrests. I           17   4:00 o'clock in the afternoon you again accessed the
18    know -- we had talked earlier about Officer Lewis took the   18   video. Do you recall why you would have accessed it
19    original, so I would assume that it would probably be him.   19   again?
20      Q. And who told you that there was going to be             20     A. No, ma'am, I don't.
21    felonies?                                                    21     Q. I'm going to have you go to the Bates numbered
22             Because you had to enter this. I'll just            22   page on the same exhibit, 3349.
23    explain. At some point you went back and entered felony      23     A. Okay.
24    in there. Did you have a conversation with somebody about    24     Q. Line number 60 there, it says the 28th of July,
25    a felony?                                                    25   so two days later, at 7:00 o'clock in the morning. It has


                                                    Page 135                                                          Page 136
 1    that you had accessed the video and it was streamed. Do       1   with any history that they may have had, correct?
 2    you recall doing that two days afterward?                     2      A. No, ma'am.
 3      A. No, ma'am, I don't.                                      3      Q. I'm going to have Alexz pull up a video. This is
 4      Q. Do you recall why -- any reason you would go in          4   the body cam from Officer Lindsey.
 5    two days afterwards to access that information?               5             MR. POPOLIZIO: That's 44.
 6      A. No, ma'am.                                               6   BY MS. BROADDUS:
 7      Q. Prior to arriving on the scene that day at               7      Q. It's up on the screen, and it's at about
 8    Motel 6 did you know who Johnny Wheatcroft was?               8   19:20 seconds in. This has been disclosed in the lawsuit.
 9      A. No, ma'am.                                               9   It has inside a police vehicle. It has Officer Lindsey
10      Q. Did you know who Anya Chapman was?                      10   getting out of the car.
11      A. No, ma'am.                                              11             (Video played.)
12      Q. Do you ever recall coming across their names            12   BY MS. BROADDUS:
13    through any other prior investigations that you had done?    13      Q. All right. We stopped it at the 40-second point.
14      A. No, ma'am.                                              14   I don't know if it's actual seconds or not. My
15      Q. You didn't know any of the Wheatcroft children.         15   understanding is that is you off to the left on the
16    Is that fair to say?                                         16   screen.
17      A. No, ma'am, I did not.                                   17             Do you see that?
18      Q. What about the driver, Shawn Blackburn; did you         18      A. I do.
19    know him prior to that day?                                  19      Q. And you see an entrance to the Motel 6.
20      A. No, ma'am.                                              20             Do you see that?
21      Q. Is it fair to say that since you didn't know            21      A. I do.
22    any -- either Johnny or Anya, that you were unaware of any   22      Q. And there's a roadway. Is that Glenn Drive?
23    prior criminal history?                                      23      A. Yes, ma'am.
24      A. That's correct.                                         24      Q. And you'll see there's a sidewalk between the
25      Q. So anything you did that day had nothing to do          25   parking lot area and the roadway, correct?


                                                                                   34 (Pages 133 to 136)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 135 of 228

                                                     Page 137                                                          Page 138
 1       A. Yes, ma'am.                                             1      Q. What about your experience and all of the times
 2       Q. And then from the parking lot by the sidewalk up        2   that you've been at the parking lot in this motel; do you
 3     to where the arch point is there's a -- I guess you could    3   have any understanding of whether that's at least a car
 4     say a block curb that's painted yellow.                      4   length between Glenn Drive and the archway?
 5              Do you see that?                                    5      A. I would have to be out there.
 6       A. I do.                                                   6               MS. THOMPSON: Surveillance?
 7       Q. Do you know what the distance is between the curb       7               MS. BROADDUS: Yes.
 8     and the arch?                                                8               We're going to switch videos. We're going
 9              MR. POPOLIZIO: Form.                                9   to the Motel 6 surveillance video. We're going to slow it
10              THE WITNESS: I don't.                              10   down just a little bit.
11     BY MS. BROADDUS:                                            11               (Video played.)
12       Q. You'd say it's at least a car length. Would you        12   BY MS. BROADDUS:
13     agree?                                                      13      Q. Have you seen the Motel 6 surveillance video
14              MR. POPOLIZIO: Form.                               14   before?
15              THE WITNESS: From the yellow curb to the           15      A. Yes, ma'am.
16     arch?                                                       16      Q. And this appears to be consistent with that; is
17     BY MS. BROADDUS:                                            17   that true?
18       Q. From the sidewalk to the arch.                         18               MR. POPOLIZIO: Form.
19              MR. POPOLIZIO: Form.                               19               THE WITNESS: Yes, ma'am.
20              THE WITNESS: Oh, I -- I don't know. I              20   BY MS. BROADDUS:
21     don't know how far it is.                                   21      Q. Would you -- it's very slow.
22     BY MS. BROADDUS:                                            22               (Video played.)
23       Q. You can't say one way or another whether it's at       23   BY MS. BROADDUS:
24     least a car length?                                         24      Q. All right. At this point we've stopped at the
25       A. Not based off of a video, no, ma'am, I can't.          25   14-second point. I'm just going to refer to it as


                                                     Page 139                                                          Page 140
 1    seconds. And you see under the archway, you see the front     1     A. No, ma'am.
 2    end of the Taurus coming up to the arches.                    2              MS. BROADDUS: Okay. Go a little bit
 3              Do you see that?                                    3   further.
 4       A. I do.                                                   4              (Video played.)
 5       Q. And from this video it looks like the front end         5   BY MS. BROADDUS:
 6    is probably either right at or underneath the arch; is        6     Q. At this point you see the cruiser. Do you see
 7    that correct?                                                 7   that?
 8              MR. POPOLIZIO: Form.                                8     A. Yes, ma'am.
 9              THE WITNESS: It's hard to tell off of this          9     Q. And the car is all the way through the arches; is
10    video.                                                       10   that correct?
11    BY MS. BROADDUS:                                             11     A. Yes, ma'am.
12       Q. Would you agree that it's no longer on Glenn           12     Q. Is this when you saw the turn signal?
13    Drive?                                                       13     A. I can't tell you where I saw the turn signal on
14              MR. POPOLIZIO: Form.                               14   this particular video. I -- I just know that when I came
15              THE WITNESS: I wouldn't agree with that.           15   around the corner I had seen the vehicle without a turn
16    BY MS. BROADDUS:                                             16   signal on and told Mark Lindsey at that point that they
17       Q. You don't know whether or not or do you say it is      17   had not used their turn signal.
18    on Glenn Drive at this point?                                18     Q. Could the car have already completed its turn by
19       A. No. You can't see whether it is or is not on           19   the time you saw it, which would indicate why you wouldn't
20    Glenn Drive.                                                 20   have seen a turn signal?
21       Q. Based on your experience, would that indicate to       21              MR. POPOLIZIO: Form; foundation.
22    you that the car is no longer on Glenn Drive?                22              MR. MITCHELL: Form.
23       A. I -- I don't know.                                     23              THE WITNESS: I suppose it's possible, but I
24       Q. Do you see the police cruiser that you were in at      24   remember thinking to myself and knowing what I saw, and
25    this point?                                                  25   that's why I made a traffic stop.


                                                                                     35 (Pages 137 to 140)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 136 of 228

                                                      Page 141                                                        Page 142
 1     BY MS. BROADDUS:                                              1   ma'am.
 2       Q. Let's go to the next video. We're going to go to         2     Q. Who in the car, if anyone, was required to
 3     your body-cam footage.                                        3   provide an ID?
 4       A. Okay.                                                    4     A. The driver and the front-seat passenger.
 5               (Video played.)                                     5     Q. You've testified about earlier that it's because
 6     BY MS. BROADDUS:                                              6   he didn't have his seat belt latched; is that correct?
 7       Q. At this point it's driving along, and you're on          7            MR. POPOLIZIO: Form.
 8     the back side of the parking lot, correct? You're getting     8            THE WITNESS: Yes, ma'am.
 9     ready to turn towards the area where the arch is, correct?    9   BY MS. BROADDUS:
10       A. Yes, ma'am.                                             10     Q. Did you see Johnny at any point when the vehicle
11               (Video played.)                                    11   was on the roadway that would indicate his seat belt was
12     BY MS. BROADDUS:                                             12   not latched while he was on any roadway?
13       Q. At this point -- we're stopping at the 36-second        13     A. I don't know. I just remember when I was
14     part. You've just opened your door and are getting out of    14   approaching the vehicle on foot I had seen that his seat
15     the vehicle, correct?                                        15   belt was not on.
16       A. Yes, ma'am.                                             16     Q. It was unlatched, correct?
17       Q. And the Taurus is backed into the parking spot.         17     A. Yes, ma'am.
18     Do you see that?                                             18     Q. It was over his shoulder, correct?
19       A. I do.                                                   19     A. Over his right shoulder, yes, ma'am.
20               MS. BROADDUS: Go ahead.                            20            (Video played.)
21               (Video played.)                                    21   BY MS. BROADDUS:
22     BY MS. BROADDUS:                                             22     Q. At this point you went to the back -- we're at
23       Q. At this point you've asked everybody in the car         23   1 minute, 38 seconds. You went to the back of the vehicle
24     for their ID, correct?                                       24   and called in a license plate, correct?
25       A. I asked them if they had their ID on them, yes,         25     A. Yes, ma'am.


                                                      Page 143                                                        Page 144
 1      Q. And then you went back to the passenger side,             1     A. No, I didn't.
 2    correct?                                                       2            (Video played.)
 3      A. I did.                                                    3   BY MS. BROADDUS:
 4      Q. What was the purpose of running the license               4     Q. There, when you had to explain why he had -- you
 5    plate?                                                         5   said as a passenger he had to provide ID. Do you recall
 6      A. Just to check to see if the vehicle was stolen or         6   that?
 7    not.                                                           7     A. I do.
 8             MS. BROADDUS: Go ahead.                               8     Q. That's not accurate, correct?
 9             (Video played.)                                       9            MR. POPOLIZIO: Form.
10    BY MS. BROADDUS:                                              10            THE WITNESS: No. That in and of itself is
11      Q. Right there you just heard -- we're stopping at          11   not accurate. I could have done a better job articulating
12    1:45. You heard an exchange. You asked Johnny not to          12   why I was asking for his ID.
13    reach into his bag, and he agreed with you that he            13            (Video played.)
14    wouldn't, correct?                                            14   BY MS. BROADDUS:
15      A. Yes, ma'am.                                              15     Q. So at that point you say you can take him down to
16             MS. BROADDUS: Okay. Go ahead.                        16   the station.
17             (Video played.)                                      17            Can you arrest someone for not wearing their
18    BY MS. BROADDUS:                                              18   seat belt?
19      Q. At that point you asked him for his ID. He               19     A. For that, no.
20    questioned why. And when you asked -- he asked why he had     20     Q. So that would be incorrect, that you could take
21    to have it, you said because it was a traffic stop,           21   him down to the station because he's not wearing his seat
22    correct?                                                      22   belt, correct?
23      A. Yes, ma'am.                                              23            MR. MITCHELL: Form.
24      Q. Did you ever at any time tell him it had anything        24            MR. POPOLIZIO: Form.
25    to do with the seat belt?                                     25            THE WITNESS: That's incorrect.


                                                                                      36 (Pages 141 to 144)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 137 of 228

                                                    Page 145                                                            Page 146
 1     BY MS. BROADDUS:                                             1   BY MS. BROADDUS:
 2       Q. I'm sorry?                                              2         Q. It's a little fuzzy on the video. We were
 3       A. I would disagree with that.                             3   stopping right at the point where you were opening up the
 4       Q. So you can take them down to the station because        4   car door, so we'll begin at that point.
 5     someone is not wearing a seat belt?                          5         A. Yes, ma'am.
 6              MR. POPOLIZIO: Form.                                6               MS. THOMPSON: I'm just going to let it play
 7              THE WITNESS: No, that's not what I said.            7   until we get back there.
 8     BY MS. BROADDUS:                                             8               (Video played.)
 9       Q. Well, explain, please.                                  9               MS. BROADDUS: Stop there.
10       A. I believed he was in violation of the seat belt,       10   BY MS. BROADDUS:
11     the Title 28 violation. And when you are in violation of    11         Q. At this point you've opened up the car door,
12     a traffic statute, I would have the right to -- and he      12   correct?
13     doesn't have ID, I would have the right to take him and     13         A. Yes, ma'am.
14     fingerprint him for identification purposes.                14         Q. What was the purpose of opening the car door?
15       Q. And that's all based on the assumption that you        15         A. Either to take Johnny out of the vehicle -- I
16     did not see him wearing a seat belt, correct?               16   believe I have a right to do that, to seize the occupants
17              MR. POPOLIZIO: Form.                               17   and for my safety. Not only my safety, but everybody else
18              THE WITNESS: I wouldn't call it an                 18   in the vehicle as well as the other officers in the area.
19     assumption, but, yes, because he didn't have a seat belt    19         Q. What has Johnny done to create a situation that
20     on.                                                         20   you feel officer safety was an issue?
21              MS. BROADDUS: Go ahead.                            21               You asked him not to reach in a bag. He
22              (Video played.)                                    22   said okay. You don't say anything about reaching into
23              MS. THOMPSON: Do you want me to restart it?        23   anything else or reaching anywhere at this point.
24              MS. BROADDUS: Yes, please.                         24         A. Right.
25              (Video played.)                                    25         Q. What was it that had you concerned about officer


                                                    Page 147                                                            Page 148
 1    safety at this point?                                         1         Q. And you can see both of Johnny's hands at this
 2      A. I don't know what's in that vehicle. And just            2   point, correct?
 3    through my experience of talking with people throughout       3               MR. POPOLIZIO: Form.
 4    the years and being an officer for 15 years at this point,    4               THE WITNESS: Yes.
 5    I had an idea of where this conversation was going.           5   BY MS. BROADDUS:
 6      Q. But at this point you've opened up the door?             6         Q. And you see he has a soda in one hand, correct,
 7      A. Yes, ma'am.                                              7   in his right hand?
 8      Q. Are you saying -- what type of resistance was            8         A. Yes, ma'am.
 9    Johnny displaying at this point?                              9         Q. And you see in the other hand there's some money?
10      A. I would say just verbal noncompliance.                  10   Do you see that?
11      Q. And how is that -- how was he noncompliant?             11         A. It looks like a bag is in his hand.
12      A. Just we were going back and forth with each             12         Q. But you also see the money?
13    other. He was questioning me, which is fine, and he's        13         A. If you were asking me at face value if I could
14    allowed to do. He had already -- and I know you had said     14   make out what that is, I cannot make out what that is in
15    he had complied with the backpack, and he did, but that      15   his hand --
16    backpack is still at his feet. There are several other       16         Q. And you --
17    people in the vehicle. I had to do what I thought was in     17         A. -- off of the video.
18    the best interest of everybody at that point in keeping      18         Q. I'm sorry. I didn't mean to interrupt you.
19    all of us safe.                                              19               And you don't have any independent
20             MS. BROADDUS: All right. Go ahead.                  20   recollection of what you saw in his hand that day. Is
21             (Video played.)                                     21   that a fair statement?
22    BY MS. BROADDUS:                                             22         A. That's fair.
23      Q. At this point you've made a comment about Johnny        23               MS. BROADDUS: Go ahead.
24    stuffing something down in the seats. Did you hear that?     24               (Video played.)
25      A. I did.                                                  25   ///


                                                                                      37 (Pages 145 to 148)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 138 of 228

                                                     Page 149                                                         Page 150
 1    BY MS. BROADDUS:                                              1   earlier that when you walked up to the vehicle you saw
 2      Q. At this point you're manipulating                        2   that the seat belt was draped over his shoulder, correct?
 3    Mr. Wheatcroft's arm.                                         3     A. Yes, ma'am.
 4               Do you see that?                                   4     Q. And you knew it was still there when you started
 5      A. Yes.                                                     5   the arm bar, correct?
 6      Q. What was the purpose of doing that?                      6            MR. POPOLIZIO: Form.
 7      A. I was going to have him exit the vehicle to              7            THE WITNESS: That wasn't one of my concerns
 8    remove him from whatever he had placed down in the center     8   at that point in time.
 9    console.                                                      9   BY MS. BROADDUS:
10      Q. You're making that assumption even though you saw       10     Q. Wouldn't it make it difficult to have him get out
11    that he had something in his hand the whole time, correct?   11   of the car if that was around his arm?
12               MR. POPOLIZIO: Form.                              12     A. Not if he came out willing, no, ma'am, it
13               THE WITNESS: That's not an assumption.            13   wouldn't have.
14    That's a judgment move on my part. And through my            14            MS. BROADDUS: Go ahead.
15    experience I believed that he had stuffed something or       15            (Video played.)
16    possibly grabbed something from the center console area.     16   BY MS. BROADDUS:
17    BY MS. BROADDUS:                                             17     Q. At that point you hear him say that he's stuck,
18      Q. And you would agree up to this point you've never       18   and he's still in the seat belt. Did you do anything to
19    asked Mr. Wheatcroft to step out of the car, correct? You    19   tell him to get out of the car?
20    haven't heard that?                                          20            MR. MITCHELL: Form.
21      A. No, ma'am.                                              21            MR. POPOLIZIO: Form.
22               MS. BROADDUS: Go ahead.                           22            THE WITNESS: At that point, no.
23               (Video played.)                                   23   BY MS. BROADDUS:
24    BY MS. BROADDUS:                                             24     Q. So so far -- and he is just being tased for the
25      Q. Up until this point did you -- you mentioned            25   first time -- or first couple times right there. You saw


                                                     Page 151                                                         Page 152
 1    that, correct?                                                1   BY MS. BROADDUS:
 2      A. Yes, ma'am.                                              2     Q. What could Mr. Wheatcroft have done differently
 3      Q. And that was by Officer Lindsey; is that correct?        3   up to this point to avoid being tased?
 4      A. I believe so, yes.                                       4            MR. POPOLIZIO: Form; foundation.
 5      Q. Why was he being tased?                                  5            THE WITNESS: To avoid being tased?
 6               MR. POPOLIZIO: Form.                               6            I mean, he didn't have to actively resist
 7               THE WITNESS: He's actively resisting at            7   us. The whole scene as whole was hectic with everybody in
 8    that point.                                                   8   the vehicle. I mean, he was -- he was pretty upset. He
 9    BY MS. BROADDUS:                                              9   was pretty angry.
10      Q. Was there any warning or anything said to him           10   BY MS. BROADDUS:
11    about him getting tased prior to doing that?                 11     Q. So you open up the door, and you put him in the
12               MR. POPOLIZIO: Form.                              12   arm bar, correct?
13               THE WITNESS: I think there was plenty of          13            MR. POPOLIZIO: Form.
14    warning. I don't remember if we had said anything about      14            THE WITNESS: That was not an arm bar, but
15    him being tased. I'd have to watch the video as a whole      15   it was a control hold.
16    and not pause it every couple of seconds.                    16   BY MS. BROADDUS:
17    BY MS. BROADDUS:                                             17     Q. You put him in a control hold. Was he resisting
18      Q. So far in this video, Mr. Wheatcroft is in the          18   when you were putting him in a control hold?
19    vehicle, you approached the vehicle, he didn't want to       19     A. I would say it was at the beginning stages,
20    provide his ID, you open up the door and he's being tased.   20   absolutely.
21    You asked him not to reach in his backpack earlier. He       21     Q. And how was he resisting?
22    said he wouldn't, and you didn't see him reach into the      22     A. Flexing his arm.
23    backpack again, correct?                                     23     Q. When you were talking about this control hold,
24               MR. POPOLIZIO: Form.                              24   what's the purpose of the control hold?
25               THE WITNESS: Correct.                             25     A. The purpose for that particular control hold was


                                                                                   38 (Pages 149 to 152)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 139 of 228

                                                     Page 153                                                        Page 154
 1    so he couldn't lunge back into the vehicle and grab          1     A. I -- that was the basis of it. I just heard that
 2    something that I wasn't aware of.                            2   he had filed a complaint.
 3      Q. Isn't it true that that particular control hold         3     Q. Did he tell you what the issues were, or did you
 4    is also considered a pain compliance method?                 4   learn what -- did someone tell you what the issues were?
 5      A. That one?                                               5     A. I was advised that he was going to file a
 6      Q. With your arm -- with an arm bent that way?             6   complaint against me, and that was pretty much it.
 7      A. No.                                                     7     Q. Do you remember who told you he would be filing a
 8      Q. So there's no pain inflicted with that?                 8   complaint?
 9      A. With that, I would say no.                              9     A. I think it was Sergeant Gallagher.
10            MS. BROADDUS: Keep going.                           10     Q. Once you were told that he was going to be filing
11            (Video played.)                                     11   a complaint, does that change what your duties are related
12            MS. THOMPSON: I'm going to pause it. I              12   to that particular investigation?
13    think the audio is getting ahead of the video. I'm          13     A. Not that I know of, no.
14    pausing it. Give me second.                                 14     Q. Did you ever see a copy of the complaint?
15            MS. BROADDUS: We'll stop the video for a            15     A. I believe so, yes.
16    minute just because we're having some video difficulties.   16     Q. Are you aware that that night he complained that
17            MS. THOMPSON: Okay.                                 17   you had tased him in the testicles?
18    BY MS. BROADDUS:                                            18     A. I don't remember what exactly it said unless I
19      Q. When did you first learn that Mr. Wheatcroft made      19   were to read it.
20    a complaint about you?                                      20     Q. Are you aware that he claimed that you kicked him
21      A. I believe it was later that night.                     21   in the testicles?
22      Q. It was the same night that it happened?                22     A. I was.
23      A. Yes, ma'am.                                            23     Q. And you admitted doing that, correct?
24      Q. What did you hear? What was the complaint that         24     A. I did.
25    he had made?                                                25     Q. And you kicked him in the testicles while he was


                                                     Page 155                                                        Page 156
 1    handcuffed, correct?                                         1   no.
 2            MR. MITCHELL: Form.                                  2      Q. As growing up in Arizona you know it gets pretty
 3            MR. POPOLIZIO: Form.                                 3   hot, correct?
 4            THE WITNESS: I didn't know at that time              4      A. Yes, it does.
 5    that he was handcuffed.                                      5      Q. People don't even want to have people walk their
 6    BY MS. BROADDUS:                                             6   pets because it gets so hot, correct?
 7      Q. When did you learn he was handcuffed?                   7      A. Correct.
 8      A. I don't remember him ever going in the handcuffs.       8      Q. It certainly would be a concern having someone
 9      Q. Isn't that something that you'd want to know as a       9   being -- laying on the hot asphalt. Would you agree?
10    police officer when you're dealing with a suspect, is       10            MR. POPOLIZIO: Form; foundation.
11    whether they're in handcuffs or not?                        11            THE WITNESS: Yes, ma'am.
12      A. In an ideal situation, yes.                            12   BY MS. BROADDUS:
13      Q. This happened in July of 2017. Do you remember         13      Q. With regard to the events that occurred that day,
14    what the weather was like that day?                         14   do you take any responsibility for what happened?
15      A. I mean, I grew up in Arizona. I'd assume that it       15            MR. POPOLIZIO: Form; foundation.
16    was hot, but I don't remember anything other than that.     16            THE WITNESS: I did the best job that I
17      Q. Do you know what the temperature of the pavement       17   could do that day.
18    was, that black pavement in the parking lot?                18   BY MS. BROADDUS:
19            MR. POPOLIZIO: Form; foundation.                    19      Q. Do you blame the Wheatcrofts?
20            THE WITNESS: No.                                    20            MR. POPOLIZIO: Form.
21    BY MS. BROADDUS:                                            21   BY MS. BROADDUS:
22      Q. Do you ever receive any training through the City      22      Q. Let me be specific. Do you blame Johnny for what
23    of Glendale at all when dealing with suspects who may be    23   happened that day?
24    placed on hot pavement in Arizona?                          24      A. I think he could have reacted in a more civilized
25      A. I don't remember receiving any training on that,       25   manner, but that's not my determination to make.


                                                                                  39 (Pages 153 to 156)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 140 of 228

                                                    Page 157                                                         Page 158
 1       Q. Do you believe your actions -- well, do you             1   ground?
 2     believe what you have called Johnny as -- that he could      2      A. Both.
 3     have been more civil or acted in a more civilized manner     3      Q. And you've seen the video. Have you seen in the
 4     as the basis for why you acted the way you acted?            4   video where he's kicked you?
 5       A. Absolutely not.                                         5      A. At one point, yes.
 6       Q. Are you aware the charges against Johnny were           6      Q. Do you dispute that you tased Mr. Wheatcroft in
 7     dismissed?                                                   7   the testicles?
 8       A. I am.                                                   8      A. I do.
 9       Q. Do you know why they were dismissed?                    9      Q. Why is that?
10       A. No, ma'am.                                             10      A. Because I didn't tase him in the testicles.
11       Q. Were you involved in anything to do with the           11      Q. He's claimed since the very beginning that you
12     dismissal of the charges?                                   12   did, that you did tase him in the testicles. So it's fair
13       A. No, ma'am.                                             13   to say you dispute that?
14       Q. You never asked for them to be dismissed?              14      A. I absolutely do.
15       A. No, ma'am.                                             15      Q. Have you had any conversations with
16       Q. Did you ask them that they be prosecuted?              16   Mr. Wheatcroft since the events that day?
17       A. I don't have a say in that, ma'am.                     17      A. No, ma'am.
18       Q. Did you make a claim as a victim as to the             18      Q. What were you aiming for when you tased
19     incident involving Johnny?                                  19   Mr. Wheatcroft where he says you tased him in the
20       A. I did.                                                 20   testicles?
21       Q. What was the basis for you to claim you were a         21            MR. MITCHELL: Form.
22     victim?                                                     22            MR. POPOLIZIO: Form.
23       A. Being kicked several times by him.                     23            THE WITNESS: What was I aiming for?
24       Q. And when you said kicked, was that when -- before      24   BY MS. BROADDUS:
25     he was laying on the ground or after he was laying on the   25      Q. Yes.


                                                    Page 159                                                         Page 160
 1       A. I would say lower right buttocks or like lower          1     A. I believe so, yes.
 2    thigh, just wherever the large muscle group is.               2     Q. What do you recall from that conversation?
 3       Q. Where do you think you tased him?                       3     A. I don't know if this was the day of the interview
 4       A. In that area.                                           4   that I had with him or not. So I don't recall what
 5       Q. Which area?                                             5   exactly we talked about. If it was the day of the
 6       A. The lower right thigh -- or I'm sorry. The upper        6   interview, he asked me basically what happened.
 7    right thigh or lower butt area on his right side.             7     Q. I'm going to have you go to the next exhibit
 8       Q. Did you ever go undergo a polygraph test                8   which is Exhibit 32.
 9    regarding the incident that happened at Motel 6?              9     A. Okay.
10       A. No, ma'am.                                             10     Q. This is a notice to suspend without pay for 30
11       Q. Has anyone ever asked you to?                          11   working hours. Do you see that?
12       A. No, ma'am.                                             12     A. Yes, ma'am.
13       Q. At some point you received a notice of                 13     Q. How did you receive this?
14    investigation; is that correct?                              14     A. I believe it was in person as well.
15       A. Yes, ma'am.                                            15     Q. And who provided this to you?
16       Q. Do you recall who gave you the notice of               16     A. It was Commander Blanco.
17    investigation?                                               17     Q. Did you have a conversation with Commander Blanco
18       A. I believe it was Sergeant Matt Moody.                  18   when you received this?
19       Q. Did he give it to you in person?                       19     A. A very brief one.
20       A. Yes, ma'am.                                            20     Q. What do you recall from that conversation?
21       Q. I'm going to have you go to Exhibit 31. Is this        21     A. Not much. He just explained the process, the
22    the notice that you were provided by Sergeant Moody?         22   appeal process, and I think that was it.
23       A. I believe so, yes.                                     23     Q. After you received this -- and it's dated
24       Q. Did you have any conversation with Sergeant Moody      24   September 26th, 2018. Does that sound about right when
25    when you received this?                                      25   you received it?


                                                                                     40 (Pages 157 to 160)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 141 of 228

                                                     Page 161                                                           Page 162
 1       A. That's -- yes.                                          1   Glendale's policies and procedures are?
 2       Q. And your signature is on the last page of this          2     A. In the best way that I could have, yes, ma'am.
 3     document at Bates 1696. Is that your signature?              3     Q. There's Glendale's policies and procedures that
 4       A. Yes, ma'am.                                             4   are written and then there are just practices that
 5       Q. And then after you receive this, is that when you       5   officers have just as a general routine.
 6     began the appeal process?                                    6            Do you find that officers within Glendale
 7       A. Yes, ma'am.                                             7   have a tendency to act similar to the way you act or do
 8       Q. And you've read this notice before, correct?            8   you think you handle your job differently than most other
 9       A. This notice?                                            9   officers?
10       Q. Yes.                                                   10            MR. POPOLIZIO: Form; foundation.
11       A. Yes, ma'am.                                            11            THE WITNESS: I mean, I'm not going to
12       Q. Were there points that you disagreed with in           12   compare myself to most other officers, but I think --
13     here?                                                       13   depending upon what circumstances are presented to you, I
14       A. I would have to read it all like verbatim again.       14   think everybody probably acts -- reacts a little bit
15     It's been a long time, but I believe so. I'd say that's a   15   different.
16     fair statement.                                             16            I felt like that day and what was presented
17       Q. Do you know what you were disciplined for?             17   to me, I felt like I kept my composure the best I could.
18       A. It was a use of force policy violation.                18   BY MS. BROADDUS:
19       Q. Did you disagree or agree with the decision of         19     Q. Have you discussed the video with other officers?
20     the department as to the discipline for that?               20     A. I have.
21       A. I disagreed.                                           21     Q. And has it been your experience that the other
22       Q. As you sit here today do you believe you should        22   officers have agreed that you were acting consistent with
23     not have been disciplined?                                  23   Glendale's policies and procedures or that you were not
24       A. I do.                                                  24   acting within their policies and procedures?
25       Q. Do you believe you acted in conformity with what       25            MR. POPOLIZIO: Form.


                                                     Page 163                                                           Page 164
 1              THE WITNESS: I mean, in my experience, I            1     Q. When you talked with those people, did they --
 2     think the people that I've talked to have agreed that I      2   they were still with the department, correct?
 3     did the right thing.                                         3     A. Yes, ma'am.
 4     BY MS. BROADDUS:                                             4     Q. So even though there was an issue on the use of
 5       Q. So would you agree that the consensus from your         5   force, they still kept their jobs as police officers,
 6     perspective, what you've talked with other people, that      6   correct?
 7     they would agree that your actions that day were             7     A. Yes, ma'am.
 8     consistent with Glendale's policies and procedures and       8     Q. Are you aware of anyone who was ever demoted for
 9     practices?                                                   9   use of force?
10              MR. POPOLIZIO: Form; foundation.                   10     A. Demoted for use of force. I don't believe so.
11              THE WITNESS: I'd agree with that.                  11     Q. Since the incident there's been a couple of
12     BY MS. BROADDUS:                                            12   publicized officers with Glendale for use of force. One
13       Q. Are you aware of any officers who have ever been       13   of them's Officer Carroll and Sergeant Aldridge. My
14     disciplined by the City of Glendale for excessive use of    14   understanding is neither one is with the department along
15     force?                                                      15   with you; is that correct?
16       A. Yes, ma'am.                                            16     A. Yes, ma'am.
17       Q. How many are you aware of?                             17     Q. Did you ever have any conversations with Officer
18       A. Oh, I have no idea.                                    18   Carroll about the events relating to the Wheatcroft case?
19       Q. Were those before or after your incident?              19     A. No, ma'am.
20       A. Both.                                                  20     Q. Did you have any conversations with Sergeant
21       Q. Who do you recall from before?                         21   Aldridge regarding the Wheatcroft incident?
22       A. I don't recall really anybody before. But I know       22     A. No, ma'am.
23     I've talked to people who have been in trouble for policy   23     Q. Did you ever see those videos of Officer Carroll
24     violations for use-of-force-related stuff, but I don't      24   and Sergeant Aldridge?
25     have any names off the top of my head.                      25     A. Bits and pieces, but I don't typically watch the


                                                                                     41 (Pages 161 to 164)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 142 of 228

                                                       Page 173                                                       Page 174
 1       A. No, ma'am.                                               1   what was your intention?
 2       Q. What about the written reprimand for -- I'm              2     A. To take Johnny out of the vehicle.
 3     sorry, not the written reprimand, the one-day suspension      3     Q. Was that to arrest him or to detain him?
 4     for failing to follow an order?                               4     A. To detain him at that point.
 5       A. No, ma'am.                                               5     Q. What was the purpose for the detainment?
 6       Q. What about the bus incident that happened?               6     A. He didn't have his identification. He had
 7       A. I don't know that I feel one way or the other            7   reached twice into the vehicle, so part of what plays into
 8     about that incident.                                          8   that is officer safety.
 9       Q. You were disciplined for that, correct, relating         9     Q. Well, we watched the video. Only one time he had
10     to the bus incident?                                         10   reached for something prior to that, to the point you
11       A. Yes, ma'am.                                             11   opened up the door, where you asked him not to reach into
12       Q. But then at the same time they're telling you           12   his bag --
13     that -- they were giving you accolades for thinking          13     A. Yes, ma'am.
14     outside the box, correct?                                    14     Q. -- and now you opened up the door. So you said
15       A. Yes, ma'am.                                             15   there were two incidents that he was reaching for
16       Q. Do you see that as getting mixed messages to your       16   something, but it was only one at that point, correct?
17     job and what you're able to do?                              17     A. At that point, yes.
18       A. I don't know how to answer that question.               18     Q. And you met with Officer Moody during his
19       Q. But in other words, you were given an accolade          19   investigation of this matter, correct?
20     for doing something that was against the policies,           20     A. I did.
21     correct?                                                     21     Q. During that investigation you guys talked about
22              MR. POPOLIZIO: Form.                                22   the turn signal issue, correct?
23              THE WITNESS: I was, yes.                            23     A. Yes, ma'am.
24     BY MS. BROADDUS:                                             24     Q. And are you aware that Sergeant Moody went out to
25       Q. When you opened up the car door for the vehicle,        25   the scene to that area and determined there was no way you


                                                       Page 175                                                       Page 176
 1     could have seen a turn-signal violation?                      1            MR. POPOLIZIO: Form; foundation.
 2       A. I was not aware of that.                                 2            THE WITNESS: I suppose.
 3       Q. Are you aware that after you saw the -- when             3   BY MS. BROADDUS:
 4     you were talking with Sergeant Moody that you had no          4     Q. When you were having your conversation with
 5     further explanation and that it looks terrible, meaning       5   Officer Moody, do you recall that he -- I'll read a quote
 6     the video?                                                    6   from Sergeant Moody. "I explained to Schneider that his
 7       A. Yes, ma'am.                                              7   BWC shows Johnny is wearing his seat belt properly."
 8       Q. Do you still stand by that position?                     8            Were you aware --
 9       A. Yes.                                                     9            MR. POPOLIZIO: What exhibit is that?
10       Q. Would you agree that the video indicates you            10            MS. BROADDUS: This is Exhibit 20 at page
11     would not be able to see a turn-signal violation?            11   1716, the fourth paragraph down.
12              MR. POPOLIZIO: Form; foundation.                    12            THE WITNESS: 1716?
13              THE WITNESS: It's hard to tell looking at           13   BY MS. BROADDUS:
14     that video what I could and could not see. I can tell you    14     Q. Yes. In the fourth paragraph, the second
15     that I can today right now put myself in the driver's seat   15   sentence from the last -- and I'm counting that skinny
16     of the Tahoe driving through the Motel 6 complex, and when   16   little paragraph as a paragraph so it's actually the next
17     I turned around the corner, I thought to myself, the         17   paragraph up.
18     vehicle didn't use a turn signal -- or didn't use its turn   18     A. Oh, sorry.
19     signal, and that's why I made the stop.                      19     Q. The second to the last sentence, "I explained to
20     BY MS. BROADDUS:                                             20   Schneider that his BWC shows Johnny is wearing his seat
21       Q. As you sit here today, you don't recall seeing a        21   belt properly."
22     turn signal, correct?                                        22     A. Okay.
23       A. I remember thinking to myself that I did not see        23     Q. Do you recall having that conversation with
24     the turn signal, and that's why --                           24   Sergeant Moody?
25       Q. And it may have already turned off, correct?            25     A. I do.


                                                                                      44 (Pages 173 to 176)
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 143 of 228

                                                            Page 181                                                       Page 182
 1               (Deposition Exhibit Nos. 43, 44, and 45 were           1         I, the undersigned, say that I have read the
 2       marked for identification.)                                    2   foregoing transcript of testimony taken June 1, 2020, and
 3                     (The deposition concluded at                     3   I declare, under penalty of perjury, that the foregoing is
 4                      2:00 p.m.)                                      4   a true and correct transcript of my testimony contained
 5                                                                      5   therein.
 6                                                                      6

 7                                                                      7         EXECUTED this _______ day of ____________, 2020.
                                                                        8
 8
                                                                        9
 9
                                                                       10
10
                                                                       11
11
                                                                       12                     ___________________________
12
                                                                                                MATTHEW WILLIAM SCHNEIDER
13
                                                                       13
14
                                                                       14
15
                                                                       15
16                                                                     16
17                                                                     17
18                                                                     18
19                                                                     19
20                                                                     20
21                                                                     21
22                                                                     22
23                                                                     23
24                                                                     24
25                                                                     25


                                                            Page 183
 1    STATE OF ARIZONA              )
                       ) ss.
 2    COUNTY OF MARICOPA )
 3           BE IT KNOWN that the foregoing proceedings were
      taken before me; that the witness before testifying was
 4    duly sworn by me to testify to the whole truth; that the
      questions propounded to the witness and the answers of the
 5    witness thereto were taken down by me in shorthand and
      thereafter transcribed through computer-aided
 6    transcription under my direction; that the foregoing is a
      true and correct transcript of all proceedings had upon
 7    the taking of said proceedings, all done to the best of my
      skill and ability.
 8
             I CERTIFY that I am in no way related to nor
 9    employed by any of the parties hereto nor am I in any way
      interested in the outcome hereof.
10
              (X) Review and signature was requested.
11            ( ) Review and signature was waived.
              ( ) Review and signature was not requested.
12
             I CERTIFY that I have complied with the ethical
13    obligations set forth in ACJA Sections 7-206(F)(3) and
      7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
14    this 17th day of December, 2020.
15
16            _______________________________
                 MONICA S. BERRY, RPR, CR
17                Certified Reporter
                  Arizona CR No. 50234
18
19           * * * * * *
20          I CERTIFY that Berry & Associates, LLC has
      complied with the ethical obligations set forth in ACJA
21    Sections 7-206(J)(1)(g)(1) and (6).
22
23             ________________________________
                 BERRY & ASSOCIATES, LLC
24              Registered Reporting Firm
                 Arizona RRF No. R1033
25



                                                                                       46 (Pages 181 to 183)
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 144 of 228




                EXHIBIT 6
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 145 of 228                                                                       2

                       UNITED STATES DISTRICT COURT                          1                                 I N D E X

                              DISTRICT OF ARIZONA                            2   Examination By:                                        Page:

                                                                             3   Mr. Popolizio                                             4

     Johnny Wheatcroft and Anya          )                                   4   Ms. Broaddus                                              279
     Chapman, as husband and wife,       )
     and on behalf of minors J.W.        )                                   5
     and B. W.,                          )
                                         )                                   6
                           Plaintiffs,   )
                                         )                                   7
                     vs.                 )   No. 2:18-cv-02347-MTL
                                         )                                   8
     City of Glendale, a municipal       )
     entity; Matt Schneider, in his      )                                   9                             E X H I B I T S
     official and individual             )
     capacities; Mark Lindsey, in        )                                  10   No. 45    CD disk of video                                133
     his official and individual         )
     capacities; and Michael             )                                  11   No. 63    Photographs                                     210
     Fernandez, in his official and      )
     individual capacities,              )                                  12
                                         )
                           Defendants.   )                                  13
                                         )
                                                                            14

                                                                            15

                     THE DEPOSITION OF SHAWN BLACKBURN                      16

                                                                            17

                                Phoenix, Arizona                            18
                                 August 31, 2020
                                    9:13 a.m.                               19

                                                                            20

                                                                            21
     (ORIGINAL)
     PREPARED FOR:                           REPORTED BY:                   22
                                             Herder & Associates
                                             Marty Herder, CCR, CSR         23
     DISTRICT COURT                          Certified Court Reporter
                                             AZ-CR No. 50162                24

                                                                            25
                  © Herder & Associates (480)481-0649                                           © Herder & Associates (480)481-0649
                        www.CourtReportersAz.com                                                      www.CourtReportersAz.com




                                                                        3                                                                         4

 1                   THE DEPOSITION OF SHAWN BLACKBURN,                      1                                                Phoenix, Arizona
                                                                                                                               August 31, 2020
 2   Taken at 9:13 a.m., on August 31, 2020, at the Law Offices              2                                                       9:13 a.m.

 3   of JONES SKELTON & HOCHULI, PLC, 40 North Central Avenue,               3

 4   Suite 2700, Phoenix, Arizona, 85004, before Marty Herder,               4                             SHAWN BLACKBURN,

 5   Certified Court Reporter, pursuant to the Rules of Civil                5   called as a witness herein, having been first duly sworn,

 6   Procedure.                                                              6   was examined and testified as follows:

 7                                                                           7

 8   COUNSEL APPEARING:                                                      8                           E X A M I N A T I O N

 9   For the Plaintiffs:                                                     9   BY MR. POPOLIZIO:

10   ATTORNEYS FOR FREEDOM                                                  10        Q.    Could you state your full name for the record,
     BY: Jody L. Broaddus, Esq.
11   3185 South Price Road                                                  11   please.
     Chandler, Arizona 85248
12                                                                          12        A.      Shawn Wayne Blackburn.

13                                                                          13        Q.      What is your date of birth, Mr. Blackburn?

14   For the Defendants:                                                    14        A.      8-27-82.

15   JONES SKELTON & HOCHULI, PLC                                           15        Q.      And my name is Joe Popolizio.
     BY: Joseph J. Popolizio, Esq.
16   40 North Central Avenue                                                16                I'm an attorney here with Jones Skelton & Hoculi.
     Suite 2700
17   Phoenix, Arizona 85004                                                 17                I represent the City of Glendale and three

18                                                                          18   officers who were sued in this action, Michael Fernandez,

19   Also present:     Diane Shoemake                                       19   Mark Lindsey, and Matthew Schneider.
                       Julie Wanner
20                                                                          20                I'm going to sit here and ask you some questions

21                                                                          21   today?

22                                                                          22        A.   Okay.

23                                                                          23        Q.   So, I just want to get a little bit of background

24                                                                          24   about you.     Okay?

25                                                                          25                Are you married?
                  © Herder & Associates (480)481-0649                                           © Herder & Associates (480)481-0649
                        www.CourtReportersAz.com                                                      www.CourtReportersAz.com
      Case 2:18-cv-02347-MTL Document13246-1 Filed 03/26/21 Page 146 of 228                                                                         14

 1          A.   Silver.                                                       1          A.   No.

 2          Q.   Because I really can't tell.       So it's a silver           2          Q.   And when you drove that car, the silver Ford

 3   Ford Taurus.                                                              3   Taurus into the parking lot at the Motel 6 that date, you

 4          A.   Yes.                                                          4   actually parked it in a spot in the parking lot at Motel 6;

 5          Q.   What year is it?                                              5   correct?

 6          A.   I forget the year.      I don't even have it anymore.         6          A.   Yes.

 7          Q.   Okay.                                                         7          Q.   And that Motel 6 had -- has two parking lots;

 8          A.   I couldn't tell you really.                                   8   right?

 9               I think it's a -- I think it's an '02.                        9          A.   One in front, one in the middle.

10          Q.   Could be an '02.        Could it be an '04?                  10          Q.   So when you're talking about the one in the front

11          A.   I don't think it was that new.                               11   and one in the middle, which is the one you pulled into?

12          Q.   In any event, you got rid of it sometime after               12          A.   I parked in the middle.

13   that incident?                                                           13          Q.   And that is the parking lot near the office of the

14          A.   Yes.                                                         14   motel?

15          Q.   Do you remember when -- did you sell it?                     15          A.   Yeah.

16          A.   Yes.                                                         16          Q.   And when you pulled into the parking lot at

17          Q.   And do you remember about what time you sold that            17   Motel 6 on the date of the incident, you had some passengers

18   car?                                                                     18   with you; right?

19          A.   I don't remember.        I don't recall.                     19          A.   Yes.

20          Q.   Do you remember to whom you sold the car?                    20          Q.   So you had Johnny Wheatcroft with you; right?

21          A.   No.    I didn't know.                                        21          A.   Yes.

22          Q.   Do you still have any maintenance records for that           22          Q.   And he was in the front passenger seat of that

23   car?                                                                     23   vehicle; correct?

24          A.   No.                                                          24          A.   Correct.

25          Q.   Any invoices for repairs or anything like that?              25          Q.   And then in the back seat Anya Chapman was seated
                    © Herder & Associates (480)481-0649                                          © Herder & Associates (480)481-0649
                          www.CourtReportersAz.com                                                     www.CourtReportersAz.com




                                                                         15                                                                         16

 1   in the back seat; right?                                                  1          A.   I think that's the older one.

 2          A.   Back passenger, yes.                                          2          Q.   How about Brody Wheatcroft?

 3          Q.   The back passenger seat behind the driver; is that            3          A.   Yes, that's the younger one.

 4   right?                                                                    4          Q.   Sometimes we just need to be prompted a little

 5          A.   No, the passenger seat behind the passenger side.             5   bit.

 6          Q.   Okay.                                                         6          A.   Yes.

 7               So you believe that she was seated behind                     7          Q.   I didn't ask you at the beginning.   Do you recall

 8   Mr. Wheatcroft?                                                           8   where the children were seated in the back seat of your car

 9          A.   Yes.                                                          9   when you pulled into the parking lot of Motel 6?

10          Q.   Are you sure of that?                                        10          A.   Honestly I don't know where they were situated in

11          A.   I'm not for certain, no.                                     11   the back seat.      I know Johnny was sitting next to me in

12          Q.   But she was in the back seat passenger area;                 12   front, but that's all I know.

13   right?                                                                   13          Q.   Now, I didn't ask you this at the beginning, but

14          A.   Yes, she was in the back seat.                               14   I'll ask you this now.     Have you ever had your deposition

15          Q.   Who else was in the back sheet with her?                     15   taken before in a civil matter, like this?

16          A.   Her two children.                                            16          A.   No.

17          Q.   Do you remember their names?                                 17          Q.   Have you ever been a party to a civil lawsuit,

18          A.   I don't recall their names.                                  18   ever sued anybody or ever been sued?

19          Q.   And they were two boys; right?                               19          A.   No.

20          A.   Yes.                                                         20          Q.   Here today you're not represented by any attorney;

21          Q.   Do you remember how old the boys were?                       21   right?

22          A.   I don't know how old they were.     I know the older         22          A.   No.

23   one -- I would be guessing if I told you.                                23          Q.   And you're not represented by any attorney with

24          Q.   Does Jonathan Wheatcroft ring any bells with                 24   regard to this lawsuit; right?

25   regard to the names of one of the children?                              25          A.   No.

                    © Herder & Associates (480)481-0649                                          © Herder & Associates (480)481-0649
                          www.CourtReportersAz.com                                                     www.CourtReportersAz.com
       Case 2:18-cv-02347-MTL Document57246-1 Filed 03/26/21 Page 147 of 228                                                                       58

 1        A.   I don't know if he did or not.    I don't recall.            1          A.   Yes.

 2        Q.   So you might have spoken to officers at the actual           2          Q.   But the officer that interviewed you you're saying

 3   scene of the incident; right?                                          3   was at the scene also?

 4        A.   Right.                                                       4          A.   I had two interviews.

 5        Q.   And you're saying that you did speak with officers           5          Q.   I'm talking just at the police department.

 6   at the scene of the incident; right?                                   6          A.   That's what I'm speaking of too.

 7        A.   I believe so.                                                7          Q.   Yeah, the first one, the first interview I'm

 8        Q.   Was one of the officers with whom you spoke an               8   talking about.

 9   Officer Lewis?                                                         9          A.   Okay.

10        A.      I don't recall.                                          10          Q.   Was the first interview that you had done by an

11                MR. POPOLIZIO:     Hold on one second.                   11   officer that you saw at the scene also?

12                (Brief pause.)                                           12          A.   Yeah, one of the officers.

13                MR. POPOLIZIO:     Going to take a short break.          13          Q.   Okay.   And that's I think we were -- I was getting

14                (Brief recess taken.)                                    14   confused.    I won't say we.

15   BY MR. POPOLIZIO:                                                     15          A.   Okay.

16        Q.   Before we took a break, we were talking about the           16          Q.   So when you had that interview, the first

17   interview that occurred at the Glendale Police Department             17   interview immediately after the incident, at Glendale Police

18   immediately after this incident.        Okay?                         18   Department, were you informed that drugs were found in your

19        A.   Okay.                                                       19   car?

20        Q.   I wasn't thinking of the scene when I was asking            20          A.   It was said, yes.

21   you questions about your interview.      I was thinking about         21          Q.   And do you know what type of drug was found in

22   the interview that occurred at the department.                        22   your car?

23                All right?                                               23          A.   Yes.

24        A.      Okay.                                                    24          Q.   What?

25        Q.      You understand that all now?                             25          A.   I believe they found a --

                    © Herder & Associates (480)481-0649                                       © Herder & Associates (480)481-0649
                          www.CourtReportersAz.com                                                  www.CourtReportersAz.com




                                                                      59                                                                           60

 1                MS. BROADDUS:     Object to form.                         1   you were pretty adamant that the drugs found in your car

 2                THE WITNESS:   They found methamphetamines in the         2   were not yours.

 3   back seat.                                                             3          A.   Yeah.   They were not mine.

 4   BY MR. POPOLIZIO:                                                      4          Q.   And how could you be sure that those drugs were

 5        Q.      And you were told that by whom?                           5   not yours, Mr. Blackburn?

 6        A.   I read it on the police report.                              6          A.   Because I didn't have drugs and I wasn't doing

 7        Q.   During that interview were you informed that drugs           7   drugs at the time.

 8   were found in your car?                                                8          Q.   Do you have any idea whose drugs this

 9        A.   I believe so, yes.                                           9   methamphetamine found in your car belongs to?

10        Q.   And do you know whose methamphetamine it was that           10          A.   I don't.

11   was found in your car?                                                11               MS. BROADDUS:     Object to form.

12        A.      No.                                                      12   BY MR. POPOLIZIO:

13                MS. BROADDUS:     Object to form.                        13          Q.   Do you have any idea how this methamphetamine got

14   BY MR. POPOLIZIO:                                                     14   into your car?

15        Q.      Was it yours?                                            15          A.   No.

16        A.   No.                                                         16          Q.   There was some discussion during the interview

17        Q.   And you told the police officer who interviewed             17   whether it could have been there for a long period of time,

18   you at the police department immediately after the incident           18   but you just didn't know it was there; do you recall that?

19   that night that the drugs weren't yours; right?                       19          A.   I don't recall it.

20        A.   Right.                                                      20          Q.   Okay.

21        Q.   Are you sure that the drugs in your car weren't             21               So, before the date of the incident, how long

22   yours?                                                                22   before the date of the incident had it been since you had

23        A.   Yes.                                                        23   used methamphetamine?

24        Q.   In fact, during your interview, immediately after,          24               MS. BROADDUS:     Object to form.

25   at the station, conducted by this Glendale police officer,            25               THE WITNESS:   It was a while.   I couldn't tell you
                    © Herder & Associates (480)481-0649                                       © Herder & Associates (480)481-0649
                          www.CourtReportersAz.com                                                  www.CourtReportersAz.com
       Case 2:18-cv-02347-MTL Document65246-1 Filed 03/26/21 Page 148 of 228                                                                              66

 1           A.   Yes.                                                             1   Mr. Blackburn, and a representative of the City of Glendale

 2                MS. BROADDUS:      Form.                                         2   Diane Shoemake, and of course our esteemed court reporter

 3   BY MR. POPOLIZIO:                                                             3   Marty Herder.

 4           Q.   So, that's why you were pretty sure that those                   4               COURT CLERK:    Thank you for the roll call.   We're

 5   drugs weren't yours in the car; right?                                        5   just waiting to get set up in the courtroom here, so it will

 6           A.   Yeah, they weren't my drugs.                                     6   be just a moment before we get started.

 7           Q.   Because you were clean; correct?                                 7               MR. POPOLIZIO:     Thank you.

 8           A.   Yes.                                                             8               (Brief pause.)

 9           Q.   And you were getting yourself tested; correct?                   9               COURT CLERK:     Now on the record, Case No.

10                MS. WANNER:      It's time to call.                             10   CV18-2347, Wheatcroft, et al., versus City of Glendale, et

11                MR. POPOLIZIO:    Okay.      It's time to call in to the        11   al., before the court for a discovery dispute hearing.

12   judge.                                                                       12               Counsel, if you could please announce your

13                THE WITNESS:      Okay.                                         13   presence again for our record.

14                (Whereupon, a call was placed to the court.)                    14               MR. POPOLIZIO:     Joseph Popolizio on behalf of

15                MR. POPOLIZIO:        Hello.                                    15   defendants.

16                COURT CLERK:     Good morning.      Who just joined the         16               MS. BROADDUS:    And Jody Broaddus on behalf of the

17   call?                                                                        17   plaintiffs.

18                MR. POPOLIZIO:     Joe Popolizio and Jody Broaddus              18               THE COURT:     Good morning.   I can hear you both

19   and everybody else who is present here for the deposition of                 19   pretty good.    If I need you to repeat something, I'll just

20   Shawn Blackburn.                                                             20   say so.   If my court reporter has an issue, she may ask you

21                COURT CLERK:     Okay.       So I have Jody Broaddus,           21   to repeat something.

22   Joseph Popolizio.                                                            22               So I'm going to ask you both to speak slowly and

23                MR. POPOLIZIO:        Yes.                                      23   as clearly as you can.

24                COURT CLERK:      Any other counsel?                            24               So, I have the notice.     I took a look at it.

25                MR. POPOLIZIO:     No.    My paralegal Julie Wanner,            25               Mr. Popolizio, would you like to give me a little
                    © Herder & Associates (480)481-0649                                               © Herder & Associates (480)481-0649
                          www.CourtReportersAz.com                                                          www.CourtReportersAz.com




                                                                             67                                                                           68

 1   bit of information as to why you require my assistance?                       1               He definitively said no again.

 2                MR. POPOLIZIO:        Yes, Your Honor, and as a                  2               It is clear from what he has said that he is not

 3   preliminary matter I wanted to check, is it -- if it is                       3   represented by Ms. Broaddus with regard to this particular

 4   appropriate to have our court reporter also record this,                      4   incident.

 5   because I know that the court has one going on too.             So I          5               To be clear, I'm not interested in any other

 6   just wanted to check with the court with regard to that.                      6   matter for which he may have consulted Ms. Broaddus, civil

 7                THE COURT:    Okay.    And then let me ask you this,             7   or criminal.    I'm interested in the conversations he had

 8   could you hear me okay on your end?                                           8   with regard to this, to this incident, in the context of the

 9                MR. POPOLIZIO:    Yes, because we put the volume up              9   claims presented by plaintiff in this particular litigation.

10   to the maximum.                                                              10               Mr. Blackburn would be the holder of the

11                THE COURT:     Okay.      So go ahead, please.                  11   privilege, as you know.     However, he has clearly stated that

12                MR. POPOLIZIO:     So, Your Honor, Mr. Blackburn is             12   there is no attorney-client relationship between, between

13   being deposed today.                                                         13   him and Ms. Broaddus.

14                He is a witness to the incident, the subject                    14               Again, I'm not here to pry into any other matter

15   incident of this lawsuit.                                                    15   he may have consulted her for.

16                He is not a party to this lawsuit, and that's                   16               Conversely, Your Honor, I asked him questions

17   pretty clearly established both by just the pleadings in                     17   about communications from my office.       And if there was any

18   this case but also in deposition testimony today.                            18   details discussed with him with regard to this action from

19                Early on in his deposition, and before even I                   19   anybody at my office, including me or any representative of

20   asked the questions which comprise the excerpt that was just                 20   mine.

21   filed with you, I asked Mr. Blackburn whether he was                         21               And he said, no, it was just, you know, scheduling

22   represented with regard to this matter, this action.                         22   and whatnot.

23                He said no.                                                     23               So there seems to be a difference between the

24                I also asked him whether he was represented with                24   communications here as what I sent Your Honor in that there

25   regard to this particular deposition.                                        25   are details of what occurred, you know, and the facts that
                    © Herder & Associates (480)481-0649                                               © Herder & Associates (480)481-0649
                          www.CourtReportersAz.com                                                          www.CourtReportersAz.com
       Case 2:18-cv-02347-MTL Document81246-1 Filed 03/26/21 Page 149 of 228                                                                        82

 1   BY MR. POPOLIZIO:                                                       1   report?

 2           Q.   And when you mean close, you mean close in time to         2        A.     It's been a while.    It's whenever, whenever I was

 3   the incident?                                                           3   able to get one, I believe.      I'm not sure how long after the

 4           A.   Right.                                                     4   incident.

 5           Q.   It may not have been the day before, but it was            5        Q.     Was it a month after the incident?     What was the

 6   that summer?                                                            6   period of time after the incident that you went and obtained

 7           A.   Right, yes.                                                7   the police report?

 8           Q.   And when I asked you before whether you had been           8        A.     I don't think it was a month after.     Maybe a few

 9   told there were drugs, methamphetamine, found in your car,              9   months.

10   you said that you had read that there was; right?                      10        Q.     It wasn't like a year after the incident?

11           A.   Yeah.                                                     11        A.     I don't believe so, no.

12           Q.   Where did you read that there were drugs found in         12        Q.     So, do you remember -- do you still have this

13   your car?                                                              13   report?

14           A.   On the police report.                                     14        A.     Somewhere.

15           Q.   So how did you get a copy of the police report?           15        Q.     Do you remember how thick it was?

16           A.   I had one -- I believe I got one from the police          16        A.     Yeah, I don't know, just. . .

17   department.                                                            17        Q.     About an inch thick you're indicating?

18           Q.   You went on your own to get it?                           18        A.     I think so.

19           A.   I believe so.                                             19        Q.     Did you read the entire thing?

20           Q.   And that's where you read it?                             20        A.     I don't believe I read it all.        No.

21           A.   Yeah.                                                     21        Q.     Okay.

22           Q.   Did you read that police report in preparation for        22               But somewhere in there you read that there were

23   your deposition today?                                                 23   drugs found in your car?

24           A.   No.                                                       24        A.     Yeah.

25           Q.   When was the last time you read that police               25        Q.     But as you sit here today do you have an
                    © Herder & Associates (480)481-0649                                        © Herder & Associates (480)481-0649
                          www.CourtReportersAz.com                                                   www.CourtReportersAz.com




                                                                       83                                                                           84

 1   independent recollection of whether an officer who                      1               During the interview at the station immediately

 2   interviewed you at the station after this incident had                  2   after the incident, the officer asked you if you had taken a

 3   informed you that you -- that there had been drugs found in             3   urine test that night, would it be positive.

 4   your car?                                                               4               Do you recall that?

 5           A.   Yes.     He did.                                           5        A.     No.

 6           Q.   And you do remember that?                                  6               MS. BROADDUS:     Form.

 7           A.   I remember him saying that there were drugs in the         7   BY MR. POPOLIZIO:

 8   car, yes.                                                               8        Q.     But if you did take a -- you just don't recall

 9        Q.      And do you remember if he asked if those drugs             9   whether he asked you that or not?

10   were yours?                                                            10        A.     I don't recall the conversation.

11                MS. BROADDUS:       Object to form.                       11        Q.     But if you did take a urine test that night to see

12                THE WITNESS:       Yes, I'm sure.                         12   if you had drugs in your system, what do you believe it

13   BY MR. POPOLIZIO:                                                      13   would have shown?

14           Q.   And you denied that they were; right?                     14        A.     Negative.

15                MS. BROADDUS:       Object to form.                       15               MS. BROADDUS:     Object to form.

16                THE WITNESS:       Yes.                                   16   BY MR. POPOLIZIO:

17   BY MR. POPOLIZIO:                                                      17        Q.     Negative?

18           Q.   And you also were told that the drugs found in            18        A.     Yes.

19   your car was methamphetamine; is that correct?                         19        Q.     And that would mean that -- what you mean by

20           A.   Yes.                                                      20   negative, that there would be no proof of any drugs in your

21           Q.   And during your interview, we're talking at the           21   system at that time?

22   station, the first one, immediately after this incident,               22        A.     Yes.

23   that night when you were at the station, you were asked                23        Q.     Because you hadn't been using drugs; right?

24   by the police officer whether you'd be -- well, scratch                24        A.     No.

25   that.                                                                  25        Q.     It's a simple question, but were you surprised
                    © Herder & Associates (480)481-0649                                        © Herder & Associates (480)481-0649
                          www.CourtReportersAz.com                                                   www.CourtReportersAz.com
       Case 2:18-cv-02347-MTL Document129246-1 Filed 03/26/21 Page 150 of 228                                                                        130

 1         A.      No.                                                         1           A.   Yes.

 2         Q.      No stops at a candy store?                                  2           Q.   So you owned that vehicle; right?

 3         A.      No.                                                         3           A.   Correct.

 4         Q.      Or a Circle K?                                              4           Q.   Was it registered in your name?

 5         A.   No.                                                            5           A.   Yes.

 6         Q.   You went from the mother-in-law's house right to               6           Q.   Was it insured at the time?

 7   this particular Motel 6?                                                  7           A.   I don't believe it was.

 8         A.   Yes.                                                           8           Q.   What makes you think that you don't believe it

 9         Q.   It's not too far away from the mother-in-law's                 9   was?

10   house; right?                                                            10           A.   I don't think it was, no.

11         A.      Yeah, it's right down the street.     It's a few           11           Q.   And on that vehicle it had only a rear license

12   miles away.                                                              12   plate; correct?

13         Q.   It's not going to take you a long time to get from            13           A.   Yes.

14   the mother-in-law's house to the Motel 6, is it?                         14           Q.   There's no license plate in the front; right?

15         A.   No.                                                           15           A.   No.

16         Q.   And it didn't take you a long time that day, did              16           Q.   Now, at the time of this incident, the date of the

17   it?                                                                      17   in the incident, your license was suspended; right?

18         A.      No.                                                        18           A.   Yes.

19         Q.      So you went straight to the Motel 6 from the               19           Q.   What was it suspended for?

20   mother-in-law's house; right?                                            20                MS. BROADDUS:    Object to form.

21         A.      Yes.                                                       21                THE WITNESS:    It was from a misdemeanor DUI.

22         Q.      And you had the four of them in your car.                  22   BY MR. POPOLIZIO:

23         A.   Yes.                                                          23           Q.   When did that misdemeanor DUI occur?

24         Q.   Now, this vehicle of yours, you said it was your              24           A.   I don't recall the year.

25   vehicle; right?                                                          25           Q.   How long had you had a suspended license?
                     © Herder & Associates (480)481-0649                                          © Herder & Associates (480)481-0649
                           www.CourtReportersAz.com                                                     www.CourtReportersAz.com




                                                                        131                                                                          132

 1         A.   I've had a suspended license for quite some time,              1           Q.   And you didn't have your driver's license on you?

 2   since like 2012, I think.      I just barely got it renewed a             2           A.   No.

 3   few months ago.                                                           3           Q.   So when the officer asked you for an ID, you

 4         Q.   So from 2012 until a point that you got it renewed             4   provided the officer with the Arizona ID?

 5   a few months before, was your license suspended during that               5           A.   Yeah.

 6   whole time period?                                                        6           Q.   So, all right, you know what, let's -- we have a

 7         A.   Yes.                                                           7   video of Motel 6.       So let's watch the video.

 8         Q.   So it was suspended on the date of the incident;               8                And before we do that, have you ever seen the

 9   right?                                                                    9   Motel 6 video of you turning in and whatnot?

10         A.   Yes.                                                          10           A.   Yes.

11         Q.   But the car, the Taurus that you were driving that            11           Q.   And when did you see that?

12   day, was registered in your name; right?                                 12           A.   I seen it on the news when it first came out.

13         A.      Yes.                                                       13           Q.   Are you saying you saw the excerpt that was shown

14         Q.      Okay.                                                      14   on the news?

15                 So when you interacted with the police that day at         15           A.   Yes.

16   Motel 6, you did not have a valid driver's license at that               16           Q.   That's the only time you've seen it was on the

17   point; right?                                                            17   news?

18         A.      No.                                                        18           A.   I think I YouTube'd it a couple times.

19         Q.      It was suspended?                                          19           Q.   So whatever is available on YouTube or through the

20         A.      Yes.                                                       20   local news, that's what you've seen of it; right?

21         Q.      Did you have another form of ID on you?                    21           A.   Yes.

22         A.      I believe I had an ID, yes.                                22           Q.   Have you ever discussed the Motel 6 video with

23         Q.      What type of ID was that?                                  23   anyone?

24         A.   Just a regular identification card, an Arizona                24           A.   Nobody that knew.   I discussed it with a couple

25   identification card.                                                     25   people, a couple friends of mine, but they don't know

                     © Herder & Associates (480)481-0649                                          © Herder & Associates (480)481-0649
                           www.CourtReportersAz.com                                                     www.CourtReportersAz.com
       Case 2:18-cv-02347-MTL Document161246-1 Filed 03/26/21 Page 151 of 228                                                                      162

 1           A.    I don't recall him saying that.                             1              So when you came in under the archway, and you

 2           Q.    Just don't remember that?                                   2   explained how you maneuvered your car, not going to make you

 3           A.   No.                                                          3   go through the whole thing, but you explained how you

 4           Q.   So you know there was an issue of whether you                4   maneuvered your car; right?

 5   had used your turn signal to turn into this parking lot;                  5        A.    Yeah.

 6   right?                                                                    6        Q.    Before you backed in, when was the first time that

 7           A.    Right.                                                      7   you saw the police vehicle in or around that parking lot?

 8           Q.    And you were interviewed after this incident                8        A.    I want to say in the middle of me going to the

 9   occurred; correct?                                                        9   left, before I, before I was in reverse.

10           A.   Yes.                                                        10        Q.    That was the first time that you saw the police

11           Q.   And you were asked whether you had used your turn           11   officer?

12   signal to turn into the parking lot; right?                              12        A.    Yes.

13                 MS. BROADDUS:    Object to form.                           13        Q.    Right?   That's what you're saying?

14                 THE WITNESS:   I'm going to say I don't recall the         14        A.    Yes.

15   conversation, but I'm sure he asked me that.                             15        Q.    But you weren't looking for a police officer;

16   BY MR. POPOLIZIO:                                                        16   right?

17           Q.   And do you recall if you told the officer that you          17        A.    No reason to.

18   didn't recall whether you used your turn signal or not?                  18        Q.    And you hadn't seen a police officer before you

19           A.   I don't remember.                                           19   spotted at that point; right?

20           Q.   You don't remember any conversation about a turn            20        A.    No.

21   signal?                                                                  21        Q.    You hadn't?

22           A.    No.                                                        22        A.    No.

23           Q.    Or whether you had used it?                                23        Q.    When did you decide to back into that spot?

24           A.    No.                                                        24        A.    Before I, before I came around -- when I came

25           Q.    Okay.                                                      25   around and I seen it was open, before I made the left,

                     © Herder & Associates (480)481-0649                                          © Herder & Associates (480)481-0649
                           www.CourtReportersAz.com                                                     www.CourtReportersAz.com




                                                                        163                                                                        164

 1   that's what made me go to the left before I backed into that              1        Q.    They would just get on the sidewalk and walk to

 2   spot.                                                                     2   the door; is that right?

 3           Q.   Did you back in the spot so that your rear license           3        A.    Yeah, walk to the door, yeah.

 4   plate would not be visible?                                               4        Q.    Let me cross some of these off.

 5           A.    No.                                                         5        A.    Too bad they weren't pages.

 6                 That wasn't my reasoning for backing up, no.                6        Q.    I want them to be too.

 7           Q.    All right.                                                  7              And just so I can be clear, you don't remember one

 8                 What I'm asking you is, were you trying to make             8   of the officers, specifically the officer that approached

 9   your rear license plate less visible?                                     9   the passenger side of the vehicle, ask or say to you, do me

10           A.   No.                                                         10   a favor, when you turn into the parking lot can you use your

11           Q.   But, if the license plate was run, it would come            11   turn signal?

12   back to you as the owner; right?         Because you were the            12        A.    I don't recall.    I'm not saying he didn't,

13   owner?                                                                   13   but. . .

14           A.   Right.                                                      14        Q.    You just don't remember.   He could have, but you

15           Q.   And your motivation for pulling into that space,            15   don't remember?

16   from what I understand, is because it was close to the                   16        A.    Yeah.

17   office; right?                                                           17        Q.    And when you were interviewed, you don't recall

18           A.   Right.                                                      18   whether the issue of the turn signal came up?

19           Q.   But it was no closer to the office as you agreed            19        A.    I don't recall that either.

20   than the other space that was available; right?                          20        Q.    But when you were interacting with the officers at

21           A.    Yes.                                                       21   the scene, when the stop was made, okay, do you remember

22           Q.    And the other space that was available, you                22   hearing anybody in the car saying anything about your having

23   wouldn't -- nobody would have to walk across the parking lot             23   used your turn signal to pull in?

24   to the office door; right?                                               24        A.    No.

25           A.    No, they wouldn't.                                         25        Q.    No one said something like that?
                     © Herder & Associates (480)481-0649                                          © Herder & Associates (480)481-0649
                           www.CourtReportersAz.com                                                     www.CourtReportersAz.com
       Case 2:18-cv-02347-MTL Document285246-1 Filed 03/26/21 Page 152 of 228                                                             286

 1   give the apartment number.                                         1   STATE OF ARIZONA         )
                                                                                                     ) SS
 2              MR. POPOLIZIO:     What's the apartment number?         2   COUNTY OF MARICOPA       )

 3              THE WITNESS:     No. 4.                                 3                            C E R T I F I C A T E

 4              MR. POPOLIZIO:     So will you -- we know you're        4        BE IT KNOWN that the foregoing proceedings were taken
                                                                            before me; that the witness before testifying was duly
 5   looking for a house, if you all of a sudden something comes        5   sworn by me to testify to the whole truth; that the 285
                                                                            foregoing pages are a full, true and accurate record of the
 6   in and you're moving, we're going to need to know where it         6   proceedings, all done to the best of my skill and ability;
                                                                            that the proceedings were taken down by me in shorthand and
 7   could be mailed to you.      Okay?                                 7   thereafter reduced to print under my direction.

 8              THE WITNESS:     Okay.    Yes.                          8        I CERTIFY that I am in no way related to any of the
                                                                            parties hereto nor am I in any way interested in the
 9              MR. POPOLIZIO:   Okay.    Make sure that you contact    9   outcome hereof.

10   our office or the court reporter and say, I'm moving, here's      10
                                                                                [x]   Review   and   signature was requested.
11   my new address, or you can e-mail or do whatever.                 11       [ ]   Review   and   signature was waived.
                                                                                [ ]   Review   and   signature not required.
12              All right?                                             12
                                                                                 I CERTIFY that I have complied with the ethical
13              THE WITNESS:     All right.                            13   obligations set forth in ACJA 7-206.

14              MR. POPOLIZIO:     You will read and sign then;        14             Dated this 3rd day of September, 2020,
                                                                                      Chandler, Arizona.
15   correct?                                                          15

16              THE WITNESS:     Correct.                              16

17              MR. POPOLIZIO:    So thank you very much for your      17                        ____________________________
                                                                                                 C. Martin Herder, CSR, CCR
18   patience and your time, and I know it was a long day, but it      18                        Certified Reporter
                                                                                                 Arizona CCR No. 50162
19   is now over, so have a good night.          Thank you.            19

20              (Whereupon, the deposition concluded at 4:44 p.m.)     20        It is FURTHER CERTIFIED that Herder & Associates,
                                                                            Registered Reporting Firm, has complied with the ethical
21                                                                     21   obligations set forth in ACJA 7-206.

22                               ______________________________        22
                                             SHAWN BLACKBURN                                     _________________________
23                                                                     23                        Registered Reporting Firm
                                                                                                 Arizona RRF No. R1145
24                                                                     24

25                                 * * * * *                           25
                  © Herder & Associates (480)481-0649                                    © Herder & Associates (480)481-0649
                        www.CourtReportersAz.com                                               www.CourtReportersAz.com
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 153 of 228




                EXHIBIT 7
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 154 of 228
                                                                1                                                                  3
           IN THE UNTIED STATES DISTRICT COURT                       1              (EXHIBITS MARKED CONTINUED)
            IN AND FOR THE DISTRICT OF ARIZONA
                                                                     2
                                                                             8       AXON Taser information, Bates No.           162
     Johnny Wheatcroft and Anya                   )                  3              C0G_WHEATCROFT 001743
     Chapman, as husband and wife, and )
     on behalf of minors J.W. and B.W., )                                           (1 page)
                                )                                    4
         Plaintiffs,                ) Case No.:                              9       Taser Pulse Log Evaluation, Bates 162
                                ) 2:18-cv-02347-SMB
     vs.                          )                                  5              Nos. CoG_WHEATCROFT 001668-001669
                                )                                                   (2 pages)
     City of Glendale, a municipal              )                    6
     entity; Matt Schneider, in his           )
     official and individual              )                          7
     capacities; Mark Lindsey, in his )                              8
     official and individual              )
     capacities; and Michael Fernandez, )
                                                                     9
     in his official and individual         )                       10
     capacities,                      )                             11
                                )
          Defendants.                   )                           12
                                )                                   13
                                                                    14
                                                                    15
          DEPOSITION OF OFFICER MICHAEL FERNANDEZ                   16
                                                                    17
                 Chandler, Arizona
                  June 3, 2019                                      18
                   9:54 a.m.                                        19
                                                                    20
     REPORTED BY:                                                                            *****
     MONICA S. BERRY, RPR                                           21
     Certified Reporter
     Certificate No. 50234                                          22
     PREPARED FOR:                                                  23
                                                                    24
     (COPY)                                                         25


                                                                2                                                                  4
 1              INDEX                                                1             DEPOSITION OF OFFICER MICHAEL FERNANDEZ was
 2   WITNESS                   PAGE                                  2   taken on June 3, 2019, commencing at 9:54 a.m. at the law
 3   OFFICER MICHAEL FERNANDEZ                                       3   offices of MARC J. VICTOR, P.C., ATTORNEYS FOR FREEDOM,
 4
 5                                                                   4   3185 South Price Road, Chandler, Arizona, before MONICA S.
        EXAMINATION BY MS. BROADDUS         5                        5   BERRY, RPR, a Certified Reporter in the State of Arizona.
 6      EXAMINATION BY MR. POPOLIZIO       169                       6
        FURTHER EXAMINATION BY MS. BROADDUS               189        7
 7                                                                       COUNSEL APPEARING:
        FURTHER EXAMINATION BY MR. POPOLIZIO             192
 8                                                                   8     MARC J. VICTOR, P.C.
 9                EXHIBITS                                                 ATTORNEYS FOR FREEDOM
     Deposition                                                      9     By: MS. JODY L. BROADDUS
10   Exhibits Description                 Marked
11                                                                         3185 South Price Road
      1       Defensive Tactics, 2015, Taser/X2, 28
             Bates Nos. CoG_WHEATCROFT                              10     Chandler, Arizona 85248
12           002595-002603 (9 pages)                                       On behalf of Plaintiffs
13    2       2014 AOT Taser, Bates Nos.         33                 11
             WHEATCROFT 002434-002450                               12
14                                                                          JONES, SKELTON & HOCHULI, P.L.C.
             (17 pages)
15    3       2013 Defensive Tactics AOT, Bates 37                          By: MR. JOSEPH J. POPOLIZIO
             Nos. CoG_WHEATCROFT 002384-002407                      13      40 North Central Avenue
16           (24 pages)                                                     Suite 2700
17    4       Sworn AOT 2012 Check-Off Sheet,       38              14      Phoenix, Arizona 85004
             Bates Nos. CoG_WHEATCROFT
18           002343-002356 (14 pages)                                       On behalf of Defendants
19    5       Glendale Police Department General 50                 15
             Order, Neighborhood Response Unit,                     16
20           Bates Nos. CoG_WHEATCROFT                              17   ALSO PRESENT:
             000463-000466 (4 pages)
21                                                                  18      Ms. Kathy Thomas, Glendale risk and safety analyst
      6     Glendale Police Department General 74                           Ms. Julie Wanner, paralegal to Mr. Popolizio
22          Order, Bates Nos. CoG_WHEATCROFT                        19      Ms. Alexz Thompson, paralegal to Ms. Broaddus
            000427-000462 (36 pages)                                20
23
      7      Glendale Police Department Report 107                  21
24          Inventory Cover Page for Report No.                     22
            17 107320, Bates Nos.                                   23
25          CoG_WHEATCROFT 000001-000060                            24
            (60 pages)
25          (60 pages)                                              25



                                                         (Pages 1 to 4)                                                            1
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 155 of 228
                                                               21                                                                    23
 1     A. Correct.                                                   1   direction, then you can do that. If something is
 2     Q. When you were a patrol officer in 2017, before             2   quickly -- it's a dynamic situation and there's something
 3   you -- while you were still a patrol officer, what were         3   happening, you may not have the time or the availability
 4   your general duties as an officer?                              4   to address it.
 5     A. Responding to calls for service, traffic                   5     Q. So if someone is doing something that you would
 6   enforcement. Just being visible in a patrol vehicle.            6   question, it's something that you would try to correct at
 7     Q. Did you normally have a marked vehicle when you            7   that time. Is that a fair statement?
 8   were a patrol officer?                                          8               MR. POPOLIZIO: Form.
 9     A. Always.                                                    9               THE WITNESS: Again, it's going to be a
10     Q. And always in your uniform?                               10   case-by-case situation.
11     A. Always.                                                   11   BY MS. BROADDUS:
12     Q. And just for clarification, when you're working,          12     Q. Are you required to report any violations to your
13   correct, as opposed to when you're at home hanging out?        13   supervisor or to anyone else?
14     A. Correct. Yeah.                                            14               MR. POPOLIZIO: Form.
15     Q. Are you familiar with Glendale's policies for             15               THE WITNESS: I would say yes.
16   police officers?                                               16               (Ms. Thompson entered the conference room.)
17     A. The entire policy and procedure manual?                   17   BY MS. BROADDUS:
18     Q. Well, as an officer, are you supposed to know the         18     Q. Who would you report a violation to?
19   policies and procedures for an officer.                        19     A. If not your immediate supervisor, one that's
20            MR. POPOLIZIO: Form.                                  20   available or one that would be on scene.
21            THE WITNESS: I think it's over 2,000 pages.           21     Q. Have you ever reported another officer for
22   I think I have a decent understanding of some of it.           22   violating policies?
23   BY MS. BROADDUS:                                               23     A. Yes.
24     Q. Do you receive training on those pages of those           24     Q. How many times?
25   policies and procedures or are you just expected to read       25     A. One time.


                                                               22                                                                    24
 1   those? Do you know?                                             1     Q. And what type of situation did that involve?
 2               MR. POPOLIZIO: Form.                                2     A. I thought an officer was using excessive force
 3               THE WITNESS: While in FTO, when you first           3   too often.
 4   start, there's certain parts that you are required to           4     Q. How long ago was it that you reported that
 5   read, and then you receive training annually on different       5   individual?
 6   aspects, yes.                                                   6     A. Maybe four years.
 7   BY MS. BROADDUS:                                                7     Q. And that's when you were on patrol; is that --
 8      Q. Do you have discretion as a police officer to             8     A. Yes.
 9   abide -- as to whether or not you can abide by the              9     Q. Was it another patrol officer?
10   policies?                                                      10     A. Yes.
11      A. Do I have discretion on whether I can abide by           11     Q. It was not Officer Lindsey or Officer Schneider;
12   policies?                                                      12   is that correct?
13      Q. Glendale's policies and procedures.                      13     A. It was not.
14      A. No.                                                      14     Q. Who's in charge of training the police officers
15      Q. So if it's written down, that's what you're              15   for the City of Glendale?
16   supposed to do. Is that a fair statement?                      16     A. Who's in charging of training?
17      A. You're supposed to try, yes.                             17     Q. Yes.
18               (Ms. Thompson left the conference room.)           18     A. Well, we have a training unit. I think the
19   BY MS. BROADDUS:                                               19   training -- one of the training sergeants is Mark
20      Q. So what are your responsibilities if you witness         20   Malinsky.
21   another officer violate the policies and procedures?           21     Q. How often are you -- are you required to get
22      A. It would be a case-by-case situation.                    22   training?
23      Q. And what do you mean by that?                            23     A. We have what we call AOT, which is annual officer
24      A. If it's low and slowly evolving and you have a           24   training.
25   chance to intervene or speak to the officer or give            25     Q. Is that a mandatory requirement for a police


                                                    (Pages 21 to 24)                                                                  6
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 156 of 228
                                                                25                                                                     27
 1   officer?                                                         1   that you'd like to learn more about?
 2      A. It is.                                                     2     A. Yes.
 3      Q. And since you've been a police officer with the            3     Q. Are you aware of any classes that -- or training
 4   City of Glendale has AOT training been in place?                 4   that Glendale's required you or any other officers to take
 5      A. Yes.                                                       5   outside of AOT training?
 6      Q. And are you required to take a certain number of           6             MR. POPOLIZIO: Form.
 7   hours outside of AOT training, or is it just the AOT             7             THE WITNESS: If you go to a specialty unit,
 8   training that's mandatory?                                       8   if you go to investigations and you're in child crimes,
 9      A. I don't think you're required to receive training          9   there's going to be a lot of specifics to that. So
10   outside of those hours, no.                                     10   depending on what you do, yes, there could be specific
11      Q. With the AOT training, is that something provided         11   training that you need to do, yes.
12   by the City of Glendale?                                        12   BY MS. BROADDUS:
13      A. Yes.                                                      13     Q. Did you have to go through any specific training
14      Q. Now, with regard to training that you do -- let           14   for joining the NRS group?
15   me go a step back.                                              15     A. I don't know if there's been any required, but
16               Do you do training outside of AOT training?         16   I've done a lot of training since I've come to NRS that's
17      A. Do I?                                                     17   been made available to me.
18      Q. Yes.                                                      18     Q. And you mentioned earlier you had to take a test,
19      A. Yes.                                                      19   the oral test that you took. But outside of that you
20      Q. Why would you do training outside of AOT                  20   didn't have to take any special classes to become a member
21   training?                                                       21   of the NRS unit, correct?
22      A. To enhance my ability level.                              22     A. No.
23      Q. The training that you do, are those classes or            23     Q. Is that a true statement or --
24   courses that are provided by a third party or is it by          24     A. No, I did not need to take any special classes.
25   Glendale or both?                                               25     Q. And I apologize. It was kind of a double


                                                                26                                                                     28
 1     A. Most often by a third party, sometimes by                   1   negative on the question there.
 2   Glendale.                                                        2             I want to go through a couple of training
 3     Q. How do you find out about what type of courses              3   materials.
 4   are available to you?                                            4             (Deposition Exhibit No. 1 was marked for
 5     A. There's a training page where they announce                 5   identification.)
 6   different trainings that are available, and sometimes it's       6   BY MS. BROADDUS:
 7   just through word of mouth or be on different e-mail --          7      Q. All right. In front of you you have a document
 8   e-mails.                                                         8   that's been marked as Exhibit 1. And on the front page it
 9     Q. Does Glendale ever send e-mails about, hey,                 9   says, "Defensive Tactics, 2015, Taser/X2." Do you see
10   there's a training event coming up in case you're               10   that?
11   interested?                                                     11      A. Yes.
12     A. Yes.                                                       12      Q. Is this a document that -- and you can look
13     Q. Obviously there's different areas of training              13   through it and let me know if you've seen this document
14   that are available. If it's something that you're not           14   before.
15   interested in, you don't take that class. Is that a fair        15      A. It looks familiar, yes.
16   statement?                                                      16      Q. It's my understanding that this is a document
17     A. Yes.                                                       17   that was related to AOT training for 2015. Does this look
18     Q. What types of classes are the types that interest          18   like something you may have received during the AOT
19   you the most?                                                   19   training in 2015?
20     A. I do a lot of gang investigations, interview               20      A. Probably through a PowerPoint. Probably not an
21   interrogation and drug investigation classes.                   21   actual document.
22     Q. Has that been consistent throughout your career            22      Q. So you don't receive the actual documents when
23   as police officer?                                              23   you sit in the class for the AOT training. They'll put a
24     A. Yes.                                                       24   PowerPoint on and you'll see items that look like
25     Q. Those are the areas that you find interesting              25   Exhibit 1, correct?


                                                     (Pages 25 to 28)                                                                   7
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 157 of 228
                                                                 41                                                                 43
 1     Q. Any aspect.                                                  1      A. We went through some medical training by a
 2     A. In making an arrest?                                         2   firefighter. So he's not a police officer.
 3     Q. Yes.                                                         3      Q. Was that through the Glendale firefighters?
 4     A. I'd say -- in some form of current capacity I                4      A. Yes, yes.
 5   would say yes.                                                    5      Q. Do you have to sign off on any documents to show
 6     Q. With your firearms training, are you required to             6   that you went through NRS training?
 7   go to a range a certain number of times a year or for a           7      A. Some of the trainings we do I don't think there's
 8   certain number of hours a year?                                   8   a document that we sign to show that we were there.
 9     A. There's -- there's several optional hand --                  9      Q. Are you provided documents as part of the
10   firearms trainings, and I go to a lot of them. And               10   training that you receive?
11   there's some that I think are required. Because I                11      A. Not necessarily.
12   personally go to quite a few, I don't know which ones are        12      Q. But sometimes you do?
13   the ones that I choose to go to or the ones that are             13      A. Sometimes.
14   required. I think there's one or two that are required           14      Q. With regard to training -- let me go back a
15   every year, yes, for every officer.                              15   second.
16     Q. Is that part of the AOT training, then, if it's             16               With regard to the policies and procedures
17   required, or is it outside of that?                              17   for the City of Glendale, do you have access to those at
18     A. It could be outside of AOT.                                 18   any time as a police officer?
19     Q. Does the NRS have any additional training on an             19               MR. POPOLIZIO: Form.
20   annual basis other than the AOT training?                        20               THE WITNESS: Policies and procedures?
21     A. We do different things to train, yes.                       21   BY MS. BROADDUS:
22     Q. Like what?                                                  22      Q. Correct.
23     A. For example, last Friday we did building                    23      A. Yes.
24   clearing, how to effectively clear a building.                   24      Q. If you wanted to look up any particular policy
25     Q. What other types of training do you guys receive            25   and procedure what would you do?


                                                                 42                                                                 44
 1   together as a unit?                                               1     A. I'd go to our intranet and look at it.
 2     A. A lot of different things that are fugitive                  2     Q. That's a computer program, correct?
 3   apprehension-related, vehicle-related or how to remove            3     A. Yeah, just like the internal Glendale Internet.
 4   people from vehicles effectively.                                 4   Isn't it called intranet? Doesn't most places have
 5     Q. Since you've been with NRS, has that been                    5   intranet?
 6   consistent, that you receive training every year for the          6     Q. When you sign in to that, you can pull up any of
 7   NRS specifically?                                                 7   the policies and procedures that exist; is that true?
 8     A. Yes.                                                         8     A. Yes.
 9     Q. Who provides that training?                                  9     Q. Do you do that very often?
10     A. Typically it's orchestrated through your                    10     A. Like anything else, you do it less as time goes
11   sergeant or -- orchestrated.                                     11   when you have more of a working understanding of your job
12     Q. Now, is it classroom-type training or is it on              12   functions.
13   the field, or how is that training set up?                       13     Q. As part of your AOT training, have you ever
14     A. Depending on the topic it'll be both.                       14   received de-escalation type classes or courses or
15     Q. Is it mandatory for NRS officers?                           15   training?
16     A. As long as you're working that day that's --                16     A. I would say yes.
17   you'll be going to it, so yes.                                   17     Q. I think I saw somewhere there was a class called
18     Q. So if you were not scheduled to work that day and           18   verbal judo. Did you participate in that?
19   they were doing a particular training on an area, if you         19     A. I did.
20   weren't working that day would you have to make up that          20     Q. What do you recall from that class?
21   training?                                                        21     A. Giving you more insight on how to talk to people
22     A. It would depend what the training was.                      22   and de-escalation techniques.
23     Q. Do you have outside or third parties that are not           23     Q. Was that something that was part of your AOT
24   police officers come in to help with the training for the        24   training, do you recall?
25   NRS division?                                                    25     A. No.


                                                     (Pages 41 to 44)                                                               11
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 158 of 228
                                                              73                                                                    75
 1     Q. Can you use deadly force?                                 1   BY MS. BROADDUS:
 2     A. Of course not.                                            2     Q. Do you think the guidelines for the City of
 3     Q. Another area of resistance is called physical or          3   Glendale are reasonable for a police officer?
 4   defensive resistance. Are you familiar with that?              4            MR. POPOLIZIO: Form; foundation.
 5     A. I am.                                                     5            THE WITNESS: I'm not sure I'm in a position
 6     Q. What is your understanding of what that is?               6   to judge them.
 7     A. Defensive resistance is usually when they're              7   BY MS. BROADDUS:
 8   trying not to allow you to effect the arrest, they're          8     Q. Well, you've been an officer for 12 years. Are
 9   pulling away, pushing away, doing things where they're not     9   there policies and procedures you think need to be
10   actively aggressive towards an officer but they're not        10   changed?
11   allowing you to detain or control them.                       11            MR. POPOLIZIO: Form; foundation.
12     Q. What type of response can you use -- level of            12            THE WITNESS: Not in response to resistance,
13   force can you use against someone who is engaging in          13   no.
14   physical defensive resistance?                                14   BY MS. BROADDUS:
15     A. Almost anything up to lethal.                            15     Q. Do you think that the policies that they have in
16     Q. What's active aggression, which is another form          16   response to resistance are what a reasonable officer would
17   of resistance?                                                17   do under the circumstances?
18     A. That's where somebody is using active physical           18            MR. POPOLIZIO: Form.
19   force or violence against an officer.                         19            THE WITNESS: I would say so.
20     Q. What type of a response can you use or level of          20   BY MS. BROADDUS:
21   force can you use against someone who is engaging in          21     Q. On the first page it has a section 23.002. It
22   active aggression?                                            22   talks about philosophy under subsection A and about -- it
23     A. Every use of force up to and including lethal.           23   says: the philosophy of the Glendale Police Department is
24     Q. What is aggravated active aggression?                    24   to use only the amount of force or control necessary to
25     A. They are actively trying to potentially kill an          25   conduct lawful police safety activities in the mission of


                                                              74                                                                    76
 1   officer.                                                       1   the Department.
 2     Q. What level of force can you use against someone           2            Do you see that?
 3   who is engaging in active aggression -- sorry --               3     A. I do.
 4   aggravated active aggression?                                  4     Q. And not the next sentence but the sentence after
 5     A. Up to and including lethal.                               5   says: Employees will only use the amount of force/control
 6     Q. Have you had to use lethal force?                         6   reasonably necessary to overcome this resistance, protect
 7     A. No.                                                       7   properties and save lives.
 8              (Deposition Exhibit No. 6 was marked for            8            Do you see that?
 9   identification.)                                               9     A. I do.
10   BY MS. BROADDUS:                                              10     Q. Do you think that's a reasonable objective?
11     Q. You have a document that's been placed in front          11     A. I do.
12   of you. It's Exhibit 6. At the top it says, "Glendale         12     Q. The next sentence says: "Under no circumstances
13   Police Department General Order." It talks about response     13   will the force/control be greater than necessary to
14   to resistance. Have you seen this document before?            14   achieve lawful objectives.
15     A. I have.                                                  15            Do you see that?
16     Q. And is this the use of force order and policies          16     A. I do.
17   for the City of Glendale?                                     17     Q. So there has to be a lawful objective to use any
18     A. They are.                                                18   type of use for control. Would you agree?
19     Q. Have you ever compared these policies and                19     A. Yes.
20   procedures for Glendale with anyone else's? Have you ever     20     Q. I'm going to have you go to the page number
21   talked to anyone from any other police -- any other           21   that's Bates 0436. Under subsection 4 on this page it
22   officers from other forces or anything?                       22   says: Tasers should only be used against subjects who are
23              MR. POPOLIZIO: Form.                               23   exhibiting active aggression (physical intimidation) or
24              THE WITNESS: No.                                   24   who are actively resisting (defensive resistance, active
25                                                                 25   aggression, aggravated active aggression or attempt to


                                                        (Pages 73 to 76)                                                            19
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 159 of 228
                                                                 81                                                                   83
 1     A. No.                                                          1   driver's side.
 2     Q. Other than the one that we talked about earlier              2     Q. So you were over on the driver's side, and then
 3   with passive that you guys still use a Taser if they're           3   there was some commotion and you came over to the
 4   resisting passively under certain circumstances that you          4   passenger side, and you remained over on that side the
 5   talked about, like if you were trying to get them in a            5   rest of the time, correct?
 6   car?                                                              6     A. Once I saw Sergeant Lindsey get knocked out, yes,
 7             MR. POPOLIZIO: Form.                                    7   I went to the passenger side.
 8             THE WITNESS: I would say yes. Yes. To                   8     Q. Was it when you went over to the other side of
 9   your statement, yes.                                              9   the car to the passenger side when you saw him kicking and
10             MS. BROADDUS: We're going to take a short              10   thrashing?
11   break.                                                           11     A. Yes.
12             (The deposition was at recess from 11:22 to            12     Q. You didn't see him kicking or thrashing before
13   11:35 a.m.)                                                      13   you went over to that side -- the passenger side of the
14   BY MS. BROADDUS:                                                 14   car, correct?
15     Q. As you know, we're here today about the                     15     A. I couldn't see.
16   Wheatcroft family, correct?                                      16     Q. What do you think would happen to you as an
17     A. Yes, ma'am.                                                 17   officer if you violated the use of force policies for
18     Q. Just want to have an understanding that we --               18   Glendale?
19   when we say the Wheatcrofts, we're talking about the whole       19            MR. POPOLIZIO: Objection: Form;
20   family. If I identify them specifically, I'll let you            20   foundation.
21   know. Okay?                                                      21            Go ahead.
22     A. Okay.                                                       22            THE WITNESS: In what way?
23     Q. You've seen the reports, you heard your                     23   BY MS. BROADDUS:
24   interviews. One of the things that you talked about in           24     Q. Well, if you violated -- well, we went through
25   your interview is that Johnny Wheatcroft was kicking and         25   what all the use of force guidelines are for the City of


                                                                 82                                                                   84
 1   thrashing. Do you recall that?                                    1   Glendale, correct?
 2     A. I do.                                                        2      A. Yes.
 3     Q. And what did you mean by that, that he's kicking             3      Q. And if you --
 4   and thrashing?                                                    4             MR. POPOLIZIO: Form.
 5     A. Kicking and thrashing. Kicking his feet and                  5   BY MS. BROADDUS:
 6   thrashing his legs about.                                         6      Q. -- violated those use of force policies, do you
 7     Q. Was he doing that the whole time?                            7   think you would be disciplined by the department?
 8     A. From --                                                      8      A. I'm sure it would depend on the circumstances and
 9            MR. POPOLIZIO: Form.                                     9   the severity, but I would say yes.
10            THE WITNESS: My apologies.                              10   BY MS. BROADDUS:
11            From the point that I got around to the                 11      Q. Has anyone filed a complaint or a claim against
12   passenger side he seemed to be the entire time, yes.             12   you in your professional capacity?
13   BY MS. BROADDUS:                                                 13      A. A complaint, yes.
14     Q. Just for clarification, you arrived on the scene,           14      Q. And those are internal complaints with the
15   you went up to where Schneider was talking with the              15   department?
16   passenger, Mark Lindsey had not come around yet, or did he       16      A. Yes.
17   come around to the passenger side of the vehicle --              17      Q. No one's filed a lawsuit against you other than
18            MR. POPOLIZIO: Form.                                    18   this case, correct?
19   BY MS. BROADDUS:                                                 19      A. Correct.
20     Q. -- when you first arrived?                                  20      Q. Do you know how many times?
21            MR. POPOLIZIO: Form.                                    21      A. At least two -- at least two formal complaints.
22   BY MS. BROADDUS:                                                 22      Q. What's the difference between a formal and an
23     Q. If you recall.                                              23   informal complaint?
24     A. Because after looking at a video recently, he               24      A. I guess an informal complaint would be where
25   went to the passenger side just as I was going to the            25   somebody calls and talks to your supervisor and maybe


                                                             (Pages 81 to 84)                                                         21
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 160 of 228
                                                                 85                                                                     87
 1   isn't happy with something that happened.                         1     A. Correct.
 2             A formal complaint to where they go down and            2     Q. Also in 2009 there was a conduct unbecoming
 3   get interviewed and go through the formal complaint               3   charge that was made against you. Apparently people
 4   process.                                                          4   thought you were rude and argumentative, condescending and
 5      Q. What is your understanding of what the informal             5   patronizing. It was unlawfully detained people in a
 6   complaint process is?                                             6   vehicle and attempted to search without a lawful basis.
 7      A. Typically your boss will handle it.                         7   And you also received a memo of correction for that. Do
 8      Q. And they talk to you about whatever the situation           8   you recall that?
 9   was. Is that a fair statement?                                    9            MR. POPOLIZIO: Form.
10             MR. POPOLIZIO: Form; foundation.                       10            THE WITNESS: Yes. There was a -- I did a
11             THE WITNESS: They do.                                  11   traffic stop. I called the K-9 officer to do a free-air
12   BY MS. BROADDUS:                                                 12   sniff of the vehicle. The K-9 officer removed the people
13      Q. Do you usually get disciplined if it's just an             13   from the vehicle, not me, and they ended up -- yeah.
14   informal complaint?                                              14   BY MS. BROADDUS:
15      A. No.                                                        15     Q. And the last one in 2009 was a vehicle collision.
16      Q. If it's a formal complaint, what is your                   16   You had to do some discipline training. Do you recall
17   understanding of the process of how a formal complaint is        17   that?
18   handled by the City of Glendale?                                 18     A. In 2009?
19     A. It gets investigated by either your immediate               19     Q. Or, actually, I apologize. It happened in 2008,
20   supervisor or by our PSU, our professional standards unit. 20         but the disciplinary stuff happened the next near in 2009.
21   They'll investigate it and decide if there needs to be any       21     A. A collision?
22   type of discipline.                                              22            I don't remember. Does it say -- do you
23      Q. And you've actually had to go through that                 23   have any more specifics on the collision?
24   process. Is that a fair understanding?                           24     Q. No, I don't have that with me, but I can get that
25      A. I have.                                                    25   on our next break.


                                                                 86                                                                     88
 1     Q. Do you get an opportunity to contest what their              1      A. I don't remember being in a collision in 2008.
 2   position is?                                                      2      Q. Okay. We'll go to -- the next situation was in
 3     A. You do.                                                      3   2011. You also received another memo of correction for a
 4     Q. I'd like to go through just a few things I have              4   vehicle pursuit. Do you recall that?
 5   seen in your file, and I'm not going to pull out a bunch          5      A. Oh, I think myself and five or six officers
 6   of documents, so I'll just ask you about these.                   6   pursued a vehicle that had just carjacked somebody, and
 7     A. Okay.                                                        7   they told us we shouldn't have.
 8     Q. We'll start with old and come to new. Okay?                  8      Q. And then another time in 2011 you had a memo of
 9     A. Sure.                                                        9   correction for unbecoming conduct. I guess you had a
10     Q. Back in 2009 you had three matters, and I'll                10   dispute with a neighbor. There was a dog situation.
11   roughly summarize them.                                          11      A. Yes. My neighbor's dogs got very close to my
12     A. Okay.                                                       12   son, and I told him to keep his dogs restrained or he was
13     Q. There was an unlawful detention and search of               13   going to get a citation.
14   containers without a warrant or consent, and you got a           14      Q. And that happened when you were not on duty,
15   memo of correction. Do you recall that?                          15   correct?
16     A. Can you give me like the synopsis of it.                    16      A. I was just coming home from training.
17     Q. There was a business and there were some                    17      Q. And you were still disciplined for that?
18   employees that were there, not City employees but...             18      A. I was.
19     A. It was a Sunday night at about 10:00 o'clock, and           19      Q. In 2013, there was a citizen complaint that was
20   they were stacking vehicles into an 18-wheeler end on end        20   filed against you. There was a civil standby that you
21   making homemade ramps, and we suspected that the vehicles        21   were there for, some kind of family fight. Officer didn't
22   were possibly stolen. So I went into the back of an              22   want to -- or I'm sorry. The individual didn't want to
23   18-wheeler to get the VINs to verify they weren't stolen.        23   come towards you, and you grabbed him and put your cuffs
24     Q. And you ended up getting a memo of correction               24   on him, searched his pockets, got his keys and gave them
25   just because there wasn't a warrant or consent, correct?         25   to the girlfriend. Do you recall that?


                                                         (Pages 85 to 88)                                                               22
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 161 of 228
                                                               89                                                                     91
 1      A. I do.                                                     1     Q. And then there's another incident in 2015. This
 2      Q. And it looks like they sustained three                    2   is kind of a disturbance call in a trailer park, and there
 3   allegations on that, that you should have removed the           3   was a gentleman running around in his underwear and you
 4   cuffs and you didn't soon enough?                               4   used force and you were exonerated. Do you recall that?
 5      A. Correct.                                                  5     A. Yes.
 6      Q. And that you went hands-on while he was in cuffs,         6     Q. Are there any other complaints or situations or
 7   which is outside the resistance policies?                       7   someone made a complaint against you that you're aware of?
 8      A. No. There was no like physical confrontation.             8     A. Not that I know of.
 9   It was just that I took the keys out of his pocket while        9     Q. Are you aware any other officers having any
10   he was in handcuffs.                                           10   complaints against you?
11      Q. And that was another -- that was --                      11     A. Officers?
12      A. Right. It's --                                           12     Q. Yes.
13      Q. No reason to search or seize property?                   13     A. No.
14      A. Correct.                                                 14     Q. Every year you undergo an annual evaluation,
15      Q. You were actually suspended for that for                 15   correct?
16   24 hours?                                                      16     A. Yes.
17      A. I was.                                                   17     Q. And it's my understanding that the year goes
18      Q. And then in 2014 there was another complaint. It         18   from -- is it July through June? Is that --
19   was a family fight. Sounds like some people were --            19     A. Correct.
20   dispute over a kid and the grandparents. Do you recall         20     Q. And a lot of times in your reviews they've noted
21   that?                                                          21   these situations where someone had made a complaint
22      A. I do.                                                    22   against you, correct?
23      Q. They alleged that you had a failure to conduct a         23     A. Correct.
24   thorough investigation.                                        24     Q. And if you were suspended, they would note that
25      A. Correct.                                                 25   in your annual review, correct?


                                                               90                                                                     92
 1      Q. And you were actually suspended for three days.           1      A. Correct.
 2   You're aware of that?                                           2      Q. Do you know why Officer Schneider didn't have his
 3      A. I am.                                                     3   suspension in his reviews?
 4      Q. Do you know why that suspension of three days,            4              MR. POPOLIZIO: Form; foundation.
 5   that none of those other things were in your personnel          5   BY MS. BROADDUS:
 6   file?                                                           6      Q. If you know.
 7            MR. POPOLIZIO: Form; foundation.                       7      A. I have no idea.
 8            THE WITNESS: Why I was suspended for three             8      Q. You realize he was suspended, correct?
 9   days?                                                           9      A. I do.
10   BY MS. BROADDUS:                                               10      Q. Do you know how Matt Schneider got the nickname
11      Q. No. Why that particular instance -- the three            11   Strong Arm Schneider?
12   from 2009, the two from 2011, and the one from 2013 --         12      A. I've never heard that, ever.
13   were not in your personnel file, but this one from 2014        13      Q. Really?
14   was. Do you know why that is?                                  14      A. Never.
15            MR. POPOLIZIO: Form; foundation.                      15      Q. Do you know if Glendale has a set of guidelines
16            THE WITNESS: I don't.                                 16   for what sanctions or punishments are going to be rendered
17   BY MS. BROADDUS:                                               17   against an officer who has some kind of disciplinary
18      Q. You had two more incidents that were brought up          18   infraction?
19   against you. Another one was in 2015, another family           19              MR. POPOLIZIO: Form.
20   fight, and you actually tased someone who used empty -- or     20              THE WITNESS: I believe there is, yes.
21   hard empty hand strikes. Do you recall that?                   21   BY MS. BROADDUS:
22      A. I do.                                                    22      Q. Have you ever seen it?
23      Q. And that one was rendered justified and within           23      A. No.
24   policy, correct?                                               24      Q. Is there a lot of discretion on whether someone's
25      A. Correct.                                                 25   going to be disciplined or not?


                                                    (Pages 89 to 92)                                                                  23
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 162 of 228
                                                              93                                                                   95
 1             MR. POPOLIZIO: Form; foundation.                     1   BY MS. BROADDUS:
 2             THE WITNESS: I believe there is.                     2      Q. Prior -- well, the incident took place on
 3   BY MS. BROADDUS:                                               3   July 27th of 2017, just to give you a reference. Did you
 4      Q. Do you know who decides whether someone's going          4   know any of the Wheatcroft family members prior to that
 5   to be disciplined or not for a situation?                      5   time?
 6      A. I think ultimately the assistant chief decides           6      A. No.
 7   discipline. That's my understanding.                           7      Q. Had you had any interactions with any of them
 8      Q. Based on your experience with the complaints that        8   prior to --
 9   were made against you, do you think you were treated           9      A. I don't think so.
10   fairly by the department?                                     10      Q. What about the driver of the car? His name was
11             MR. POPOLIZIO: Form.                                11   Shawn Blackburn. Did you have any experiences with him
12             THE WITNESS: Reference what?                        12   prior to the July 2017 incident?
13   BY MS. BROADDUS:                                              13      A. After the incident I think there was some
14      Q. To the complaints that were made against you in         14   documentation or something where I had had some contact
15   any disciplinary action that was taken against you.           15   with somebody in that car, but I didn't remember at that
16             MR. POPOLIZIO: Form.                                16   point, and I don't remember now. I don't know who it was.
17             THE WITNESS: Yes.                                   17   I don't know which occupant, but it seems like somebody
18   BY MS. BROADDUS:                                              18   said during one of my interviews that I had a contact with
19      Q. You think it was fair?                                  19   one of them but I didn't remember it.
20      A. Yes.                                                    20      Q. When you were there that day on July 26th of
21      Q. You think some of the situations, that you felt         21   2017, they didn't look familiar? You didn't have any
22   you acted properly and were still disciplined?                22   recollection of coming across any of them prior to that?
23      A. I could say that's a fair statement of my               23      A. Not at all.
24   opinion, yes.                                                 24              THE COURT REPORTER: I'm sorry. Is it the
25      Q. Do you trust Glendale's investigations of claims        25   26th or 27th?


                                                              94                                                                   96
 1   made against officers?                                         1              MS. THOMPSON: 26th.
 2            MR. POPOLIZIO: Form; foundation.                      2              (An off-the-record discussion ensued.)
 3            THE WITNESS: Generally, yes.                          3   BY MS. BROADDUS:
 4   BY MS. BROADDUS:                                               4      Q. When you were working as a patrol officer back in
 5     Q. Has there ever been a situation where you saw an          5   July of 2017, did you have a partner you would ride with
 6   officer that was disciplined that you didn't think             6   or did you normally go alone?
 7   deserved it?                                                   7      A. Typically alone.
 8     A. Yes.                                                      8      Q. And on that date, on July 26th of 2017, were you
 9     Q. Do you know why they were disciplined if you              9   driving alone that day?
10   didn't think they deserved it?                                10      A. I was.
11            MR. POPOLIZIO: Form.                                 11      Q. Who was your direct supervisor at that time?
12            THE WITNESS: Not always, no.                         12      A. Should have been Kevin Kellogg.
13   BY MS. BROADDUS:                                              13      Q. Do you know how many other officers reported to
14     Q. As a result of the events involving the                  14   that supervisor?
15   Wheatcrofts, were you advised or suggested to undergo any     15      A. Seven, eight.
16   additional training?                                          16              Just to clarify, I'm not 100 percent sure I
17            MR. POPOLIZIO: Form.                                 17   was working for Kellogg at that time. I think I was, but
18            THE WITNESS: No.                                     18   I'm not positive.
19   BY MS. BROADDUS:                                              19      Q. Fair enough.
20     Q. Was NRS, the whole department, did they receive          20      A. Because around July is when we changed shifts.
21   additional training after the incident involving the          21   They changed spots. So I could have been not working for
22   Wheatcrofts or any of the matters relating to it?             22   him, but I think I was.
23            MR. POPOLIZIO: Form.                                 23      Q. Fair enough. Thank you for the clarification.
24            THE WITNESS: Not that I can recall.                  24              Did you do your reports at the police
25                                                                 25   station?


                                                          (Pages 93 to 96)                                                         24
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 163 of 228
                                                                101                                                                 103
 1     Q. Did you think it was necessary to go to Motel 6              1     Q. When you first arrived, what did you see?
 2   that day?                                                         2     A. The first thing that caught my attention was
 3     A. Two of the officers on that squad, Officers Lewis            3   Officer Lindsey raising his arm and kind of gesturing for
 4   and Lindsey, I was and am very good friends with, and I           4   me to get over there.
 5   just went to check on Officer Lindsey.                            5     Q. What did you see when you got over there?
 6     Q. But that was before you knew something had                   6     A. I saw Officer Schneider having some kind of
 7   happened, correct?                                                7   conflict or some kind of confrontation with the front seat
 8     A. Correct.                                                     8   passenger of a vehicle.
 9     Q. Were you concerned something was going to happen?            9     Q. Did you ask any questions to find out what that
10     A. No. You asked if it was necessary to go by.                 10   conflict was?
11   It's very common to go check on your buddies, so to speak.       11     A. I didn't.
12     Q. When you went to Motel 6 that day after you heard           12     Q. Do you normally?
13   there was a traffic stop, did you know when the call was         13     A. In a dynamic fast-moving situation where things
14   made in that it was Officer Schneider and Lindsey?               14   are actively happening, never.
15     A. Yes.                                                        15     Q. When you first arrived where was Officer Lindsey?
16     Q. How did you know that?                                      16     A. I remember him in my head to be near the driver's
17     A. I knew that they were riding together, so I knew            17   side front door.
18   once Schneider voiced that he was there, I knew that             18     Q. Do you know why he went to the other side of the
19   Lindsey was there.                                               19   vehicle?
20     Q. Have you ever been on the scene when                        20     A. To help --
21   Officer Schneider has arrested someone before?                   21              MR. POPOLIZIO: Foundation.
22     A. I'm sure I have.                                            22              THE WITNESS: To help Officer Schneider.
23     Q. Does the City of Glendale have a policy for body            23   BY MS. BROADDUS:
24   cameras, when you're supposed to activate them and when          24     Q. When did you find out the basis for the traffic
25   you don't need to activate them?                                 25   stop?


                                                                102                                                                 104
 1     A. Yes.                                                         1     A. After everything was over.
 2     Q. What is your understanding of what that policy               2     Q. Did that concern you?
 3   is?                                                               3              MR. POPOLIZIO: Form.
 4     A. Anytime you're making contact with the public in             4              THE WITNESS: Did what concern me?
 5   a police function you should have your body camera on.            5   BY MS. BROADDUS:
 6     Q. What happens if you violate that policy?                     6     Q. That the traffic stop was for an alleged failure
 7     A. If you have a reasonable explanation, you're just            7   to use a turn signal and it escalated into something where
 8   told to make sure to have it on next time.                        8   a gentleman was tased 11 times.
 9     Q. That's what happened in your situation that day,             9              MR. POPOLIZIO: Form.
10   correct?                                                         10              THE WITNESS: Did the basis concern me?
11     A. I did. I was -- I was coming from our main                  11   BY MS. BROADDUS:
12   station. I just had my camera switched off. There's a            12     Q. Did it concern you that the basis for the traffic
13   good chance I probably was using the restroom, and I just        13   stop was an alleged failure to use a turn signal?
14   didn't get a chance to turn it on.                               14     A. No.
15     Q. When did you realize it wasn't on?                          15     Q. When you got there -- I just want to make sure I
16     A. After the incident ended and I looked down at my            16   understand -- was Schneider already engaged with the
17   camera.                                                          17   passenger of the vehicle?
18     Q. Does it have an indicator light?                            18     A. Yes.
19     A. It does.                                                    19     Q. Can you tell me what happened, what you saw?
20     Q. Do you normally turn on your camera when you get            20     A. So as I'm walking up, I begin jogging when Mark
21   in your car or when you get to a scene? Or what's your           21   gives me a gesture to get over here. As I'm kind of
22   normal practice?                                                 22   jogging up to the vehicle I see Mark, or Officer Lindsey,
23     A. Usually turn it on once I get out of my car and I           23   quickly walk or jog over to the passenger side. When I
24   realize something's happening, I'm going to have contact         24   saw that, I realized that there was still a driver and
25   with the public.                                                 25   that there were occupants in the rear, so I went to the


                                                  (Pages 101 to 104)                                                                 26
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 164 of 228
                                                            105                                                                 107
 1   driver's side to watch them and watch their actions.          1     Q. Did you prepare any report or any narratives
 2     Q. Did you personally see any basis for                     2   regarding this incident involving the Wheatcrofts?
 3   Officer Schneider to put his hands on the passenger?          3              MR. POPOLIZIO: Form.
 4              MR. POPOLIZIO: Form.                               4              THE WITNESS: I did not because I was listed
 5              THE WITNESS: I -- I did not see what was           5   as a victim. So my statement was taken by another
 6   transpiring between them, no.                                 6   officer.
 7   BY MS. BROADDUS:                                              7   BY MS. BROADDUS:
 8     Q. Did you see the witness -- or I'm sorry.                 8     Q. Is that common practice for the City of Glendale?
 9              Did you see the passenger engage in any            9     A. Yes.
10   illegal activity before Schneider put his hands on him?      10              (Deposition Exhibit No. 7 was marked for
11     A. What --                                                 11   identification.)
12              MR. POPOLIZIO: Form.                              12   BY MS. BROADDUS:
13              THE WITNESS: What passenger?                      13     Q. You've been handed a document that's been marked
14   BY MS. BROADDUS:                                             14   as Exhibit No. 7. Have you seen this before?
15     Q. The front seat passenger. Did you see Johnny            15     A. I have not.
16   Wheatcroft engage in any illegal activity before Schneider   16     Q. You did not review the police report prior to
17   put his hands on him?                                        17   your deposition today. Is that a fair statement?
18              MR. POPOLIZIO: Form.                              18     A. Correct. I can't open it. No, no. We can't --
19              THE WITNESS: I couldn't see what was              19   I can't open it up in our internal system. I can't read
20   happening between them.                                      20   the report.
21   BY MS. BROADDUS:                                             21     Q. Do you know why?
22     Q. So you didn't see any illegal activity by Johnny        22     A. There's certain reports that are highlighted as
23   Wheatcroft at that point, correct?                           23   being sensitive and officers cannot open them without a
24              MR. POPOLIZIO: Form.                              24   supervisor's approval.
25              THE WITNESS: No.                                  25     Q. So this one was marked as a sensitive report in


                                                            106                                                                 108
 1   BY MS. BROADDUS:                                              1   some way?
 2     Q. Prior to Officer Schneider putting his hands on          2     A. Correct.
 3   the passenger, did you personally have any probable cause     3     Q. I want to have you turn to Bates No. 000017. And
 4   or reasonable suspicion to detain Johnny Wheatcroft?          4   this is part of the police report, the Glendale police
 5              MR. POPOLIZIO: Form.                               5   report. And towards the top of the page it says, "Victim
 6              THE WITNESS: Say again.                            6   3," and it has your name. Do you see that?
 7   BY MS. BROADDUS:                                              7     A. It does. I do.
 8     Q. Sure. Prior to Officer Schneider putting his             8     Q. Do you know why you were listed as a victim?
 9   hands on Johnny Wheatcroft, did you personally have any       9     A. Wheatcroft was charged with aggravated assault
10   probable cause or reasonable suspicion to detain Johnny?     10   from when he was kicking and thrashing, and I was kicked
11              MR. POPOLIZIO: Form.                              11   during the process. I was listed as a victim.
12              THE WITNESS: Me personally, no.                   12     Q. I'm going to have you go to page 23, please.
13   BY MS. BROADDUS:                                             13   This is a summary of -- well, it starts about partway down
14     Q. Did you ever hear Officer Schneider or                  14   the page. There's a bunch of pound signs or hashtags
15   Officer Lindsey tell Johnny Wheatcroft to get out of the     15   signs. I guess it depends on how old you are. Then it
16   vehicle?                                                     16   says, "Interview of Officer Fernandez."
17              MR. POPOLIZIO: Form.                              17              Do you see that?
18              THE WITNESS: I don't remember hearing it.         18     A. I do.
19   BY MS. BROADDUS:                                             19     Q. This is not something you prepared, correct?
20     Q. Do you know why Officer Schneider put his hands         20     A. I did not.
21   on the passenger?                                            21     Q. It's a summary of someone else's version of what
22              MR. POPOLIZIO: Foundation.                        22   you had said, correct?
23   BY MS. BROADDUS:                                             23     A. Correct.
24     Q. If you know.                                            24     Q. In the first paragraph underneath where you
25     A. At that point, no.                                      25   start, the last sentence says, "Officer Fernandez said he


                                                 (Pages 105 to 108)                                                                27
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 165 of 228
                                                               109                                                               111
 1   was going to respond as a back-up unit."                         1     Q. What was Johnny doing when you fired your Taser?
 2            Do you see that?                                        2     A. When I fired it he was still on the floor kicking
 3     A. I do.                                                       3   and thrashing and he wasn't detained.
 4     Q. Is it typical to have a backup unit for a traffic           4     Q. And then the last sentence of that it says that
 5   stop?                                                            5   Johnny basically stopped fighting momentarily. Do you see
 6     A. It's very common if you're driving by or in the             6   that?
 7   area to check on an officer that's conducting a traffic          7     A. Yes.
 8   stop, yes.                                                       8     Q. So he stopped -- according to you he had stopped
 9     Q. I'm going to have to turn to the next page, which           9   doing something. Do you know what made him start again?
10   is Bates marked 24. The first full paragraph, the last          10     A. Do I know what made him start again?
11   sentence says, "Officer Fernandez closed both doors and         11              MS. BROADDUS: Yes.
12   told the people not to move."                                   12              MR. POPOLIZIO: Form; foundation.
13            Why did you do that?                                   13   BY MS. BROADDUS:
14     A. I didn't know what was going on at the time. I             14     Q. Because the next sentence says he "would fight,
15   could see that both officers were in a physical                 15   kick and thrash around but then stop when the Taser was
16   confrontation with the passenger. So I kept both doors          16   used."
17   closed to keep anyone from getting out and getting              17              Do you see that?
18   involved.                                                       18     A. Yes.
19     Q. The next sentence says, "Officer Fernandez                 19     Q. So I just want to understand. Your testimony is
20   believed the interaction with Officer Schneider was             20   that throughout the whole event Johnny was kicking and
21   becoming more aggressive with the front seat passenger."        21   thrashing. Is that your testimony?
22            Do you see that?                                       22              MR. POPOLIZIO: Form.
23     A. I do.                                                      23              THE WITNESS: I would say that's a fair
24     Q. What did you think was -- how did you think the            24   statement, yes.
25   gentleman was becoming more aggressive?                         25


                                                               110                                                               112
 1            I'm sorry. Yeah. How did you think                      1   BY MS. BROADDUS:
 2   Officer Schneider was becoming more aggressive with the          2     Q. Do you think he was kicking or thrashing because
 3   front seat passenger?                                            3   he was being tased?
 4     A. Just becoming --                                            4              MR. POPOLIZIO: Form; foundation.
 5            MR. POPOLIZIO: Form.                                    5              THE WITNESS: If you're kicking and
 6            THE WITNESS: Becoming more verbally                     6   thrashing, then the Taser isn't effective.
 7   aggressive, giving him commands, yelling at somebody.            7   BY MS. BROADDUS:
 8   BY MS. BROADDUS:                                                 8     Q. Are you saying that if someone is being tased
 9     Q. What commands was he giving him?                            9   they won't kick or thrash?
10     A. I don't know specifically what. I can't remember           10     A. If the Taser's working, it's impossible for you
11   right this second -- or I don't remember today exactly          11   to kick or thrash.
12   what I heard him saying.                                        12     Q. What happens to the body when they're being
13     Q. The fifth paragraph down -- and I'll read the              13   tased?
14   first part dealing with Officer Fernandez, but this one         14     A. It's called neuromuscular incapacitation. Your
15   says, "Officer Hernandez said he saw Taser probes coming        15   body locks up to where you cannot move if you're getting
16   from Johnny so he believed a previous deployment had not        16   the desired effect.
17   been effective."                                                17     Q. You were able to eventually get him handcuffed,
18            Do you see that?                                       18   correct?
19     A. I do.                                                      19     A. Yes.
20     Q. Where do you see those probes?                             20     Q. After he was handcuffed was he continuing to kick
21     A. Well, I just saw like probes and wires coming              21   and thrash?
22   out.                                                            22     A. Yes. Yes.
23     Q. Did you know where the probes or wires were on             23     Q. Did you try and find out when you first got there
24   Johnny's body?                                                  24   why things were escalating between Officer Schneider and
25     A. No.                                                        25   Johnny Wheatcroft?


                                                  (Pages 109 to 112)                                                               28
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 166 of 228
                                                              113                                                                 115
 1     A. When I first got there?                                    1   BY MS. BROADDUS:
 2     Q. Yes.                                                       2      Q. Do you believe as a police officer that they're
 3     A. No.                                                        3   entitled to -- that an officer is to serve and protect
 4     Q. Why not?                                                   4   them as well?
 5     A. It was a fast-moving, dynamic situation. That's            5             MR. POPOLIZIO: Form.
 6   not the time where you stop and ask an officer what's           6             THE WITNESS: Of course.
 7   going on.                                                       7   BY MS. BROADDUS:
 8     Q. Did you make any assumptions about the people in           8      Q. Is it common for a Glendale officer who arrives
 9   the vehicle?                                                    9   at the scene after something's already started that he'll
10     A. Assumptions about people in the vehicle?                  10   back up the other officers?
11     Q. Yes.                                                      11      A. Yes.
12     A. How do you mean?                                          12      Q. That's a custom and practice that you normally
13     Q. Well, did you assume they were doing something            13   see as a police officer, correct?
14   illegal?                                                       14      A. Yes.
15     A. Yes.                                                      15      Q. And it's rare for you to ever see someone --
16     Q. Why?                                                      16   something going on with a police officer where you pull
17     A. Because of the actions of the other officers on           17   the officer off someone else; is that true?
18   scene.                                                         18             MR. POPOLIZIO: Form.
19     Q. Did you assume there was probable cause or that           19             THE WITNESS: That's not true.
20   there was some kind of reasonable suspicion of some kind       20   BY MS. BROADDUS:
21   of illegal activity found by the officers?                     21      Q. Have you ever pulled an officer off a suspect?
22              MR. POPOLIZIO: Form.                                22      A. I have.
23              THE WITNESS: Yes.                                   23      Q. How many times?
24   BY MS. BROADDUS:                                               24      A. Twice that I know of.
25     Q. And like you said, just because they were there           25      Q. Why would you do that?


                                                              114                                                                 116
 1   involved with the passengers, correct?                          1     A. The person was in handcuffs, and they didn't pose
 2     A. Yes.                                                       2   a threat, and they just needed to be picked up and put in
 3     Q. Did you make any assumption that they might be             3   a car.
 4   trying to get a room at the motel?                              4     Q. Have you seen other officers do that, take
 5     A. I never made any assumptions about them getting a          5   another officer off the scene, or stop them from using
 6   room.                                                           6   some level of force?
 7     Q. You saw there were kids in the car, correct?               7            MR. POPOLIZIO: Form.
 8     A. I did.                                                     8            THE WITNESS: Not that I can recall right
 9     Q. As you sit here today, is it fair to say that              9   now.
10   when you were there that day that you didn't know that the     10   BY MS. BROADDUS:
11   family was going there to have a family day, that they         11     Q. It's something that you believe in, though, true?
12   went to the candy store right before that so the kids          12            MR. POPOLIZIO: Form.
13   could go swimming? You didn't know that when you arrived       13            THE WITNESS: Yes.
14   on the scene, did you?                                         14   BY MS. BROADDUS:
15              MR. POPOLIZIO: Form.                                15     Q. I want to ask you about some of the videos. You
16              THE WITNESS: I didn't know that that day,           16   saw the motel video, correct?
17   and I still don't know that to be true.                        17     A. I did.
18   BY MS. BROADDUS:                                               18     Q. When you saw the motel video, did you question
19     Q. Would you agree that the people in the car were           19   the basis for the stop?
20   regular citizens that Glendale was obligated to serve and      20     A. No.
21   protect?                                                       21     Q. It didn't bother you that Schneider's police
22              MR. POPOLIZIO: Form.                                22   vehicle was behind the wall when the other car would have
23              THE WITNESS: Regular citizens?                      23   turned the corner --
24              They're regular citizens.                           24            MR. POPOLIZIO: Form; foundation.
25                                                                  25


                                                  (Pages 113 to 116)                                                               29
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 167 of 228
                                                          121                                                               123
 1      Q. Do you know whether he's kicking at this point?       1   BY MS. BROADDUS:
 2            MR. POPOLIZIO: Form.                               2      Q. So either Officer Lindsey or Officer Schneider
 3            THE WITNESS: I'm not there, but I'm not            3   had already deployed something that was -- with the
 4   sure.                                                       4   prongs, correct?
 5            MS. BROADDUS: Okay. Go ahead. Stop.                5      A. I believe so, yes.
 6                (Video played.)                                6              MS. BROADDUS: Go ahead.
 7   BY MS. BROADDUS:                                            7                   (Video played.)
 8      Q. At that point -- you just saw the video -- did        8   BY MS. BROADDUS:
 9   you see Johnny kicking anybody?                             9      Q. Is that the point when you deployed the Taser?
10            MR. POPOLIZIO: Form.                              10      A. I think right there when my hand extends is
11            THE WITNESS: I couldn't see what he was           11   where --
12   doing.                                                     12              MR. POPOLIZIO: Belated form.
13   BY MS. BROADDUS:                                           13              MS. BROADDUS: I'm sorry. I had that
14      Q. I'm sorry?                                           14   playing and it was kind of loud.
15      A. I couldn't see what Johnny was doing.                15              THE WITNESS: I think as my arm extends is
16      Q. We'll slow it down just a pinch.                     16   when I deployed my Taser.
17                 (Video played.)                              17              MS. BROADDUS: Go to the next one. We're at
18   BY MS. BROADDUS:                                           18   what?
19      Q. You can see his feet there, correct?                 19              MS. THOMPSON: Four minutes in.
20      A. Yes.                                                 20                   (Video played.)
21            MS. BROADDUS: Stop.                               21              MS. BROADDUS: Can you put that regular
22   BY MS. BROADDUS:                                           22   speed, please.
23      Q. So that's the point when Mark fell, correct, at      23              MS. THOMPSON: Yes.
24   the end of that?                                           24                   (Video played.)
25            MR. POPOLIZIO: Form.                              25              MS. BROADDUS: Turn the volume down. Stop.


                                                          122                                                               124
 1             THE WITNESS: Yes.                                 1   BY MS. BROADDUS:
 2   BY MS. BROADDUS:                                            2     Q.    Do you recall the kid tapping you on the
 3     Q. When you saw that video did you see him kicking        3   shoulder?
 4   anyone?                                                     4     A. I don't.
 5             MR. POPOLIZIO: Form.                              5     Q. Did you see that in the video?
 6             THE WITNESS: It didn't look like he was           6     A. I did.
 7   kicking him.                                                7     Q. Do you know if he said anything to you?
 8             MS. BROADDUS: Go to the next one.                 8     A. I don't remember.
 9                  (Video played.)                              9     Q. Do you know why he would have been tapping you on
10   BY MS. BROADDUS:                                           10   the shoulder like that?
11     Q. That's when you first come back to the other side     11              MR. POPOLIZIO: Form; foundation.
12   of the vehicle, correct?                                   12              THE WITNESS: Not sure.
13     A. Yes.                                                  13              MS. BROADDUS: Go ahead.
14     Q. What did you see?                                     14                  (Video played.)
15     A. I saw that Officer Lindsey had fallen and wasn't      15   BY MS. BROADDUS:
16   getting up. And I saw Officer Schneider in a physical      16     Q. I want you to watch his feet again. Do you see
17   confrontation with Johnny Wheatcroft.                      17   his feet and kicking and thrashing at all?
18     Q. When you came around, did you already see the         18              You haven't seen it in the video so for,
19   probes from -- and the wires -- I believe that you         19   correct?
20   testified earlier, when you came around the car you saw    20     A. Yeah, I can't see his feet.
21   that the Taser was ineffective, that you saw the probes    21              MS. BROADDUS: Go ahead.
22   and wires. Do you recall that testimony?                   22                  (Video played.)
23             MR. POPOLIZIO: Form.                             23              MS. BROADDUS: Stop.
24             THE WITNESS: Yes.                                24   BY MS. BROADDUS:
25                                                              25     Q. You see his feet are together right there. He


                                                (Pages 121 to 124)                                                           31
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 168 of 228
                                                             169                                                                  171
 1              MS. BROADDUS: Okay.                                 1   video, correct?
 2              MR. POPOLIZIO: -- to see how much I don't           2      A. Yes.
 3   have to ask.                                                   3      Q. You didn't see much of Officer Lindsey's video,
 4              (The deposition was at recess from 1:21 to          4   though, did you?
 5   1:38 p.m.)                                                     5      A. No.
 6                   EXAMINATION                                    6      Q. Were you concerned when Officer Lindsey was
 7   BY MR. POPOLIZIO:                                              7   knocked to the ground?
 8     Q. Officer Fernandez, I have a few questions for             8      A. Yes.
 9   you, and I hope that I don't have too many questions, but      9      Q. When you came around from the driver's side of
10   I'd like to start off by asking you, when you were            10   the vehicle to the passenger side of the vehicle after he
11   restraining Johnny Wheatcroft on the ground, you were up      11   was knocked down, did you see him on the ground?
12   near his upper body; is that correct?                         12      A. I did.
13     A. Yes.                                                     13      Q. What was he doing?
14     Q. You were near his head?                                  14      A. He was laying on the back -- on his back not
15     A. Yes.                                                     15   moving with a dazed look on his face.
16     Q. When you were retraining Mr. Wheatcroft on the           16      Q. There was some examination about Mr. Wheatcroft
17   ground, did you ever pull your service weapon and point it    17   and the seat belt on the passenger, or near the passenger
18   at his head?                                                  18   seat of the vehicle in which he was in, correct?
19     A. No, of course not.                                       19      A. Yes.
20     Q. When Mr. Wheatcroft was on the ground and you            20      Q. And when you could see in the video
21   were restraining him, describe for me how he was acting       21   Mr. Wheatcroft's -- or strike that.
22   physically.                                                   22             You could see in the video that there was a
23     A. He was kicking and thrashing, moving about while         23   seat belt in the front passenger seat of the car that
24   on the ground.                                                24   Mr. Wheatcroft was in, correct?
25     Q. Did you have to exert any effort to hold                 25      A. Yes.


                                                             170                                                                  172
 1   Mr. Wheatcroft down on the ground?                             1     Q. And when you saw that, you could see it around
 2     A. Yes. I was physically using my body weight to             2   his right shoulder; is that right?
 3   try to hold him down.                                          3     A. Yes.
 4     Q. Were you using your hands in any way?                     4     Q. In any of this video that you watched today,
 5     A. I was holding him down on his arms and shoulders          5   could you see whether that seat belt was engaged, the male
 6   to try to keep him from moving.                                6   buckle part engaged in the female part of the seat?
 7     Q. Was he trying to move?                                    7     A. No.
 8     A. He was moving and kicking and just -- it seemed           8     Q. Now, of course the videos that you saw -- except
 9   like he was trying to push up.                                 9   for the Motel 6 video any other video that you saw here
10     Q. Push up off the ground?                                  10   today was footage from body-worn cameras, correct?
11     A. Correct.                                                 11     A. Correct.
12     Q. You deployed your Taser in this instance,                12     Q. Mostly from Officer Schneider we watched, right?
13   correct?                                                      13     A. Yes.
14     A. Yes.                                                     14     Q. Some from Officer Lindsey; is that right?
15     Q. And you did it a single time; is that right?             15     A. Yes.
16     A. Yes.                                                     16     Q. Body-worn cameras, I just wanted to ask you, when
17     Q. When you deployed your Taser, was that before or         17   they're turned on, do they catch everything that happens
18   after Officer Lindsey was knocked out?                        18   on scene?
19     A. After.                                                   19     A. No, they don't.
20     Q. You saw a bit of video here today during your            20     Q. And not to be coy, but it's going to sound this
21   deposition; is that right?                                    21   way, can body-worn cameras, can they film through a car
22     A. Yes.                                                     22   door?
23     Q. And you saw the Motel 6 video, correct?                  23     A. No.
24     A. Yes.                                                     24     Q. So if you come onto a scene and your body-worn
25     Q. And you also saw excerpts of Officer Schneider's         25   camera is on, or multiple officers have them on, and there


                                                  (Pages 169 to 172)                                                               43
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 169 of 228
                                                             173                                                                  175
 1   is a struggle between an officer or officers and a             1   deposition I think you were asked whether you held any
 2   suspect, would those cameras necessarily catch every part      2   licenses or certifications. Do you hold any licenses or
 3   of the struggle between the officers?                          3   certifications?
 4     A. No.                                                       4     A. I'm certified to be a police officer in Arizona.
 5     Q. In this instance when you watch videos from               5     Q. So let's look at Exhibits 8 and 9 for a second,
 6   Officer Schneider's body-worn camera, could you catch          6   okay? You remember looking at these during your
 7   every kick from Mr. Wheatcroft?                                7   examination by Ms. Broaddus, correct?
 8     A. No.                                                       8     A. I do.
 9     Q. Every part of his struggle at the scene?                  9     Q. If you look at Exhibit 8 it says that the
10     A. No.                                                      10   duration of your deployment of your Taser was five
11     Q. Could you see every part of what Mr. Wheatcroft          11   seconds.
12   was doing at the scene?                                       12     A. Correct.
13     A. No.                                                      13     Q. Look at Exhibit 9 for me, please, and look at
14     Q. And that was when he -- even when he was engaged         14   page 2.
15   with Officer Schneider; is that right?                        15     A. Okay.
16     A. Correct.                                                 16     Q. Do you see there's kind of a chart or a graph?
17     Q. How about when he was engaged with you; could you        17     A. Yes.
18   see his entire body at all times?                             18     Q. Under that there is a sentence. Do you see that?
19     A. No.                                                      19     A. Yes.
20     Q. And we're talking about, of course, what was seen        20     Q. Now, on Exhibit 8 it says that your Taser
21   in the videos today?                                          21   deployment was five seconds in duration; is that right?
22     A. Yes.                                                     22     A. Yes.
23     Q. You understand that, right?                              23     Q. But look under the chart on Exhibit 9, and we're
24     A. Yes.                                                     24   talking about Bates page Bates numbered Wheatcroft 001669.
25     Q. So, I mean, generally you can't see from these           25   It states, in part: Approximately 60 microcoulombs of


                                                             174                                                                  176
 1   body-worn camera footage that you saw today everything         1   charge indicates a completed connection for approximately
 2   that transpired on the scene; is that right?                   2   the first 1.5 seconds.
 3     A. Correct.                                                  3              Do you see that?
 4     Q. You said -- well, strike that.                            4      A. Yes, sir.
 5            When you came onto the scene you said you             5      Q. Did I read that right?
 6   kind of jogged over; is that right?                            6      A. 1.75?
 7     A. Yes.                                                      7      Q. Yes.
 8     Q. I believe you said something along the lines of           8      A. Yes.
 9   you made an assumption that there might be something           9      Q. And then after that it says, "and then the charge
10   illegal going on; is that right?                              10   dropped to zero microcoulombs from seconds 1.75 to 4.75
11     A. Correct.                                                 11   when the connection was reestablished for the
12     Q. Would you generally make an assumption that              12   last .25 seconds."
13   something illegal might be going on because other officers    13              Do you see that?
14   are just talking to somebody?                                 14      A. Yes.
15     A. No.                                                      15      Q. So at least according to this, what it says here,
16     Q. What made you have that feeling or assumption            16   is that there was a completed connection from your Taser
17   that something might be going on when you approached the      17   to Mr. Wheatcroft for approximately the first 1.5 seconds;
18   officers and the Taurus in which Johnny Wheatcroft was in?    18   is that right?
19     A. Just the way Officer Lindsey motioned me over,           19              MS. BROADDUS: Object to form.
20   the way I saw him jog to the other side, the elevated         20              THE WITNESS: Yes.
21   tones. There was obviously some kind of argument or           21   BY MR. POPOLIZIO:
22   altercation happening between, you know, Schneider and        22      Q. 1.75 seconds; is that right?
23   the -- and Mr. Wheatcroft. But there was just an elevated     23      A. Yes.
24   sense of urgency in the air.                                  24      Q. And then after that, from 1.75 to 4.75, at least
25     Q. You know, at the very beginning of your                  25   what this says right here, the charge dropped to zero; is


                                                    (Pages 173 to 176)                                                             44
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 170 of 228
                                                                177                                                                     179
 1   that right?                                                       1     Q. So what an officer like yourself would be obliged
 2      A. Yes.                                                        2   to use a reasonable amount of force under the
 3      Q. And then it was reestablished, though, correct?             3   circumstances then and there presented to you; is that
 4      A. Yes.                                                        4   right?
 5      Q. For .25 seconds, was the reestablished time,                5     A. Correct.
 6   according to this; is that right?                                 6     Q. And that is the use of force under the
 7      A. Correct.                                                    7   circumstances presented to the officer is under -- well,
 8      Q. So according to this evaluation, the Taser pulse            8   it is stage five, the reasonable belief of the officer; is
 9   log evaluation, which is Exhibit 9, it indicates that from        9   that right?
10   second 1.75 to 4.75 Mr. Wheatcroft was receiving zero            10     A. Yes.
11   charge from your Taser; is that right.                           11     Q. Look at, of this exhibit, page 000430, please.
12             MS. BROADDUS: Object to form and                       12   And at the top it says, "Reasonable belief."
13   foundation.                                                      13              Do you see that?
14   BY MR. POPOLIZIO:                                                14     A. Yes.
15      Q. At least according to this, that's what it says            15     Q. And it's in the definitional section of this
16   here, correct?                                                   16   exhibit, Exhibit 7 (sic), which is the Glendale Police
17      A. That's what it appears, yes.                               17   Department General Order Response to Resistance; is that
18      Q. Could you look at Exhibit 6, please. Are you               18   right?
19   there?                                                           19     A. Yes.
20      A. Yes.                                                       20     Q. And it says, "P, Reasonable Belief: The
21      Q. Could you look at page 000451, please. It's a              21   conclusion based upon facts and/or totality of the
22   chart.                                                           22   circumstances that a reasonable police officer would
23      A. Okay.                                                      23   believe to be true"; is that right?
24      Q. Are you there?                                             24     A. Yes.
25      A. Yes.                                                       25     Q. So when a police officer goes to use reasonable


                                                                178                                                                     180
 1     Q. I believe, and I might be wrong, but I believe               1   force, it is based on the totality of the circumstances
 2   during your examination by Ms. Broaddus you indicated that        2   and what that police officer's reasonable belief is,
 3   if someone was exhibiting active aggression, then lethal          3   correct?
 4   force could not be used; is that right?                           4     A. Yes.
 5     A. I initially said it could, and then I redacted               5     Q. Now, look at the first page of this policy.
 6   that statement and said it could not.                             6   Remember -- and specifically under 23.002 where it says
 7     Q. If you look on page 000451 under active                      7   "Philosophy." Do you see that?
 8   aggression -- do you see where I am?                              8     A. Yes.
 9     A. Yes.                                                         9     Q. Ms. Broaddus read a couple of sentences from the
10     Q. -- the second column in the middle -- and I'm               10   first paragraph with the capital letter A, Response to
11   looking to the right of the part of the table that says,         11   Resistance. Do you remember that?
12   "Active aggression."                                             12     A. Yes.
13             Do you see that?                                       13     Q. And she read the first sentence. Do you remember
14     A. Yes.                                                        14   that?
15     Q. The very last thing that's noted is what?                   15     A. Yes.
16     A. Lethal impact.                                              16     Q. And she skipped the second sentence and went to
17     Q. So if someone is exhibiting active aggression you           17   the third sentence. Do you remember that?
18   can use lethal force; is that right?                             18     A. Yes.
19     A. Yes.                                                        19     Q. The second sentence reads, "The method of
20     Q. Depending on the circumstances, though, right?              20   force/control used is predicated on the circumstances of
21     A. Correct.                                                    21   the contact and the amount of resistance presented by the
22     Q. And that's what use of force under this policy is           22   suspect." Okay. Did I generally read that correctly?
23   about, isn't that right, the totality of the                     23     A. Yes.
24   circumstances?                                                   24     Q. Aside from my stuttering?
25     A. Correct.                                                    25     A. Yes.


                                                    (Pages 177 to 180)                                                                   45
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 171 of 228
                                                                185                                                              187
 1     A. No.                                                          1     A. Yes.
 2     Q. Was it available in the set of circumstances on              2     Q. And why did you come from the driver's side to
 3   the date of this incident when you deployed your Taser?           3   the passenger side of the vehicle?
 4     A. No.                                                          4     A. At that time I thought Officer Wheatcroft was the
 5     Q. Officer Fernandez, are traffic stops -- strike               5   one that knocked out Officer Lindsey.
 6   that.                                                             6     Q. Did you say Officer Wheatcroft?
 7             You've been an officer for how long?                    7     A. Mr. Wheatcroft.
 8     A. 11 and a half years.                                         8     Q. Okay. So you were concerned that Officer --
 9     Q. And in your experience as an officer, are traffic            9   excuse me -- I was going to say it -- that Mr. Wheatcroft
10   stops a concern for you?                                         10   had knocked out Officer Lindsey?
11     A. They're very inherently dangerous.                          11     A. Yes.
12     Q. Why?                                                        12     Q. And it didn't matter who knocked out
13     A. You don't know who's in the vehicle. You don't              13   Officer Lindsey to you as to whether you were going to
14   know what they have access to. You don't know what their         14   come from the driver's side to the passenger side of the
15   intentions are.                                                  15   vehicle?
16     Q. Did you have any idea when you were around the              16     A. If I thought that the front seat driver -- the
17   vehicle in which the Wheatcrofts were in and their friend,       17   driver of the vehicle had done something, I would have
18   the driver, did you know what was inside that vehicle?           18   stayed over there.
19     A. No.                                                         19     Q. But was he doing anything, the driver?
20     Q. Would it concern you if you had approached the              20     A. No.
21   vehicle and Mr. Wheatcroft was reaching down in a bag?           21     Q. So you came around to the passenger side to
22             MS. BROADDUS: Object to form.                          22   assist Officer Schneider?
23             THE WITNESS: Yes.                                      23     A. Correct.
24   BY MR. POPOLIZIO:                                                24     Q. When you came to that side of the vehicle and you
25     Q. Why?                                                        25   saw Mr. Wheatcroft, did you hear Officer Schneider's Taser


                                                                186                                                              188
 1      A. Again, you don't know what -- what's in the                 1   being used?
 2   vehicle. You don't know what he's reaching for. You               2      A. I don't remember what I heard right that second.
 3   don't know if he has a weapon. You don't know what his            3      Q. Have you seen anybody under the effect of a
 4   intentions are if he was able to get to a weapon.                 4   Taser?
 5      Q. And is that a general concern of officers when              5      A. Yes.
 6   they approach a vehicle, that there would be a weapon             6      Q. What happens?
 7   inside?                                                           7      A. They lock up.
 8             MS. BROADDUS: Object to form.                           8      Q. Did Mr. Wheatcroft lock up?
 9             THE WITNESS: Every time.                                9      A. No.
10   BY MR. POPOLIZIO:                                                10      Q. Did he lock up under Officer Schneider's
11      Q. Is that your concern when you approach a vehicle?          11   deployment of his Taser?
12      A. Yes.                                                       12      A. No.
13      Q. Now, you saw Mr. Wheatcroft have some sort of a            13              MS. BROADDUS: Object to form.
14   dollar bill or money in his -- I believe his right hand.         14   BY MR. POPOLIZIO:
15   Did you see that in the video?                                   15      Q. And how do you know?
16      A. Left hand, yes.                                            16      A. He was still moving and thrashing about.
17      Q. When you saw that, now, if someone has something           17      Q. What about when you deployed your Taser?
18   like that in their hands, would you still be concerned           18      A. I got the desired effect. He did lock up
19   that they could access a weapon in the vehicle?                  19   momentarily.
20      A. Yes.                                                       20      Q. He did lock up momentarily?
21      Q. Why?                                                       21      A. He did.
22      A. They can quickly drop it and grab something else.          22      Q. And what did you do?
23      Q. When you came around to the passenger side of the          23      A. I holstered my Taser and put him in handcuffs.
24   vehicle, it was after Officer Lindsey had been knocked           24              MR. POPOLIZIO: Thank you.
25   out; is that right?                                              25              MS. BROADDUS: All right. I have a few


                                                    (Pages 185 to 188)                                                              47
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 172 of 228
                                                             189                                                                191
 1   follow-ups.                                                    1     A. No idea.
 2                                                                  2     Q. It would be pretty hot, though, do you think?
 3                 FURTHER EXAMINATION                              3     A. I'm not sure.
 4   BY MS. BROADDUS:                                               4     Q. You're not sure? Have you ever tried to lay on
 5     Q. Were you ever in the military?                            5   the pavement in July in Arizona?
 6     A. No.                                                       6            MR. POPOLIZIO: Form.
 7     Q. You were asked about the money in hand when               7            THE WITNESS: Can't say that I have.
 8   Mr. Wheatcroft was in the car and whether he could still       8   BY MR. POPOLIZIO:
 9   access a weapon.                                               9     Q. I don't blame you. I wouldn't want to either.
10              You never saw him in the front seat of the         10            You're aware that the pavement can cause
11   car with the money in hand, did you?                          11   burns, correct?
12     A. When I first got there I believe he was still in         12     A. I am.
13   the front of the vehicle.                                     13     Q. You know, they tell people not to walk their dogs
14     Q. Did you see that he had money in his hand? Did           14   without pads because they could burn their pads, correct?
15   you see his hands?                                            15     A. Correct.
16     A. I couldn't see what he was holding in his hands.         16     Q. And you had this man laying on the ground pinned
17     Q. You made an assumption that Mr. Wheatcroft is the        17   to the ground, correct?
18   person that injured Officer Lindsey, correct?                 18            MR. POPOLIZIO: Form.
19     A. Initially, yes.                                          19            THE WITNESS: I was holding him on the
20     Q. And you went over to the other side of the car           20   ground, yes.
21   and you assumed the man you saw sitting between the car       21   BY MR. POPOLIZIO:
22   and the car door was the person that injured another          22     Q. On the pavement?
23   officer. Is that a fair statement?                            23     A. Uh-huh. Yes.
24     A. Yes.                                                     24            MS. BROADDUS: All right. I don't have
25     Q. And you see in the video where he's sitting              25   anything further.


                                                             190                                                                192
 1   there -- I understand you say he was thrashing about. You      1            MR. POPOLIZIO: Just a follow-up.
 2   see the video where he's sitting there when Officer            2
 3   Schneider steps back and deploys his Taser towards his         3               FURTHER EXAMINATION
 4   chest. And then you shot your Taser because you did not        4   BY MR. POPOLIZIO:
 5   believe it was working; is that correct?                       5     Q. When you came around to the passenger side of the
 6     A. Correct.                                                  6   vehicle and deployed your Taser, did you do it in
 7     Q. And this is a person that you assumed has hurt            7   retaliation for what had happened to Officer Lindsey?
 8   your coworker or friend, correct?                              8     A. Absolutely not.
 9              MR. POPOLIZIO: Form.                                9     Q. Why did you deploy your Taser?
10              THE WITNESS: Yes.                                  10     A. Mr. Wheatcroft was still an active threat. At
11   BY MS. BROADDUS:                                              11   that point I thought he was -- I thought he was the one
12     Q. Were you upset your friend got hurt?                     12   that had caused an officer to fall back. He wasn't
13     A. No.                                                      13   detained in handcuffs. He was still an active threat to
14     Q. You weren't upset that Officer Lindsey was               14   myself and Officer Schneider.
15   injured?                                                      15     Q. And at that time did you know what was in the
16     A. I was concerned.                                         16   car?
17     Q. You were saying that when you were pinning him to        17     A. No idea.
18   the ground after he was handcuffed that he was trying         18     Q. Were there any other people in the car at that
19   to -- it sounds like you said he was trying to lift           19   time that you deployed your Taser?
20   himself off the ground?                                       20     A. Yes.
21     A. He was kicking and thrashing and moving.                 21     Q. Were there two adults?
22     Q. And this was in July of 2017, correct?                   22     A. Yes.
23     A. Correct.                                                 23     Q. And there were two children, too, correct?
24     Q. Do you know what the temperature of that pavement        24     A. Yes.
25   was that day?                                                 25     Q. Were you ever struck in any way by Mr. Wheatcroft


                                                    (Pages 189 to 192)                                                           48
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 173 of 228
                                                                  193                                                                     195
 1    during your interaction with him?                                  1   STATE OF ARIZONA            )
                                                                                               ) ss.
 2       A. I thought I felt like I got kicked at some point             2   COUNTY OF MARICOPA              )
                                                                         3           BE IT KNOWN that the foregoing proceedings were
 3    during the entire altercation.                                         taken before me; that the witness before testifying was
 4             MR. POPOLIZIO: Thank you.                                 4   duly sworn by me to testify to the whole truth; that the
                                                                             questions propounded to the witness and the answers of the
 5             Are you done?                                             5   witness thereto were taken down by me in shorthand and
                                                                             thereafter transcribed through computer-aided
 6             MS. BROADDUS: I don't have anything                       6   transcription under my direction; that the foregoing is a
 7    further.                                                               true and correct transcript of all proceedings had upon
                                                                         7   the taking of said proceedings, all done to the best of my
 8             MR. POPOLIZIO: He'll read and sign.                           skill and ability.
                                                                         8
 9                   (The deposition concluded at                                   I CERTIFY that I am in no way related to nor
10                    2:08 p.m.)                                         9   employed by any of the parties hereto nor am I in any way
                                                                             interested in the outcome hereof.
11                                                                      10
                                                                                      (X) Review and signature was requested.
12                                                                      11            ( ) Review and signature was waived.
13                                                                                    ( ) Review and signature was not requested.
                                                                        12
14                                                                                  I CERTIFY that I have complied with the ethical
                                                                        13   obligations set forth in ACJA Sections 7-206(F)(3) and
15                                                                           7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
16                                                                      14   this 21st day of June, 2019.
                                                                        15
17                                                                      16            _______________________________
                                                                                         MONICA S. BERRY, RPR, CR
18                                                                      17                Certified Reporter
19                                                                                       Arizona CR No. 50234
                                                                        18
20                                                                      19          *   *    *    *    *    *
                                                                        20         I CERTIFY that Berry & Associates, LLC has
21                                                                           complied with the ethical obligations set forth in ACJA
22                                                                      21   Sections 7-206(J)(1)(g)(1) and (6).
                                                                        22
23                                                                      23            ________________________________
                                                                                        BERRY & ASSOCIATES, LLC
24                                                                      24             Registered Reporting Firm
25                                                                                      Arizona RRF No. R1033
                                                                        25


                                                                  194
 1         I, the undersigned, say that I have read the
 2   foregoing transcript of testimony taken June 3, 2019, and
 3   I declare, under penalty of perjury, that the foregoing is
 4   a true and correct transcript of my testimony contained
 5   therein.
 6
 7         EXECUTED this _______ day of ____________, 2019.
 8
 9
10
11
12                     ___________________________
                         OFFICER MICHAEL FERNANDEZ
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                     (Pages 193 to 195)                                                                    49
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 174 of 228




              EXHIBIT 8
           Filed Under
           Partial Seal
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 175 of 228




              Transcript of the Testimony of

                         Anya Chapman
                          January 13, 2021

                   Wheatcroft v. City of Glendale




           Herder & Associates Court Reporters

                         Phone: 480-481-0649
                     Info@CourtReportersAZ.com
                     www.CourtReportersAz.com
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 176 of 228

Anya Chapman                     Wheatcroft v. City of Glendale                                                                      1/13/2021
                                                             69                                                                                           70
  1     add a number.                                                1    results of -- of this incident. Okay?
  2        A. Okay.                                                  2       A. Okay.
  3        Q. Here's a copy. It's the Plaintiffs' 11th               3       Q. So, now, one result is that you knocked out a
  4     Supplemental Responses to Mandatory Initial Discovery        4    police officer on the date of this incident; right?
  5     Project.                                                     5           MS. BROADDUS: Object to form.
  6           Do you see that?                                       6           THE WITNESS: Yes.
  7        A. Yeah.                                                  7    BY MR. POPOLIZIO:
  8        Q. Okay.                                                  8       Q. Okay.
  9           And on the second page you're listed as a witness.     9           And to do so, it was because you hit him with a
 10           Do you see your name there?                           10    bag of soft drinks?
 11        A. Uh-hmm.                                               11       A. Yes.
 12        Q. Okay. And --                                          12       Q. Okay.
 13        A. I'm sorry, yes.                                       13           And -- okay.
 14        Q. Yes. There you go. All right. You caught              14           And when you hit him with the bag of soft drinks,
 15     yourself. That's good.                                      15    the soft drinks bag -- the bag filled with soft drinks hit
 16           All right. It says, in part, it says: Anya            16    him in the head.
 17     Chapman is expected to testify as to the circumstances,     17           MS. BROADDUS: Object to form.
 18     manner, causation, and results of the incident.             18    BY MR. POPOLIZIO:
 19           Do you see that?                                      19       Q. Is that right?
 20        A. Yes.                                                  20           MS. BROADDUS: Foundation.
 21        Q. I didn't read that full sentence. It says: And        21           THE WITNESS: Yes.
 22     her damages. But you no longer have any claims in this so   22    BY MR. POPOLIZIO:
 23     I'm not going to be covering that. Okay?                    23       Q. Okay.
 24        A. Okay.                                                 24           So another result is -- well, another result of
 25        Q. But I want to look at and talk about some of the      25    your hitting the officer on his head with a bag of soft


                                                             71                                                                                           72
  1     drinks is that you were arrested; right?                     1      A. Yes.
  2        A. Yes.                                                   2      Q. And that's when you were arrested; right?
  3        Q. We already established that earlier; right?            3      A. Yes.
  4        A. Correct.                                               4      Q. And then you went to Estrella jail?
  5        Q. And you were charged with aggravated assault --        5      A. Yes.
  6        A. Uh-hmm. Yes.                                           6      Q. Now, we already established -- and we're talking
  7        Q. -- of a police officer; right?                         7   about your children, you had four; right?
  8        A. Yes.                                                   8      A. Uh-hmm, yes.
  9        Q. And then you pled guilty to aggravated assault;        9      Q. But, and then but two of them are plaintiffs in
                                                                                        Pursuant to [Doc. 114], Defendants Intend On Filing This Portion Under Seal.
 10     correct?                                                    10   this action,
 11        A. Yes.                                                  11      A. Correct.
 12        Q. And then you were incarcerated due to that; right?    12      Q. And you were separated from them when you were an
 13        A. Yes.                                                  13   inmate -- or, yeah, when you were in Maricopa County jail;
 14        Q. And do you know how long you were incarcerated        14   right?
 15     after your arrest?                                          15      A. Yes.
 16        A. 103 days I believe.                                   16      Q. All right.
 17        Q. And was that in the Maricopa County jail?             17            Now, let me cross some things out here.
 18        A. Yes. Estrella jail, yes.                              18      A. Am I -- can I -- am aloud to say that really
 19        Q. Okay.                                                 19   initially I didn't really -- I didn't hit the cop. They
 20            By the way, do you know the name of the officer      20   just claim that I did. And the only reason why I pled
 21     that you hit in the head with the bag of soft drinks?       21   guilty is so I could come home.
 22        A. Lindsey, I believe.                                   22      Q. We'll get to that.
 23        Q. Okay. All right.                                      23      A. Okay. I'm like, because I'm saying, yeah, but, I
 24            So another result of this incident is that you       24   mean, I -- that's what, yes, I got arrested for, but really,
 25     were separated from your children; right?                   25   no, I didn't hit the cop.


                                                                                               18 (Pages 69 to 72)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 177 of 228

Anya Chapman                         Wheatcroft v. City of Glendale                                                     1/13/2021
                                                                    333                                                              334
  1         Q. Okay.                                                       1       A. Okay.
  2             So you realize that there have been -- we even             2       Q. Can I ask you, do you know why I'm just hearing
  3     looked at one -- mandatory initial disclosures given in this       3   this today for the first time?
  4     case; right.                                                       4          MS. BROADDUS: Form.
  5             Remember the first exhibit that you saw today?             5          THE WITNESS: I have no idea. Because that's the
  6         A. Yes.                                                        6   whole -- that's the whole -- that was the whole incident
  7         Q. And it had various things in it; right?                     7   with the bag. That's how it all, like, initiated, was --
  8         A. Yes.                                                        8   BY MR. POPOLIZIO:
  9         Q. Among those things it's listed like who's going to          9       Q. Did you --
 10     testify to what; right?                                           10       A. -- from the seat belt.
 11         A. Right.                                                     11       Q. -- did you ever tell any -- during any interview
 12         Q. Do you recall, did you review the mandatory                12   with Glendale police that you reached over and unbuckled
 13     initial discovery responses before they were -- before they       13   your husband's seat belt?
 14     went out from your attorney?                                      14       A. Yeah, I. . .
 15         A. I don't recall, to be honest.                              15       Q. You did. You're sure?
 16         Q. But you verified them; right?                              16       A. I believe so.
 17         A. Yeah, I talked to her about them. Yes.                     17       Q. So --
 18         Q. And you signed something?                                  18       A. I mean, I can't -- I don't recall really honestly.
 19         A. Yes.                                                       19          So I -- that was my intentions was to unbuckle
 20         Q. Okay. To verify that this was true and accurate            20   that seat belt. That's what I -- that's what I went to do.
 21     to the best of your knowledge?                                    21   But the seat belt, the bag got stuck in the seat belt.
 22         A. To the best -- yes.                                        22       Q. Do you remember if you -- it's -- do you recall
 23         Q. I could be wrong, okay, but this is the first time         23   telling any officer that?
 24     I'm hearing anything about you unbuckling Johnny                  24       A. No.
 25     Wheatcroft's seat belt. Okay?                                     25       Q. Okay.


                                                                    335                                                              336
  1           All right. So, so I asked you, do you have any --            1   BY MR. POPOLIZIO:
  2     do you have any reason or could you explain to me how come         2      Q. So we're stopping at 19:30:38.
  3     I'm learning about this today for the first time?                  3          At this point you're back inside the car; right?
  4           MS. BROADDUS: Object to form.                                4      A. Correct.
  5           THE WITNESS: I have no idea.                                 5      Q. And at this point, is that when you have kind of
  6           I mean, I don't.                                             6   moved between the two seats?
  7     BY MR. POPOLIZIO:                                                  7      A. Yeah.
  8        Q. Did you review the complaint that was filed in               8      Q. Okay.
  9     this action before it was -- it was served on defendants?          9          Did you see yourself there?
 10        A. Yeah.                                                       10      A. Yeah.
 11        Q. Okay.                                                       11      Q. Okay.
 12           Do you recall anywhere in that complaint where it           12          MR. POPOLIZIO: Go ahead.
 13     says that you unbuckled a seat belt?                              13          MS. WANNER: 19:31:38 was the --
 14        A. It should, yeah.                                            14          MR. POPOLIZIO: Yes.
 15        Q. You do? Are you sure on that?                               15          MS. WANNER: -- time stamp?
 16        A. Pretty sure.                                                16          (Video played.)
 17        Q. Okay.                                                       17          MR. POPOLIZIO: Stop.
 18        A. I mean, honestly I can't recall. I don't -- I               18   BY MR. POPOLIZIO:
 19     don't remember to be honest.                                      19      Q. We've just stopped at 19:31:43.
 20        Q. Okay.                                                       20          And you were watching the video from the start
 21           MR. POPOLIZIO: All right. Play the -- play the              21   until this stopped right now; right?
 22     video, please, Julie.                                             22      A. Correct.
 23           (Video played.)                                             23      Q. Okay.
 24           MR. POPOLIZIO: Stop.                                        24          And when you were -- when you were watching that
 25                                                                       25   video, were you looking in the -- through the windshield of


                                                                                         84 (Pages 333 to 336)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 178 of 228

Anya Chapman                       Wheatcroft v. City of Glendale                                                   1/13/2021
                                                              337                                                                338
  1     the car?                                                        1           MS. BROADDUS: Objection; form. Foundation.
  2        A. Yes.                                                      2           THE WITNESS: Yeah. Yes.
  3        Q. Okay.                                                     3   BY MR. POPOLIZIO:
  4            And you saw something white move by; right?              4       Q. And when you did so, you hit Officer Lindsey with
  5        A. Yeah, and I saw something white fly out.                  5   that bag; right?
  6        Q. Right. We'll get to that.                                 6       A. But the bag was stunk on the seat belt also.
  7            So first you saw something white within the --           7   It --
  8     within the vehicle kind of move by the windshield; correct?     8       Q. I didn't ask you that.
  9        A. Correct.                                                  9           Just answer my question.
 10        Q. Going from the driver's -- well, going from like         10       A. Okay.
 11     the middle of the windshield towards the passenger door;       11       Q. When you swung the bag --
 12     right?                                                         12       A. Okay.
 13        A. Correct.                                                 13       Q. -- that was filled with the Dr. Pepper sodas --
 14        Q. Was that the bag that had the soft drinks in it?         14       A. Okay.
 15        A. I believe so, yes.                                       15       Q. -- it hit Officer Lindsey?
 16        Q. Okay.                                                    16       A. Yes.
 17            And that went from -- that went from, say, the          17       Q. Do you remember where it hit him?
 18     middle of the front compartment to the opening area of the     18       A. No. I didn't even know it hit anybody at that
 19     driver, of the, excuse me, the passenger's front door;         19   point.
 20     correct?                                                       20       Q. And so let me ask you, why did you -- why did you
 21        A. Correct.                                                 21   swing the bag in that direction?
 22            MS. BROADDUS: Object to form, foundation.               22       A. It was a kind of like, like I said, I swung it.
 23     BY MR. POPOLIZIO:                                              23   It all was all, like, all in, like -- it was so fast, but I
 24        Q. And you were the person who swung that bag in that       24   was like, he's not going to fight. I'm like, stop.
 25     direction; right?                                              25           And then that's when it just got tangled up and


                                                              339                                                                340
  1     whipped around.                                                 1      A.   Correct.
  2        Q. So you -- you're on video, but you -- you just            2      Q.   Towards the back of the vehicle?
  3     showed -- you just showed us that you took your arms and        3      A.   Correct.
  4     kind of --                                                      4      Q.   Okay.
  5        A. Like he --                                                5         Do -- did you see if -- did you see from this
  6        Q. -- just put them out to the side?                         6   video if that object hit anybody or anything?
  7        A. Right.                                                    7      A. I didn't -- I didn't see it. I didn't notice.
  8        Q. And when you did that, you flung the, the bag             8         MR. POPOLIZIO: Can we back it up just a little?
  9     with the four Dr. Peppers in it in a direction of               9         THE WITNESS: I just seen it fling.
 10     Officer Lindsey?                                               10         (Video played.)
 11             MS. BROADDUS: Object to form.                          11         MR. POPOLIZIO: And I want you to watch for that
 12             THE WITNESS: Correct.                                  12   object. Okay?
 13     BY MR. POPOLIZIO:                                              13         (Video played.)
 14        Q. And it hit him?                                          14         MR. POPOLIZIO: Okay. Stop.
 15        A. Yes.                                                     15   BY MR. POPOLIZIO:
 16             MS. BROADDUS: Object to form, foundation.              16      Q. Did you see the object come out of the -- out of
 17     BY MR. POPOLIZIO:                                              17   the vehicle?
 18        Q. And when you also mentioned when, when you did           18      A. Yes.
 19     that, I said did you ask -- I asked you, did you see           19      Q. Okay.
 20     something white on the video, you said yes, you actually saw   20         Did you see what it hit this time?
 21     two things; right?                                             21      A. The roof?
 22        A. Correct.                                                 22      Q. You didn't see that it hit Officer Lindsey in the
 23        Q. And the second thing that you saw was kind of a          23   head?
 24     white-ish object that flew in the air outside the vehicle,     24      A. So what -- I mean, did the bag hit him or the
 25     the passenger's side of the vehicle; right?                    25   object --


                                                                                      85 (Pages 337 to 340)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 179 of 228

Anya Chapman                      Wheatcroft v. City of Glendale                                                       1/13/2021
                                                             341                                                                    342
  1        Q. I asked you to concentrate on that white bottle,         1   compartment of the car; right?
  2     so did you see the bottle hit him in the head?                 2      A. Yeah, by this time, yes.
  3        A. No, I didn't.                                            3      Q. And you're kind of -- you have your -- your front
  4        Q. Okay.                                                    4   arm and -- or arms on the passenger's seat where your
  5           Did you see him fall backwards?                          5   husband was seated?
  6        A. Yes.                                                     6      A. Yes.
  7        Q. Okay.                                                    7      Q. And at this point he's outside of the car?
  8           And he fell to the rear of the car; right?               8      A. Right.
  9        A. Correct.                                                 9      Q. And you're inside the car looking out the
 10           MR. POPOLIZIO: And -- okay.                             10   passenger door; right?
 11           And this was we stopped at 19:31:48?                    11      A. Correct.
 12           MS. WANNER: Forty-three.                                12      Q. Did you see anything white there?
 13           MR. POPOLIZIO: Forty-three. My eyes.                    13      A. No.
 14           Okay.                                                   14      Q. Okay.
 15           Start -- start the video again.                         15         MR. POPOLIZIO: Could you back it up just a few
 16           (Video played.)                                         16   frames?
 17           MR. POPOLIZIO: Okay. Stop.                              17         (Video played.)
 18     BY MR. POPOLIZIO:                                             18         MR. POPOLIZIO: There.
 19        Q. I should have asked you, but were you watching          19   BY MR. POPOLIZIO:
 20     yourself during that time?                                    20      Q. Were you watching yourself?
 21        A. Uh-hmm.                                                 21         We stopped at 19:32:00.
 22        Q. Okay.                                                   22      A. Yes.
 23           We stopped the video at 19:32:01.                       23      Q. Okay.
 24           And when you -- when we watched, when you watch         24         And that time when you watched yourself did you
 25     yourself in the video, you were leaning well into the front   25   see something white?


                                                             343                                                                    344
  1        A.  In my hand? Yes.                                        1   Officer Lindsey with that bag of soft drinks; right?
  2        Q.  Yes. And that was -- that was the bag; right?           2      A. Yeah, a deadly weapon they called it.
  3        A.  Correct.                                                3      Q. Okay.
  4        Q.  Okay.                                                   4      A. But, yes.
  5           Now that bag at this point was on the front              5         That's crazy.
  6     passenger's seat; right?                                       6      Q. And it may be crazy but maybe it's the law.
  7        A. I thought it was around my wrist.                        7         But you pled guilty to that charge; right?
  8        Q. Right. Was it hanging in the air on your wrist?          8      A. Yes, I did.
  9     Were you holding it up in the air at all times?                9      Q. Okay.
 10        A. No, I had it down. I was like this.                     10         So, let me just. . .
 11        Q. Okay.                                                   11         Bear with me.
 12           So was it resting on the seat?                          12         MR. POPOLIZIO: Okay. Let's go to
 13        A. Or the middle console, yeah.                            13   Officer Schneider's body worn camera footage.
 14        Q. Okay.                                                   14         Once we get that, I'm going to get a drink.
 15           Was it still connected to your wrist at that time?      15         MS. WANNER: Officer Schneider's body worn camera
 16        A. I didn't -- I believe so.                               16   video has previously been marked as Exhibit 43.
 17        Q. Do you -- do you recall?                                17         (Deposition Exhibit No. 43 was marked for
 18        A. I don't recall, really.                                 18   identification.)
 19        Q. And so it was the act of swinging the bag that hit      19         MR. POPOLIZIO: Just start it from the beginning.
 20     Officer Lindsey in the head that you were arrested for?       20         (Video played.)
 21           MS. BROADDUS: Object to form.                           21         MR. POPOLIZIO: Stop.
 22     BY MR. POPOLIZIO:                                             22   BY MR. POPOLIZIO:
 23        Q. Right?                                                  23      Q. So we, we played from the beginning to 56 -- oh,
 24        A. Yes, I guess it is.                                     24   which way are we going?
 25        Q. And you were arrested for assaulting                    25         MS. WANNER: Fifty-six seconds.


                                                                                       86 (Pages 341 to 344)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 180 of 228

Anya Chapman                     Wheatcroft v. City of Glendale                                                       1/13/2021
                                                           345                                                                      346
  1     BY MR. POPOLIZIO:                                            1      A. Yes.
  2        Q. Fifty-six seconds into the -- into the video.          2      Q. It might not have recounted it perfectly, but
  3            So you saw the officer -- you saw from the view of    3   that's what Officer Schneider said.
  4     Officer Schneider's camera he approached your vehicle;       4      A. Correct.
  5     right?                                                       5      Q. And you just heard that; right?
  6        A. Correct.                                               6      A. Yes.
  7        Q. And when he did, he actually said, how you guys        7      Q. Now, when Officer Schneider made that statement,
  8     doing or something like that, how you all, how you guys      8   you know, telling the driver, hey, when you turn in here,
  9     doing, or something to that effect; right?                   9   could you throw your turn signal on, or something to that
 10        A. Correct.                                              10   effect, could you use your turn signal, nobody in the car
 11        Q. And he then asked if you were staying there.          11   said he did have his signal on; right?
 12        A. Correct.                                              12      A. Correct.
 13        Q. All right.                                            13          MS. BROADDUS: Object to form.
 14            You heard your husband say we're about to get a      14   BY MR. POPOLIZIO:
 15     room; right?                                                15      Q. Okay.
 16        A. Correct. Sorry.                                       16          You didn't hear Shawn Blackburn say, but I did put
 17        Q. And then he, he actually said to the driver, you      17   my signal on.
 18     heard him say, hey, you know, when you turn in here, man,   18          Right?
 19     just make sure you turn your turn signal on for us.         19      A. No, I didn't.
 20        A. Correct.                                              20      Q. Okay.
 21        Q. You heard that on the video; right?                   21          And you didn't say, hey, he did use his turn
 22        A. Correct.                                              22   signal.
 23            MS. BROADDUS: Object to form, foundation.            23          Right?
 24     BY MR. POPOLIZIO:                                           24      A. Well, no, I didn't say that.
 25        Q. Do you remember hearing that that day?                25      Q. Okay.


                                                           347                                                                      348
  1            And you didn't hear your husband say anything to      1      Q. Okay. All right.
  2     that effect either; right?                                   2         And Officer Lindsey is speaking with the driver,
  3        A. Correct.                                               3   Shawn Blackburn, at this point; right?
  4        Q. Okay.                                                  4      A. I don't -- I don't even know if he said anything
  5            MR. POPOLIZIO: Could you go back to 55, because       5   to him. I don't know.
  6     that's what's in my notes.                                   6      Q. Okay.
  7            Start there.                                          7         So at least at this point you said that you had ID
  8            (Video played.)                                       8   because you had it in your hand?
  9            MR. POPOLIZIO: Stop.                                  9      A. Correct.
 10     BY MR. POPOLIZIO:                                           10      Q. And look in the back of the vehicle there, where
 11        Q. So we stopped at a minute, four seconds.              11   you would be sitting, do you see that, behind Mr. Blackburn?
 12            And Officer Schneider asked, in this way, he said,   12      A. Correct. I see it.
 13     nobody has their ID on them?                                13      Q. Is that your hand there?
 14            Did you hear that?                                   14      A. Yeah.
 15        A. Yes.                                                  15      Q. Is that your hand with your ID?
 16        Q. Do you remember hearing him say that that day?        16      A. I believe so. It looks like it.
 17        A. Yes.                                                  17      Q. Okay.
 18        Q. And you heard someone say no?                         18         MR. POPOLIZIO: All right. Start, Julie.
 19        A. Correct.                                              19         (Video played.)
 20        Q. And who's that?                                       20         MR. POPOLIZIO: Stop there, Julie.
 21        A. That was Johnny.                                      21   BY MR. POPOLIZIO:
 22        Q. Okay.                                                 22      Q. So we stopped the video at one minute, 21 seconds.
 23            And then but you said that you -- that you had ID;   23         You heard Officer Schneider ask, nothing in the
 24     right?                                                      24   car that shouldn't be, something like that; right?
 25        A. Yeah, in my hand. I had my ID ready to go, on me.     25      A. Correct.


                                                                                    87 (Pages 345 to 348)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 181 of 228

Anya Chapman                       Wheatcroft v. City of Glendale                                                      1/13/2021
                                                              377                                                                     378
  1         Q. Okay.                                                    1   BY MR. POPOLIZIO:
  2            But as you saw this today, you saw that your             2      Q. So at this point you are in between the seats of
  3     unbuckling the seat belt was impossible --                      3   the front seats; right?
  4         A. Right, correct. I never noticed that before.             4      A. Correct.
  5         Q. Okay. It was already unbuckled?                          5      Q. And you entered the vehicle and got between the
  6         A. Right. I didn't -- I never noticed that. Out of          6   front seats; right?
  7     all the times I've seen that, I've never noticed that.          7      A. Yes.
  8         Q. So at some point, we're go to watch some more, you       8      Q. And we stopped this at -- this video at
  9     reentered the vehicle; right?                                   9   three minutes and 19 seconds.
 10         A. Yes.                                                    10          Now, before we stopped the video, did you -- did
 11         Q. Okay. And as you reenter the vehicle, you see           11   you watch what you did?
 12     that your husband is, is struggling with the officers?         12      A. Yeah, I -- I didn't. . .
 13         A. Yes.                                                    13      Q. Yes or no. Did you watch yourself on the video?
 14         Q. Okay.                                                   14      A. Yes, yes, yes, yes.
 15         A. Or Lindsey had told me to sit -- to get back in         15      Q. Okay.
 16     the vehicle. I had asked him, what, do I stand here or do      16          So when you watch yourself on the video, did you
 17     you want me to get back in? He told me to get back in.         17   see yourself reach for something?
 18         Q. You asked him that?                                     18      A. No.
 19         A. Yes. And that's when he told me to just go ahead        19      Q. Okay.
 20     and get back in there.                                         20          MR. POPOLIZIO: Back it up to 3:15, please, Julie.
 21         Q. Okay.                                                   21   If we could play 315 to 319 slowly.
 22            MR. POPOLIZIO: All right. So let's play the             22          (Video played.)
 23     video, Julie.                                                  23   BY MR. POPOLIZIO:
 24            (Video played.)                                         24      Q. Did you watch yourself that time?
 25            MR. POPOLIZIO: Stop.                                    25      A. I saw my arm go forward, yes.


                                                              379                                                                     380
  1         Q. Okay. You reached forward; right?                        1      A. Yeah.
  2         A. Well, I went forward. I wasn't -- I mean, I              2      Q. Do you see that?
  3     don't -- I don't remember what I was doing really, but I        3      A. Yes.
  4     seen my arm going forward, yes.                                 4      Q. Okay. Now, again --
  5         Q. We stopped at the -- the, the video at 3:18;             5      A. My legs are getting tired. Sorry.
  6     right?                                                          6         MR. POPOLIZIO: You can bring the seat -- or does
  7         A. Okay.                                                    7   she need to stand up, Ms. Videographer? She needs to stand
  8         Q. Okay.                                                    8   up; right?
  9            So, you saw yourself -- you see yourself. You're         9         THE VIDEOGRAPHER: I don't know if she's going to
 10     in -- you're in the, in the middle of the two front seats;     10   be able to see.
 11     right?                                                         11         MR. POPOLIZIO: Okay. That's all right. Okay.
 12         A. Correct.                                                12         THE WITNESS: I'll bear through it.
 13         Q. And when we started at 3:15 to this point on 3:18,      13         MR. POPOLIZIO: Okay.
 14     you saw yourself take your right arm and reach with your       14         So, Julie, could you -- could you back it up to
 15     right arm to the front, into the front compartment of the      15   3:15 again.
 16     vehicle.                                                       16         And let's watch -- focus on you, please, Anya.
 17            Do you see that?                                        17         MS. WANNER: Decreased speed again?
 18         A. Yes.                                                    18         MR. POPOLIZIO: Yeah, on 3:15. Bring it to 3:19.
 19         Q. Okay.                                                   19         (Video played.)
 20            Now, the seat belt right now as you see at 3:18,        20         THE WITNESS: Yes, I see me reaching.
 21     where we're stopped, it's coming from where it's attached to   21   BY MR. POPOLIZIO:
 22     the car over your husband's back and then down on his, like,   22      Q. So you saw yourself reaching with your right --
 23     right shoulder area; right?                                    23   with your right arm; right?
 24         A. Correct.                                                24      A. Correct.
 25         Q. Do you see it?                                          25      Q. Into the front compartment of the vehicle; right?


                                                                                          95 (Pages 377 to 380)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 182 of 228

Anya Chapman                         Wheatcroft v. City of Glendale                                                     1/13/2021
                                                                381                                                                   382
  1        A. Correct.                                                 1      Q. Okay.
  2        Q. Towards the area of your husband?                        2            MR. POPOLIZIO: Let's back it up to 3:15, please,
  3        A. Yes.                                                     3   and play it slowly to 3:19.
  4        Q. Okay.                                                    4            (Video played.)
  5           And that would be the passenger side of the              5   BY MR. POPOLIZIO:
  6     vehicle?                                                       6      Q. Okay.
  7        A. Correct.                                                 7            Did you see your -- watch yourself in that?
  8        Q. And as we stopped at 3:19, you can see your right        8      A. Yeah. I was -- it looks like I was grabbing the
  9     arm there in the top left corner of the video; right?          9   bag.
 10        A. Correct.                                                10      Q. Okay.
 11        Q. So, as you reached into that front compartment          11            That's what I was going to ask you. You were
 12     area towards your husband, do -- do you recall now what you   12   looking down towards the, the area where the bag was; right?
 13     reached for?                                                  13      A. Correct.
 14        A. I guess that's how the bag ended up on my hand,         14      Q. Okay.
 15     but I -- I don't remember doing that.                         15            MR. POPOLIZIO: Julie, let's play. I'll tell you
 16        Q. Okay.                                                   16   when to stop.
 17           Now, when you reached -- well, we just played the       17            You can play at normal speed.
 18     video from 3:15 to 3:19; right?                               18            (Video played.)
 19        A. Correct.                                                19            MR. POPOLIZIO: Stop.
 20        Q. And you watched yourself, as I asked you; right?        20   BY MR. POPOLIZIO:
 21        A. Yes.                                                    21      Q. So, you watched that and you heard the tasers;
 22        Q. Thank you for doing that.                               22   right?
 23           And when you saw yourself reaching, did you see         23      A. (No oral response.)
 24     yourself -- do you see where you were looking?                24      Q. Now, at that point, you know, as that happened and
 25        A. No.                                                     25   your husband's outside the vehicle, you're -- your upper


                                                                383                                                                   384
  1     torso is all the way in the seat area where he was sitting;    1       Q.  Is on what, the seat and the bag?
  2     right?                                                         2       A.  The seat and the bag, yeah.
  3        A. Right.                                                   3       Q.  Okay. The plastic bag?
  4        Q. Okay.                                                    4       A.  Yes.
  5            MR. POPOLIZIO: Could you back it up to 3:47, and        5       Q.  Okay.
  6     play it slowly to 3:49.                                        6         You don't recall what you're -- what you're
  7            Watch yourself.                                         7   looking for?
  8            (Video played.)                                         8      A. No. I don't recall.
  9     BY MR. POPOLIZIO:                                              9      Q. Okay.
 10        Q. Now, we stopped at 3:49. We started at 3:47.            10         At this point, are you reaching for something?
 11            And at this point your upper body is in -- in the      11      A. I don't know what I'm doing. I mean, I don't
 12     front compartment of the vehicle; right?                      12   remember what I'm doing. I, I don't know.
 13        A. Correct.                                                13         MR. POPOLIZIO: Julie, just play like two seconds
 14        Q. Okay.                                                   14   more.
 15            And you were at 3:49 clearly visible from your         15         (Video played.)
 16     right profile; right?                                         16         MR. POPOLIZIO: Stop.
 17        A. Yes.                                                    17   BY MR. POPOLIZIO:
 18        Q. Okay.                                                   18      Q. Did you see that -- did you see what you were
 19            And you're looking -- well, let, let me put it         19   doing at that point?
 20     this way.                                                     20      A. I still don't. I'm still not understanding what
 21            Your husband -- well, let me ask you. What are         21   I'm doing.
 22     you looking at?                                               22         MR. POPOLIZIO: Let's back it up, please. And
 23        A. I really don't remember.                                23   back it up to 3:47 slowly, please.
 24        Q. What is your hand on?                                   24         I'll tell you when to stop.
 25        A. My hand is on the seat and the bag.                     25         (Video played.)


                                                                                        96 (Pages 381 to 384)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 183 of 228

Anya Chapman                       Wheatcroft v. City of Glendale                                                  1/13/2021
                                                              385                                                              386
  1           MR. POPOLIZIO: Stop.                                      1      A.    The bag is way over there.
  2     BY MR. POPOLIZIO:                                               2      Q.    Okay.
  3        Q. Did you see yourself reach with your right hand?          3      A.    My hand is right here, I guess.
  4        A. Yeah.                                                     4      Q.    Your hand is past your husband's head; right?
  5        Q. And where were you reaching?                              5      A.    Okay.
  6        A. It looks like I was reaching by his head.                 6      Q.    Towards his bag?
  7        Q. Well, past his head, it appears. Right? Do you            7      A.    Yes.
  8     see your arm?                                                   8      Q.    Okay.
  9        A. Yeah.                                                     9          Now, when your hand was there, did you reach for
 10        Q. Are you reaching into your husband's bag?                10   something, Anya?
 11        A. No.                                                      11       A. No.
 12        Q. Let me, let me --                                        12       Q. Did you place your hand in your husband's bag?
 13        A. Never even put my head in that bag.                      13       A. Absolutely not.
 14        Q. Let me point exactly --                                  14       Q. Did -- why could you tell me was your hand that
 15        A. I know that for a fact.                                  15   far forward beyond your husband?
 16        Q. -- to you.                                               16       A. I don't know. I really can't say, because I don't
 17           This is you; right?                                      17   know.
 18        A. Yeah.                                                    18       Q. Could you tell me what you were looking at?
 19        Q. This is your arm?                                        19       A. I don't know.
 20        A. Yes.                                                     20          But I never stuck my hand in my -- in his bag
 21        Q. It's your arm?                                           21   ever. So I -- I know that for a fact.
 22        A. What's this?                                             22       Q. Did you reach into any area into the front console
 23        Q. That's his head.                                         23   area of the vehicle?
 24        A. Okay.                                                    24       A. No. No, I did not.
 25        Q. What's this over here?                                   25          I mean, I can't -- honestly I can't tell you what


                                                              387                                                              388
  1     I'm doing right there, but never did I reach for anything or    1   of Anya, but I wasn't able to.
  2     put my hand in anything.                                        2         Could you bring it, for the sake of time, to like
  3            The only thing I had my hand on was that white bag       3   4:10?
  4     in the front passenger seat.                                    4         (Video played.)
  5         Q. After you got in?                                        5         MR. POPOLIZIO: Stop.
  6         A. Yeah, when I was right there. It was just before         6   BY MR. POPOLIZIO:
  7     that.                                                           7      Q. So, we stop -- we started at 4:10 and then we
  8         Q. Now, when -- you know there was methamphetamine          8   stopped it at 4:12; right?
  9     found in this vehicle; right?                                   9      A. (No oral response.)
 10         A. I -- well, I'm aware of that now, but at the time,      10      Q. You're again in the front seat; right?
 11     no, I was not aware.                                           11      A. Right. Yes.
 12         Q. Did you reach for methamphetamine?                      12      Q. And here it looks like you're looking towards
 13         A. No.                                                     13   Officer Schneider; right?
 14         Q. Okay.                                                   14      A. Yes.
 15            Did you take methamphetamine from the front of          15      Q. And you have your -- your right arm extended, your
 16     this vehicle --                                                16   palm up; right?
 17         A. No.                                                     17      A. Correct.
 18         Q. -- into the back seat?                                  18      Q. Your left hand is where?
 19         A. Absolutely not.                                         19      A. On the seat.
 20         Q. Okay.                                                   20      Q. Doing what?
 21            Play, play, Julie, you can play -- play it slowly       21      A. Holding a Dr. Pepper can.
 22     and I'll tell you when to stop.                                22      Q. Okay.
 23            (Video played.)                                         23         Did you have a Dr. Pepper can in your hand when
 24            MR. POPOLIZIO: You can stop.                            24   you entered?
 25            I thought I would be able to see a little bit more      25      A. Yeah, remember I had it the whole time, holding it


                                                                                     97 (Pages 385 to 388)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 184 of 228

Anya Chapman                     Wheatcroft v. City of Glendale                                                    1/13/2021
                                                            397                                                                398
  1        Q.    And then you were brought down to the ground;        1   you're legally blind, that's why you're standing here
  2     right?                                                        2   watching the video and we're standing up.
  3        A.  Correct.                                               3       A. Yeah.
  4        Q.  And arrested?                                          4       Q. Okay.
  5        A.  Yes.                                                   5       A. And maybe that's why I'm seeing things I ain't
  6        Q.  You're handcuffed down there?                          6   seen before.
  7        A.  Yes.                                                   7       Q. Yeah.
  8        Q.  Okay.                                                  8          So, you don't know what's going on -- visually you
  9           So at that point when that's happening, as you're       9   don't know what's going on on the passenger side of the
 10     being brought out of the car and then arrested,              10   vehicle between your husband and the officers at this time?
 11     handcuffed -- right?                                         11       A. No. Just -- no, just what I can hear, not
 12        A. Yes.                                                   12   visually.
 13        Q. You're not watching over what's happening with         13       Q. So, right, you just hear.
 14     your husband; right?                                         14       A. Yes.
 15        A. No.                                                    15       Q. Okay.
 16           MS. BROADDUS: Object to form.                          16          And it's a lot -- it's a commotion; right?
 17           THE WITNESS: I just hear it.                           17       A. A lot.
 18     BY MR. POPOLIZIO:                                            18       Q. Okay.
 19        Q. Right. Because you can't see it.                       19          So when you're on the other side of the vehicle
 20        A. Right.                                                 20   after losing your glasses and, and, and being handcuffed by
 21        Q. Because you can't see through the car.                 21   another officer -- right?
 22        A. Well, also he knocked my glasses off my face.          22       A. Correct.
 23        Q. And you lost your glasses.                             23       Q. You don't see your husband being tased in the
 24        A. Yes.                                                   24   testicles; right?
 25        Q. And we've established today, when you talked,          25          MS. BROADDUS: Object to form, foundation.


                                                            399                                                                400
  1            THE WITNESS: Yeah, I seen -- I -- when I got           1      Q. Okay.
  2     brought around, because they had me standing right there,     2          MR. POPOLIZIO: Let's play the video. You can
  3     finally, because finally he gave me my glasses, but I saw     3   play at normal speed.
  4     them pull his pants down and tase him. Like, and that's --    4          (Video played.)
  5     just as I -- when I came around the car, I was standing at    5          MR. POPOLIZIO: Go ahead, what did you say?
  6     the back of the other car.                                    6          THE WITNESS: I said that's the cop. That -- I
  7     BY MR. POPOLIZIO:                                             7   thought it was when I was coming out of the car, but I knew
  8        Q. And, and when you say you saw this, did you see         8   that I had got snagged. See, I don't even remember being in
  9     your husband's testicles?                                     9   that corner at all like that, so. . .
 10        A. No. I just saw his bare butt.                          10   BY MR. POPOLIZIO:
 11        Q. Did you see his anus?                                  11      Q. We stopped the video at 5:03.
 12        A. His butt hole?                                         12      A. Correct.
 13        Q. Yes.                                                   13      Q. Okay?
 14        A. No.                                                    14          And when you watched this, you saw you were on the
 15        Q. Did you see the space between his testicles and        15   other side of the car; right?
 16     his anus?                                                    16      A. Yeah.
 17        A. I did not, no.                                         17      Q. And your husband is on the ground here --
 18        Q. Okay. Did --                                           18      A. Correct.
 19        A. But like --                                            19      Q. -- right?
 20        Q. I got to ask you this. Did you see his penis?          20      A. Yes.
 21        A. No, because it was flat down on the ground.            21          MR. POPOLIZIO: Start the video again. Play a few
 22        Q. Okay.                                                  22   seconds. I will tell you when to stop.
 23            So all you saw, what you're saying is, you saw his    23          (Video played.)
 24      butt?                                                       24          MR. POPOLIZIO: Stop.
 25        A. Pants. I saw his pants down, yes.                      25          Could we move back, Julie, to where we could see


                                                                                  100 (Pages 397 to 400)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 185 of 228

Anya Chapman                                    Wheatcroft v. City of Glendale                                                                               1/13/2021
                                                                                           409                                                                            410
  1     right?                                                                                           1         A.    Yes.
  2        A. Correct.                                                                                   2         Q.    And were they sleeping?
  3        Q. When you were coming out, did you see a lot of                                             3         A.    Yes.
  4     police officers?                                                                                 4         Q.    About what time did this occur?
  5        A. Yes.                                                                                       5         A.    This was probably about 11:00 or midnight, I
  6        Q. Did you see SWAT?                                                                          6      think.
  7        A. Yes.                                                                                       7         Q.   Okay.
  8        Q. Do you remember how many vehicles you saw?                                                 8            And so you were outside. Where were you when your
  9        A. When I stepped out, there was probably about --                                            9      mom went back into the house to get the kids?
 10     right then there was probably about four of them maybe right                                   10          A. Outside with my dad.
 11     then.                                                                                          11          Q. Whereabouts?
 12              SWAT was pulling up.                                                                  12          A. At my mom's car in the driveway.
 13        Q. Okay. And you saw a vehicle that said SWAT or                                            13          Q. Okay. And then the kids came out?
 14     something?                                                                                     14          A. Yes.
 15        A. Yeah, it was one of them big, old like armored                                           15          Q. And then what did you guys do?
 16     truck looking things.                                                                          16          A. Then they made us -- after everyone came out, they
 17        Q. And you were -- did you have to get your kids out                                        17       made us move away from the front of the house towards the
 18     of the house?                                                                                  18       end of the driveway.
 19        A. The -- the cop let my mom go in and get the rest                                         19          Q. Okay.
 20     of the kids from upstairs.                                                                     20          A. And then that's where we all gathered and sat
 21        Q. And where were you when your mom went back into                                          21       down.
 22     the house to get the kids?                                                                     22          Q. At the end of your driveway?
 23        A. Outside.                                                                                 23          A. Yes.
 24        Q. And when you said to get -- your mom went in to                                          24          Q. While SWAT was there?
                        Pursuant to [Doc. 114], Defendants Intend On Filing This Portion Under Seal.
 25     get the kids,                                                                                  25          A. Yes.


                                                                                           411                                                                            412
  1        Q. And the kids were there?                                                                   1          Q. Okay.
  2        A. Yes.                                                                                       2            And then you moved down the street?
  3        Q. Did you hear SWAT calling any -- calling out any                                           3          A. Right.
                                                                                                       Pursuant to [Doc. 114], Defendants Intend On Filing This Portion Under Seal.
  4     commands to Joseph O'Connor?
  5        A. Yeah. We -- I heard him -- I heard them saying,
  6     Joe, come out Joe, or whatever you guys say.
  7        Q. And the kids were there too with you?
  8        A. Yes.
  9        Q. And they were there while SWAT was giving these
 10     commands?
 11        A. Yes.
 12        Q. And were you there with the kids when windows were
 13     broken out of the home?
 14        A. None of us were right there. We were all down the
 15     street at the end of the block.
 16        Q. So at some point you moved?
 17        A. Yes. They moved us, yes.
 18        Q. Okay.
 19              But you were there enough to hear commands from
 20     police for Joseph O'Connor to come out?
 21        A. Yes.
 22        Q. Okay.
 23              And your kids were with you -- right with you when
 24     you heard that; right?
 25        A. Correct.


                                                                                                                         103 (Pages 409 to 412)
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 186 of 228

Anya Chapman                           Wheatcroft v. City of Glendale                                                             1/13/2021
                                                                     413                                                                          414
Pursuant to [Doc. 114], Defendants Intend On Filing This Portion Under Seal.
                                                                                1      A. Yes.
                                                                                2      Q. And you're saying the cops were belligerent;
                                                                                3   right?
                                                                                4      A. Yes.
   5         Q. Is it pretty traumatic for the kids that their                  5      Q. But they were also after a murder suspect;
   6      uncle was arrested for murder that night?                             6   correct?
   7         A. They didn't know what --                                        7      A. Well, they were belligerent with us. They weren't
   8             MS. BROADDUS: Object to form.                                  8   telling us what it was for or anything. So at this point in
   9             THE WITNESS: They didn't know what it was for at               9   time we weren't aware of what they were even there for.
 10       that time.                                                           10      Q. Okay.
 11       BY MR. POPOLIZIO:                                                    11      A. So we didn't know that it was a murder suspect at
 12          Q. Okay. But they knew he was arrested; right?                    12   that point, you know what I mean, so they were belligerent
 13          A. Correct.                                                       13   to us for nothing at that point.
 14          Q. They knew that SWAT was there --                               14      Q. Well --
 15          A. Yes.                                                           15      A. I mean, to us at that point is what I'm saying.
 16          Q. -- right?                                                      16      Q. Sure.
 17              I mean, would you agree with me it would be pretty            17            But would you, would you agree that they probably
 18       scary for a kid to have that occur and, you know, and the            18   needed to move your kids out as quickly as possible?
 19       uncle to be the subject of the arrest?                               19      A. Well, well, yes.
 20              MS. BROADDUS: Object to form.                                 20      Q. Okay.
 21              THE WITNESS: Yeah. But, yeah, but they didn't                 21            So, did you speak with your kids about their
 22       see any of that, of the uncle getting, you know, all they            22   speaking with CPS, what they spoke about with CPS after that
 23       heard was, again, the cops being belligerent.                        23   Joseph O'Connor incident?
 24       BY MR. POPOLIZIO:                                                    24      A. Yes.
 25          Q. But they show the -- they heard the show of force?             25      Q. Okay. And what did they tell you? Did they tell


                                                                     415                                                                          416
   1      you anything?                                                         1      Q. Okay.
   2         A. They said that CPS came to them, lied to them,                  2         And did CPS come to speak with your kids
   3      told them that they were there to help give them some beds.           3   because -- well, let me ask you, let me backtrack there.
   4      And then, and then they brought up they said to them, so I            4         Was it when you were pregnant with Acari or when
   5      heard something happened over the weekend, and then they              5   you had Acari?
   6      were seeing what kid, you know, basically would feed or, you          6      A. After -- it was when I had him.
   7      know, hook the line. And then after that my kids refused to           7      Q. Okay.
   8      talk to them.                                                         8         Do you know why CPS came to speak with your kids
   9         Q. Were -- were you -- was the household itself, your              9   then?
 10       mom's house, in need of beds to accommodate everybody who            10         MS. BROADDUS: Object to form.
 11       was living there?                                                    11         THE WITNESS: Yes.
 12          A. Well, we'd had beds, bunk beds and stuff, but it's             12   BY MR. POPOLIZIO:
 13       just they thought with that many kids, you know, I mean, we          13      Q. Why is that?
 14       needed more beds. But really all the kids had somewhere to           14      A. Because I had methamphetamines in my system and
 15       sleep.                                                               15   the baby was exposed to methamphetamines also.
 16          Q. Okay. Did each kid have a bed?                                 16      Q. Okay. You had methamphetamine in your system.
 17          A. Yeah.                                                          17   And that was detected how?
 18          Q. Okay.                                                          18      A. Through a blood or urine, or I'm not -- however
 19                So there was another time when CPS spoke with your          19   the doctors do it.
 20       kids; right?                                                         20      Q. Okay. So did you visit your OBG -- OB/GYN?
 21          A. Yes.                                                           21      A. Regularly?
 22          Q. And was that when you were pregnant with Acari?                22      Q. Yeah.
 23          A. Yes, after I had Acari.                                        23      A. Yes.
 24          Q. After you had Acari?                                           24      Q. And you had blood taken?
 25          A. Yes.                                                           25      A. Yeah.


                                                                                               104 (Pages 413 to 416)
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 187 of 228

Anya Chapman                    Wheatcroft v. City of Glendale                                                        1/13/2021
                                                        425                                                                         426
  1     BY MR. POPOLIZIO:                                         1       A. Some -- I mean, it could not have even been a gun.
  2        Q. Because he said something to that effect to         2    I mean, I don't know. But from -- you know, like I say, I'm
  3     Officer Spiwak on video?                                  3    kind of blind, so but from what we saw, or from what I saw
  4        A. Correct. Which he says that -- I mean, and these    4    and from what the boys think that they saw, it looked like
  5     are his words. He's the one that said that that cop is    5    he -- he had a taser and then he had the other gun like.
  6     lying, that he never that. So I don't know.               6       Q. In the car or -- when your husband was in the car
  7        Q. I know. But I don't have time right now. But the    7    or out of the car?
  8     video of your son, if he said that, would indicate        8       A. Like, in -- as they were like in between.
  9     whether --                                                9       Q. In --
 10        A. But -- right.                                      10       A. Coming out, you know.
 11        Q. -- he actually said that --                        11       Q. But you can't -- but you can't say that you saw an
 12        A. I never seen it. But, yes, you're correct.         12    actual firearm, a gun that shoots bullet, put to your
 13        Q. Last couple of questions.                          13    husband's head?
 14             Number one, when you were at the scene here at   14       A. No, not that I recall.
 15     Motel 6 --                                               15       Q. Okay.
 16        A. Yes.                                               16           And your husband has written -- do you know if
 17        Q. -- did you ever see anybody point a gun to your    17    your husband has written your sons? Did I ask you that?
 18     husband's head?                                          18       A. I'm not -- yeah.
 19             MS. BROADDUS: Object to form.                    19       Q. From jail?
 20             THE WITNESS: It sure -- it looked like a gun,    20       A. I wasn't sure if he has or not.
 21     that's for sure, right to his head.                      21       Q. Okay.
 22     BY MR. POPOLIZIO:                                        22       A. As far as I know, he hasn't wrote anybody.
 23        Q. Where?                                             23           MR. POPOLIZIO: Okay.
 24        A. Right on the top right here like this.             24           She'll read and sign?
 25        Q. When?                                              25           MS. BROADDUS: Yup, we'll read and sign.


                                                        427                                                                         428
  1           MR. POPOLIZIO: Thank you. Thank you. Long day.      1   STATE OF ARIZONA )
                                                                                    ) SS
  2           THE VIDEOGRAPHER: This concludes today's            2   COUNTY OF MARICOPA )
  3     deposition.                                               3                 CERTIFICATE
                                                                  4      BE IT KNOWN that the foregoing proceedings were taken
  4           Off the record at 6:21.                                 before me; that the witness before testifying was duly
  5           (Whereupon, the deposition concluded.)              5   sworn by me to testify to the whole truth; that the 427
                                                                      foregoing pages are a full, true and accurate record of the
  6                                                               6   proceedings, all done to the best of my skill and ability;
  7                                                                   that the proceedings were taken down by me in shorthand and
                                                                  7   thereafter reduced to print under my direction.
  8                    ______________________________             8      I CERTIFY that I am in no way related to any of the
                             ANYA CHAPMAN                             parties hereto nor am I in any way interested in the
                                                                  9   outcome hereof.
  9                                                              10
 10                                                                      [x] Review and signature was requested.
                                                                 11      [ ] Review and signature was waived.
 11                  *****                                               [ ] Review and signature not required.
 12                                                              12
                                                                         I CERTIFY that I have complied with the ethical
 13                                                              13   obligations set forth in ACJA 7-206.
 14                                                              14         Dated this 25th day of January, 2021,
                                                                            Chandler, Arizona.
 15                                                              15
 16                                                              16
                                                                 17              ____________________________
 17                                                                              C. Martin Herder, CSR, CCR
 18                                                              18              Certified Reporter
                                                                                 Arizona CCR No. 50162
 19                                                              19
 20                                                              20      It is FURTHER CERTIFIED that Herder & Associates,
                                                                      Registered Reporting Firm, has complied with the ethical
 21                                                              21   obligations set forth in ACJA 7-206.
 22                                                              22
                                                                 23
 23                                                                              _________________________
 24                                                              24              Registered Reporting Firm
                                                                                 Arizona RRF No. R1145
 25                                                              25



                                                                                107 (Pages 425 to 428)
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 188 of 228




              EXHIBIT 9
     Non-Electronic
      Exhibit - CD
       and Filed
      Under Seal
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 189 of 228




                EXHIBIT 10
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 190 of 228
                                                              1                                                                      3
            IN THE UNITED STATES DISTRICT COURT                     1            DEPOSITION OF SERGEANT JERRY DEE MCDANIEL
            IN AND FOR THE DISTRICT OF ARIZONA                      2   was taken on December 11, 2019, commencing at 9:58 a.m. at
                                                                    3   the law offices of MARC J. VICTOR, P.C., ATTORNEYS FOR
                                                                    4   FREEDOM, 3185 South Price Road, Chandler, Arizona, before
     Johnny Wheatcroft and Anya                   )
     Chapman, as husband and wife, and )                            5   MONICA S. BERRY, RPR, a Certified Reporter in the State of
     on behalf of minors J.W. and B.W., )                           6   Arizona.
                                )                                   7
         Plaintiffs,                )                               8   COUNSEL APPEARING:
                                ) Case No.:                         9     MARC J. VICTOR, P.C.
     vs.                          ) 2:18-cv-02347-SMB
                                )                                         ATTORNEYS FOR FREEDOM
     City of Glendale, a municipal              )                  10     By: MS. JODY L. BROADDUS
     entity; Matt Schneider, in his           )                           3185 South Price Road
     official and individual              )                        11     Chandler, Arizona 85248
     capacities; Mark Lindsey, in his )                                   On behalf of Plaintiffs
     official and individual              )                        12
     capacities; and Michael Fernandez, )
     in his official and individual         )                      13      JONES, SKELTON & HOCHULI, P.L.C.
     capacities,                      )                                    By: MR. JOSEPH J. POPOLIZIO
                                )                                  14      2901 North Central Avenue
          Defendants.                   )                                  Suite 800
                                )                                  15      Phoenix, Arizona 85012
                                                                           On behalf of Defendants
         DEPOSITION OF SERGEANT JERRY DEE MCDANIEL                 16
              Chandler, Arizona                                    17
              December 11, 2019                                    18   ALSO PRESENT:
                9:58 a.m.                                          19      Ms. Kathy Thomas and Ms. Dianne Shoemake, City of
                                                                           Glendale
                                                                   20      Ms. Julie Wanner, paralegal to Mr. Popolizio
     REPORTED BY:                                                          Ms. Alexz Thompson, paralegal to Ms. Broaddus
     MONICA S. BERRY, RPR                                          21      Mr. Jeffeory G. Hynes, Ed.D, Glendale Community
     Certified Reporter                                                    College
     Certificate No. 50234                                         22
     PREPARED FOR:                                                 23
                                                                   24
     (COPY)                                                        25


                                                              2                                                                      4
 1              INDEX                                               1              SERGEANT JERRY DEE MCDANIEL,
 2   WITNESS                   PAGE                                 2    a witness herein, having been first duly sworn by the
 3   SERGEANT JERRY DEE MCDANIEL
                                                                    3    Certified Reporter to speak the truth and nothing but the
 4
 5                                                                  4    truth, was examined and testified as follows:
        EXAMINATION BY MS. BROADDUS       4                         5
 6      EXAMINATION BY MR. POPOLIZIO     143                        6                    EXAMINATION
        FURTHER EXAMINATION BY MS. BROADDUS                  169
                                                                    7    BY MS. BROADDUS:
 7
 8                                                                  8      Q. Will you please state your full name for the
 9                                                                  9    record.
10                                                                 10      A. Jerry Dee McDaniel.
11
                                                                   11      Q. Have you ever had your deposition taken before?
12
                                                                   12      A. I have.
                EXHIBITS
13   Deposition                                                    13      Q. How many times approximately?
     Exhibits Description                      Marked              14      A. Six.
14                                                                 15      Q. When's the most recent one you probably did?
       41      Glendale Police department memo          47
                                                                   16      A. It was either last year or the year before. I
15            dated 11/30/17, Bates Nos.
              CoG_WHEATCROFT 001699-1700                           17    can't recall.
16            (2 pages)                                            18      Q. I'm going to go through a few ground rules.
17                                                                 19    They're probably the same, but just to make sure we're on
18
                                                                   20    the --
19
20                                                                 21      A. That's fine.
21                                                                 22      Q. -- same page.
22                                                                 23              The court reporter is going to be taking
23
                                                                   24    down everything said in the room, and with a lot of
24
25                                                                 25    people, it's very important that only one person speaks at


                                                         (Pages 1 to 4)                                                              1
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 191 of 228
                                                              53                                                                 55
 1   would say four to six times, maybe. But you would have to      1       A. Correct, Exhibit 6.
 2   ask professional standards. They're the ones that              2       Q. Okay. And when I read it later I want to make
 3   actually put on the board.                                     3    sure I understand. Okay?
 4     Q. I'm going to have you -- we've got this big               4       A. Yes, ma'am.
 5   notebook in front of you. I'm going to have you go to          5       Q. Would you expect a reasonable officer to try --
 6   Exhibit 6, please.                                             6    that they try to comply with what the response to
 7     A. Yes, ma'am.                                               7    resistance general order states?
 8     Q. I'm glad you brought your glasses.                        8               MR. POPOLIZIO: Form; foundation.
 9     A. Yes, ma'am.                                               9               THE WITNESS: Yes.
10     Q. Exhibit 6, at the top of the page it says,               10    BY MS. BROADDUS:
11   "Glendale Police Department General Order." And               11       Q. Do officers have discretion as to whether or not
12   underneath that it says, "Response to resistance."            12    they're going to follow the policies and procedures set
13              Do you see that?                                   13    forth in the response to resistance?
14     A. Yes, ma'am.                                              14               MR. POPOLIZIO: Form; foundation.
15     Q. This one has a date issued, date and -- revision         15               THE WITNESS: They have discussion within
16   date. And the revision date is -- looks like it's             16    the policy, but not outside of the policy, ma'am.
17   February 7th of 2017. Do you see that?                        17    BY MS. BROADDUS:
18     A. Yes, ma'am.                                              18       Q. So the policy -- for example, for passive
19     Q. You've mentioned that this has been revised              19    resistance there's different types of force that may be
20   recently, correct?                                            20    used, correct?
21     A. Yes, ma'am.                                              21       A. Yes, ma'am.
22     Q. Do you recall if that revision recently would            22       Q. An officer would have discretion to use those
23   have been the only other revision since February of 2017?     23    specific types of force, correct?
24     A. I don't recall, ma'am.                                   24       A. Yes, ma'am.
25     Q. Do you recall revisions before February of 2017?         25       Q. They don't have discretion to just use any force.


                                                              54                                                                 56
 1      A. I'm sure we had revisions before then, yes,              1   The discretion is limited to what the policy allows,
 2   ma'am.                                                         2   correct?
 3      Q. My understanding is this is Glendale's response          3     A. Yes, ma'am.
 4   to resistance policies; is that correct?                       4     Q. When you're doing training of officers, do you go
 5      A. Yes, ma'am.                                              5   through the policies and procedures with them on an annual
 6      Q. Are there any other written policies or                  6   basis?
 7   procedures for use of force or response to resistance          7     A. It's 1600 pages, ma'am. That would be no.
 8   other than this particular document that's been marked as      8     Q. Well, I'm talking about response to resistance
 9   Exhibit 6?                                                     9   only.
10              MR. POPOLIZIO: Form.                               10     A. We would go through part of the policy, yes,
11              THE WITNESS: Our policies are like 1600            11   ma'am.
12   pages. I'm sure if you go through those, there's stuff        12     Q. Do you know if there's any training that's
13   that would reference to force or response used by officers    13   provided regarding deescalation tactics?
14   in other areas, firearms for one.                             14     A. Yes, ma'am.
15   BY MS. BROADDUS:                                              15     Q. Are there any written policies and procedures
16      Q. Do you know if there's another specific one for         16   within the Glendale Police Department that you're aware of
17   Taser use outside of this report?                             17   that addresses deescalation tactics?
18      A. I believe --                                            18     A. I don't know if I've ever read in policy
19              MR. POPOLIZIO: Form.                               19   deescalation. It could be in there. Again, it's 1600
20              THE WITNESS: I believe that the Taser is in        20   pages. It's commonsense deescalation and we do train
21   this part of the response to resistance policy, but I have    21   deescalation.
22   to look.                                                      22     Q. Deescalation is part of the training that's
23   BY MS. BROADDUS:                                              23   provided. Is that provided annually or --
24      Q. And just because I know what you're pointing to,        24     A. It's part of -- we do a lot of scenario-type
25   you're pointing to Exhibit 6; is that correct?                25   training, and in the scenario-type training we have --


                                                         (Pages 53 to 56)                                                        14
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 192 of 228
                                                                 69                                                                   71
 1     A. I have not, no, ma'am.                                       1   arrest, that we talk about -- what was the other one,
 2     Q. Recently you've been disclosed by the City of                2   ma'am? I'm sorry.
 3   Glendale in this case as a witness. And other than what           3                MS. BROADDUS: Vehicle stops.
 4   we've talked about, do you have any independent knowledge         4                THE WITNESS: Vehicle stops, no. My
 5   of the incident that occurred on July 26th of 2017?               5   training is all hands-on training, not classroom training.
 6            MR. POPOLIZIO: Form.                                     6   BY MS. BROADDUS:
 7            THE WITNESS: You mean outside of the videos              7         Q. Do you know if there is classroom training on
 8   that I have and everything?                                       8   those topics?
 9   BY MS. BROADDUS:                                                  9         A. Yes. Yes, but not outside of the academy, that
10     Q. Yes.                                                        10   I'm aware of, that we've done for some time.
11     A. No, ma'am.                                                  11         Q. When you're doing your training of officers, do
12     Q. Part of your investigation indicates that your              12   you ever refer to Glendale's policies and procedures for
13   report may be based on meetings or conversations,                13   laws of arrest or vehicle stops?
14   memorandum and interviews.                                       14         A. I think we talked about this already. I don't
15            Other than what you've already testified to,            15   bring the laws of arrest policy up like I would the
16   are you aware of any other meetings or conversations or          16   response to resistance in my training. Do we have
17   memoranda that you prepared or that you reviewed to              17   scenarios in which we have them go through the arrest
18   prepare your report?                                             18   application? Yes.
19            MR. POPOLIZIO: Form.                                    19         Q. Just briefly earlier we talked about passive
20            THE WITNESS: This report was prepared off               20   resistance just as in the form of an example. And my
21   of the day that Sergeant Moody and Sergeant Johnson came         21   understanding, that is one type of resistance; is that
22   in and talked to me and three videos. Never -- never --          22   correct?
23   this report was authored prior to my discussions back with       23         A. Yes, ma'am.
24   Sergeant Moody or with Assistant Chief Briggs or with            24         Q. What are the other types of resistance?
25   Chief St. John at the time. This report was already              25         A. So I don't make a mistake, may I look in this


                                                                 70                                                                   72
 1   authored, or this -- it's not a report, ma'am. This is a          1   book?
 2   memo. This memo was already authored.                             2         Q. Sure. And by the way, the bottom number on this
 3   BY MS. BROADDUS:                                                  3   page -- of each page, if you look on the first page
 4      Q. Earlier we had talked about training. You still             4   there's a number that says 427. If you want to go to page
 5   have Exhibit 6 in front of you, which is the policies and         5   460 -- I'm sorry -- 450. My glasses aren't very good. I
 6   procedures for response to resistance.                            6   think I need new ones.
 7            When you are training officers on response               7         A. Yes, ma'am.
 8   to resistance, do you rely on any other Glendale policies         8         Q. So we're looking at Exhibit 6. We are at the
 9   and procedures with regard to just training on response to        9   page that's Bates numbered 450 at the bottom, and it
10   resistance?                                                      10   appears to be a chart that begins on that page and it goes
11      A. Yes, ma'am.                                                11   into the next page and partially into the following page
12      Q. What other materials?                                      12   after that. Do you see that?
13      A. That would depend on the training that we're               13         A. Yes, ma'am.
14   doing.                                                           14         Q. In this chart it has different types of
15      Q. And I apologize if I've already asked you this.            15   resistance. Is this what you would rely on to determine
16   Do you do training for law of arrest or vehicle stops?           16   the different types of resistance that a suspect would
17            MR. POPOLIZIO: Form.                                    17   engage in?
18            THE WITNESS: You're getting specific in an              18               MR. POPOLIZIO: Form.
19   area that I want to try to explain this to you. Do I --          19   BY MS. BROADDUS:
20   have I done training on how to do a traffic stop? Yes.           20         Q. Or could engage in?
21   Have we done training on how to handcuff a subject and           21               MR. POPOLIZIO: Form.
22   take them into custody? Yes. Double-locking the cuffs.           22               THE WITNESS: It is the resistance addressed
23   Maybe how to do what we call a sport technique or                23   by the suspect, and then the force that may be applied by
24   something along those lines. We do that training. But do         24   the officer, yes, ma'am.
25   I have a classroom course that we talk about laws of             25   ///


                                                      (Pages 69 to 72)                                                                18
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 193 of 228
                                                              101                                                                 103
 1     A. If I -- I'm going to paraphrase. It sounds like            1   Officer Schneider asked him not to reach for anything. He
 2   he apologized.                                                  2   apologized, said okay. And then he asked -- Officer
 3     Q. Okay. And in your report that you have, and you            3   Schneider asked for identification. The gentleman said --
 4   have that in front of you, which is Exhibit 41, in the          4   asked why he needed to provide it.
 5   second paragraph on that page --                                5              And at this point you're going to be seeing
 6     A. Yes, ma'am.                                                6   Officer Schneider -- what's happening is you just heard a
 7     Q. -- it starts at 14:33. Do you see that?                    7   click, which I presume is the door handle, but we'll know
 8     A. Yes, ma'am.                                                8   in a second when we move on, but he's going to be opening
 9     Q. What do you base that number, 14:33, on?                   9   up the door.
10     A. The time of day.                                          10              At this point have you seen anything that
11     Q. So did you get that off this video?                       11   the front-seat passenger has done that would be considered
12     A. There should be a time or date stamp somewhere on         12   reasonable grounds to think he's committed a crime?
13   that. Yes, ma'am. There it is. 14:32 is what you have          13              MR. POPOLIZIO: Form; foundation.
14   up there right now.                                            14   BY MS. BROADDUS:
15     Q. So yours is just military time, and you're                15     Q. That you've seen.
16   looking at the upper right -- just to the left of that         16     A. No, ma'am.
17   yellow triangle where it says T 20:32:44; is that correct?     17     Q. I'm going to continue to play. We're at the 2:13
18     A. The AXON symbol? What you're calling the yellow           18   point.
19   triangle?                                                      19              (Video played.)
20     Q. Yes.                                                      20   BY MS. BROADDUS:
21     A. Yes.                                                      21     Q. So I'm stopping at the 2:25 mark. And there you
22     Q. So I'll start the video again. We're at 1:44.             22   saw Officer Schneider open up the door, correct?
23              (Video played.)                                     23     A. Yes, ma'am.
24   BY MS. BROADDUS:                                               24     Q. And then he asked the passenger not to put
25     Q. I'm stopping now at the 2:08 point, and you heard         25   anything in the seats, correct?


                                                              102                                                                 104
 1   an exchange between Officer Schneider and the front-seat        1     A. Correct.
 2   passenger who is Mr. Wheatcroft. I presume you now know         2     Q. And as far as you could see, you didn't see the
 3   that, but I'm just clarifying that. Okay?                       3   individual stuff anything in the seats. You're just
 4     A. Yes, ma'am.                                                4   relying on what Officer Schneider is saying, correct?
 5     Q. During that exchange you heard Officer Schneider           5     A. Yeah. The angle of the camera doesn't provide
 6   request an identification, correct?                             6   everything that Officer Schneider is seeing. I'm just
 7     A. Yes, ma'am.                                                7   working off of what his verbiage is, and Officer Schneider
 8     Q. And the passenger did not want to provide his ID,          8   tells him to quit stuffing something into the seat and
 9   correct?                                                        9   then again tells him one more time, quit putting something
10     A. Yes, ma'am.                                               10   in the seat.
11     Q. And so far would you agree that you are unaware           11     Q. All right. At this point you also see in the
12   of any circumstance that would require the passenger to        12   lower left-hand corner where Officer Schneider has his
13   provide ID at this point?                                      13   hands on the passenger, correct?
14     A. At this point I don't know why he would have to           14     A. Yes, he does.
15   provide it, no, ma'am.                                         15     Q. So far we've confirmed that the individual in the
16     Q. And just because he's a passenger of a vehicle,           16   car has not done anything that would indicate that there's
17   that's not reason alone for a passenger to be required to      17   reasonable suspicion that he's engaged in any crime,
18   provide ID, correct?                                           18   correct?
19              MR. POPOLIZIO: Form; foundation.                    19              MR. POPOLIZIO: Form; foundation.
20              THE WITNESS: Not for what I know on this            20              THE WITNESS: I don't have probable cause.
21   traffic stop, no, ma'am.                                       21   Could there be reasonable suspicion of an odor of
22              (Video played.)                                     22   something that Officer Schneider saw?
23   BY MS. BROADDUS:                                               23              This is a high-crime area. Him stuffing
24     Q. I'm stopping here at 2:13, and we're continuing           24   stuff between the seat, his experience could be pushing
25   on from where we left off. And what we've heard so far is      25   him that he was stuffing a weapon in there or he was


                                                       (Pages 101 to 104)                                                             26
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 194 of 228
                                                               105                                                                 107
 1   stuffing drugs. That's very common in our line of work to        1   level of resistance at this point?
 2   see people putting stuff between the seats or underneath         2     A. I feel that he was in verbal noncompliance for
 3   the seat to try to hide it from our physical view.               3   what was being said. Because there's other things that
 4               Again, I can't tell everything that Officer          4   were being said between the two of them. Officer
 5   Schneider's doing, so it's not unreasonable for an officer       5   Schneider could be taking what he's saying as verbal
 6   to think that there's something suspicious going on in           6   noncompliance.
 7   this car.                                                        7     Q. But so far he's listened to everything the
 8   BY MS. BROADDUS:                                                 8   officer said. Don't reach in the bag. He apologized,
 9     Q. At this point you can see both the gentleman's --           9   said okay.
10   the passenger's -- both of his hands, correct?                  10     A. But he reached in again, ma'am. He reached in
11     A. At this point in time, yes, ma'am.                         11   again. That's why Officer Schneider said it again. To
12     Q. You can see there's something in his left hand.            12   me, that's verbal noncompliance.
13   You can't really tell what it is from this particular           13     Q. Well, he only said that once, from what I heard.
14   frame. Is that a fair statement?                                14     A. He says it twice. He said, quit reaching between
15     A. I'm pretty sure it was money from what I saw               15   the seats.
16   earlier.                                                        16     Q. Oh, that's -- I was going to get to that. So
17     Q. I believe you're correct. It's kind of fuzzy in            17   once he said he was reaching into his bag, the passenger
18   this freeze frame, right?                                       18   said, okay. And then at the next point he says, hey,
19     A. In this freeze frame I couldn't tell you what it           19   don't stuff anything down in the seat. Is that what
20   is, no, ma'am.                                                  20   you're referring to?
21     Q. So I'm going to continue on. At this point we're           21     A. Correct. To me, that's one of the -- he's
22   at the 2:25 mark.                                               22   reaching in the areas that are confined, and I would not
23               By the way, just let me ask you, up until           23   want somebody to be doing that.
24   this point has the passenger been compliant?                    24     Q. So at one point Officer Schneider says, don't
25     A. Reasonably. I would say yes.                               25   reach in the bag. We don't see in the video where he


                                                               106                                                                 108
 1               (Video played.)                                      1   reaches into another bag, correct?
 2   BY MS. BROADDUS:                                                 2     A. I've never seen him reach into a bag, if I
 3     Q. At this point we're stopping at the 2:29 mark,              3   remember, going through this video, ma'am.
 4   and you see Officer Schneider take out his Taser. He             4     Q. Fair statement. And then he asked him not to
 5   still has his left hand on the passenger's arm, but you          5   stuff anything in the seats. And then since that time we
 6   see him put the Taser on him.                                    6   have not seen anything in the video to show that he's been
 7               And you just testified earlier that you did          7   stuffing anything in the seats since that point, correct?
 8   not see anything to indicate that the passenger was              8             MR. POPOLIZIO: Form.
 9   noncompliant or reasonably noncompliant at that point,           9             THE WITNESS: I couldn't see his hands
10   correct?                                                        10   almost most of the time on the video. When Officer
11               MR. POPOLIZIO: Form.                                11   Schneider was saying that, I couldn't see his hands. I'm
12               THE WITNESS: What I said, I didn't see              12   going off what Officer Schneider is saying of his
13   anything that he was doing, but I don't know what Officer       13   observations.
14   Schneider is seeing at this point in time. His words is         14   BY MS. BROADDUS:
15   he's not being compliant. He's, you know, arguing back          15     Q. So at this point we're at the 2:29 mark and we're
16   about the ID thing.                                             16   going to continue to play.
17   BY MS. BROADDUS:                                                17     A. Yes, ma'am.
18     Q. Which we understand that he did not need to                18             (Video played.)
19   provide, correct?                                               19   BY MS. BROADDUS:
20     A. Correct.                                                   20     Q. I'm stopping at the 2:54 point now. And at this
21     Q. So at this point would you consider this to be a           21   point you've seen Officer Schneider at this point, now
22   threatened use of a Taser?                                      22   he's just reholstering his Taser, correct?
23     A. Correct.                                                   23     A. Correct.
24     Q. And this would fall under -- which level of                24     Q. And would you consider that a deescalation
25   resistance would authorize the officer to use a passive         25   tactic?


                                                     (Pages 105 to 108)                                                               27
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 195 of 228
                                                             109                                                                 111
 1     A. Yes, ma'am.                                               1   Mr. Wheatcroft, the front-seat passenger, saying he
 2     Q. During that exchange he said that he didn't want          2   wasn't. Did you hear that?
 3   the suspect, Mr. Wheatcroft, to fight, correct?                3     A. I heard him apologize the first time for reaching
 4     A. I think he asked Mr. Wheatfield (sic) if he was           4   in, yeah. Then I heard him -- yes. I believe when he
 5   going to fight.                                                5   said about the stuffing the seat, yeah, he looks up and
 6     Q. And he said he wasn't going to, correct?                  6   says, I wasn't, uh-huh.
 7     A. Mr. Wheatfield (sic)?                                     7     Q. So at this point you're taking the officer's word
 8     Q. Wheatcroft.                                               8   over what the individual is saying, correct?
 9     A. Oh, I'm sorry.                                            9     A. That would be correct. Most people, when they're
10              I believe that's what he said. We'd have to        10   stuffing drugs or something or going in between the seats,
11   play it back for me to tell you exactly, but I believe        11   are not going to tell you that they're doing that. Yes,
12   that's what he said.                                          12   I'm taking the officer's word.
13     Q. At this point we're going to go forward from the         13     Q. I'm going to continue on from the 3:03 point.
14   2:54 point.                                                   14     A. Yes, ma'am.
15              (Video played.)                                    15              (Video played.)
16   BY MS. BROADDUS:                                              16   BY MS. BROADDUS:
17     Q. Stopping at the 3:03 point, and at this time you         17     Q. Stopping at the 3:24 point, and at that point
18   saw from Officer Schneider, once he reholstered his Taser,    18   you've seen where Mr. Wheatcroft is in the vehicle,
19   he then takes Johnny's arm and turns into a particular        19   Officer Schneider asked him not to do a few things. He
20   maneuver, correct?                                            20   said he wasn't doing them or he apologized for doing them,
21     A. Is Johnny Mr. Wheatfield (sic)?                          21   and then you saw Officer Schneider threaten a Taser, put
22     Q. Yes.                                                     22   his Taser back in, and then put Johnny in an arm bar,
23     A. Wheatcroft?                                              23   correct?
24     Q. Wheatcroft, yes.                                         24              MR. POPOLIZIO: Form.
25     A. He did grab ahold of Mr. Wheatcroft's right              25              THE WITNESS: He never put him in an arm


                                                             110                                                                 112
 1   wrist, and he still had like a C-clamp on his right elbow.     1   bar.
 2     Q. At this point you still haven't seen anything             2   BY MS. BROADDUS:
 3   that Mr. Wheatcroft has done that would indicate to you        3     Q. I'm sorry. What is that maneuver called where he
 4   that he is engaged in any -- or that there's any               4   takes his arm and twists it?
 5   reasonable suspicion that he's engaged in any crime,           5     A. That -- what he had him in was a no maneuver.
 6   correct?                                                       6   What he did was grab onto his wrist and had a C-clamp on
 7              MR. POPOLIZIO: Form.                                7   his elbow. We don't train this. This is just -- it's a
 8              THE WITNESS: I would -- there's some                8   grab. That's not -- that's not an OCCS hold, O'Donnell
 9   reasonable suspicion going on because he keeps pushing         9   continuous control system hold. He's got ahold of him,
10   between the seats. There's no probable cause at this          10   but he didn't put him in any wrist lock, any pain
11   point in time, but there's reasonable suspicion that          11   compliance at all. He just had his wrist in one hand and
12   something's going on by what Officer Schneider is saying.     12   his elbow with like a C-clamp, which is more of an escort
13   Not by what I'm seeing, because I've never seen -- I've       13   after you have somebody in cuffs.
14   looked at this video so many times. I can't ever recall       14     Q. And then he's pushing his head with his other
15   seeing him in between the seats or anything because the       15   hand, correct?
16   video doesn't show everything.                                16     A. You'd have to back that up. I'd have to look at
17              But going off of what Officer Schneider is         17   that again, ma'am.
18   saying, for me, at 30 years, if somebody's stuffing           18     Q. Sure.
19   something between the seats, and I tell them not to and       19              (Video played.)
20   they continue to do it, for me there's a reasonable           20   BY MS. BROADDUS:
21   suspicion to believe there is something going on in that      21     Q. At that point did you see where he pushed his
22   car.                                                          22   head forward?
23   BY MS. BROADDUS:                                              23     A. I saw where his touched his head. I don't know
24     Q. And so you hear Officer Schneider saying, hey,           24   if he pushed it. It was very short and quick, ma'am, but
25   don't stuff anything in the seats. And you hear               25   he did have his hand on his head.


                                                  (Pages 109 to 112)                                                              28
     Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 196 of 228
                                                              113                                                                    115
 1     Q. So at this point -- and this is when the first             1         Q. Correct. So he never reached into his bag again.
 2   tase begins, correct, from what you've seen?                    2   You never heard Officer Schneider say that again, correct?
 3     A. Officer Lindsey's tasing?                                  3         A. I don't remember him saying that again.
 4     Q. Yes.                                                       4         Q. In your report in the third paragraph down, it
 5     A. Yes, ma'am.                                                5   starts at 13 -- I'm sorry -- 14:34 hours, "Officer
 6     Q. Up to this point you've indicated that Johnny was          6   Schneider was attempting to place the male suspect into
 7   compliant with what you had heard?                              7   custody. The video clearly shows the male suspect
 8              MR. POPOLIZIO: Form.                                 8   resisting Officer Schneider."
 9   BY MS. BROADDUS:                                                9                Have we gotten to that point yet in the
10     Q. In terms of what Officer Schneider asked him to           10   video?
11   do.                                                            11         A. Yes, ma'am. We're probably a little bit past it
12              What could Mr. Wheatcroft have done                 12   right here.
13   differently to avoid being in the situation where he's         13         Q. At what point is the suspect -- did you believe
14   being tased now?                                               14   that he began clearly showing that he was resisting?
15              MR. POPOLIZIO: Form; foundation.                    15         A. Go ahead and back it up, please.
16              THE WITNESS: He could have provided his             16         Q. Sure.
17   name. He could have provided an ID to the officer.             17                (Video played.)
18   BY MS. BROADDUS:                                               18   BY MS. BROADDUS:
19     Q. Anything else?                                            19         Q. I'm stopping at the 2:48 point where you see --
20     A. He could have cooperated with the officer. As             20   this is where the threatened use of the Taser. Do I need
21   the officer was grabbing ahold of him, he could have           21   to go back further?
22   just -- whatever the officer is asking him to do, do what      22         A. No, ma'am.
23   the officer said.                                              23         Q. So we'll start going forward from the 2:48 point.
24     Q. I'd like to look at your report. In the first             24                (Video played.)
25   paragraph it says -- at 14:33 you talk about Officer           25                THE WITNESS: Right there.


                                                              114                                                                    116
 1   Schneider removing his Taser. And then the second               1   BY MS. BROADDUS:
 2   sentence goes on to say that the suspect's actions and          2         Q. So at that point -- we're at the 3:01 point and
 3   words could be interpreted as noncompliant.                     3   you said, "Right there." What did you see in the video
 4              Do you see that?                                     4   that indicated to you that the suspect was clearly
 5     A. I do.                                                      5   resisting?
 6     Q. Is that before or after he was Tased?                      6         A. There's two things. One, he's pulling away a
 7     A. That was before, ma'am.                                    7   little bit from the officer because you can see the hand
 8     Q. And as we sit here today, you're saying that his           8   move. He's complaining about pain, and there's absolutely
 9   actions of either reaching in the bag or putting something      9   no pain compliance being put on him at this point in time.
10   in between the seats and then the officer telling him not      10   He starts going "ow, ow, ow" when there's nothing there
11   to and then him not providing his ID, is that what you         11   that causes pain, unless he's got a broken arm or a broken
12   consider to be noncompliant?                                   12   wrist, which I don't know.
13              MR. POPOLIZIO: Form.                                13         Q. But that could be -- he could be in actual pain.
14              THE WITNESS: I would consider Officer               14   You just don't know?
15   Schneider told him one time not to reach in, he does it        15         A. Yeah, I wasn't there to see what -- the feel of
16   again, to heighten awareness on this situation for Officer     16   the grip. I wasn't there to feel his wrist or his elbow.
17   Schneider to want to detain him at this point in time.         17   But looking at this, I don't see where he would be in
18   BY MS. BROADDUS:                                               18   pain.
19     Q. So Officer Schneider asked him not to reach into          19         Q. And you said you thought he was pulling away; is
20   his bag?                                                       20   that correct?
21     A. Correct.                                                  21         A. Yeah. Go ahead and back up just a little bit.
22     Q. And then he asked him not to stuff something in           22         Q. We're at -- starting again at the 2:43 point.
23   the seat, correct?                                             23               (Video played.)
24     A. He told him to stop stuffing something in the             24               THE WITNESS: Right there.
25   seat, yeah.                                                    25   ///


                                                  (Pages 113 to 116)                                                                  29
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 197 of 228
                                                             117                                                                    119
 1   BY MS. BROADDUS:                                               1                MR. POPOLIZIO: Form.
 2     Q. So you see his elbow drop a little, correct? Is           2                THE WITNESS: He's been drive stunned a
 3   that what you're seeing?                                       3    couple times. And, yes, he's sitting between -- I would
 4     A. Right. He's pulling somewhere, yeah.                      4    say on the ground in the -- yeah, I would say in the hinge
 5     Q. And you're assuming that he's pulling because his         5    area of the vehicle.
 6   elbow dropped; is that correct?                                6                MS. BROADDUS: I'm going a little bit
 7     A. Pulling or pushing, yes, ma'am.                           7    further.
 8     Q. And you don't know whether that was Officer               8                (Video played.)
 9   Schneider pulling or pushing his elbow, true?                  9    BY MS. BROADDUS:
10     A. It did not appear to be that was officer -- if           10       Q. I stopped at the 3:27 point. At this point you
11   you back it up, it doesn't seem at that point in time he      11    see Officer Schneider deploy a Taser at Mr. Wheatcroft,
12   had control of his elbow when he went back down. That's       12    correct?
13   my observation.                                               13       A. Yes, ma'am.
14     Q. So at this point you have a vehicle that's been          14       Q. And you see that Mr. Wheatcroft is still -- he's
15   stopped.                                                      15    entangled in the seat belt. Did you see that?
16     A. Yes, ma'am.                                              16       A. Yes, ma'am.
17     Q. And the passenger in the vehicle is not required         17       Q. At this point what did Johnny do that would
18   to show identification, correct?                              18    warrant him being tased at this point?
19     A. Yes, ma'am.                                              19       A. He resisted the efforts of both officers by
20     Q. Officer Schneider opens up his door and continues        20    resisting the arrest. He -- at this point in time, the
21   to have a dialogue with his passenger, correct?               21    second officer is -- looks like from the video that I saw
22     A. Yes, ma'am.                                              22    he's like knocked unconscious. So now we have an
23     Q. Is the passenger free to go at any time up to            23    escalation of the situation that's going on.
24   this point?                                                   24    Officer Schneider is by himself at this point in time, and
25              MR. POPOLIZIO: Form.                               25    he's trying to gain control of the situation by detaining


                                                             118                                                                    120
 1              THE WITNESS: I don't know what Officer              1   him.
 2   Schneider is seeing, what he's stuffing between the seats.     2     Q. At this point what Mr. Wheatcroft has done is --
 3   It would have -- it would be a question you'd have to ask      3   when you're saying he's resisting, that's when Officer
 4   Officer Schneider, what he was observing at that point in      4   Schneider had his hands on him, correct?
 5   time.                                                          5     A. On the resisting part?
 6   BY MS. BROADDUS:                                               6     Q. Yes.
 7     Q. If there was no basis -- no reasonable basis to           7     A. When he started pulling away, yes, ma'am.
 8   assume that any crime had been committed or was being          8     Q. Why was -- what's your understanding as to why
 9   committed, do you believe the passenger had the right to       9   Officer Schneider was putting his hands on Mr. Wheatcroft
10   leave up until this point?                                    10   in the first place?
11              MR. POPOLIZIO: Form.                               11     A. I'm assuming he was detaining him.
12              THE WITNESS: Are you asking me that                12     Q. And at no point did he tell him that, did he?
13   question --                                                   13     A. I don't recall that he did, ma'am.
14              MS. BROADDUS: Yes.                                 14     Q. How is a passenger in a car to know what they are
15              THE WITNESS: -- if he was --                       15   to do or not to do when they are pulled over by a police
16              He would have the right to leave.                  16   officer?
17   BY MS. BROADDUS:                                              17     A. Well, I'm going to go back to common sense.
18     Q. We're going to continue to play.                         18   Common sense is we've watched how many videos in reference
19              (Video played.)                                    19   to cops, right? People watch Cops, people watch movies.
20   BY MS. BROADDUS:                                              20   There's actually PSAs out there -- I know there was one in
21     Q. Stopping at the 2:36 point. At this point                21   California because I heard about that -- of what to do. I
22   Mr. Wheatcroft's been tased a couple of times. And you        22   think it would be common sense that people would not be
23   see at this point he's almost on the ground or on the         23   reaching into objects.
24   ground kind of in the doorjamb area between the car and       24              I have been a police officer for 30-some
25   the car door. Do you see that?                                25   years. I don't like to call it a normal traffic stop or a



                                                    (Pages 117 to 120)                                                               30
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 198 of 228
                                                               121                                                                123
 1   regular traffic stop, but on a traffic stop that -- I            1     Q. And the traffic stop was, have you heard,
 2   would use the word mundane -- that people do what they're        2   purportedly for a turn signal violation? Correct?
 3   told to do. When you walk up to cars now, guys have              3     A. I've heard that, yes, ma'am.
 4   their -- people have their hands on their wheels just to         4     Q. And that would have nothing to do with the
 5   show that they're not a danger to the officer.                   5   passenger, correct?
 6            So, to me, it's common sense. Now,                      6     A. That would be correct.
 7   currently I've lived in this world for 30 years too. But         7     Q. So you have Officer Schneider approaching a
 8   to me it's common sense what to do and what not to do in         8   citizen who has not engaged in any wrongful conduct,
 9   reference to a traffic stop and how to act at a traffic          9   threatened him with a Taser, wants his identification, and
10   stop.                                                           10   then tries to pull him out of the car, correct?
11     Q. And that's based on your experience that you've            11            MR. POPOLIZIO: Objection; form.
12   had over the last several decades of being a police             12            THE WITNESS: He did -- he did go up and ask
13   officer, true?                                                  13   for an ID. He did approach the passenger. The passenger
14     A. Yes, ma'am.                                                14   reached into the backpack. Officer Schneider told him not
15     Q. So you have certain expectations as a police               15   to. He then starts reaching -- according to what Officer
16   officer as to what a person should or should not be doing       16   Schneider's saying, because again, I didn't see it --
17   in a vehicle?                                                   17   between the seats. That's going to heighten Officer
18     A. How they should react, yes, ma'am.                         18   Schneider's awareness of what's going on.
19     Q. And if Mr. Wheatcroft believed that he had not             19            This area is also a very high-crime rate
20   been doing anything wrong, would there be any reason why        20   area known for drug use, known for drug sales, known for
21   he could not reach into his bag to get something?               21   prostitution. That's going to heighten Officer
22            MR. POPOLIZIO: Form; foundation.                       22   Schneider's awareness of what is going on in the vehicle,
23            THE WITNESS: There's nothing against the               23   what he can see and smell, which I couldn't see everything
24   law reaching into a bag, however, that's not something a        24   going on nor can I smell it. Would that heighten his
25   normal person is going to do. They just don't reach into        25   awareness to bring him out of the vehicle and detain him?


                                                               122                                                                124
 1   stuff. Even people going into center consoles anymore            1   Yes.
 2   will literally tell you, hey, my registration is in the          2   BY MS. BROADDUS:
 3   central console. Okay. Go ahead. Go get it. They tell            3      Q. And that's -- it's irrelevant what the passenger
 4   you they -- they tell you what they're going to do because       4   is saying, correct?
 5   they -- how long has television been out there? They see         5             MR. POPOLIZIO: Form.
 6   what's going on and they hear what's going on, and they're       6             THE WITNESS: What passenger? Mr. --
 7   trying to be helpful to the police officers.                     7   BY MS. BROADDUS:
 8   BY MS. BROADDUS:                                                 8      Q. This particular one.
 9      Q. So in a situation like this where Mr. Wheatcroft           9      A. -- Wheatcroft?
10   did not have an obligation to not reach in his bag, he          10      Q. He said he wasn't doing those things that Officer
11   could put things in between the seats, he could refuse to       11   Schneider said he did.
12   provide his ID, are you saying that warrants the kind of        12      A. A lot of people that are committing crimes tell
13   conduct that he's -- Officer Schneider and Officer Lindsey      13   you that they're not doing anything. Again, it's the
14   have done so far?                                               14   totality of the circumstances that are going on.
15              MR. POPOLIZIO: Objection; form.                      15      Q. I'm going to continue to play.
16              THE WITNESS: I think that warrants Officer           16             (Video played.)
17   Schneider to be safe on the scene and to detain him at          17   BY MS. BROADDUS:
18   that point in time.                                             18      Q. Stopping at this point. We're at the 4:06 mark.
19   BY MS. BROADDUS:                                                19   And you've heard and seen a lot of things happen.
20      Q. Do you believe Officer Schneider escalated this           20             Did you hear a lot of the screaming of the
21   situation up to this point?                                     21   kids in the background?
22      A. No, ma'am.                                                22      A. Yes, ma'am.
23      Q. He approached the passenger side of the vehicle,          23      Q. At this point you see Mr. Wheatcroft is in
24   correct?                                                        24   handcuffs; is that correct?
25      A. Yes, ma'am.                                               25      A. Yes, ma'am.


                                                      (Pages 121 to 124)                                                             31
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 199 of 228
                                                             129                                                                 131
 1              MR. POPOLIZIO: Form; foundation.                    1            (Video played.)
 2              THE WITNESS: The officer did not manhandle          2   BY MS. BROADDUS:
 3   him. The officer took him into custody. But I can see          3     Q. Stopping at the 5:04 point, you saw
 4   where a child would be upset seeing their father being         4   Mr. Wheatcroft's feet moving at that point, correct?
 5   arrested, absolutely.                                          5     A. Yes, ma'am.
 6   BY MS. BROADDUS:                                               6     Q. Do you know what caused his feet to move?
 7     Q. You said that were putting him in custody. What           7     A. I can't tell you specifically what caused his
 8   was he being put in custody for?                               8   feet to move. I can give you my examination as to what my
 9     A. At that point in time he was resisting the                9   expectation was as to why his feet moved.
10   arrest.                                                       10     Q. Is it fair to say that you don't know because
11     Q. I'm going to continue to play.                           11   there's no video of it whether Mr. Wheatcroft randomly was
12              (Video played.)                                    12   kicking his feet or whether something happened to cause
13   BY MS. BROADDUS:                                              13   him to kick his feet?
14     Q. I'm stopping at the 4:55 point. In your report           14     A. True.
15   you note that he is -- Mr. Wheatcroft is prone on the         15     Q. Okay. Let's go a little further. We're starting
16   ground. I believe you have that --                            16   at the 5:04 point, and at this point we're going to go
17     A. Yes, ma'am, at 14:36.                                    17   forward and you're going to see Officer Schneider pull
18     Q. Yes. So we're just the same in your report that          18   down Mr. Wheatcroft's pants.
19   we are in the video, correct?                                 19            (Video played.)
20     A. A little bit further, because we're still at             20   BY MS. BROADDUS:
21   14:35, but he stayed prone on the ground, and you'll see      21     Q. At this point, we're at the 5:06 point -- mark,
22   that in 14:36.                                                22   and you can see that -- you could start to hear the Taser
23     Q. And based on your report, you end up saying that         23   clicking. Do you hear that?
24   the male suspect is complying with Officer Fernandez. Do      24     A. I did, ma'am.
25   you see that in your report?                                  25     Q. And you see Mr. Wheatcroft's pants are pulled


                                                             130                                                                 132
 1     A. Correct.                                                  1   down, true?
 2              (Video played.)                                     2      A. Yes, ma'am, his shorts.
 3   BY MS. BROADDUS:                                               3      Q. I'm sorry. Yes, his shorts.
 4     Q. I'm going to stop at the 5:03 point. I'm going            4      A. Yes, ma'am.
 5   to back it up a little bit, if you don't mind.                 5      Q. And his money is still in his hand. Do you see
 6     A. Where are we going back to, ma'am?                        6   that?
 7     Q. I'm starting back at 4:35 just to go through it           7      A. Yeah. He doesn't want to let that go, does he,
 8   again --                                                       8   ma'am?
 9     A. Yes, ma'am.                                               9      Q. And it looks like his fingers are extended and
10     Q. -- because things happen pretty quickly.                 10   he's -- I'll just continue to play.
11              (Video played.)                                    11             (Video played.)
12   BY MS. BROADDUS:                                              12   BY MS. BROADDUS:
13     Q. I'm stopping at this 4:38 point because until            13      Q. Could you tell by your review of that video
14   then, the last thing we saw was Mr. Wheatcroft on the         14   exactly where he is being tased?
15   ground, and he was laying there prone with his feet           15      A. It appeared that he was being tased in the upper
16   together, correct?                                            16   thigh.
17     A. I think that comes up after this.                        17      Q. Mr. Wheatcroft says he was testified [verbatim]
18              (Video played.)                                    18   in the testicles.
19              THE WITNESS: I thought it was further ahead        19             Do you have anything independently to say
20   than that.                                                    20   that he was not?
21   BY MS. BROADDUS:                                              21             MR. POPOLIZIO: Form.
22     Q. Yeah, so we're at the 4:55 point. And at some            22             THE WITNESS: No, ma'am.
23   point we're going to see where his feet are moving. And I     23             (Video played.)
24   want to know if you see what caused his feet to move. If      24   BY MS. BROADDUS:
25   you could watch for that, please. Okay?                       25      Q. I'm going to stop this video for a moment.


                                                      (Pages 129 to 132)                                                            33
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 200 of 228
                                                                145                                                                   147
 1            MS. BROADDUS: Object to form; foundation.                1   right?
 2            THE WITNESS: I think the way the vehicle                 2      A. Yes.
 3   stopped -- but the officers actually walking up towards           3               MS. BROADDUS: Object to form and
 4   that vehicle would make me believe that they were going to        4   foundation.
 5   be contacted in that vehicle.                                     5               THE WITNESS: Yes.
 6   BY MR. POPOLIZIO:                                                 6   BY MR. POPOLIZIO:
 7      Q. When you mean contacted, they were going to talk            7      Q. During your examination earlier you were asked
 8   to the people in it?                                              8   about the movement of Johnny Wheatcroft's legs. Do you
 9      A. Right. They were, yes, sir.                                 9   remember that?
10      Q. This Motel 6, you testified -- actually, to a              10               When he was on the ground.
11   question that said, are you familiar with the motel, you         11      A. In the seat belt?
12   said, oh, yes. Do you remember that?                             12      Q. No. Let's go -- that's not what I'm going to
13      A. Yes, sir.                                                  13   focus on.
14      Q. How are you familiar with this particular Motel 6          14               So when his shorts came down, at that point,
15   in Glendale?                                                     15   around that point when he was on the ground after he was
16      A. I've worked for Glendale for almost 22 years.              16   cuffed --
17   I've worked nothing but the south side, except for four          17      A. Yes, sir.
18   weeks of my career.                                              18      Q. -- you were asked questions about why he moved
19            This motel is notorious, would be the word              19   his legs, specifically what caused him to move his legs.
20   that I would use, for drug deals, drug action,                   20   Do you remember that?
21   prostitution, gang activities. We've had homicide -- let         21      A. Yes, sir.
22   me back that up. I don't know if we had a homicide there.        22      Q. And you said something to the effect that you can
23   We've had shootings there. I don't know if they died from 23          give your examination of what caused him to move his legs.
24   those shootings. We've had stabbings there. We've                24   Do you recall that?
25   recently had a rape there. It's just a motel that seems          25      A. Yes, sir.


                                                                146                                                                   148
 1   to perpetuate crime.                                              1     Q. What did you mean by that? Could you tell me
 2     Q. Do you know if there's a blanket trespass                    2   what you were going to say.
 3   agreement between Motel 6 and Glendale P.D.?                      3     A. When I was --
 4     A. Yes, sir.                                                    4             MS. BROADDUS: Form; foundation.
 5     Q. And that's at this particular motel?                         5             MR. POPOLIZIO: Go ahead.
 6     A. I believe that's the only Motel 6 inside the city            6             MS. BROADDUS: Go ahead.
 7   limits. But there is a blanket trespass at that Motel 6.          7             THE WITNESS: When I was doing my video
 8     Q. At the time of this incident was the blanket                 8   overview -- well, I actually had two screens set up. I'm
 9   trespass agreement in effect?                                     9   watching the screens simultaneously; the Motel 6 screen,
10            MS. BROADDUS: Object to form; foundation.               10   Officer Schneider's screen. At the moment -- first of
11            THE WITNESS: I can't tell you whether it                11   all, earlier when Officer Schneider was telling the female
12   was, but I don't know of any time that one wasn't.               12   to get out of the car because she struck Officer Lindsey
13   BY MR. POPOLIZIO:                                                13   in the head, Mr. Wheatcroft said initially, no, she
14     Q. And how does a blanket trespass agreement,                  14   didn't, and then she didn't mean to do that. He seemed to
15   specifically this one here at Motel 6, how does it work?         15   be upset that his wife was now being contacted with the
16     A. If we make contact with somebody in the parking             16   police.
17   lot that is either not residing there or not -- I guess          17             She moves over to what would be the east
18   you'd call them a guest in a room, we find out from              18   wall, and then Officer -- or Mr. Wheatcroft's on the
19   management that they're not supposed to be there. And at         19   ground with Officer Fernandez. Officer Lewis shows up,
20   that time it can either be an automatic submittal or an          20   and Officer Schneider provides him with a briefing of what
21   arrest. It could be -- obviously, you could detain them          21   needs to be done. He needs the female to be detained for
22   to find this information out, or you would escort them off       22   aggravated assault on a police officer. Officer Lewis
23   the property.                                                    23   goes over to detain the female.
24     Q. Under this agreement you can approach individuals           24             As I'm watching the video, the moment he
25   on the premises and ask them if they're staying there,           25   picks up the female to detain her was the same moment that


                                                   (Pages 145 to 148)                                                                   37
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 201 of 228
                                                                  149                                                                     151
 1   Mr. Wheatcroft's legs swept back and struck Officer                 1     A. I believe that a reasonable police officer would
 2   Schneider.                                                          2   believe there's a suspicion of a crime. I would have
 3   BY MR. POPOLIZIO:                                                   3   believed the same, and I would not have allow him to leave
 4      Q. When an officer is about to detain someone, does              4   at that point in time.
 5   the officer have to tell the individual who's about to be           5     Q. Does officer safety come into play at that point
 6   detained that they're about to be detained?                         6   also?
 7      A. No. In our training we would prefer them not to               7     A. Absolutely.
 8   tell them that.                                                     8              MS. BROADDUS: Form.
 9      Q. Why?                                                          9   BY MR. POPOLIZIO:
10      A. We would prefer the officer to have control over             10     Q. How so?
11   the suspect before telling them that so that it's less of          11     A. Well, reaching into a bag, there could be a
12   an opportunity for an altercation to occur.                        12   weapon in the bag. That's a common place people put
13      Q. What do you mean by altercation? Do you mean                 13   weapons, is in bags. Also, between the seat is an
14   something physical to occur between that individual who's          14   extremely common place, between the console and the seat.
15   about to be detained and the officer?                              15   That's an extremely common place for handguns, knives to
16      A. Correct.                                                     16   be kept.
17      Q. Now, with regard to Officer Schneider's opening              17     Q. Well, let me just follow up on what you just
18   the door to the Taurus, you remember from your view of the         18   said.
19   video that there's a certain point in time that Officer            19              When you train officers at Glendale, do you
20   Schneider opens the passenger door? Do you recall that?            20   train officers to be aware of the possibility that weapons
21      A. He does, sir.                                                21   could be in a car that they stopped?
22      Q. Is it okay -- given your experience and that                 22     A. Yes. We train -- we train them to watch the
23   you've trained -- and I know that you don't like to use            23   hands. That's your priority out there, watch the
24   the word "expert," but given your experience as a police           24   suspect's hands. That's what's going to hurt you first,
25   officer of almost 30 years --                                      25   is the hands.


                                                                  150                                                                     152
 1     A. Almost 30 years.                                               1              On top of that, when we train where there's
 2     Q. -- and as a police officer who's trained officers              2   different areas where somebody can reach to, what the
 3   on defensive tactics and everything that you've told us,            3   common places are of reaching in a car, we also teach
 4   is it okay for Officer Schneider to open the door at that           4   where weapons could be placed on a person. And we
 5   point in time?                                                      5   actually did that in 2018. It might even be this year
 6            MS. BROADDUS: Object to form; foundation.                  6   that we're doing that. In fact, it is this year, 2019,
 7            THE WITNESS: It is reasonable for an                       7   where, in one of our trainings that we're going to
 8   officer, if he wants to get a better view -- because of             8   advanced officer training, it's called a sport technique
 9   what he's seeing happening inside that car, to get a                9   where you're taking somebody out of a car that's not being
10   better view, it would be reasonable for an officer to open         10   -- that's not be compliant. It's a compliance technique.
11   that door.                                                         11   Otherwise, the person is completely compliant.
12   BY MR. POPOLIZIO:                                                  12              But we want to have control over them. I
13     Q. I believe at the 2:59 mark when the video was                 13   told you that earlier, that we want to have control of
14   stopped, you testified that around that point Officer --           14   somebody before we tell them they're under arrest. So we
15   excuse me -- Mr. Wheatcroft would have the right to leave.         15   put them in a position where we put them in a wrist lock,
16   Do you remember that?                                              16   we bring them out of the car, we handcuff them.
17     A. I believe what was asked of me, would he -- would             17              And part of that scenario when I developed
18   the passenger be allowed to leave if -- if he had not              18   it was to hide weapons on the person in the car, so that
19   broken a law or something along those lines. And I said,           19   they do a complete pat-down and find those weapons.
20   yes, a passenger of a vehicle can leave a traffic stop.            20              So we not only teach in the compartment but
21     Q. After Mr. Wheatcroft reached into his bag,                    21   on the person to do that.
22   according to what Officer Schneider said, okay, and then           22     Q. Go back to when Officer Schneider opened the door
23   reached between the seats or stuffed something between the         23   to the Taurus, do you recall if Johnny Wheatcroft did
24   seats, according to what Officer Schneider said, did               24   anything with his right foot?
25   Mr. Wheatcroft at that point have the right to leave?              25     A. Yeah, he stepped out of the car.


                                                     (Pages 149 to 152)                                                                    38
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 202 of 228
                                                            153                                                                155
 1     Q. Was he asked to do that from your review of the          1   this point in time. At that point in time, he's going to
 2   video?                                                        2   be detained as he starts resisting.
 3     A. No, sir.                                                 3              There was no arm bar put on him to control
 4     Q. Did you hear any command for him to do that?             4   him in the car. The Taser was applied to try to gain
 5     A. No, sir.                                                 5   compliance by the two drive stuns by Officer Lindsey.
 6     Q. Is that significant to you as an officer with            6   Officer Lindsey then was out of the picture. The two
 7   your experience and also as a trainer of officers?            7   drive stuns -- and then shortly after that he was laying
 8     A. Yes. That would heighten my awareness that               8   behind the other vehicle that you saw in the video parked
 9   either he's going to try to get out of the car on me          9   beside the suspect's vehicle.
10   before I'm ready. It gives him the ability to have           10              The scene is now completely out of control.
11   balance on the ground. And that balance on the ground is 11       We have an officer down. I don't know if Officer Lindsey
12   not what I'm wanting at this point in time because I don't   12   really saw how that happened. I don't know. I
13   have control of him.                                         13   couldn't -- you can't see it unless you watch the Motel 6
14     Q. Now, in your review of the video footage, you           14   video. You can't see from Officer Lindsey's -- or Officer
15   reviewed Officer Schneider's body-worn camera footage,       15   Schneider's video.
16   right?                                                       16              But the suspect that they're trying to
17     A. Yes.                                                    17   detain is still not detained. That's when the Taser was
18     Q. You reviewed the Motel 6 footage of this                18   applied, the probes were deployed. Didn't have the effect
19   incident, right?                                             19   that they were expecting it to have, even though you could
20     A. Yes, sir.                                               20   clearly hear him holding down the Taser. And the Taser
21     Q. You reviewed footage from the body-worn camera of       21   was not acting appropriately. You could hear in the
22   Officer Lindsey, right?                                      22   background of the video it's clicking; click, click,
23     A. Yes, sir.                                               23   click. That's not how a Taser should sound.
24     Q. Officer Lindsey's body-worn camera was somewhat         24              We do train to cuff under power. That is
25   limited, though?                                             25   what appeared to be trying to happen with


                                                            154                                                                156
 1     A. Extremely limited, sir.                                  1   Officer Fernandez when he came up there, is to cuff under
 2     Q. And that was because why?                                2   power. It limits the resistance that you can have
 3            MS. BROADDUS: Object to form.                        3   cuffing.
 4            THE WITNESS: He was basically hit in the             4              They were able to get him over, but you can
 5   head with an object and was basically out of the picture.     5   clearly see him still resisting some of what's going on
 6   His body-worn camera, for the most part, was showing me       6   with Officer Fernandez, but I can't tell how much. You
 7   the sky or the ground.                                        7   heard Officer Fernandez say a few things, but the video of
 8   BY MR. POPOLIZIO:                                             8   Officer Schneider at that point in time covered it up.
 9     Q. But in the other video footage, the Motel 6              9   And then ultimately he was handcuffed. But at some point
10   footage and the body-worn camera footage of Officer          10   in time the resistance had to be overcome by the officers
11   Schneider that you reviewed, according to what we saw in     11   to detain him.
12   video footage, did Johnny Wheatcroft's physical resistance   12     Q. During this particular traffic stop -- I'll call
13   have to be overcome at any time?                             13   it the stop of the Taurus in this incident -- do your
14            MS. BROADDUS: Object to form; foundation.           14   officers have a right to be safe at a stop?
15            THE WITNESS: Yes.                                   15              MS. BROADDUS: Object to form.
16   BY MR. POPOLIZIO:                                            16              THE WITNESS: Yes, sir.
17     Q. How so?                                                 17   BY MR. POPOLIZIO:
18     A. At a point in time when Officer Schneider was           18     Q. How so? Could you explain that to me.
19   detaining him, it was clear to me that he was resisting.     19     A. Well, everybody has a right to be safe. They
20   You could see him pulling. Officer Schneider even            20   have a right to conduct an investigation safely. If an
21   mentions in the video -- which is what I stated earlier.     21   officer feels that there's something going on in the car
22   I look for things that I hear, things that I don't hear.     22   that's unsafe, that officer has a right to remove that
23            Officer Schneider clearly said, "He's               23   person from what he feels is the environment he's unsafe
24   tensing up." That's an indication of fight or flight that    24   in.
25   we're going -- we're going to get in an altercation at       25              And that's what I think Officer Schneider


                                                  (Pages 153 to 156)                                                            39
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 203 of 228
                                                                157                                                                159
 1   had a right to do. Mr. Wheatcroft, I think, had reached           1   vehicle?
 2   into a bag. You can actually see in the one video --              2      A. I do now, yes, sir.
 3   again, I don't know what Officer Schneider saw because I          3      Q. How many?
 4   don't see his -- I cannot see what he's looking at, but on        4      A. There was two.
 5   the one video you can see where Mr. Wheatcroft is actually        5      Q. Let me ask you this: You've been an officer for
 6   holding up the bag in the Motel 6 video.                          6   almost three decades?
 7            Now, at that point in time Officer Schneider             7      A. Yes.
 8   is in the back of car, but he may have been able to see           8      Q. How many traffic stops do you think you've
 9   it. I don't know. He clearly sees him reaching into the           9   conducted?
10   bag. He clearly says, quit reaching between the seats.           10      A. Thousands.
11            We know this is a dangerous area. We know               11      Q. When you conduct a traffic stop, are you ever
12   that suspects put weapons -- they put things in bags, they       12   concerned about what might be in the vehicle?
13   put things in between seats. It's going to heighten his          13      A. Absolutely, sir.
14   awareness. And if that was me on the traffic stop, I             14      Q. Do you always know what could be in a vehicle
15   would have also removed Mr. Wheatcroft from that car.            15   that you approach?
16     Q. From your review of the video footage of this               16      A. No, sir.
17   incident, did you see anything in the video footage that         17      Q. Do you train officers to think about worst-case
18   you reviewed that would indicate that any officer on the         18   scenarios of what might be in a vehicle that they conduct
19   scene used a Taser to make Mr. Wheatcroft produce his ID?        19   a traffic stop on?
20     A. None, sir.                                                  20              MS. BROADDUS: Object to form.
21            MS. BROADDUS: Object to form.                           21              THE WITNESS: We train officers in every
22            THE WITNESS: Sorry.                                     22   situation, or try to get them in as many different
23   BY MR. POPOLIZIO:                                                23   situations as you can. Anywhere from a lethal force
24     Q. Given your review of the video footage of this              24   encounter to a passive, to the point where they're so
25   incident, did you hear anything that would indicate that         25   passive all they'll do is crack the window and throw their


                                                                158                                                                160
 1   any officer on the scene was using his Taser to make              1   paperwork out the window. So we train all those gamuts in
 2   Mr. Wheatcroft produce his ID?                                    2   between.
 3            MS. BROADDUS: Object to form.                            3   BY MR. POPOLIZIO:
 4            THE WITNESS: No, sir.                                    4     Q. With regard to what's been referred to as your
 5   BY MR. POPOLIZIO:                                                 5   report, which is Exhibit 41, but I know you've referred to
 6      Q. When Officer Schneider told Mr. Wheatcroft not to           6   it as your memo.
 7   reach in his bag, okay, was that a lawful command?                7     A. It is a memo, sir.
 8      A. Yes.                                                        8     Q. Okay. So with regard to your memo, you said that
 9      Q. Why?                                                        9   you authored that memo after you had reviewed the video
10      A. He's got a right to be safe with that vehicle              10   footage that was provided to you regarding this incident,
11   during that stop.                                                11   right?
12      Q. How about when Officer Schneider told                      12     A. Yes, sir.
13   Mr. Wheatcroft not to stuff anything between the seat; was       13     Q. And you reviewed that footage for eight hours or
14   that a lawful command?                                           14   so?
15      A. Yes, sir.                                                  15     A. The total time from when I sat down, the video,
16      Q. Why?                                                       16   going through policy was eight hours by the time I was
17      A. Again, he has a right to be safe at that stop.             17   done writing this thing.
18      Q. Does this go to what you were talking about a              18     Q. When you completed your memo, it was after that
19   little earlier about what may be in a vehicle?                   19   when you talked to certain individuals at Glendale Police
20      A. Correct. There could be weapons or anything that           20   Department, right?
21   they're stuffing or trying to -- they may already be             21     A. Yes. This memo was complete prior to talking to
22   stuffed in there and they're trying to get access to it.         22   anybody else.
23      Q. And here you have how many adults in the vehicle?          23     Q. And you said you talked to Sergeant Moody, right?
24      A. Three adults.                                              24     A. I recall talking to Sergeant Moody, yes, sir.
25      Q. Do you know how many children were in the                  25     Q. About your findings?


                                                   (Pages 157 to 160)                                                               40
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 204 of 228
                                                                 161                                                                  163
 1     A. Yes, sir.                                                     1   not detective -- Officer Brian Ong. He is my lead
 2     Q. Chief -- then Chief St. John?                                 2   defensive tactics instructor. And Sergeant Pat Beumler is
 3     A. Correct, sir.                                                 3   the other master Taser instructor.
 4     Q. And was it Assistant Chief Briggs?                            4     Q. Do you three provide Taser instructions to
 5     A. I recall having a conversation with Assistant                 5   officers at the Glendale Police Department?
 6   Chief Briggs, and I do believe it was on this incident.            6     A. The three of us are -- we train all the
 7     Q. After you had those -- anybody else, by the way?              7   instructors. There's approximately 20 additional Taser
 8   Sorry.                                                             8   instructors at the Glendale Police Department. We train
 9     A. I don't recall at this point in time talking to               9   all 20 Taser instructors to then help us train the rest of
10   anybody else. But what I would say is Sergeant Johnson            10   the 430 officers of the Glendale Police Department.
11   may have been there when I was talking to Sergeant Moody.         11     Q. Earlier in your deposition there was some
12   But my priority was to Sergeant Moody because he was the          12   discussion about other instructors at Glendale Police
13   investigating sergeant.                                           13   Department asking about the functionality of Officer
14     Q. After you completed this memo that's marked as               14   Schneider's Taser during this incident. Do you recall
15   Exhibit 41 to your deposition, and then you spoke to the          15   that?
16   individuals that you've just indicated to whom you spoke,         16     A. Yes, sir.
17   did you change this memo in any way?                              17     Q. So I think you testified, and correct me if I'm
18     A. No, sir.                                                     18   wrong, that the discussions about Officer Schneider's
19     Q. Did anybody tell you to change this memo?                    19   Taser was about whether it was working properly; is that
20     A. No, sir.                                                     20   right?
21     Q. You're a master Taser instructor?                            21     A. That was the main discussion, yes, sir.
22     A. Yes, sir.                                                    22     Q. From what you could see and hear on the video
23     Q. What does that entail?                                       23   footage that you reviewed regarding this incident, is
24     A. To become a master Taser instructor you have to              24   there anything from your view of that that would lead you
25   fill out an application. In that application you have to          25   to believe that Officer Schneider's Taser wasn't


                                                                 162                                                                  164
 1   have trained at least 12, what they call user classes, to          1   functioning properly?
 2   put in the application. The application has to be                  2              MS. BROADDUS: Object to form; foundation.
 3   accepted by AXON or the subsidiary of Taser.                       3   BY MR. POPOLIZIO:
 4            Taser master school is a five-day school.                 4      Q. Go ahead.
 5   The first time you go through Taser school, at least when          5      A. Yes, sir.
 6   I went through it originally, you had to get Tased. It             6      Q. And what is that?
 7   was part of the process of becoming a master.                      7              MS. BROADDUS: Same objection.
 8            You go through how -- the entire policy.                  8              THE WITNESS: In the one part of the video,
 9   You have to do instruction back to other master -- what            9   and I don't know exactly what area of that video it was,
10   they call senior master instructors. You have to give             10   you can clearly hear the Taser going click, click, click,
11   teach-backs to them. You go through a ton of drills. You          11   click. That means that the Taser is not working properly.
12   have to do teach-back on all the drills, on the weapon            12   The Tasers have a rattling sound. A low-pitch rattling
13   system for the user end -- on the user end, and then they         13   sound or a muffled rattling sound means that energy is
14   have to sign off that you are now a master Taser.                 14   being delivered. A high-pitch rattling sound -- I'm using
15      Q. At Glendale Police Department are you the only              15   rattling as a verbiage here; it's electrical current --
16   master Taser instructor?                                          16   would mean that the Taser is not providing energy into a
17      A. No, sir.                                                    17   subject.
18      Q. So there are others, actually, since you answered           18              The click, click, clicking is an indication
19   no. So how many others?                                           19   to me that there's something wrong with the condenser
20      A. There's a total of three master Taser instructors           20   inside the Taser itself or with the battery not having
21   at Glendale.                                                      21   enough energy to keep the Taser operating properly.
22      Q. Including you?                                              22   BY MR. POPOLIZIO:
23      A. Including me, yes.                                          23      Q. Now, in order to do this memo that's marked as
24      Q. So who are the two others?                                  24   Exhibit 41 to your deposition, you didn't review Taser
25      A. An officer that used to work for me, Detective --           25   logs, right?


                                                   (Pages 161 to 164)                                                                   41
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 205 of 228
                                                              165                                                                 167
 1     A. To do this memo?                                           1   what I'm seeing. But you have to look at the totality of
 2     Q. Yes.                                                       2   everything that's going on at that time, not a moment in
 3     A. No, sir. I was not provided Taser logs.                    3   time, but the totality of what has occurred.
 4     Q. Subsequent to your authoring this memo, which is           4     Q. Did there come a time when you actually saw a
 5   Exhibit 41 to your deposition, did you have a chance to         5   still shot of any portion of this video?
 6   review the Taser logs with regard to the Tasers used in         6     A. That was provided to me by the FBI.
 7   this incident?                                                  7     Q. What the was still shot that they showed you?
 8            MS. BROADDUS: Object to form.                          8     A. Mr. Wheatcroft was laying on the ground. He
 9   BY MR. POPOLIZIO:                                               9   was -- it was when his back was in the doorframe of the
10     Q. Did you?                                                  10   car. His feet were towards Officer Schneider. The probe
11     A. Yes, sir. During the FBI interview that I had,            11   had been -- or the Taser had been deployed and the probes
12   they actually had Taser logs and asked me to look at them      12   were out of the Taser. Laying immediately to his west was
13   at that point in time. That was the first time that I saw      13   one of the probes.
14   the Taser logs.                                                14     Q. When you mean west, you mean left?
15     Q. Did you look at them at their request?                    15     A. Left, yeah. If I'm laying this way, it would
16     A. At their request.                                         16   have been to his left right here.
17     Q. Did you share your thoughts with the FBI with             17            It was circled, and they asked me what that
18   regard to what these Taser logs showed?                        18   was, and I told them that was a Taser probe.
19     A. Yes, sir.                                                 19     Q. Just for clarification of the record, a Taser
20     Q. What did you share with them?                             20   probe is what?
21            MS. BROADDUS: Object to form and                      21     A. A Taser probe is -- it looks like a straight fish
22   foundation.                                                    22   hook, if you can think about it that way. It's barbed.
23   BY MR. POPOLIZIO:                                              23   So it's got about this long of a shank, about that long of
24     Q. I think you know what you shared with them so go          24   a barb that's straight, and it looks very similar to a
25   ahead.                                                         25   fish hook, a barb but not rounded. So that when it goes


                                                              166                                                                 168
 1            MS. BROADDUS: Same objection.                          1   into somebody it kind of stays in them. It gives a little
 2            THE WITNESS: On the initial -- the initial             2   tug so it will stay into them.
 3   probe deployment, Officer Schneider's -- and I'm going off      3             I would say -- I'd have the exact number if
 4   of memory here, sir; I believe it was the first second and      4   I had my Taser book with me -- it's roughly a half an
 5   a half that showed on the pulse rate logs that he was           5   inch.
 6   within 50 to 60 microcoulombs, which is delivering energy.      6      Q. The fact that a Taser probe was found on the
 7   After that, he had dropped way below there, or to zero,         7   ground to the left of Mr. Wheatcroft, as a master Taser
 8   which means that there was no energy being delivered to         8   instructor, is that significant to you?
 9   the subject in question.                                        9             MS. BROADDUS: Object to form; foundation.
10   BY MR. POPOLIZIO:                                              10   BY MR. POPOLIZIO:
11     Q. And that was for from Schneider's --                      11      Q. Go ahead.
12     A. That was Schneider's log. Sir, I don't remember           12      A. Yes.
13   seeing anything but Schneider's logs.                          13      Q. What is the significance of that?
14     Q. Okay. That was shown to you by the FBI?                   14             MS. BROADDUS: Same objections.
15     A. Yes, sir.                                                 15   BY MR. POPOLIZIO:
16     Q. Now, let me ask you, earlier you said that you            16      Q. Okay. Go ahead.
17   didn't capture any still shots from the video that you         17      A. Without the two probes being in -- connected to
18   reviewed; is that right?                                       18   the person, no energy will be delivered. You don't have
19     A. I did not capture any still shots.                        19   your positive and negatives to touch each other.
20     Q. Is there a reason why you did not do that?                20      Q. Dumb question, but I'm going to go ask it.
21     A. Yeah. When you're looking at the video you can't          21   What's the significance of no energy being delivered?
22   still shot it and make a decision on the still shot. When      22      A. You won't have neuromuscular incapacitation. You
23   you're talking about reasonability here, you're looking at     23   don't have pain compliance. There's nothing going on.
24   the totality of the incident that's at hand. I can slow        24             MR. POPOLIZIO: Thank you for now. We'll
25   it down and back it up to see if I'm hearing or seeing         25   see if I have follow-up on anything that Ms. Broaddus


                                                  (Pages 165 to 168)                                                               42
      Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 206 of 228
                                                              177                                                                     179
 1      Q. Do you think that happened in this case, where            1   STATE OF ARIZONA            )
                                                                                           ) ss.
 2   Officer Schneider escalated to a high-risk vehicle stop?        2   COUNTY OF MARICOPA              )
 3                                                                   3           BE IT KNOWN that the foregoing proceedings were
               MR. POPOLIZIO: Form.                                      taken before me; that the witness before testifying was
 4             THE WITNESS: This was not a high-risk                 4   duly sworn by me to testify to the whole truth; that the
                                                                         questions propounded to the witness and the answers of the
 5   vehicle stop, ma'am.                                            5   witness thereto were taken down by me in shorthand and
                                                                         thereafter transcribed through computer-aided
 6   BY MS. BROADDUS:                                                6   transcription under my direction; that the foregoing is a
 7      Q. Did it escalate into one?                                     true and correct transcript of all proceedings had upon
                                                                     7   the taking of said proceedings, all done to the best of my
 8      A. Not that I saw, ma'am.                                        skill and ability.
                                                                     8
 9      Q. Earlier you talked about the Motel 6 being a                         I CERTIFY that I am in no way related to nor
10   high-crime area. Do you recall that?                            9   employed by any of the parties hereto nor am I in any way
                                                                         interested in the outcome hereof.
11      A. Yes, ma'am.                                              10
                                                                                  (X) Review and signature was requested.
12      Q. When you're patrolling, do you just assume that          11            ( ) Review and signature was waived.
13   all members of the public in those areas are criminals?                      ( ) Review and signature was not requested.
                                                                    12
14      A. Absolutely not, ma'am.                                               I CERTIFY that I have complied with the ethical
                                                                    13   obligations set forth in ACJA Sections 7-206(F)(3) and
15             MS. BROADDUS: All right. Those are all the                7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
16   questions I have. Thank you.                                   14   this 20th day of January, 2020.
                                                                    15
17             MR. POPOLIZIO: He'll read and sign.                  16            _______________________________
                                                                                     MONICA S. BERRY, RPR, CR
18                    (The deposition concluded at                  17                Certified Reporter
19                    3:40 p.m.)                                                     Arizona CR No. 50234
                                                                    18
20                                                                  19          *   *    *    *    *    *
                                                                    20         I CERTIFY that Berry & Associates, LLC has
21                                                                       complied with the ethical obligations set forth in ACJA
22                                                                  21   Sections 7-206(J)(1)(g)(1) and (6).
                                                                    22
23                                                                  23            ________________________________
                                                                                    BERRY & ASSOCIATES, LLC
24                                                                  24             Registered Reporting Firm
25                                                                                  Arizona RRF No. R1033
                                                                    25


                                                              178
 1         I, the undersigned, say that I have read the
 2   foregoing transcript of testimony taken December 11, 2019,
 3   and I declare, under penalty of perjury, that the
 4   foregoing is a true and correct transcript of my testimony
 5   contained therein.
 6
 7         EXECUTED this _______ day of ____________, 2020.
 8
 9
10
11
12                     ___________________________
                       SERGEANT JERRY DEE MCDANIEL
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                    (Pages 177 to 179)                                                                 45
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 207 of 228




                EXHIBIT 11
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 208 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 209 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 210 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 211 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 212 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 213 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 214 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 215 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 216 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 217 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 218 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 219 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 220 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 221 of 228




              EXHIBIT 12
     Non-Electronic
      Exhibit - CD
       and Filed
      Under Seal
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 222 of 228




              EXHIBIT 13
     Non-Electronic
      Exhibit - CD
       and Filed
      Under Seal
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 223 of 228




                EXHIBIT 14
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 224 of 228
       Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 225 of 228



1    through my body camera.       [Schneider bodycam Video 1 (CoG_WHEATCROFf 00383),
2    attached as Exhibit A].
3                  5.     While my body camera video is attached as Exhibit A generally shows
4    video evidence of my encounter with Plaintiffs, at certain points during Exhibit A, it is
5    difficult to see each and every action occurring between Mr. Wheatcroft and me due to
6    rapidly changing body movements and/or shifting camera angles during the altercation.
7    During those particular portions of the physical confrontation with Mr. Wheatcroft, I provide
8    an account of what occurred, to the best of my recollection.
9                  6.      When I walked up to the Ford Taurus parked in the Motel 6 on July 26,
10   2017, I observed Mr. Wheatcroft being evasive, hunched over, and attempting to reach his
11   hand into his backpack at his feet.
12                 7.      Upon seeing this conduct, I became highly concerned for my safety and
13   that of those around me, including the minor children, because I did not know what was
14   inside the vehicle; Mr. Wheatcroft's repeated furtive movements were making me concerned
15   he would reach for a weapon or other unseen dangerous object.
16                 8.      When I opened the door to the Ford Taurus after Mr. Wheatcroft
17   reached into his backpack and into other areas of the vehicle, I did so to remove Mr.
18   Wheatcroft solely due to safety concerns and concern for the safety of those around me, and
19   not because Mr. Wheatcroft refused to provide his identification or name.

20                 9.      After I opened the door to the Ford Taurus and Mr. Wheatcroft put his

21   foot outside the car door, which caused me to have a hcightened awareness of his actions and

22   increase my concern that Mr. Wheatcroft was a threat because I had not ordered him to get

23   out of the vehicle, nor did I have control over him when he put his foot on the pavement.

24   That is why I instructed Mr. Wheatcroft to keep his foot in the vehicle at this time.

25                 10.     After I holstered my Taser and after Mr. Wheatcroft told me he was not

26   going to fight with me, he continued to tense his arm, actively resist my attempt to place him
27   in a control hold, and began to shout profanities.
28
     9243999.1                                      2
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 226 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 227 of 228
Case 2:18-cv-02347-MTL Document 246-1 Filed 03/26/21 Page 228 of 228




              EXHIBIT A

     Non-Electronic
      Exhibit - CD
